 

Exhibit 10.1

 



 

 

RCMC 2012-CREL1, LLC,
as Issuer,

 

KeyCorp Real Estate Capital Markets, Inc.,
as Advancing Agent

 

AND

 

Wells Fargo Bank, National Association,
as Trustee, Paying Agent, Transfer Agent,
Custodian, Backup Advancing Agent and Notes Registrar

 

INDENTURE

 

Dated as of November 28, 2012

  

 

 

 

TABLE OF CONTENTS

 



    Page     ARTICLE 1   DEFINITIONS Section 1.1 Definitions 3 Section 1.2
Assumptions as to Assets 29 Section 1.3 Interest Calculation Convention 31
Section 1.4 Rounding Convention 31       ARTICLE 2   THE NOTES       Section 2.1
Forms Generally 31 Section 2.2 Forms of Notes and Certificate of Authentication
31 Section 2.3 Authorized Amount; Stated Maturity Date; and Denominations 33
Section 2.4 Execution, Authentication, Delivery and Dating 33 Section 2.5
Registration, Registration of Transfer and Exchange 34 Section 2.6 Mutilated,
Defaced, Destroyed, Lost or Stolen Note 40 Section 2.7 Payment of Principal and
Interest and Other Amounts; Principal and Interest Rights Preserved 41 Section
2.8 Persons Deemed Owners 44 Section 2.9 Cancellation 44 Section 2.10 Global
Securities; Definitive Notes; Temporary Notes 45 Section 2.11 U.S. Tax Treatment
of Notes and the Issuer 46 Section 2.12 Authenticating Agents 47 Section 2.13
Forced Sale on Failure to Comply with Restrictions 47 Section 2.14 No Gross Up
48       ARTICLE 3   CONDITIONS PRECEDENT; PLEDGED COLLATERAL INTERESTS      
Section 3.1 General Provisions 48 Section 3.2 Security for Notes 51 Section 3.3
Transfer of Assets 53



 

i

 

 

 

ARTICLE 4   SATISFACTION AND DISCHARGE       Section 4.1 Satisfaction and
Discharge of Indenture 60 Section 4.2 Application of Amounts held in Trust 62
Section 4.3 Limitation on Obligation to Incur Administrative Expenses 62      
ARTICLE 5   REMEDIES       Section 5.1 Events of Default 62 Section 5.2
Acceleration of Maturity; Rescission and Annulment 64 Section 5.3 Collection of
Indebtedness and Suits for Enforcement by Trustee 65 Section 5.4 Remedies 67
Section 5.5 Preservation of Assets 69 Section 5.6 Trustee May Enforce Claims
Without Possession of Notes 70 Section 5.7 Application of Amounts Collected 70
Section 5.8 Limitation on Suits 71 Section 5.9 Unconditional Rights of
Noteholders to Receive Principal and Interest 71 Section 5.10 Restoration of
Rights and Remedies 72 Section 5.11 Rights and Remedies Cumulative 72 Section
5.12 Delay or Omission Not Waiver 72 Section 5.13 Control by the Noteholders 72
Section 5.14 Waiver of Past Defaults 73 Section 5.15 Undertaking for Costs 73
Section 5.16 Waiver of Stay or Extension Laws 74 Section 5.17 Sale of Assets 74
Section 5.18 Action on the Notes 75       ARTICLE 6   THE TRUSTEE       Section
6.1 Certain Duties and Responsibilities 75 Section 6.2 Notice of Default 77
Section 6.3 Certain Rights of Trustee 78 Section 6.4 Not Responsible for
Recitals or Issuance of Notes 80 Section 6.5 May Hold Notes 80 Section 6.6
Amounts Held in Trust 80 Section 6.7 Compensation and Reimbursement 80 Section
6.8 Corporate Trustee Required; Eligibility 82 Section 6.9 Resignation and
Removal; Appointment of Successor 82 Section 6.10 Acceptance of Appointment by
Successor 84 Section 6.11 Merger, Conversion, Consolidation or Succession to
Business of Trustee 84

 

ii

 

 

Section 6.12 Co-Trustees and Separate Trustee 84 Section 6.13 Certain Duties of
Trustee Related to Delayed Payment of Proceeds 86 Section 6.14 Representations
and Warranties of the Trustee 86 Section 6.15 Requests for Consents 87 Section
6.16 Withholding 87       ARTICLE 7   COVENANTS       Section 7.1 Payment of
Principal and Interest 88 Section 7.2 Maintenance of Office or Agency 88 Section
7.3 Amounts for Note Payments to be Held in Trust 89 Section 7.4 Existence of
the Issuer 89 Section 7.5 Protection of Assets 90 Section 7.6 Notice of Any
Amendments 92 Section 7.7 Performance of Obligations 92 Section 7.8 Negative
Covenants 92 Section 7.9 Statement as to Compliance 94 Section 7.10 Issuer May
Consolidate or Merge Only on Certain Terms 94 Section 7.11 Successor Substituted
96 Section 7.12 No Other Business 96 Section 7.13 Reporting 96 Section 7.14
Permitted Subsidiaries 97 Section 7.15 Repurchase Requests 98       ARTICLE 8  
SUPPLEMENTAL INDENTURES       Section 8.1 Supplemental Indentures Without
Consent of Holders 98 Section 8.2 Supplemental Indentures with Consent of
Holders 101 Section 8.3 Execution of Supplemental Indentures 103 Section 8.4
Effect of Supplemental Indentures 103 Section 8.5 Reference in Notes to
Supplemental Indentures 104       ARTICLE 9   REDEMPTION OF SECURITIES;
REDEMPTION PROCEDURES   Section 9.1 Clean-up Call; Tax Redemption and Optional
Redemption 104 Section 9.2 Notice of Redemption 105 Section 9.3 Notice of
Redemption or Maturity by the Issuer 106 Section 9.4 Notes Payable on Redemption
Date 106 Section 9.5 Early Amortization 107

 

iii

 

 

ARTICLE 10   ACCOUNTS, ACCOUNTINGS AND RELEASES       Section 10.1 Collection of
Amounts; Custodial Account 107 Section 10.2 Collection Accounts 108 Section 10.3
Payment Account 109 Section 10.4 Reserved 109 Section 10.5 Reserved 109 Section
10.6 Reserved 109 Section 10.7 Expense Account 109 Section 10.8 Interest
Advances 111 Section 10.9 Reports by Parties 114 Section 10.10 Reports;
Accountings 114 Section 10.11 Release of Collateral Interests; Release of Assets
117 Section 10.12 Reports by Independent Accountants 118 Section 10.13
Information Available Electronically 119 Section 10.14 Investor Q&A Forum;
Investor Registry 121 Section 10.15 Certain Procedures 122       ARTICLE 11  
APPLICATION OF AMOUNTS       Section 11.1 Disbursements of Amounts from Payment
Account 122 Section 11.2 Securities Accounts 125       ARTICLE 12   SALE OF
COLLATERAL INTERESTS       Section 12.1 Sales of Collateral Interests 125      
ARTICLE 13   NOTEHOLDERS’ RELATIONS       Section 13.1 Non-Petition 128 Section
13.2 Standard of Conduct 128       ARTICLE 14   MISCELLANEOUS       Section 14.1
Form of Documents Delivered to the Trustee 128 Section 14.2 Acts of Holders 129

 

iv

 

 

Section 14.3 Notices, etc., to the Trustee, the Issuer, the Advancing Agent, the
Placement Agents and the Rating Agency 130 Section 14.4 Notices to Noteholders;
Waiver 131 Section 14.5 Effect of Headings and Table of Contents 132 Section
14.6 Successors and Assigns 132 Section 14.7 Severability 132 Section 14.8
Benefits of Indenture 132 Section 14.9 Governing Law 133 Section 14.10
Submission to Jurisdiction 133 Section 14.11 Counterparts 133 Section 14.12
[Reserved] 133 Section 14.13 17g-5 Information 133 Section 14.14 Rating Agency
Condition 134       ARTICLE 15   ASSIGNMENT OF COLLATERAL INTEREST PURCHASE
AGREEMENTS AND SERVICING AGREEMENT       Section 15.1 Assignment of Collateral
Interest Purchase Agreements 135       ARTICLE 16   CURE RIGHTS; PURCHASE RIGHTS
      Section 16.1 Underlying Operating Advisor 137 Section 16.2 Rights of
Majority Equityholder; Updated Appraisal 137       ARTICLE 17   ADVANCING AGENT
      Section 17.1 Liability of the Advancing Agent 137 Section 17.2 Merger or
Consolidation of the Advancing Agent 137 Section 17.3 Limitation on Liability of
the Advancing Agent and Others 138 Section 17.4 Representations and Warranties
of the Advancing Agent 138 Section 17.5 Resignation and Removal; Appointment of
Successor 139 Section 17.6 Acceptance of Appointment by Successor Advancing
Agent 140

 

SCHEDULES           Schedule A   Collateral Interests Schedule B   Credit
Impaired Debt Yield Thresholds Schedule C   Recovery Rates

 

v

 

 

EXHIBITS           Exhibit A-1   Form of Class A Senior Secured Note (Global
Security) Exhibit A-2   Form of Class A Senior Secured Note (Definitive Note)
Exhibit B-1   Form of Transfer Certificate – Regulation S Global Security
Exhibit B-2   Form of Transfer Certificate - Rule 144A Global Security Exhibit
B-3   Form of Transfer Certificate - Definitive Note Exhibit C   Form of
Collateral Interest Closing Checklist Exhibit D   Form of Certification Exhibit
E   Form of Request for Release Exhibit F   Form of NRSRO Certification Exhibit
G   Form of Representations and Warranties For Collateral Interests Exhibit H  
Form of Monthly Report Exhibit I-1   Form of Investor Certification (Trustee
Website) Exhibit I-2   Form of Investor Certification (Monthly Report)

 

vi

 

  

INDENTURE, dated as of November 28, 2012, by and between RCMC 2012-CREL1, LLC, a
limited liability company formed under the laws of Delaware (the “Issuer”),
Wells Fargo Bank, National Association, a national banking association, as
trustee (herein, together with its permitted successors and assigns in the
trusts hereunder, the “Trustee”), paying agent, transfer agent, custodian,
backup advancing agent and notes registrar, and KeyCorp Real Estate Capital
Markets, Inc., an Ohio corporation, as advancing agent (herein, together with
its permitted successors and assigns in the trusts hereunder, the “Advancing
Agent”).

 

PRELIMINARY STATEMENT

 

The Issuer is duly authorized to execute and deliver this Indenture to provide
for the Notes issuable as provided in this Indenture. All covenants and
agreements made by the Issuer herein are for the benefit and security of the
Secured Parties. The Issuer, the Trustee, in all of its capacities, and the
Advancing Agent are entering into this Indenture, and the Trustee is accepting
the trusts created hereby, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged.

 

All things necessary to make this Indenture a valid agreement of the Issuer in
accordance with this Indenture’s terms have been done.

 

GRANTING CLAUSES

 

The Issuer hereby Grants to the Trustee, for the benefit and security of the
Secured Parties, all of its right, title and interest in, to and under, in each
case, whether now owned or existing, or hereafter acquired or arising:

 

(a)          the Collateral Interests listed in the Schedule of Closing Date
Collateral Interests purchased by the Issuer on the Closing Date and delivered
to the Trustee (directly or through an agent or bailee) herewith and all
payments thereon or with respect thereto; provided, however, the Issuer’s
interests in the Collateral Interests shall exclude all cure and repurchase
rights with respect to each Collateral Interest that are retained by, or
otherwise assigned to, RCMC pursuant to related Collateral Interest Purchase
Agreement;

 

(b)          the Collection Accounts, the Payment Account, the Expense Account,
the Custodial Account, the Servicing Accounts and the related security
entitlements and all income from the investment of funds in any of the foregoing
at any time credited to any of the foregoing accounts;

 

(c)          the Eligible Investments;

 

(d)          the rights of the Issuer under each Collateral Interest Purchase
Agreement and the Servicing Agreement;

 

(e)          all amounts delivered to the Trustee (or its bailee) (directly or
through a securities intermediary);

 

 

 

 

(f)          all other investment property, instruments and general intangibles
in which the Issuer has an interest, other than the Excepted Assets;

 

(g)          the Issuer’s ownership interest in, and rights to, all Permitted
Subsidiaries; and

 

(h)          all proceeds with respect to the foregoing clauses (a) through (g).

 

The collateral described in the foregoing clauses (a) through (h), with the
exception of any Excepted Assets, is referred to herein as the “Assets.” Such
Grants are made to secure the Notes equally and ratably without prejudice,
priority or distinction between any Note and any other Note for any reason and
to secure (i) the payment of all amounts due on and in respect of the Notes in
accordance with their terms, (ii) the payment of all other sums payable under
this Indenture and (iii) compliance with the provisions of this Indenture, all
as provided in this Indenture. The foregoing Grant shall, for the purpose of
determining the property subject to the lien of this Indenture, be deemed to
include any securities and any investments granted by or on behalf of the Issuer
to the Trustee for the benefit of the Secured Parties, whether or not such
securities or such investments satisfy the criteria set forth in the definitions
of “Collateral Interest” or “Eligible Investment,” as the case may be.

 

Except to the extent otherwise provided in this Indenture, this Indenture shall
constitute a security agreement under the laws of the State of New York
applicable to agreements made and to be performed therein, for the benefit of
the Noteholders. Upon the occurrence and during the continuation of any Event of
Default hereunder, and in addition to any other rights available under this
Indenture or any other Assets held for the benefit and security of the
Noteholders or otherwise available at law or in equity but subject to the terms
hereof, the Trustee shall have all rights and remedies of a secured party on
default under the laws of the State of New York and other applicable law to
enforce the assignments and security interests contained herein and, in
addition, shall have the right, subject to compliance with any mandatory
requirements of applicable law and the terms of this Indenture, to sell or apply
any rights and other interests assigned or pledged hereby in accordance with the
terms hereof at public and private sale.

 

The Trustee acknowledges such Grants, accepts the trusts hereunder in accordance
with the provisions hereof, and agrees to perform the duties herein in
accordance with, and subject to, the terms hereof, in order that the interests
of the Secured Parties may be adequately and effectively protected in accordance
with this Indenture.

 

-2-

 

 

ARTICLE 1

DEFINITIONS

 

Section 1.1           Definitions.

 

Except as otherwise specified herein or as the context may otherwise require,
the following terms have the respective meanings set forth below for all
purposes of this Indenture, and the definitions of such terms are equally
applicable both to the singular and plural forms of such terms and to the
masculine, feminine and neuter genders of such terms. The word “including” and
its variations shall mean “including without limitation.” Whenever any reference
is made to an amount the determination of which is governed by Section 1.2
hereof, the provisions of Section 1.2 shall be applicable to such determination
or calculation, whether or not reference is specifically made to Section 1.2,
unless some other method of calculation or determination is expressly specified
in the particular provision. All references in this Indenture to designated
“Articles,” “Sections,” “Subsections” and other subdivisions are to the
designated Articles, Sections, Subsections and other subdivisions of this
Indenture as originally executed. The words “herein,” “hereof,” “hereunder” and
other words of similar import refer to this Indenture as a whole and not to any
particular Article, Section, Subsection or other subdivision.

 

“17g-5 Information Provider”: The meaning specified in Section 14.3(f) hereof.

 

“17g-5 Information Provider’s Website”: The 17g-5 Information Provider’s
internet website, which shall initially be located within the Trustee’s Website
(www.ctslink.com), under the “NRSRO” tab on the page relating to this
transaction.

 

“1940 Act”: The United States Investment Company Act of 1940, as amended.

 

“Account”: Any of the Interest Collection Account, the Principal Collection
Account, the Payment Account, the Expense Account and the Custodial Account and
the Equity Interest Distribution Account and any subaccount thereof that the
Trustee deems necessary or appropriate.

 

“Accountants’ Report”: An agreed upon procedures report of a firm of Independent
certified public accountants of recognized national reputation appointed by the
Issuer pursuant to Section 10.12, which may be the firm of independent
accountants that reviews or performs procedures with respect to the financial
reports prepared by the Issuer pursuant to this Indenture or the Master Servicer
or Special Servicer pursuant to the Servicing Agreement.

 

“Act” or “Act of Holders”: The meaning specified in Section 14.2(a) hereof.

 

“Administrative Expenses”: All fees, expenses and other amounts due or accrued
with respect to any Payment Date and payable by the Issuer or any Permitted
Subsidiary (including legal fees and expenses) (i) to the Trustee pursuant to
Section 6.7 hereof or any co-trustee appointed pursuant to this Indenture
(including amounts payable by the Issuer as indemnification pursuant to this
Indenture), (ii) to the Issuer pursuant to the LLC Agreement, (iii) in the order
in which invoices are received by the Issuer, to the Independent accountants,
agents and counsel of the Issuer for reasonable fees and expenses (including
amounts payable in connection with the preparation of tax forms on behalf of the
Issuer) and any registered office and government filing fees, (iv) to the Rating
Agencies for fees and expenses in connection with any rating (including the
annual fee payable with respect to the monitoring of any rating) of the Notes,
including fees and expenses due or accrued in connection with any credit
assessment or rating of the Collateral Interests, (v) to the Master Servicer,
Special Servicer, Operating Advisor, Advancing Agent and Backup Advancing Agent
or other entities as indemnification pursuant to the provisions pertaining to
such entities hereunder or pursuant to the Servicing Agreement, as applicable,
(vi) to the Advancing Agent or other Persons as indemnification pursuant to
Section 17.3, (vii) in the order in which invoices are received by the Issuer,
to any other Person in respect of any governmental fee, charge or tax in
relation to the Issuer (in each case as certified by an Authorized Officer of
the Issuer to the Trustee), and (viii) in the order in which invoices are
received by the Issuer, to any other Person in respect of any other fees or
expenses (including indemnifications) permitted under this Indenture (including,
without limitation, any costs or expenses incurred in connection with certain
modeling systems and services) and the documents delivered pursuant to or in
connection with this Indenture and the Notes and any amendment or other
modification of any such documentation, in each case unless expressly prohibited
under this Indenture (including, without limitation, the payment of all
transaction fees and all legal and other fees and expenses required in
connection with the purchase of any Collateral Interests or any other
transaction authorized by this Indenture); provided that Administrative Expenses
shall not include amounts payable in respect of the Notes; and provided further
that, with respect to any invoice for Administrative Expenses presented to the
Trustee for payment, the Trustee shall be entitled conclusively to rely on the
accuracy of such invoice and shall not be obligated to verify the information
contained therein.

 

-3-

 

 

“Advancing Agent”: KeyCorp Real Estate Capital Markets, Inc., unless a successor
Person shall have become the Advancing Agent pursuant to the applicable
provisions of this Indenture, and thereafter “Advancing Agent” shall mean such
successor Person.

 

“Advisers Act”: The Investment Advisers Act of 1940, as amended.

 

“Affiliate” or “Affiliated”: With respect to a Person, (i) any other Person who,
directly or indirectly, is in control of, or controlled by, or is under common
control with, such Person or (ii) any other Person who is a director, Officer or
employee (a) of such Person, (b) of any subsidiary or parent company of such
Person or (c) of any Person described in clause (i) above. For the purposes of
this definition, control of a Person shall mean the power, direct or indirect,
(x) to vote more than 50% of the securities having ordinary voting power for the
election of directors of such Person, or (y) to direct or cause the direction of
the management and policies of such Person whether by contract or otherwise.

 

“Agent Members”: Members of, or participants in, the Depository, Clearstream,
Luxembourg or Euroclear.

 

“Aggregate Collateral Balance”: The sum of (without duplication) of (i) the
aggregate Principal Balance of Collateral Interests and (ii)  the sum of Cash
and the aggregate Principal Balance of Eligible Investments held as or purchased
with Principal Proceeds.

 

“Aggregate Outstanding Amount”: As of any date of determination, the aggregate
principal balance of the Notes Outstanding as of such date of determination.

 

“Aggregate Principal Balance”: When used with respect to any Collateral
Interests as of any date of determination, the sum of the Principal Balances on
such date of determination of all such Collateral Interests.

 

-4-

 

 

“Applicable Recovery Rate”: With respect to (A) each Defaulted Collateral
Interest, the percentage set forth in the applicable row and column of the chart
on Schedule C hereto, and (B) each Credit Impaired Collateral Interest, such
Collateral Interest’s Credit Impaired Haircut Percentage.

 

“Article 15 Agreement”: The meaning specified in Section 15.1(a) hereof.

 

“Assets”: The meaning specified in the Granting Clause of this Indenture.

 

“Authenticating Agent”: With respect to the Notes, the Person designated by the
Trustee to authenticate such Notes on behalf of the Trustee pursuant to Section
2.12 hereof.

 

“Authorized Officer”: With respect to the Issuer, any Officer (or
attorney-in-fact appointed by the Issuer) who is authorized to act for the
Issuer in matters relating to, and binding upon, the Issuer. With respect to the
Operating Advisor, the persons identified by the Operating Advisor in a written
notice delivered to the Issuer and the Trustee pursuant to the terms of the
Servicing Agreement. With respect to the Trustee or any other bank or trust
company acting as trustee of an express trust or as custodian, a Trust Officer.
Each party may receive and accept a certification of the authority of any other
party as conclusive evidence of the authority of any person to act, and such
certification may be considered as in full force and effect until receipt by
such other party of written notice to the contrary.

 

“Available Principal Proceeds”: With respect to any Payment Date, the amount of
Principal Proceeds standing to the credit of the Principal Collection Account as
of the Determination Date related to such Payment Date.

 

“B Note”: A junior promissory note representing an interest in a commercial real
estate whole loan.

 

“Backup Advancing Agent”: The Trustee, in its capacity as Backup Advancing Agent
hereunder, or any successor Trustee appointed hereunder.

 

“Bank”: Wells Fargo Bank, National Association, a national banking association,
in its individual capacity and not as Trustee and, if any Person is appointed as
a successor Trustee, such Person in its individual capacity and not as Trustee.

 

“Bankruptcy Code”: The federal Bankruptcy Code, Title 11 of the United States
Code, as amended.

 

“Bearer Securities”: The meaning specified in Section 3.3(a)(iv) hereof.

 

“Benefit Plan”: The meaning specified in Section 2.5(n) hereof.

 

“Board of Directors”: With respect to the Issuer, the Managers of the Issuer,
duly appointed pursuant to Section 6.1 of the LLC Agreement.

 

“Board Resolution”: With respect to the Issuer, a resolution of the sole member
or unanimous written consent of the Managers or the sole member of the Issuer.

 

-5-

 

 

“Business Day”: Any day other than (i) a Saturday or Sunday, (ii) a day on which
the Federal Reserve or the New York Stock Exchange is closed, and (iii) a day on
which commercial banks are authorized or required by applicable law, regulation
or executive order to close in New York, New York, Cleveland, Ohio, Overland
Park, Kansas, the location of the principal place of business of the Operating
Advisor or the location of the Corporate Trust Office.

 

“Calculation Amount”: (A) With respect to any Collateral Interest that is a
Defaulted Collateral Interest by virtue of clause (1), (2), (4) or (5) of the
definition of such term, at any time, the lesser of (a) the Applicable Recovery
Rate of such Collateral Interest multiplied by the Principal Balance of such
Collateral Interest, (b) the market value of such Collateral Interest, as
determined by the Special Servicer in accordance with the Servicing Standard
based upon, among other things, the most recent appraisal and information from
one or more third party commercial real estate brokers and such other
information as the Special Servicer deems appropriate, and (c) in the event the
Majority Equityholder has caused an updated appraisal to be obtained by the
Special Servicer pursuant to the Indenture, 90% of such appraised value minus
the unpaid principal balance of any related Senior Loan;

 

(B) with respect to any Collateral Interest that is a Defaulted Collateral
Interest by virtue of clause (3) of the definition of such term, the market
value of such Collateral Interest, as determined by the Special Servicer in
accordance with the Servicing Standard based upon, among other things, the most
recent appraisal and information from one or more third party commercial real
estate brokers and such other information as the Special Servicer deems
appropriate; and

 

(C) with respect to any Credit Impaired Collateral Interest, the Applicable
Recovery Rate of such Collateral Interest multiplied by the Principal Balance of
such Collateral Interest.

 

“Cash”: Such coin or currency of the United States of America as at the time
shall be legal tender for payment of all public and private debts.

 

“Certificate of Authentication”: The meaning specified in Section 2.1 hereof.

 

“Certificated Security”: A “certificated security” as defined in
Section 8-102(a)(4) of the UCC.

 

“Class A Notes”: The Class A Senior Secured Notes, due 2018, issued by the
Issuer pursuant to this Indenture.

 

“Clean-up Call”: The meaning specified in Section 9.1(a) hereof.

 

“Clean-up Call Date”: The meaning specified in Section 9.1(a) hereof.

 

“Clearing Agency”: An organization registered as a “clearing agency” pursuant to
Section 17A of the Exchange Act.

 

-6-

 

 

“Clearstream, Luxembourg”: Clearstream Banking, société anonyme, a limited
liability company organized under the laws of the Grand Duchy of Luxembourg.

 

“Closing”: The transfer of any Note to the initial registered Holder of such
Note.

 

“Closing Date”: November 28, 2012.

 

“Code”: The United States Internal Revenue Code of 1986, as amended.

 

“Collateral Interest” or “Collateral Interests”: Collectively, the B Note,
Participation Interest, Mezzanine Loans, Preferred Equity Interests and Rake
Bond listed on Schedule A attached hereto or, individually, any one of them as
the context may require.

 

“Collateral Interest File”: The meaning set forth in Section 3.3(d).

 

“Collateral Interest Par Purchase Price”: The highest offer received from any
person (other than any of the Master Servicer, the Special Servicer, the
Majority Equityholder or the related borrower or obligor) for a Collateral
Interest, in an amount at least equal to the par value thereof plus accrued
interest thereon plus all other outstanding amounts due under the Collateral
Interest and any outstanding expenses of the Issuer relating to such Collateral
Interest.

 

“Collateral Interest Property”: With respect to any Collateral Interest, those
commercial real properties, income from which is expected to be the sole source
of payments in respect thereof.

 

“Collateral Interest Purchase Agreement”: The Collateral Interest Purchase
Agreement entered into on or about the Closing Date, which agreement is assigned
to the Trustee pursuant to this Indenture.

 

“Collateral Interest Sellers”: RCMC and each Affiliate thereof that is party to
the Collateral Interest Purchase Agreement.

 

“Collection Accounts”: The trust accounts so designated and established pursuant
to Section 10.2(a) hereof.

 

“Controlling Class Representative”: The holder or holders of more than 66-2/3%
of the Aggregate Outstanding Amount of the Class A Notes (excluding any RCMC
Securities) or the representative appointed by such holders

 

“Corporate Trust Office”: The designated corporate trust office of the Trustee
at which at any particular time its corporate trust business with respect to
this Indenture shall be administered, which office at the date of the execution
of this Agreement is located, for Note transfers and, surrenders and for
deliveries of Certificated Securities and Instruments, at Sixth Street and
Marquette Avenue, Minneapolis, Minnesota 55479-0113 and (ii) for all other
purposes, at 9062 Old Annapolis Road, Columbia, Maryland 21045, Attention:
Corporate Trust Services (CMBS), RCMC 2012-CREL1, telecopy number (410) 715
2380, or such other address as the Trustee may designate from time to time by
notice to the Noteholders, the Equityholders, the Master Servicer, the Special
Servicer, the Operating Advisor, each Rating Agency (after providing such notice
to the 17g-5 Information Provider for prior posting on the 17g-5 Website) and
the Issuer or the principal corporate trust office of any successor Trustee.

 

-7-

 

 

“Coverage Tests”: The Par Value Coverage Test and the Interest Coverage Test.

 

“Credit Impaired Collateral Interest”: Any Collateral Interest for which the
Debt Yield has declined below the Credit Impaired Debt Yield Threshold.

 

“Credit Impaired Debt Yield Threshold”: The amount specified for each Collateral
Interest in Schedule B hereto, as determined by the Special Servicer.

 

“Credit Impaired Haircut Percentage”: For any Credit Impaired Collateral
Interest and any date of determination, the greater of (A) zero and (B) (a) the
Gross Haircut divided by (b) the sum of (x) the Principal Balance of such
Collateral Interest plus (y) any related pari passu debt on the related
Collateral Interest Property.

 

“Cure Payment”: With respect to any Collateral Interest, any payments made by
the Majority Equityholder or any affiliate thereof, utilizing their own funds,
to cure a delinquency or default with respect to the related Senior Loan, but
only to the extent permitted under the terms of the related Underlying
Instruments.

 

“Custodial Account”: An account at the Trustee in the name of the Trustee
pursuant to Section 10.1(b) hereof.

 

“Custodial Collateral”: The meaning specified in Section 3.3(a)(v) hereof.

 

“Custodian”: The Trustee, in its capacity as the Custodian hereunder, or any
successor Trustee appointed hereunder.

 

“Default”: Any Event of Default or any occurrence that is, or with notice or the
lapse of time or both would become, an Event of Default.

 

“Defaulted Collateral Interest”: means any Collateral Interest as to which:

 

(1) there has occurred and is continuing for more than 60 days either (x) a
payment default (after giving effect to any applicable grace period but without
giving effect to any waiver) or (y) solely in the case of a Preferred Equity
Interest, the failure of the issuer or affiliate of the issuer of the Preferred
Equity Interest to redeem or purchase such Preferred Equity Interest on the date
when such redemption or purchase is required pursuant to the terms of the
agreement setting forth the rights of the holder of that Preferred Equity
Interest;

 

(2) there is known to the Special Servicer or the Master Servicer a Material
Non-Monetary Default that has (a) occurred and is continuing (after giving
effect to any applicable grace period but without giving effect to any waiver)
for more than 60 days after the Special Servicer or Master Servicer, as
applicable, obtained actual knowledge thereof or (b) resulted in the
acceleration of the Principal Balance of such Collateral Interest;

 

(3) a Material Modification has been entered into;

 

-8-

 

 

(4)  a monetary default or a Material Non-Monetary Default (after giving effect
to any applicable grace period and any waiver) has occurred and been declared on
the related Senior Loan by the related senior lender having the right to declare
such default pursuant to the terms of the related Underlying Instruments (and
such default and declaration is continuing); or

 

(5) there is known to the Special Servicer or the Master Servicer any
bankruptcy, insolvency or receivership proceeding that has been initiated in
connection with the issuer of such Collateral Interest.

 

“Defaulted Interest Amount”: With respect to the Notes as of each Payment Date,
the accrued and unpaid amount due to Holders of the Notes on account of any
shortfalls in the payment of the Interest Distribution Amount with respect to
any preceding Payment Date or Payment Dates, together with interest accrued
thereon (to the extent lawful).

 

“Definitive Notes”: The meaning specified in Section 2.2(b) hereof.

 

“Deemed Value”: With respect to each Credit Impaired Collateral Interest and
each date of determination, (i) an amount equal to (a) the trailing 12-month NOI
for the related Collateral Interest Property divided by (b) the Credit Impaired
Debt Yield Threshold for such Collateral Interest as set forth on Schedule B
hereto, or (ii) in the event the Majority Equityholder has caused an updated
appraisal to be obtained by the Special Servicer pursuant to Section 16.2
hereof, 90% of such appraised value.

 

“Depository” or “DTC”: The Depository Trust Company, its nominees, and their
respective successors.

 

“Determination Date”: The 11th day of each month (or, if such day is not a
Business Day, then the next succeeding Business Day), commencing in December
2012.

 

“Disqualified Transferee”: The meaning specified in Section 2.5(l) hereof.

 

“Dissolution Expenses”: The amount of expenses reasonably likely to be incurred
in connection with the discharge of this Indenture, the liquidation of the
Assets and the dissolution of the Issuer, as reasonably certified by the Issuer,
based in part on expenses incurred by the Master Servicer, Special Servicer and
Operating Advisor pursuant to the Servicing Agreement as certified to the Issuer
and Trustee.

 

“Dollar,” “U.S. $” or “$”: A U.S. dollar or other equivalent unit in Cash.

 

“Due Date”: Each date on which a Scheduled Distribution is due on an Asset.

 

“Due Period”: The period commencing on the day immediately succeeding the second
preceding Determination Date (or on the Closing Date, in the case of the Due
Period relating to the first Payment Date) and ending on and including the
Determination Date immediately preceding such Payment Date.

 

“Early Amortization”: The meaning specified in Section 9.5 hereof.

 

-9-

 

 

“Eligible Investments”: Any Dollar-denominated investment that, at the time it
is Granted to the Trustee (directly or through a Securities Intermediary or
bailee), is Registered and is one or more of the following obligations or
securities:

 

(i)          direct obligations of, and obligations the timely payment of
principal of and interest on which is fully and expressly guaranteed by, the
United States, or any agency or instrumentality of the United States, the
obligations of which are expressly backed by the full faith and credit of the
United States;

 

(ii)         demand and time deposits in, certificates of deposit of, bankers’
acceptances issued by, or federal funds sold by, any depository institution or
trust company incorporated under the laws of the United States or any state
thereof or the District of Columbia (including the Trustee or the commercial
department of any successor Trustee, as the case may be; provided that such
successor otherwise meets the criteria specified herein) and subject to
supervision and examination by federal and/or state banking authorities so long
as the commercial paper and/or the debt obligations of such depositary
institution or trust company (or, in the case of the principal depositary
institution in a holding company system, the commercial paper or debt
obligations of such holding company) at the time of such investment or
contractual commitment providing for such investment have a credit rating not
less than “Aa3” by Moody’s and the equivalent by KBRA (if rated by KBRA), in the
case of long-term debt obligations, and “P-1” by Moody’s and the equivalent by
KBRA (if rated by KBRA), for short-term debt obligations;

 

(iii)        unleveraged repurchase or forward purchase obligations with respect
to (a) any security described in clause (i) above or (b) any other security
issued or guaranteed by an agency or instrumentality of the United States of
America, in either case entered into with a depository institution or trust
company (acting as principal) described in clause (ii) above (including the
Trustee or the commercial department of any successor Trustee, as the case may
be; provided that such person otherwise meets the criteria specified herein) or
entered into with a corporation (acting as principal) whose long-term rating is
not less than “Aa3” by Moody’s and the equivalent by KBRA (if rated by KBRA),
and whose short-term credit rating is not less than “P-1” by Moody’s and the
equivalent by KBRA (if rated by KBRA);

 

(iv)        registered securities bearing interest or sold at a discount issued
by any corporation incorporated under the laws of the United States or any state
thereof or the District of Columbia that has a long-term credit rating of not
less than “Aa3” by Moody’s and the equivalent by KBRA (if rated by KBRA) and a
short-term credit rating of not less than P-1 by Moody’s and the equivalent by
KBRA (if rated by KBRA), at the time of such investment or contractual
commitment providing for such investment;

 

-10-

 

 

(v)         commercial paper or other similar short-term obligations (including
that of the Trustee or the commercial department of any successor Trustee, as
the case may be, or any affiliate thereof; provided that such person otherwise
meets the criteria specified herein) having at the time of such investment a
short-term credit rating of “P-1” by Moody’s and the equivalent by KBRA (if
rated by KBRA); provided, further, that the issuer thereof must also have at the
time of such investment a senior long-term debt rating of not less than “Aa3” by
Moody’s and the equivalent by KBRA (if rated by KBRA);

 

(vi)        a reinvestment agreement issued by any bank (if treated as a deposit
by such bank), or a Registered guaranteed investment or reinvestment agreement
issued by an insurance company or other corporation or entity, in each case that
has a short term credit rating of not less than “P-1” by Moody’s and the
equivalent by KBRA (if rated by KBRA); provided that the issuer thereof must
also have at the time of such investment a long term credit rating of not less
than “Aa3” by Moody’s and the equivalent by KBRA (if rated by KBRA); and

 

(vii)       the Wells Fargo Prime Investment Money Market Fund or any other
money market funds (including those managed or advised by the Trustee or its
affiliates) that maintain a constant asset value and that are rated by each of
Moody’s and KBRA (if rated by KBRA) in its highest money market fund ratings
category;

 

(viii)      any other investment similar to those described in clauses (i)
through (vi) above that (1) the Rating Agencies have confirmed may be included
in the portfolio of Assets as an Eligible Investment without adversely affecting
its then-current ratings of the Notes and (2) has a long-term credit rating of
not less than “Aa3” by Moody’s and the equivalent by KBRA (if rated by KBRA)and
a short term credit rating of not less than “P-1” by Moody’s and the equivalent
by KBRA (if rated by KBRA);

 

provided that mortgage-backed securities and interest only securities shall not
constitute Eligible Investments; and provided, further, that (a) Eligible
Investments shall not include obligations bearing interest at inverse floating
rates, (b) Eligible Investments shall not be subject to deduction or withholding
for or on account of any withholding or similar tax (other than any taxes
imposed pursuant to FATCA), unless the payor is required to make “gross up”
payments that ensure that the net amount actually received by the Issuer (free
and clear of taxes, whether assessed against such obligor or the Issuer) will
equal the full amount that the Issuer would have received had no such deduction
or withholding been required, (c) Eligible Investments shall not be purchased
for a price in excess of par and (d) Eligible Investments shall not include
margin stock. Eligible Investments may be obligations of, and may be purchased
from, the Trustee and its Affiliates so long as the Trustee has a capital and
surplus of at least U.S.$200,000,000 and has a long term unsecured credit rating
of at least “Baa1” by Moody’s, and may include obligations for which the Trustee
or an Affiliate thereof receives compensation for providing services.

 

“Entitlement Order”: The meaning specified in Section 8-102(a)(8) of the UCC.

 

“Equity Control Termination Event”: An event that will occur and be continuing
as long as, for any Due Period, the Par Value Coverage Ratio is less than 120%
or the Interest Coverage Ratio is less than 200%.

 

-11-

 

 

“Equity Consultation Termination Event”: An event that will occur and be
continuing so long as an Event of Default has occurred and has not been cured or
waived.

 

“Equity Interest Distribution Account”: A segregated account established with
the Bank for the benefit of the Holders of the Issuer Equity Securities and
designated as such.

 

“Equity Interest Distribution Amount”: Any remaining Interest Proceeds and
Principal Proceeds, if any, to be released from the lien of this Indenture and
paid (upon standing order of the Issuer) to the Holders of the Issuer Equity
Securities after payment by the Trustee of all distributions which take priority
pursuant to Section 11.1(a).

 

“Equityholder”: Each Holder of an Issuer Equity Security.

 

“ERISA”: The United States Employee Retirement Income Security Act of 1974, as
amended.

 

“Euroclear”: Euroclear Bank S.A./N.V., as operator of the Euroclear system.

 

“Event of Default”: The meaning specified in Section 5.1 hereof.

 

“Excepted Assets”: The Equity Interest Distribution Account and all of the funds
and other property from time to time deposited in or credited to the Equity
Interest Distribution Account.

 

“Excess Spread Amount”: With respect to each Collateral Interest for which the
maturity date of such Collateral Interest has been extended beyond the Original
Maturity Date and each Payment Date thereafter, an amount equal to the product
of (A) the Principal Balance of such Collateral Interest, and (B) 1/12 of the
Excess Spread Percentage for such Collateral Interest.

 

“Excess Spread Percentage”: With respect to each Collateral Interest for which
the maturity date of such Collateral Interest has been extended beyond the
Original Maturity Date and each Payment Date thereafter, a per annum rate equal
to the excess of (A) the then-current interest rate for such Collateral
Interest, over (B) the product of the Advance Rate and the Note Interest Rate
where “Advance Rate” is the quotient of (x) the Principal Balance of the Notes
as of such date of determination (prior to giving effect to any distributions of
principal on such date of determination), divided by (y) the Aggregate Principal
Balance.

 

“Exchange Act”: The Securities Exchange Act of 1934, as amended.

 

“Expense Account”: The account established pursuant to Section 10.7(a) hereof.

 

“FATCA”: Sections 1471 through 1474 of the Code and any related provisions of
law, court decisions, administrative guidance or agreements with any taxing
authority in respect thereof.

 

“Financial Asset”: The meaning specified in Section 8-102(a)(9) of the UCC.

 

-12-

 

 

“Financing Statements”: Financing statements relating to the Assets naming the
Issuer, as debtor, and the Trustee, on behalf of the Secured Parties, as secured
party.

 

“Fitch”: Fitch, Inc. and any successor thereto.

 

“Foreclosure Asset”: means (i) a Collateral Interest, or a portion thereof, or
(ii) a real property or other interest (including, without limitation, an
interest in real property) resulting from the conversion, exchange, other
modification or exercise of remedies with respect to a Collateral Interest or
portion thereof, in either case, which the Special Servicer has determined
pursuant to the Servicing Agreement, which may be based on an Opinion of
Counsel, could give rise to material liability of the Issuer (including
liability for taxes) if held directly by the Issuer.

 

“GAAP”: The meaning specified in Section 6.3(k) hereof.

 

“General Intangible”: The meaning specified in Section 9-102(a)(42) of the UCC.

 

“Global Securities”: The Rule 144A Global Securities and the Regulation S Global
Securities.

 

“Governing Documents”: With respect to (i) the Issuer, the articles of
incorporation and limited liability company agreement of the Issuer, as amended
and restated and/or supplemented and in effect from time to time and (ii) all
other Persons, the articles of incorporation, certificate of incorporation,
by-laws, certificate of limited partnership, limited partnership agreement,
limited liability company agreement, certificate of formation, articles of
association and similar charter documents, as applicable to any such Person.

 

“Government Securities”: A security (other than a security issued by the
Government National Mortgage Association) issued or guaranteed by the United
States of America or an agency or instrumentality thereof representing a full
faith and credit obligation of the United States of America and, with respect to
each of the foregoing, that is maintained in book-entry form on the records of a
Federal Reserve Bank.

 

“Grant”: To grant, bargain, sell, warrant, alienate, remise, demise, release,
convey, assign, transfer, mortgage, pledge, create and grant a security interest
in and right of set-off against, deposit, set over and confirm. A Grant of the
Assets or of any other security or instrument shall include all rights, powers
and options (but none of the obligations) of the granting party thereunder,
including without limitation the immediate continuing right to claim, collect,
receive and take receipt for principal and interest payments in respect of the
Assets (or any other security or instrument), and all other amounts payable
thereunder, to give and receive notices and other communications, to make
waivers or other agreements, to exercise all rights and options, to bring
Proceedings in the name of the granting party or otherwise, and generally to do
and receive anything that the granting party is or may be entitled to do or
receive thereunder or with respect thereto.

 

“Gross Haircut”: With respect to any Credit Impaired Collateral Interest and any
date of determination, the amount by which the Total Debt for such Credit
Impaired Collateral Interest exceeds the Deemed Value for such Credit Impaired
Collateral Interest.

 

-13-

 

 

“Holder”: With respect to any Note, the Person in whose name such Note is
registered in the Notes Register and with respect to any Issuer Equity Security,
the Person in whose name such Issuer Equity Security is registered in the
register maintained under the LLC Agreement.

 

“IAI”: An institutional “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) under Regulation D under the Securities Act.

 

“Indenture”: This instrument as originally executed and, if from time to time
supplemented or amended by one or more indentures supplemental hereto entered
into pursuant to the applicable provisions hereof, as so supplemented or
amended.

 

“Independent”: As to any Person, any other Person (including, in the case of an
accountant, or lawyer, a firm of accountants or lawyers and any member thereof
or an investment bank and any member thereof) who (i) does not have and is not
committed to acquire any material direct or any material indirect financial
interest in such Person or in any Affiliate of such Person, and (ii) is not
connected with such Person as an Officer, employee, promoter, underwriter,
voting trustee, partner, director or Person performing similar functions.
“Independent” when used with respect to any accountant may include an accountant
who audits the books of such Person if in addition to satisfying the criteria
set forth above the accountant is independent with respect to such Person within
the meaning of Rule 101 of the Code of Ethics of the American Institute of
Certified Public Accountants.

 

Whenever any Independent Person’s opinion or certificate is to be furnished to
the Trustee such opinion or certificate shall state that the signer has read
this definition and that the signer is Independent within the meaning hereof.

 

“Inquiry”: The meaning set forth in Section 10.14 hereof.

 

“Instrument”: The meaning specified in Section 9-102(a)(47) of the UCC.

 

“Interest Accrual Period”: For any Payment Date, the period from and including
the first calendar day of the month immediately preceding the month in which
such Payment Date occurs to and including the last calendar day of such month
assuming that each month has 30 days and each year has 360 days.

 

“Interest Advance”: The meaning specified in Section 10.8(a) hereof.

 

“Interest Collection Account”: The trust account established pursuant to Section
10.2(a) hereof.

 

“Interest Coverage Ratio”: As of any Measurement Date, the ratio calculated in
accordance with the assumptions set forth in Section 1.2(e) hereof by dividing:

 

-14-

 

 

(a)          (i) the sum of (A) Cash standing to the credit of the Expense
Account, plus (B) the scheduled interest payments due (in each case regardless
of whether the due date for any such interest payment has yet occurred) in the
Due Period in which such Measurement Date occurs on (x) the Collateral
Interests; provided that no interest (or dividends or other distributions) will
be included with respect to any Collateral Interest to the extent that such
Collateral Interest does not provide for the scheduled payment of interest (or
dividends or other distributions) in Cash and (y) the Eligible Investments held
in the Expense Account, minus (ii) any amounts scheduled to be paid pursuant to
Section 11.1(a)(i)(1) through (3) of this Indenture; by

 

(b)          the sum of (i) the scheduled interest of the Notes payable on the
Payment Date immediately following such Measurement Date, plus (ii) any
Defaulted Interest Amount payable on the Payment Date immediately following such
Measurement Date.

 

“Interest Coverage Test”: The test that will be met as of any Measurement Date
on which any Notes remain Outstanding if the Interest Coverage Ratio as of such
Measurement Date is equal to or greater than 275%.

 

“Interest Distribution Amount”: On each Payment Date, the amount due to Holders
of the Notes on account of interest equal to the product of (i) the Aggregate
Outstanding Amount of the Notes as of the first day of the related Interest
Accrual Period, (ii) the Note Interest Rate, and (iii) 30/360.

 

“Interest Proceeds”: With respect to any Payment Date, (A) the sum (without
duplication) of (1) all Cash payments of interest or dividends and other
distributions (but excluding distributions on Preferred Equity Interests
attributable to the return of capital by their governing documents) received
during the related Due Period on each Collateral Interest other than Defaulted
Collateral Interests (net of the Servicing Fee and other amounts payable in
accordance with the Servicing Agreement), including, in the Master Servicer’s
commercially reasonable discretion (exercised as of the trade date), the accrued
interest received in connection with a sale of a Collateral Interest, excluding
any accrued interest included in Principal Proceeds pursuant to clause (A)(5) of
the definition of Principal Proceeds, (2) all make whole premiums, yield
maintenance or prepayment premiums or any interest amount paid in excess of the
stated interest amount of a Collateral Interest received during the related Due
Period, (3) all amendment and waiver fees, late payment fees, commitment fees,
exit fees, extension fees and other fees and commissions received by the Issuer
during such Due Period in connection with such Collateral Interests (other than,
in each such case, fees and commissions received in connection with the
restructuring of a Defaulted Collateral Interest or default of Collateral
Interests and, for the avoidance of doubt, any origination fees paid by a
related borrower), (4) funds in the Expense Account designated as Interest
Proceeds by the Master Servicer pursuant to Section 10.7(a), (5) funds remaining
on deposit in the Expense Account upon redemption of the Notes in whole pursuant
to Section 10.7(a), (6) all Interest Advances, (7) except for distributions on
Preferred Equity Interests attributable to the return of capital by their
governing documents and other than as specified in item (A)(1) above, all
proceeds received in respect of equity features, if any, of the Collateral
Interests, (8) with respect to any Defaulted Collateral Interest sold by the
Issuer during the related Due Period, the excess, if any, of the amount received
by the Issuer in connection with such sale and the par amount of such Defaulted
Collateral Interest, (9) all payments of principal on Eligible Investments
purchased with proceeds of items (A)(1), (2) and (3) of this definition and (10)
any excess proceeds received in respect of a Collateral Interest after the
principal amount of such Collateral Interest has been reduced to zero, unless,
prior to the occurrence and continuance of an Equity Control Termination Event,
the Majority Equityholder and, after the occurrence and during the continuance
of an Equity Control Termination Event, the Controlling Class Representative, if
any, instructs the Issuer to treat such amounts as “Principal Proceeds”;
provided that Interest Proceeds will in no event include any payment or proceeds
specifically defined as “Principal Proceeds” in the definition thereof, minus
(B) the sum of (1) the aggregate of the Excess Spread Amounts for each
Collateral Interest for which the maturity date has been extended beyond its
Original Maturity Date and (2) the aggregate amount of any Nonrecoverable
Advances that were previously reimbursed to the Advancing Agent, the Master
Servicer or the Backup Advancing Agent during the related Due Period.

 

-15-

 

 

“Interest Shortfall”: The meaning set forth in Section 10.8(a) hereof.

 

“Investor Certification”: A certificate, substantially in the form of
Exhibit I-1 or Exhibit I-2 hereto, representing that such person executing the
certificate is a Noteholder or a beneficial owner of a Note, a holder of an
Issuer Equity Security or a prospective purchaser of a Note or an Issuer Equity
Security and that either (a) such person is not an agent of, or an investment
advisor to, any Property Owner or affiliate of any Property Owner, in which case
such person will have access to all the reports and information made available
to Noteholders or Equityholders hereunder, or (b) such person is an agent or
affiliate of, or an investment advisor to, any Property Owner, in which case
such person will only receive access to the Monthly Report. The Investor
Certification may be submitted electronically by means of the Trustee’s website.

 

“Investor Q&A Forum”: The Investor Q&A Forum described in Section 10.14.

 

“Issuer”: RCMC 2012-CREL1, LLC, a limited liability company formed under the
laws of the State of Delaware, until a successor Person shall have become the
Issuer pursuant to the applicable provisions of this Indenture, and thereafter
“Issuer” shall mean such successor Person.

 

“Issuer Equity Security” or “Issuer Equity Securities”: Limited liability
company membership interests in the Issuer.

 

“Issuer Order” and “Issuer Request”: A written order or request (which may be in
the form of a standing order or request) dated and signed in the name of the
Issuer by an Authorized Officer of the Issuer.

 

“KBRA”: Kroll Bond Rating Agency and any successor thereto.

 

“LLC Agreement”: The Issuer’s limited liability company operating agreement,
dated November 28, 2012, as amended, supplemented or otherwise modified from
time to time in accordance with its terms.

 

“LLC Managers”: The managers of the Issuer duly appointed in accordance with the
terms of the LLC Agreement by the sole member of the Issuer (or, if there is
only one manager of the Issuer so duly appointed, such sole manager).

 

-16-

 

 

“Loss Value Payment”: A cash payment made to the Issuer by the Seller in
connection with a breach of representation or warranty with respect to any
Collateral Interest pursuant to the Collateral Interest Purchase Agreement in an
amount that the Master Servicer, on behalf of the Issuer, subject to the consent
of the Controlling Class Representative, determines is sufficient to compensate
the Issuer for such breach of representation or warranty, which Loss Value
Payment will be deemed to cure sure breach of representation or warranty.

 

“Manager”: The meaning set forth in the LLC Agreement.

 

“Majority of the Notes”: The holder or holders of more than 50% of the Aggregate
Outstanding Amount of the Notes.

 

“Majority Equityholder”: The holder of holders representing more than 50% of the
Issuer Equity Securities.

 

“Majority Equityholder Collateral Interest Call Rights”: The right of the
Majority Equityholder to purchase the “55 West Monroe” and “Burnham Center”
Collateral Interests if the related Senior Lender requires such purchase
pursuant to the terms of the Underlying Instruments related to such Collateral
Interests.

 

“Master Servicer”: KeyCorp Real Estate Capital Markets, Inc., or any successor
Person that shall have become the Master Servicer pursuant to the provisions of
the Servicing Agreement.

 

“Master Servicing Fee”: All fees payable and amount reimbursable to the Master
Servicer in accordance with the Servicing Agreement.

 

“Material Breach”: With respect to each Collateral Interest, the meaning
specified in the related Collateral Interest Purchase Agreement.

 

“Material Document Defect”: With respect to each Collateral Interest, the
meaning specified in the related Collateral Interest Purchase Agreement.

 

“Material Modification”: With respect to any Collateral Interest, any waiver,
modification, amendment, consent, variance, forbearance or similar arrangement
that would, individually or cumulatively with prior modifications:

 

(a)          modify the amortization schedule with respect to such Collateral
Interest in a manner that reduces the Dollar amount of any Scheduled
Distribution by more than 20%;

 

(b)          reduce the Cash interest rate payable by the obligor thereunder by
more than 100 basis points (excluding any increase in an interest rate arising
by operation of a default or penalty interest clause under a Collateral
Interest);

 

(c)          extend the maturity date of such Collateral Interest without
satisfying the Maturity Extension Requirements;

 

-17-

 

 

(d)          release any party from its obligations under such Collateral
Interest or modify any such obligations, if such release or modification would
have a material adverse effect on the Collateral Interest; or

 

(e)          reduce the principal amount thereof by more than 10%.

 

“Material Non-Monetary Default”: With respect to any Collateral Interest or
related Senior Loan, a default, other than (a) any payment default or (b) any
failure of any guarantor to an obligor under a Collateral Interest or under a
related Senior Loan, as applicable, to satisfy any financial covenants
applicable to such guarantor under the related Underlying Instruments, which
default either (x) materially affects the ability of the obligor to meet its
payment obligations under the Underlying Instruments or (y) otherwise materially
impairs the interests of the Noteholders in such Collateral Interest (or the
related Collateral Interest Property.

 

“Maturity”: With respect to any Note, the date on which the unpaid principal of
such Note becomes due and payable as therein or herein provided, whether at the
Stated Maturity Date or by declaration of acceleration or otherwise.

 

“Maturity Extension Requirements”: With respect to the extension of the maturity
date of a Collateral Interest, the requirement that such new maturity date be
not more than three (3) years after the Original Maturity Date.

 

“Measurement Date”: Any of the following: (i) the date of disposition of any
Collateral Interest, (ii) any date on which any Collateral Interest becomes a
Defaulted Collateral Interest, (iii) each Determination Date and (iv) with
reasonable notice to the Issuer and the Trustee, any other Business Day that any
Rating Agency or the Holders of at least 66-2/3% of the Aggregate Outstanding
Amount of the Notes requests be a “Measurement Date”; provided that, if any such
date would otherwise fall on a day that is not a Business Day, the relevant
Measurement Date will be the immediately preceding Business Day; provided,
further, that in no event shall a Measurement Date occur before the Closing
Date.

 

“Mezzanine Loan”: Any loan secured by one or more direct or indirect ownership
interests in a Property Owner.

 

“Monthly Report”: The meaning specified in Section 10.10(a) hereof.

 

“Moody’s”: Moody’s Investors Service, Inc., and its successors in interest.

 

“Net Outstanding Portfolio Balance”: On any Measurement Date, the sum (without
duplication) of:

 

(i)          the Aggregate Principal Balance on such Measurement Date of the
Collateral Interests (other than Defaulted Collateral Interests and Credit
Impaired Collateral Interests);

 

(ii)         the Aggregate Principal Balance of all Principal Proceeds held as
Cash and Eligible Investments; and

 

-18-

 

 

(iii)        with respect to each Defaulted Collateral Interest and Credit
Impaired Collateral Interests, the Calculation Amount of such Defaulted
Collateral Interest and Credit Impaired Collateral Interests;

 

provided, however, that with respect to each Defaulted Collateral Interest that
has been owned by the Issuer for more than three years after becoming a
Defaulted Collateral Interest, the Principal Balance of such Defaulted
Collateral Interest shall be zero for purposes of computing the Net Outstanding
Portfolio Balance.

 

“No Downgrade Confirmation”: A confirmation from each Rating Agency that any
proposed action, or failure to act or other specified event will not, in and of
itself, result in the downgrade or withdrawal of the then-current rating
assigned to the Notes then rated by such Rating Agency.

 

“NOI”: With respect to the Collateral Interest Properties related to any
Collateral Interest, the difference between Total Revenues and Operating
Expenses on such Collateral Interest Property, as determined by the Master
Servicer or Special Servicer, as applicable, where “Total Revenue” means
revenues from all sources, with respect to the applicable Collateral Interest
Properties and “Operating Expenses” means, for the applicable Collateral
Interest Properties, all expenses incurred in the operation and maintenance of
such Collateral Interest Properties, including actual management, marketing and
franchise fees.

 

“Non-call Period”: The period from the Closing Date to and including the
Business Day immediately preceding the Payment Date in December 2015 during
which no Optional Redemption is permitted to occur.

 

“Non-Permitted Holder”: The meaning specified in Section 2.13(b) hereof.

 

“Nonrecoverable Advance”: Collectively, Nonrecoverable Interest Advances and
Nonrecoverable Servicing Advances.

 

“Nonrecoverable Interest Advance”: Any Interest Advance previously made or
proposed to be made pursuant to Section 10.8 hereof as to which the Advancing
Agent or the Backup Advancing Agent, as applicable, has determined in its sole
discretion, exercised in good faith, that the amount so advanced or proposed to
be advanced plus interest expected to accrue thereon, will not or would not be
ultimately recoverable from subsequent payments or collections with respect to
the Collateral Interests.

 

“Nonrecoverable Servicing Advance”: The meaning specified in the Servicing
Agreement.

 

“Note Liquidation Event”: The meaning specified in Section 12.1(d) hereof.

 

“Noteholder”: The Person in whose name such Note is registered in the Notes
Register.

 

“Notes”: The Class A Notes authorized by, and authenticated and delivered under,
this Indenture.

 

-19-

 

 

“Note Interest Rate”: With respect to the Notes, the per annum rate at which
interest accrues on such Note for any Due Period, which shall be equal to
5.62346% per annum, calculated on the basis of a 360-day year comprised of
twelve 30-day months.

 

“Notes Register”: The register maintained by the Notes Registrar pursuant to
Section 2.05(a) hereof.

 

“Notes Registrar”: The Trustee, in its capacity as Notes Registrar, and any
successor Trustee appointed hereunder.

 

“NRSRO”: Any nationally recognized statistical rating organization, including
each Rating Agency.

 

“NRSRO Certification”: A certification substantially in the form of Exhibit F
executed by a NRSRO in favor of the Issuer and the 17g-5 Information Provider
that states that such NRSRO is a Rating Agency or has provided the Issuer with
the appropriate certifications under Exchange Act Rule 17g-5(a)(3)(iii)(B) and
that such NRSRO has access to the 17g-5 Website.

 

“Offering Circular”: The Offering Circular, dated November 19, 2012, relating to
the offering of the Notes.

 

“Officer”: With respect to any corporation or limited liability company,
including the Issuer, the Advancing Agent and the Majority Equityholder, any
Director, Manager, the Chairman of the Board of Directors, the President, any
Senior Vice President any Vice President, the Secretary, any Assistant
Secretary, the Treasurer, any Assistant Treasurer, General Partner of such
entity; and with respect to the Trustee, any Trust Officer.

 

“Officer’s Certificate”: With respect to any Person, any certificate executed by
an Officer thereof.

 

“Operating Advisor”: Pentalpha Surveillance LLC, or any successor Person that
shall have become the Operating Advisor pursuant to the provisions of the
Servicing Agreement.

 

“Operating Advisor Fees”: All fees payable and amounts reimbursable to the
Operating Advisor in accordance with the Servicing Agreement.

 

“Opinion of Counsel”: A written opinion addressed to the Trustee and each Rating
Agency in form and substance reasonably satisfactory to the Trustee and each
Rating Agency of an outside third party counsel of national recognition admitted
to practice before the highest court of any state of the United States or the
District of Columbia, which attorney may, except as otherwise expressly provided
in this Indenture, be counsel for the Issuer, and which attorney shall be
reasonably satisfactory to the Trustee. Whenever an Opinion of Counsel is
required hereunder, such Opinion of Counsel may rely on opinions of other
counsel who are so admitted and so satisfactory which opinions of other counsel
shall accompany such Opinion of Counsel and shall either be addressed to the
Trustee and each Rating Agency or shall state that the Trustee and each Rating
Agency shall be entitled to rely thereon.

 

-20-

 

 

“Optional Redemption”: The meaning specified in Section 9.1(c) hereof.

 

“Original Maturity Date”: The maturity date of any Collateral Interest (which
for Preferred Equity Interests shall be the final redemption date thereof) as
extended by all extensions thereof which the related Property Owner had the
right to elect and did elect, or are otherwise contemplated under the terms of
the instruments and agreements relating to such Collateral Interest, but before
taking into account any additional extensions thereof that are consented to by
the lender or holder thereof.

 

“Outstanding”: With respect to the Notes, as of any date of determination, all
of the Notes theretofore authenticated and delivered under this Indenture
except:

 

(i)          Notes theretofore canceled by the Notes Registrar or delivered to
the Notes Registrar for cancellation;

 

(ii)         Notes or portions thereof for whose payment or redemption funds in
the necessary amount have been theretofore irrevocably deposited with the
Trustee or the Paying Agent in trust for the Holders of such Notes pursuant to
Section 4.1(a)(ii); provided that, if such Notes or portions thereof are to be
redeemed, notice of such redemption has been duly given pursuant to this
Indenture or provision therefor satisfactory to the Trustee has been made;

 

(iii)        Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to this Indenture, unless proof
satisfactory to the Trustee is presented that any such Notes are held by a
holder in due course; and

 

(iv)        Notes alleged to have been mutilated, destroyed, lost or stolen for
which replacement Notes have been issued as provided in Section 2.6;

 

provided that in determining whether the Noteholders of the requisite Aggregate
Outstanding Amount have given any request, demand, authorization, direction,
notice, consent or waiver hereunder, Notes owned by the Issuer thereof shall be
disregarded and deemed not to be Outstanding. In determining whether the Trustee
shall be protected in relying upon any such request, demand, authorization,
direction, notice, consent or waiver, only Notes that the Trustee knows to be so
owned shall be so disregarded. Notes so owned that have been pledged in good
faith may be regarded as Outstanding if the pledgee establishes to the
satisfaction of the Trustee the pledgee’s right so to act with respect to such
Notes and that the pledgee is not the Issuer, or any other obligor upon the
Notes or any Affiliate of the Issuer or such other obligor.

 

“Par Value Coverage Test”: The test that will be met as of any Measurement Date
on which any Notes remain Outstanding if the Par Value Ratio on such Measurement
Date is equal to or greater than 165%.

 

“Par Value Ratio”: As of any Measurement Date, the number (expressed as a
percentage) calculated in accordance with the assumptions set forth in Section
1.2(d) by dividing (a) the sum of the Net Outstanding Portfolio Balance on such
Measurement Date by (b) the sum of the aggregate outstanding principal amount of
the Notes.

 

-21-

 

 

“Participating Institution”: With respect to any participation, the entity that
holds legal title to the participated asset.

 

“Paying Agent”: The Trustee, solely in its capacity as Paying Agent, or any
success Trustee hereunder.

 

“Payment Account”: The payment account of the Trustee in respect of the Notes
established pursuant to Section 10.3 hereof.

 

“Payment Date”: The 4th Business Day following each Determination Date,
commencing in December 2012 to and including the Stated Maturity Date of the
Notes unless the Notes are redeemed or repaid prior thereto.

 

“Permitted Subsidiary”: Any one or more wholly-owned, single purpose entities
established exclusively for the purpose of taking title to any mortgage, real
property or Foreclosure Asset in connection, in each case, with the exercise of
remedies or otherwise.

 

“Person”: An individual, corporation (including a business trust), partnership,
limited liability company, joint venture, association, joint stock company,
trust (including any beneficiary thereof), unincorporated association or
government or any agency or political subdivision thereof.

 

“Placement Agents”: UBS Securities LLC and Wells Fargo Securities, LLC, in their
respective capacities as the placement agents.

 

“Placement Agency Agreement”: The placement agreement relating to the Notes
dated as of the Closing Date by and between the Issuer and the Placement Agents.

 

“Pledged Collateral Interest”: On any date of determination, any Collateral
Interest that has been Granted to the Trustee and not been released from the
lien of this Indenture pursuant to Section 10.11 hereof.

 

“Preferred Equity Interest”: Any securities providing for regular payments of
dividends or other distributions, representing equity interests in a company,
partnership or other entity that is an entity operating or controlling, directly
or through affiliates, a borrower under a real estate loan secured by one or
more commercial real estate properties.

 

“Preliminary Offering Circular”: The preliminary offering circular, dated
November 9, 2012, relating to the Notes (including all exhibits and annexes
thereto and any accompanying diskette, DVD, CD-ROM or other electronic media,
along with the Structural and Collateral Term Sheet, dated November 9, 2012,
relating to the Notes.

 

“Principal Balance” or “par”: With respect to any Collateral Interest or
Eligible Investment, as of any date of determination, the outstanding principal
amount of such Collateral Interest or Eligible Investment; provided that (i) the
Principal Balance of any Eligible Investment that does not pay Cash interest on
a current basis will be the accreted value thereof, and (ii) the Principal
Balance of any Preferred Equity Interest will be equal to the unreturned
preferred capital contribution under the applicable governing documents.

 

-22-

 

 

“Principal Collection Account”: The trust account established pursuant to
Section 10.2(a) hereof.

 

“Principal Proceeds”: With respect to any Payment Date, (A) the sum (without
duplication) of (1) all principal payments (including prepayments and
Unscheduled Principal Payments) received during the related Due Period on
Collateral Interests as a result of (i) a maturity, scheduled amortization or
mandatory prepayment on a Collateral Interest, (ii) optional redemptions,
prepayments, exchange offers or tender offers made at the option of the issuer
thereof, (iii) recoveries on Defaulted Collateral Interest or (iv) any other
principal payments with respect to Collateral Interests (not included in Sale
Proceeds), (2) all distributions on Preferred Equity Interests attributable to
the return of capital by their governing documents, (3) Sale Proceeds received
during such Due Period that are designated by the Master Servicer upon
consultation with the Majority Equityholder, as Interest Proceeds in accordance
with clause (A)(1) of the definition of Interest Proceeds and excluding certain
Sale Proceeds designated as Interest Proceeds in accordance with the definition
of Interest Proceeds, (4) all amounts received during such Due Period in respect
of Defaulted Collateral Interests (other than any amounts included in the
definition of “Interest Proceeds” pursuant to item (6) of the definition
thereof), (5) any excess proceeds received in respect of a Collateral Interest
after required fixed payments are made on other classes of securities senior to
such Collateral Interest to the extent such proceeds are designated as
“Principal Proceeds” by the Master Servicer, (6) the aggregate of the Excess
Spread Amounts for each Collateral Interest for which the maturity date has been
extended beyond its Original Maturity Date, and (7) all other payments received
in connection with the Collateral Interests and Eligible Investments that are
not included in Interest Proceeds; provided that in no event will Principal
Proceeds include any proceeds from the Excepted Assets, minus (B) the aggregate
amount of any Nonrecoverable Advances that were previously reimbursed to the
Advancing Agent, the Master Servicer or the Backup Advancing Agent during the
related Due Period.

 

“Priority of Payments”: The meaning specified in Section 11.1(a) hereof.

 

“Privileged Person”: Any of the following: (i) RCMC or its affiliates and its
designees, (ii) the Placement Agents, (iii) the Master Servicer, (iv) the
Special Servicer, (v) the Trustee and Paying Agent, (vi) the Operating Advisor,
(vii) the Reporting Agent, (viii) any NRSRO, (ix) the Advancing Agent, and
(x) any person who provides the Trustee with an Investor Certification, which
Investor Certification may be submitted electronically by means of the Trustee’s
website.

 

“Proceeding”: Any suit in equity, action at law or other judicial or
administrative proceeding.

 

“Property Owner”: Any company, partnership or other entity that owns, operates
or controls, directly or through subsidiaries or affiliates, one or more
commercial real estate properties.

 

“QIB”: A “qualified institutional buyer” as defined in Rule 144A.

 

-23-

 

 

“Rake Bond”: A commercial mortgage-backed security that represents a subordinate
interest in a single mortgage loan secured by commercial real estate.

 

“Rating Agency”: Moody’s and KBRA, and any successor thereto, or, with respect
to the Assets generally, if at any time Moody’s or KBRA or any of their
respective successors ceases to provide rating services with respect to the
Notes or certificates similar to the Notes, any other NRSRO selected by the
Issuer and reasonably satisfactory to a Majority of the Notes.

 

“Rating Agency Condition”: A condition that is satisfied with respect to each
Rating Agency if:

 

(a)          the party required to satisfy the Rating Agency Condition (the
“Requesting Party”) has made a written request to such Rating Agency for a No
Downgrade Confirmation; and

 

(b)          any one of the following has occurred:

 

(i)          a No Downgrade Confirmation has been received; or

 

(ii)         (A)         within 10 business days of such request being sent to
the Rating Agency, the Rating Agency has not replied to such request or has
responded in a manner that indicates that the Rating Agency is neither reviewing
such request nor waiving the requirement for confirmation;

 

(B)         the Requesting Party has confirmed that the Rating Agency has
received the confirmation request,

 

(C)         the Requesting Party promptly requests the No Downgrade Confirmation
a second time; and

 

(D)         there is no response to either confirmation request within five (5)
business days of such second request.

 

“RCMC”: Redwood Commercial Mortgage Corporation, and its successors or permitted
assigns.

 

“RCMC Securities”: All Securities beneficially owned by Redwood Trust, RCMC or
any affiliate thereof or an account or fund for which Redwood Asset Management,
Inc. (an affiliate of RCMC) or an affiliate thereof acts as the investment
adviser (with discretionary authority).

 

“Record Date”: The date on which the Holders of Notes entitled to receive a
payment in respect of principal or interest on the succeeding Payment Date is
determined, such date as to any Payment Date being the 15th day (whether or not
a Business Day) prior to the applicable Payment Date.

 

-24-

 

 

“Redemption Date”: Any Payment Date specified for a redemption of the Securities
pursuant to Section 9.1 hereof.

 

“Redemption Date Statement”: The meaning specified in Section 10.10(g) hereof.

 

“Redemption Price”: The Redemption Price of the Notes or the Issuer Equity
Securities, as applicable, on a Redemption Date will be calculated as follows:

 

Notes. The redemption price for the Notes will be calculated on the related
Determination Date and will equal the sum of (i) the Aggregate Outstanding
Amount of the Notes to be redeemed, (ii) the Interest Distribution Amount (plus
any Defaulted Interest Amount) due on the applicable Redemption Date and (iii)
all amounts described under clauses (1) through (6) of Section 11.1(a)(i);
provided, however, that notwithstanding the foregoing, the Redemption Price may
be such other amount as agreed to in writing by 100% of the Noteholders so long
as all amounts under clause (iii) are paid in full; and

 

Issuer Equity Securities. The redemption price for the Issuer Equity Securities
will be calculated on the related Determination Date and will be equal to the
sum of all net proceeds from the sale of the Assets in accordance with Article
12 hereof and Cash, if any, remaining after redemption of the Notes and payment
of all amounts and expenses described under clauses (1) through (6) of Section
11.1(a)(i); provided that, if there are no such net proceeds or Cash remaining,
the redemption price for the Issuer Equity Securities shall be equal to $0.

 

“Registered”: With respect to any debt obligation, a debt obligation that is
issued after July 18, 1984, and that is in registered form for purposes of the
Code.

 

“Registered Security”: The meaning specified in Section 3.3(a)(iii) hereof.

 

“Regulation S”: Regulation S under the Securities Act.

 

“Regulation S Global Security”: The meaning specified in Section 2.2(b)(iii)
hereof.

 

“Reimbursement Interest”: Interest accrued on the amount of any Interest Advance
made by the Advancing Agent or the Backup Advancing Agent, for so long as it is
outstanding, at the Reimbursement Rate.

 

“Reimbursement Rate”: A rate per annum equal to the “prime rate” as published in
the “Money Rates” section of the Wall Street Journal, as such “prime rate” may
change from time to time. If more than one “prime rate” is published in The Wall
Street Journal for a day, the average of such “prime rates” will be used, and
such average will be rounded up to the nearest one eighth of one percent
(0.125%). If the “prime rate” contained in The Wall Street Journal is not
readily ascertainable, RCMC or its affiliates shall select an equivalent
publication that publishes such “prime rate,” and if such “prime rates” are no
longer generally published or are limited, regulated or administered by a
governmental authority or quasigovernmental body, then RCMC or its affiliates
shall select, in its reasonable discretion, a comparable interest rate index.

 

-25-

 

 

“Remittance Date”: The meaning specified in the Servicing Agreement.

 

“REO Property” means any Collateral Interest Property that is acquired, directly
or indirectly, for the benefit of the Issuer through foreclosure, deed in lieu
of foreclosure or otherwise following a default on the corresponding Collateral
Interest.

 

“Reporting Agent Fee”: All fees payable and amounts reimbursable to the
Reporting Agent in accordance with the Servicing Agreement.

 

“Repurchase Request”: The meaning specified in Section 7.15 hereof.

 

“Rule 17g-5”: Rule 17g-5 under the Exchange Act.

 

“Rule 144A”: Rule 144A under the Securities Act.

 

“Rule 144A Global Security”: The meaning specified in Section 2.2(b)(i) hereof.

 

“Rule 144A Information”: The meaning specified in Section 7.13 hereof.

 

“S&P”: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors in interest.

 

“Sale”: The meaning specified in Section 5.17(a) hereof.

 

“Sale Proceeds”: All proceeds (including accrued interest) received with respect
to Collateral Interests as a result of sales of such Collateral Interests
pursuant to the terms hereof and any applicable Collateral Interest Purchase
Agreement, in each case net of any reasonable out-of-pocket expenses of the
Seller or the Trustee, as applicable, in connection with any such sale.

 

“Schedule of Closing Date Collateral Interests”: The Collateral Interests listed
on Schedule A attached hereto.

 

“Scheduled Distribution”: With respect to any Collateral Interest or Eligible
Investment, for each Due Period, the scheduled payment of principal, interest or
fee or any dividend or premium payment due on such Due Period or any other
distribution with respect to such Collateral Interest or Eligible Investment,
determined in accordance with the assumptions specified in Section 1.2 hereof.

 

“SEC”: The Securities and Exchange Commission.

 

“Secured Parties”: Collectively, the Trustee and the Noteholders, each as their
interests appear in applicable Transaction Documents.

 

“Securities”: Collectively, the Notes and the Issuer Equity Securities.

 

“Securities Account”: The meaning specified in Section 8-501(a) of the UCC.

 

-26-

 

 

“Securities Account Control Agreement”: The meaning specified in Section 3.3(a)
hereof.

 

“Securities Act”: The Securities Act of 1933, as amended.

 

“Securities Intermediary”: The Trustee in its capacity as Securities
Intermediary, which capacity shall reflect the meaning specified in
Section 8-102(a)(14) of the UCC.

 

“Security Entitlement”: The meaning specified in Section 8-102(a)(17) of the
UCC.

 

“Security”: Any Note or Issuer Equity Security or, collectively, the Notes and
Issuer Equity Securities, as the context may require.

 

“Seller”: The meaning specified in the applicable Collateral Interest Purchase
Agreement.

 

“Senior Loan”: With respect to any Collateral Interest, a commercial mortgage
loan (or interest in a commercial mortgage loan) secured by the related
Collateral Interest Property or a mezzanine loan secured by one or more direct
or indirect ownership interests in a Property Owner that, in each case, is
senior to such Collateral Interest in entitlement to the income generated by the
related commercial real property.

 

“Servicer Termination Event”: The meaning specified in the Servicing Agreement.

 

“Servicing Accounts”: The Escrow Accounts, the Collection Account, the
Foreclosed Collateral Accounts and the Cash Collateral Accounts, each as defined
in the Servicing Agreement.

 

“Servicing Agreement”: The Servicing Agreement, dated as of the Closing Date, by
and among the Issuer, the Trustee, the Master Servicer, the Special Servicer,
the Operating Advisor and the Reporting Agent, as amended, supplemented or
otherwise modified from time to time in accordance with its terms.

 

“Servicing Fee”: With respect to each Due Period the aggregate amount of all
servicing fees payable to the Master Servicer and Special Servicer, as
applicable, under the Servicing Agreement and any backup servicer named therein
or in any backup servicing agreement to which the Issuer is a party during such
Due Period.

 

“Servicing Standard”: The meaning specified in the Servicing Agreement.

 

“17g-5 Information Provider”: The meaning specified in Section 14.13(b) hereof.

 

“Similar Law”: The meaning specified in Section 2.5(n) hereof.

 

-27-

 

 

“Special Servicer”: KeyCorp Real Estate Capital Markets, Inc., or any successor
Person that shall have become the Special Servicer pursuant to the provisions of
the Servicing Agreement.

 

“Special Servicing Fee”: All fees payable and amounts reimbursable to the
Special Servicer in accordance with the Servicing Agreement.

 

“Specially Serviced Collateral Interest”: The meaning specified in the Servicing
Agreement.

 

“Specified Person”: The meaning specified in Section 2.6(a) hereof.

 

“Stated Maturity Date”: The Payment Date occurring in December 2018.

 

“Tax Event”: The occurrence of one or both of the following: (i) any borrower
is, or on the next scheduled payment date under any Collateral Interest, will
be, required to deduct or withhold from any payment under any Collateral
Interest to the Issuer for or on account of any tax for whatever reason and such
borrower is not required to pay to the Issuer such additional amount as is
necessary to ensure that the net amount actually received by the Issuer (free
and clear of taxes, whether assessed against such borrower or the Issuer) will
equal the full amount that the Issuer would have received had no such deduction
or withholding been required or (ii) any jurisdiction imposes net income,
profits, or similar tax on the Issuer.

 

“Tax Materiality Condition”: The condition that will be satisfied if, as a
result of the occurrence of a Tax Event, a tax or taxes are imposed on the
Issuer or withheld from payments to the Issuer and with respect to which the
Issuer receives less than the full amount that the Issuer would have received
had no such deduction occurred and such amount exceeds, in the aggregate, U.S.
$100,000 during any 12-month period.

 

“Tax Redemption”: The meaning specified in Section 9.1(b) hereof.

 

“Time of Sale”: The time when sales to purchasers of the Notes were first made,
which was approximately 3 p.m. (Eastern Standard Time) on November 13, 2012.

 

“Total Debt”: With respect to each Collateral Interest and each date of
determination, the sum of (a) the Principal Balance of such Collateral Interest
plus (b) all other debt on the related Collateral Interest Property that is
senior to, or pari passu with, such Collateral Interest.

 

“Transaction Documents”: This Indenture, the Collateral Interest Purchase
Agreements, the Placement Agency Agreement, the Servicing Agreement and the
Securities Account Control Agreement.

 

“Transfer Agent”: The Trustee, in its capacity as Transfer Agent, and any
successor Trustee appointed hereunder and, in each case, authorized by the
Issuer to exchange or register the transfer of Notes.

 

-28-

 

 

“Treasury Regulations”: Temporary or final regulations promulgated under the
Code by the United States Treasury Department.

 

“Trust Officer”: When used with respect to the Trustee, any officer within the
Corporate Trust Services group of the Corporate Trust Office (or any successor
group of the Trustee) including any vice president, assistant vice president or
officer of the Trustee customarily performing functions similar to those
performed by the persons who at the time shall be such officers, respectively,
or to whom any corporate trust matter is referred at the Corporate Trust
Services group of the Corporate Trust Office because of his knowledge of and
familiarity with the particular subject and who is directly responsible for the
administration of this Indenture.

 

“Trustee”: Wells Fargo Bank, National Association, a national banking
association, in its capacity as trustee hereunder, or any successor Trustee
appointed hereunder.

 

“Trustee Fee”: The monthly fee of $3250 payable to the Trustee on each Payment
Date.

 

“Trustee Website”: The website of the Trustee where information with respect to
the Securities and the Assets is provided, which shall initially be located at
www.ctslink.com.

 

“UCC”: The applicable Uniform Commercial Code.

 

“Uncertificated Security”: The meaning specified in Section 3.3(a)(ii) hereof.

 

“Underlying Instruments”: The indenture, loan agreement, note, mortgage,
intercreditor agreement, pooling and servicing agreement, participation
agreement or other agreement pursuant to which a Collateral Interest or Eligible
Investment has been issued or created and each other agreement that governs the
terms of or secures the obligations represented by such Collateral Interest or
Eligible Investment or of which holders of such Collateral Interest or Eligible
Investment are the beneficiaries.

 

“United States” and “U.S.”: The United States of America, including any state
and any territory or possession administered thereby.

 

“Unscheduled Principal Payments”: Any proceeds received by the Issuer from an
unscheduled prepayment or redemption (in whole but not in part) by the obligor
of a Collateral Interest prior to the maturity date of such Collateral Interest.

 

“U.S. Person”: The meaning specified in Regulation S.

 

Section 1.2           Assumptions as to Assets.

 

(a)          In connection with all calculations required to be made pursuant to
this Indenture with respect to Scheduled Distributions on any Collateral
Interest and Eligible Investment, or any payments on any other Assets, and with
respect to the income that can be earned on Scheduled Distributions on any
Collateral Interest or Eligible Investment and on any other amounts that may be
received for credit to the applicable Collection Account, the provisions set
forth in this Section 1.2 shall be applied.

 

-29-

 

 

(b)          All calculations with respect to Scheduled Distributions on the
Collateral Interests and Eligible Investments shall be made on the basis of
information as to the terms of each such Asset and upon report of payments, if
any, received on such Asset that are furnished by or on behalf of the related
borrower, obligor or issuer of such Asset and, to the extent they are not
manifestly in error, such information or report may be conclusively relied upon
in making such calculations.

 

(c)          For each Due Period, the Scheduled Distribution on any Collateral
Interest (other than a Defaulted Collateral Interest, which, except as otherwise
provided herein, shall be assumed to have a Scheduled Distribution of zero) or
Eligible Investment shall be the sum of (i) the total amount of payments and
collections in respect of such Collateral Interest or Eligible Investment
(including all Sales Proceeds received during the Due Period) that, if paid as
scheduled, will be available in the Collection Accounts at the end of such Due
Period for payment of the Notes and of expenses of the Issuer pursuant to the
Priority of Payments and (ii) any such amounts received in prior Due Periods
that were not disbursed on a previous Payment Date and do not constitute amounts
which have been used as reimbursement with respect to a prior Interest Advance
pursuant to the terms of this Indenture. On any date of determination, the
amount of any Scheduled Distribution due on any future date with respect to any
Collateral Interest as to which any interest or other payment thereon is subject
to withholding tax of any relevant jurisdiction shall be assumed to be made net
of any such uncompensated withholding tax based upon withholding tax rates in
effect on such date of determination.

 

(d)          For purposes of calculating the Par Value Ratio, an appraisal
reduction of a Collateral Interest will be assumed to result in an implied
reduction of Principal Balance for such Collateral Interest only if such
appraisal reduction is intended to reduce the interest payable on such
Collateral Interest and only in proportion to such interest reduction. For
purposes of the Par Value Ratio, any Collateral Interest that has sustained an
implied reduction of Principal Balance due to an appraisal reduction will not be
considered a Defaulted Collateral Interest solely due to such implied reduction.
The Special Servicer will notify the Trustee pursuant to the Servicing Agreement
of any appraisal reductions of Collateral Interests if the Special Servicer has
actual knowledge thereof.

 

(e)          For purposes of calculating any Interest Coverage Ratio, (1) there
will be excluded all scheduled or deferred payments of interest on or principal
of Collateral Interests and any payment that the Master Servicer or Special
Servicer, as applicable, has determined in its reasonable judgment will not be
made in cash or received when due and (2) with respect to any Collateral
Interest as to which any interest or other payment thereon is subject to
withholding tax of any relevant jurisdiction, each Scheduled Distribution
thereon shall be deemed to be payable net of such withholding tax unless the
related borrower is required to make additional payments to fully compensate the
Issuer for such withholding taxes (including in respect of any such additional
payments). The Trustee will calculate the Par Value Ratio on any Measurement
Date only to the extent it has received all necessary information from the
Master Servicer.

 

-30-

 

 

(f)          Each Scheduled Distribution receivable with respect to a Collateral
Interest or Eligible Investment shall be assumed to be received on the
applicable Due Date, and each such Scheduled Distribution shall be assumed to be
immediately deposited in the applicable Collection Account except to the extent
the Master Servicer has a reasonable expectation that such Scheduled
Distribution will not be received on the applicable Due Date. All such funds
shall be assumed to continue to earn interest until the date on which they are
required to be available in the applicable Collection Account for transfer to
the Payment Account for application, in accordance with the terms hereof, to
payments of principal of or interest of the Notes or other amounts payable
pursuant to this Indenture.

 

(g)          All calculations required to be made and all reports which are to
be prepared pursuant to this Indenture with respect to the Assets, shall be made
on the basis of the date on which the Issuer makes a binding commitment to
purchase or sell, as applicable, a Collateral Interest or Eligible Investment
rather than the date upon which such purchase or sale settles.

 

Section 1.3           Interest Calculation Convention.

 

All calculations of interest hereunder that are made with respect to the Notes
shall be made on the basis of a 360-day year comprised of twelve (12) 30-day
months.

 

Section 1.4           Rounding Convention.

 

Unless otherwise specified herein, test calculations that evaluate to a
percentage will be rounded to the nearest ten thousandth of a percentage point
and test calculations that evaluate to a number or decimal will be rounded to
the nearest one hundredth of a percentage point.

 

ARTICLE 2

THE NOTES

 

Section 2.1           Forms Generally.

 

The Notes and the Trustee’s or Authenticating Agent’s certificate of
authentication thereon (the “Certificate of Authentication”) shall be in
substantially the forms required by this Article 2, with such appropriate
insertions, omissions, substitutions and other variations as are required or
permitted by this Indenture, and may have such letters, numbers or other marks
of identification and such legends or endorsements placed thereon, as may be
consistent herewith, determined by the Authorized Officers of the Issuer,
executing such Notes as evidenced by their execution of such Notes. Any portion
of the text of any Note may be set forth on the reverse thereof, with an
appropriate reference thereto on the face of the Note.

 

Section 2.2           Forms of Notes and Certificate of Authentication.

 

(a)          Form. The form of the Notes including the Certificate of
Authentication, shall be substantially as set forth in Exhibits A hereto.

 

-31-

 

 

(b)          Global Securities and Definitive Notes.

 

(i)          The Notes initially offered and sold in the United States to (or to
U.S. Persons who are) QIBs shall be represented by one or more permanent global
notes in definitive, fully registered form without interest coupons with the
applicable legend set forth in Exhibits A hereto added to the form of such Notes
(each, a “Rule 144A Global Security”), which shall be registered in the name of
the nominee of the Depository and deposited with the Trustee, at its Corporate
Trust Office, as custodian for the Depository, duly executed by the Issuer and
authenticated by the Trustee as hereinafter provided. The aggregate principal
amount of the Rule 144A Global Securities may from time to time be increased or
decreased by adjustments made on the records of the Trustee or the Depository or
its nominee, as the case may be, as hereinafter provided.

 

(ii)         The Notes initially offered and sold in the United States to (or to
U.S. Persons who are) IAIs shall be issued in definitive form, registered in the
name of the legal or beneficial owner thereof attached without interest coupons
with the applicable legend set forth in Exhibits A hereto added to the form of
such Notes (each a “Definitive Note”), which shall be duly executed by the
Issuer and authenticated by the Trustee as hereinafter provided. The aggregate
principal amount of the Definitive Notes may from time to time be increased or
decreased by adjustments made on the records of the Trustee or the Depository or
its nominee, as the case may be, as hereinafter provided.

 

(iii)        The Notes initially sold in offshore transactions in reliance on
Regulation S shall be represented by one or more permanent global notes in
definitive, fully registered form without interest coupons with the applicable
legend set forth in Exhibits A, hereto added to the form of such Notes (each, a
“Regulation S Global Security”), which shall be deposited on behalf of the
subscribers for such Notes represented thereby with the Trustee as custodian for
the Depository and registered in the name of a nominee of the Depository for the
respective accounts of Euroclear and Clearstream, Luxembourg or their respective
depositories, duly executed by the Issuer and authenticated by the Trustee as
hereinafter provided. The aggregate principal amount of the Regulation S Global
Securities may from time to time be increased or decreased by adjustments made
on the records of the Trustee or the Depository or its nominee, as the case may
be, as hereinafter provided.

 

(c)          Book-Entry Provisions. This Section 2.2(c) shall apply only to
Global Securities deposited with or on behalf of the Depository.

 

The Issuer shall execute and the Trustee shall, in accordance with this Section
2.2(c), authenticate and deliver initially one or more Global Securities that
shall be (i) registered in the name of the nominee of the Depository for such
Global Security or Global Securities and (ii) delivered by the Trustee to such
Depository or pursuant to such Depository’s instructions or held by the
Trustee’s agent as custodian for the Depository.

 

-32-

 

 

Agent Members shall have no rights under this Indenture with respect to any
Global Security held on their behalf by the Trustee, as custodian for the
Depository or under the Global Security, and the Depository may be treated by
the Issuer, the Trustee, and any agent of the Issuer or the Trustee as the
absolute owner of such Global Security for all purposes whatsoever.
Notwithstanding the foregoing, nothing herein shall prevent the Issuer, the
Trustee, or any agent of the Issuer or the Trustee, from giving effect to any
written certification, proxy or other authorization furnished by the Depository
or impair, as between the Depository and its Agent Members, the operation of
customary practices governing the exercise of the rights of a Holder of any
Global Security.

 

(d)          Delivery of Definitive Notes in Lieu of Global Securities. Except
as provided in Section 2.10 hereof, owners of beneficial interests in a Class of
Global Securities shall not be entitled to receive physical delivery of a
Definitive Note.

 

Section 2.3           Authorized Amount; Stated Maturity Date; and
Denominations.

 

(a)          The aggregate principal amount of Notes that may be authenticated
and delivered under this Indenture is limited to $171,746,000, except for Notes
authenticated and delivered upon registration of transfer of, or in exchange
for, or in lieu of, other Notes pursuant to Section 2.5, 2.6 or 8.5 hereof.

 

Such Notes shall have the designation and original principal amount as follows:

 

Designation  Original
Principal
Amount  Class A Senior Secured Notes Due 2018  $171,746,000 

 

(b)          The Notes shall be issuable in minimum denominations of $250,000
and integral multiples of $1,000 in excess thereof (plus any residual amount).

 

Section 2.4           Execution, Authentication, Delivery and Dating.

 

The Notes shall be executed on behalf of the Issuer by an Authorized Officer of
the Issuer. The signature of such Authorized Officers of the Notes may be manual
or facsimile.

 

Notes bearing the manual or facsimile signatures of individuals who were at any
time the Authorized Officers of the Issuer shall bind the Issuer notwithstanding
the fact that such individuals or any of them have ceased to hold such offices
prior to the authentication and delivery of such Notes or did not hold such
offices at the date of issuance of such Notes.

 

At any time and from time to time after the execution and delivery of this
Indenture, the Issuer may deliver Notes executed by the Issuer to the Trustee or
the Authenticating Agent for authentication and the Trustee or the
Authenticating Agent, upon Issuer Order, shall authenticate and deliver such
Notes as provided in this Indenture and not otherwise.

 

Each Note authenticated and delivered by the Trustee or the Authenticating Agent
upon Issuer Order on the Closing Date shall be dated as of the Closing Date. All
other Notes that are authenticated after the Closing Date for any other purpose
under this Indenture shall be dated the date of their authentication.

 

-33-

 

 

Notes issued upon transfer, exchange or replacement of other Notes shall be
issued in authorized denominations reflecting the original aggregate principal
amount of the Notes so transferred, exchanged or replaced, but shall represent
only the current outstanding principal amount of the Notes so transferred,
exchanged or replaced. In the event that any Note is divided into more than one
Note in accordance with this Article 2, the original principal amount of such
Note shall be proportionately divided among the Notes delivered in exchange
therefor and shall be deemed to be the original aggregate principal amount of
such subsequently issued Notes.

 

No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose, unless there appears on such Note a Certificate of
Authentication, substantially in the form provided for herein, executed by the
Trustee or by the Authenticating Agent by the manual signature of one of their
Authorized Officers, and such certificate upon any Note shall be conclusive
evidence, and the only evidence, that such Note has been duly authenticated and
delivered hereunder.

 

Section 2.5           Registration, Registration of Transfer and Exchange.

 

(a)          The Issuer shall cause to be kept a register (the “Notes Register”)
in which, subject to such reasonable regulations as it may prescribe, the Issuer
shall provide for the registration of Notes and the registration of transfers
and exchanges of Notes. The Trustee is hereby initially appointed “Notes
Registrar” for the purpose of maintaining the Notes Registrar and registering
Notes and transfers and exchanges of such Notes with respect to the Notes
Register kept in the United States as herein provided. Upon any resignation or
removal of the Notes Registrar, the Issuer shall promptly appoint a successor
or, in the absence of such appointment, assume the duties of Notes Registrar.

 

If a Person other than the Trustee is appointed by the Issuer as Notes
Registrar, the Issuer shall give the Trustee prompt written notice of the
appointment of a successor Notes Registrar and of the location, and any change
in the location, of the Notes Register, and the Trustee shall have the right to
inspect the Notes Register at all reasonable times and to obtain copies thereof
and the Trustee shall have the right to rely upon a certificate executed on
behalf of the Notes Registrar by an Officer thereof as to the names and
addresses of the Holders of the Notes and the principal amounts and numbers of
such Notes.

 

Subject to this Section 2.5, upon surrender for registration of transfer of any
Notes at the office or agency of the Issuer to be maintained as provided in
Section 7.2, the Issuer shall execute, and the Trustee shall authenticate and
deliver, in the name of the designated transferee or transferees, one or more
new Notes of any authorized denomination and of a like aggregate principal
amount.

 

At the option of the Holder, Notes may be exchanged for Notes of like terms, in
any authorized denominations and of like aggregate principal amount, upon
surrender of the Notes to be exchanged at the office or agency of the Issuer to
be maintained as provided in Section 7.2. Whenever any Note is surrendered for
exchange, the Issuer shall execute, and the Trustee shall authenticate and
deliver, the Notes that the Noteholder making the exchange is entitled to
receive.

 

-34-

 

 

All Notes issued and authenticated upon any registration of transfer or exchange
of Notes shall be the valid obligations of the Issuer, evidencing the same debt,
and entitled to the same benefits under this Indenture, as the Notes surrendered
upon such registration of transfer or exchange.

 

Every Note presented or surrendered for registration of transfer or exchange
shall be duly endorsed, or be accompanied by a written instrument of transfer in
form satisfactory to the Issuer and the Notes Registrar duly executed by the
Holder thereof or his attorney duly authorized in writing.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of Notes, but the Trustee may require payment of a sum sufficient to
cover any tax or other governmental charge payable in connection therewith.

 

Neither the Notes Registrar nor the Issuer shall be required (i) to issue,
register the transfer of or exchange any Note during a period beginning at the
opening of business 15 days before any selection of Notes to be redeemed and
ending at the close of business on the day of the mailing of the relevant notice
of redemption, or (ii) to register the transfer of or exchange any Note so
selected for redemption.

 

(b)          No Note may be sold or transferred (including, without limitation,
by pledge or hypothecation) unless such sale or transfer is exempt from the
registration requirements of the Securities Act and is exempt from the
registration requirements under applicable state securities laws.

 

(c)          No Note may be offered, sold, resold or delivered, within the
United States or to, or for the benefit of, U.S. Persons except in accordance
with Section 2.5(e) below and in accordance with Rule 144A to QIBs or, solely
with respect to Definitive Notes, IAIs purchasing for their own account or for
the accounts of one or more QIBs or IAIs, for which the purchaser is acting as
fiduciary or agent. The Notes may be offered, sold, resold or delivered, as the
case may be, in offshore transactions to non-U.S. Persons in reliance on
Regulation S. None of the Issuer, the Trustee or any other Person may register
the Notes under the Securities Act or any state securities laws.

 

(d)          Upon final payment due on the Stated Maturity Date of a Note, the
Holder thereof shall present and surrender such Note at the Corporate Trust
Office of the Trustee or at the office of the Paying Agent (outside the United
States if then required by applicable law in the case of a Note in definitive
form issued in exchange for a beneficial interest in a Regulation S Global
Security pursuant to Section 2.10).

 

(e)          Transfers of Global Securities. Notwithstanding any provision to
the contrary herein, so long as a Global Security remains outstanding and is
held by or on behalf of the Depository, transfers of a Global Security, in whole
or in part, shall be made only in accordance with Section 2.2(c) and this
Section 2.5(e).

 

-35-

 

 

(i)          Except as otherwise set forth below, transfers of a Global Security
shall be limited to transfers of such Global Security in whole, but not in part,
to nominees of the Depository or to a successor of the Depository or such
successor’s nominee. Transfers of a Global Security to a Definitive Note may
only be made in accordance with Section 2.10.

 

(ii)         Regulation S Global Security to Rule 144A Global Security or
Definitive Note. If a holder of a beneficial interest in a Regulation S Global
Security wishes at any time to exchange its interest in such Regulation S Global
Security for an interest in the corresponding Rule 144A Global Security or for a
Definitive Note or to transfer its interest in such Regulation S Global Security
to a Person who wishes to take delivery thereof in the form of an interest in
the corresponding Rule 144A Global Security or for a Definitive Note, such
holder may, subject to the immediately succeeding sentence and the rules and
procedures of Euroclear, Clearstream and/or DTC, as the case may be, exchange or
transfer, or cause the exchange or transfer of, such interest for an equivalent
beneficial interest in the corresponding Rule 144A Global Security or for a
Definitive Note. Upon receipt by the Trustee or the Notes Registrar of:

 

(1)         if the transferee is taking a beneficial interest in a Rule 144A
Global Security, instructions from Euroclear, Clearstream and/or DTC, as the
case may be, directing the Note Registrar to cause to be credited a beneficial
interest in the corresponding Rule 144A Global Security in an amount equal to
the beneficial interest in such Regulation S Global Security, but not less than
the minimum denomination applicable to such holder’s Notes to be exchanged or
transferred, such instructions to contain information regarding the participant
account with DTC to be credited with such increase and a duly completed
certificate in the form of Exhibit B-2 attached hereto; or

 

(2)         if the transferee is taking a Definitive Note, a duly completed
transfer certificate in substantially the form of Exhibit B-3 hereto, certifying
that such transferee is an IAI,

 

then the Notes Registrar shall either (x) if the transferee is taking a
beneficial interest in a Rule 144A Global Security, approve the instructions at
DTC to reduce, or cause to be reduced, the Regulation S Global Security by the
aggregate principal amount of the beneficial interest in the Regulation S Global
Security to be transferred or exchanged and the Notes Registrar shall instruct
DTC, concurrently with such reduction, to credit or cause to be credited to the
securities account of the Person specified in such instructions a beneficial
interest in the corresponding Rule 144A Global Security equal to the reduction
in the principal amount of the Regulation S Global Security or (y) if the
transferee is taking an interest in a Definitive Note, the Notes Registrar shall
record the transfer in the Notes Register in accordance with Section 2.5(a) and,
upon execution by the Issuers, authenticate and deliver one or more Definitive
Notes, as applicable, registered in the names specified in the instructions
described above, in principal amounts designated by the transferee (the
aggregate of such principal amounts being equal to the aggregate principal
amount of the interest in the Regulation S Global Security transferred by the
transferor).

 

-36-

 

 

(iii)        Definitive Note or Rule 144A Global Security to Regulation S Global
Security. If a holder of a beneficial interest in a Rule 144A Global Security or
a Holder of a Definitive Note wishes at any time to exchange its interest in
such Rule 144A Global Security or Definitive Note for an interest in the
corresponding Regulation S Global Security, or to transfer its interest in such
Rule 144A Global Security or Definitive Note to a Person who wishes to take
delivery thereof in the form of an interest in the corresponding Regulation S
Global Security, such holder, provided such holder or, in the case of a
transfer, the transferee is not a U.S. person and is acquiring such interest in
an offshore transaction, may, subject to the immediately succeeding sentence and
the rules and procedures of DTC, exchange or transfer, or cause the exchange or
transfer of, such interest for an equivalent beneficial interest in the
corresponding Regulation S Global Security. Upon receipt by the Trustee or the
Notes Registrar of:

 

(1)         instructions given in accordance with DTC’s procedures from an Agent
Member directing the Trustee or the Notes Registrar to credit or cause to be
credited a beneficial interest in the corresponding Regulation S Global
Security, but not less than the minimum denomination applicable to such holder’s
Notes, in an amount equal to the beneficial interest in the Rule 144A Global
Security or Definitive Note to be exchanged or transferred, and in the case of a
transfer of Definitive Notes, such Holder’s Definitive Notes properly endorsed
for assignment to the transferee,

 

(2)         a written order given in accordance with DTC’s procedures containing
information regarding the participant account of DTC and the Euroclear or
Clearstream account to be credited with such increase,

 

(3)         in the case of a transfer of Definitive Notes, a Holder’s Definitive
Note properly endorsed for assignment to the transferee, and

 

(4)         a duly completed certificate in the form of Exhibit B-1 attached
hereto,

 

then the Trustee or the Notes Registrar shall approve the instructions at DTC to
reduce the principal amount of the Rule 144A Global Security (or, in the case of
a transfer of Definitive Notes, the Trustee or the Notes Registrar shall cancel
such Definitive Notes) and to increase the principal amount of the Regulation S
Global Security by the aggregate principal amount of the beneficial interest in
the Rule 144A Global Security or Definitive Note to be exchanged or transferred,
and to credit or cause to be credited to the securities account of the Person
specified in such instructions a beneficial interest in the corresponding
Regulation S Global Security equal to the reduction in the principal amount of
the Rule 144A Global Security (or, in the case of a cancellation of Definitive
Notes, equal to the principal amount of Definitive Notes so cancelled).

 

-37-

 

 

(iv)        Transfer of Rule 144A Global Securities to Definitive Notes. If, in
accordance with Section 2.10, a holder of a beneficial interest in a Rule 144A
Global Security wishes at any time to exchange its interest in such Rule 144A
Global Security for a Definitive Note or to transfer its interest in such
Rule 144A Global Security to a Person who wishes to take delivery thereof in the
form of a Definitive Note in accordance with Section 2.10, such holder may,
subject to the immediately succeeding sentence and the rules and procedures of
DTC, exchange or transfer, or cause the exchange or transfer of, such interest
for a Definitive Note. Upon receipt by the Trustee or the Notes Registrar of
(A) a duly complete certificate substantially in the form of Exhibit B-3 and
(B) appropriate instructions from DTC, if required, the Trustee or the Notes
Registrar shall approve the instructions at DTC to reduce, or cause to be
reduced, the Rule 144A Global Security by the aggregate principal amount of the
beneficial interest in the Rule 144A Global Security to be transferred or
exchanged, record the transfer in the Register in accordance with Section 2.5(a)
and upon execution by the Issuers authenticate and deliver one or more
Definitive Notes, registered in the names specified in the instructions
described in clause (B) above, in principal amounts designated by the transferee
(the aggregate of such principal amounts being equal to the aggregate principal
amount of the interest in the Rule 144A Global Security transferred by the
transferor).

 

(v)         Transfer of Definitive Notes to Rule 144A Global Securities. If a
holder of a Definitive Note wishes at any time to exchange its interest in such
Definitive Note for a beneficial interest in a Rule 144A Global Security or to
transfer such Definitive Note to a Person who wishes to take delivery thereof in
the form of a beneficial interest in a Rule 144A Global Security, such holder
may, subject to the immediately succeeding sentence and the rules and procedures
of DTC, exchange or transfer, or cause the exchange or transfer of, such
Definitive Note for beneficial interest in a Rule 144A Global Security (provided
that no IAI may hold an interest in a Rule 144A Global Security). Upon receipt
by the Trustee or the Notes Registrar of (A) a Holder’s Definitive Note properly
endorsed for assignment to the transferee; (B) a duly completed certificate
substantially in the form of Exhibit B-2 attached hereto; (C) instructions given
in accordance with DTC’s procedures from an Agent Member to instruct DTC to
cause to be credited a beneficial interest in the Rule 144A Global Securities in
an amount equal to the Definitive Notes to be transferred or exchanged; and
(D) a written order given in accordance with DTC’s procedures containing
information regarding the participant’s account of DTC to be credited with such
increase, the Trustee or the Notes Registrar shall cancel such Definitive Note
in accordance herewith, record the transfer in the Notes Register in accordance
with Section 2.5(a) and approve the instructions at DTC, concurrently with such
cancellation, to credit or cause to be credited to the securities account of the
Person specified in such instructions a beneficial interest in the corresponding
Rule 144A Global Security equal to the principal amount of the Definitive Note
transferred or exchanged.

 

(vi)        Other Exchanges. In the event that, pursuant to Section 2.10 hereof,
a Global Security is exchanged for Definitive Notes, such Notes may be exchanged
for one another only in accordance with such procedures as are substantially
consistent with the provisions above (including certification requirements
intended to ensure that such transfers are to a QIB or are to a non-U.S. Person,
or otherwise comply with Rule 144A or Regulation S, as the case may be) and as
may be from time to time adopted by the Issuer and the Trustee.

 

-38-

 

 

(f)          Removal of Legend. If Notes are issued upon the transfer, exchange
or replacement of Notes bearing the applicable legends set forth in Exhibits A
hereto, and if a request is made to remove such applicable legend on such Notes,
the Notes so issued shall bear such applicable legend, or such applicable legend
shall not be removed, as the case may be, unless there is delivered to the
Issuer such satisfactory evidence, which may include an Opinion of Counsel of an
attorney at law licensed to practice law in the State of New York (and addressed
to the Issuer and the Trustee), as may be reasonably required by the Issuer to
the effect that neither such applicable legend nor the restrictions on transfer
set forth therein are required to ensure that transfers thereof comply with the
provisions of Rule 144A or Regulation S, as applicable, the 1940 Act or ERISA.
So long as the Issuer is relying on an exemption under or promulgated pursuant
to the 1940 Act, the Issuer shall not remove that portion of the legend required
to maintain an exemption under or promulgated pursuant to the 1940 Act. Upon
provision of such satisfactory evidence, as confirmed in writing by the Issuer
to the Trustee, the Trustee, at the direction of the Issuer shall authenticate
and deliver Notes that do not bear such applicable legend.

 

(g)          Each beneficial owner of Regulation S Global Securities shall be
deemed to make the representations and agreements set forth in Exhibit B-1
hereto.

 

(h)          Each beneficial owner of Rule 144A Global Securities shall be
deemed to make the representations and agreements set forth in Exhibit B-2
hereto.

 

(i)          Each Holder of Definitive Notes shall make the representations and
agreements set forth in the certificate attached as Exhibit B-3 hereto.

 

(j)          Any purported transfer of a Note not in accordance with Section
2.5(a) shall be null and void and shall not be given effect for any purpose
hereunder.

 

(k)          Notwithstanding anything contained in this Indenture to the
contrary, neither the Trustee nor the Notes Registrar (nor any other Transfer
Agent) shall be responsible or liable for compliance with applicable federal or
state securities laws (including, without limitation, the Securities Act or
Rule 144A or Regulation S promulgated thereunder), the 1940 Act, ERISA or the
Code (or any applicable regulations thereunder); provided, however, that if a
specified transfer certificate or Opinion of Counsel is required by the express
terms of this Section 2.5 to be delivered to the Trustee or Notes Registrar
prior to registration of transfer of a Note, the Trustee and/or Notes Registrar,
as applicable, is required to request, as a condition for registering the
transfer of the Note, such certificate or Opinion of Counsel and to examine the
same to determine whether it conforms on its face to the requirements hereof
(and the Trustee or Notes Registrar, as the case may be, shall promptly notify
the party delivering the same if it determines that such certificate or Opinion
of Counsel does not so conform).

 

-39-

 

 

(l)          If the Trustee determines or is notified by the Issuer that (i) a
transfer or attempted or purported transfer of any interest in any Note was
consummated in compliance with the provisions of this Section 2.5 on the basis
of a materially incorrect certification from the transferee or purported
transferee, (ii) a transferee failed to deliver to the Trustee any certification
required to be delivered hereunder or (iii) the holder of any interest in a Note
is in breach of any representation or agreement set forth in any certification
or any deemed representation or agreement of such holder, the Trustee shall not
register such attempted or purported transfer and if a transfer has been
registered, such transfer shall be absolutely null and void ab initio and shall
vest no rights in the purported transferee (such purported transferee, a
“Disqualified Transferee”) and the last preceding holder of such interest in
such Note that was not a Disqualified Transferee shall be restored to all rights
as a Holder thereof retroactively to the date of transfer of such Note by such
Holder.

 

In addition, the Trustee may require that the interest in the Note referred to
in (i), (ii) or (iii) in the preceding paragraph be transferred to any person
designated by the Issuer or the Controlling Party at a price determined by the
Issuer or the Controlling Party, as applicable, based upon its estimation of the
prevailing price of such interest and each Holder, by acceptance of an interest
in a Note, authorizes the Trustee to take such action. In any case, the Trustee
shall not be held responsible for any losses that may be incurred as a result of
any required transfer under this Section 2.5(l).

 

(m)          Each Holder of Notes approves and consents to (i) the initial
purchase of the Collateral Interests by the Issuer from Affiliates of the RCMC
on the Closing Date and (ii) any other transaction between the Issuer and RCMC
or its Affiliates that are permitted under the terms of this Indenture.

 

(n)          Each person acquiring an interest in a Note will be deemed to
represent (or in the case of Definitive Notes will be required to represent)
that either (a) it is not an “employee benefit plan” (as defined in Section 3(3)
of ERISA) or “plan” (as defined in Section 4975(e)(1) of the Code) that is
subject to Title I of ERISA or Section 4975 of the Code, or any other employee
benefit plan or plan which is subject to any federal, state or local law
(“Similar Law”) that is substantially similar to Section 406 of ERISA or Section
4975 of the Code (each a “Benefit Plan”) or an entity whose underlying assets
include plan assets of any such Benefit Plan or (b) its purchase and holding of
the Notes will not constitute or result in a non-exempt prohibited transaction
under Section 406 of ERISA or Section 4975 of the Code, or, in the case of a
Benefit Plan subject to Similar Law, do not result in a non-exempt violation of
Similar Law.

 

Section 2.6           Mutilated, Defaced, Destroyed, Lost or Stolen Note.

 

If (a) any mutilated or defaced Note is surrendered to a Transfer Agent, or if
there shall be delivered to the Issuer, the Trustee and the relevant Transfer
Agent (each a “Specified Person”) evidence to their reasonable satisfaction of
the destruction, loss or theft of any Note, and (b) there is delivered to the
Specified Person such security or indemnity as may be required by each Specified
Person to save each of them and any agent of any of them harmless, then, in the
absence of notice to the Specified Persons that such Note has been acquired by a
bona fide purchaser, the Issuer shall execute and, upon Issuer Request, the
Trustee shall authenticate and deliver, in lieu of any such mutilated, defaced,
destroyed, lost or stolen Note, a new Note, of like tenor (including the same
date of issuance) and equal principal amount, registered in the same manner,
dated the date of its authentication, bearing interest from the date to which
interest has been paid on the mutilated, defaced, destroyed, lost or stolen Note
and bearing a number not contemporaneously outstanding.

 

-40-

 

 

If, after delivery of such new Note, a bona fide purchaser of the predecessor
Note presents for payment, transfer or exchange such predecessor Note, any
Specified Person shall be entitled to recover such new Note from the Person to
whom it was delivered or any Person taking therefrom, and each Specified Person
shall be entitled to recover upon the security or indemnity provided therefor to
the extent of any loss, damage, cost or expense incurred by such Specified
Person in connection therewith.

 

In case any such mutilated, defaced, destroyed, lost or stolen Note has become
due and payable, the Issuer, in its discretion may, instead of issuing a new
Note, pay such Note without requiring surrender thereof except that any
mutilated or defaced Note shall be surrendered.

 

Upon the issuance of any new Note under this Section 2.6, the Issuer may require
the payment by the registered Holder thereof of a sum sufficient to cover any
tax or other governmental charge that may be imposed in relation thereto and any
other expenses (including the fees and expenses of the Trustee) connected
therewith.

 

Every new Note issued pursuant to this Section 2.6 in lieu of any mutilated,
defaced, destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Issuer and such new Note shall be entitled,
subject to the second paragraph of this Section 2.6, to all the benefits of this
Indenture equally and proportionately with any and all other Notes duly issued
hereunder.

 

The provisions of this Section 2.6 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, defaced, destroyed, lost or stolen Notes.

 

Section 2.7           Payment of Principal and Interest and Other Amounts;
Principal and Interest Rights Preserved.

 

(a)          The Notes shall accrue interest during each Due Period at the Note
Interest Rate. Interest on each Note shall be due and payable on each Payment
Date immediately following the related Due Period in the proportion that the
outstanding principal amount of such Note bears to the Aggregate Outstanding
Amount of all Notes; provided, however, that the payment of interest on the
Notes is subordinated to the payment on each Payment Date of certain amounts in
accordance with the Priority of Payments.

 

(b)          [Reserved].

 

(c)          Upon any Optional Redemption, Tax Redemption or Clean-up Call, all
net proceeds remaining after the sale of the Collateral Interests in accordance
with Article 12 hereof and Cash and proceeds from Eligible Investments after the
payment of the amounts referred to in clauses (1) through (6) of Section
11.1(a)(i) and clauses (1) through (3) of Section 11.1(a)(ii)) will be
distributed by the Trustee to the Holders of the Issuer Equity Securities,
whereupon the Issuer Equity Securities will be cancelled and deemed paid in full
for all purposes.

 

(d)          Interest shall cease to accrue on the Notes, or in the case of a
partial repayment, on such part, from the date of repayment or Stated Maturity
Date unless payment of principal is improperly withheld or unless a Default has
occurred with respect to such payments of principal.

 

-41-

 

 

(e)          The principal of the Notes matures at par and is due and payable on
the Stated Maturity Date, unless the unpaid principal of the Notes becomes due
and payable at an earlier date by declaration of acceleration, call for
redemption or otherwise.

 

(f)          As a condition to the payment of principal of and interest on any
Note without the imposition of U.S. withholding tax, the Issuer shall require
certification acceptable to it to enable the Issuer, the Trustee and the Paying
Agent to determine their duties and liabilities with respect to any taxes or
other charges that they may be required to deduct or withhold from payments in
respect of such Security under any present or future law or regulation of the
United States or any present or future law or regulation of any political
subdivision thereof or taxing authority therein or to comply with any reporting
or other requirements under any such law or regulation. Such certification may
include U.S. federal income tax forms (such as IRS Form W-8BEN (Certification of
Foreign Status of Beneficial Owner), Form W-8IMY (Certification of Foreign
Intermediary Status), IRS Form W-9 (Request for Taxpayer Identification Number
and Certification), or IRS Form W-8ECI (Certification of Foreign Person’s Claim
for Exemption from Withholding on Income Effectively Connected with Conduct of a
U.S. Trade or Business) or any successors to such IRS forms). In addition, each
of the Issuer, the Trustee or any Paying Agent may require certification
acceptable to it to enable the Issuer to qualify for a reduced rate of
withholding in any jurisdiction from or through which the Issuer receives
payments on its assets. Each Holder and each beneficial owner of Notes agree to
provide any certification requested pursuant to this Section 2.7(f) and to
update or replace such form or certification in accordance with its terms or its
subsequent amendments.

 

(g)          Payments in respect of interest on and principal of the Notes shall
be payable by wire transfer in immediately available funds to a Dollar account
maintained by the Holder or its nominee; provided that the Holder has provided
wiring instructions to the Trustee on or before the related Record Date or, if
wire transfer cannot be effected, by a Dollar check drawn on a bank in the
United States, or by a Dollar check mailed to the Holder at its address in the
Notes Register. The Issuer expects that the Depository or its nominee, upon
receipt of any payment of principal or interest in respect of a Global Security
held by the Depository or its nominee, shall immediately credit the applicable
Agent Members’ accounts with payments in amounts proportionate to the respective
beneficial interests in such Global Security as shown on the records of the
Depository or its nominee. The Issuer also expects that payments by Agent
Members to owners of beneficial interests in such Global Security held through
Agent Members will be governed by standing instructions and customary practices,
as is now the case with securities held for the accounts of customers registered
in the names of nominees for such customers. Such payments will be the
responsibility of the Agent Members. Upon final payment due on the Maturity of a
Note, the Holder thereof shall present and surrender such Note at the Corporate
Trust Office of the Trustee or at the office of the Paying Agent (outside of the
United States if then required by applicable law in the case of a Definitive
Note issued in exchange for a beneficial interest in the Regulation S Global
Security) on or prior to such Maturity. None of the Issuer, the Trustee or the
Paying Agent will have any responsibility or liability with respect to any
records maintained by the Holder of any Note with respect to the beneficial
holders thereof or payments made thereby on account of beneficial interests held
therein. In the case where any final payment of principal and interest is to be
made on any Note (other than on the Stated Maturity Date thereof) the Issuer or,
upon Issuer Request, the Trustee, in the name and at the expense of the Issuer,
shall not more than 30 nor fewer than five Business Days prior to the date on
which such payment is to be made, mail to the Persons entitled thereto at their
addresses appearing on the Notes Register, a notice which shall state the date
on which such payment will be made and the amount of such payment per $500,000
initial principal amount of Notes and shall specify the place where such Notes
may be presented and surrendered for such payment.

 

-42-

 

 

(h)          Subject to the provisions of Section 2.7(a) through (g) and Section
2.7(k) hereof, Holders of Notes as of the Record Date in respect of a Payment
Date shall be entitled to the interest accrued and payable in accordance with
the Priority of Payments and principal payable in accordance with the Priority
of Payments on such Payment Date. All such payments that are mailed or wired and
returned to the Paying Agent shall be held for payment as herein provided at the
office or agency of the Issuer to be maintained as provided in Section 7.2 (or
returned to the Trustee).

 

(i)          Interest on any Note which is payable, and is punctually paid or
duly provided for, on any Payment Date shall be paid to the Person in whose name
that Note (or one or more predecessor Notes) is registered at the close of
business on the Record Date for such interest.

 

(j)          Payments of principal to Holders of the Notes shall be made in the
proportion that the Aggregate Outstanding Amount of the Notes registered in the
name of each such Holder on such Record Date bears to the Aggregate Outstanding
Amount of all the Notes on such Record Date.

 

(k)          Interest accrued with respect to the Notes shall be calculated as
described in the applicable form of Note attached hereto.

 

(l)          All reductions in the principal amount of a Note (or one or more
predecessor Notes) effected by payments of installments of principal made on any
Payment Date, Redemption Date or upon Maturity shall be binding upon all future
Holders of such Note and of any Note issued upon the registration of transfer
thereof or in exchange therefor or in lieu thereof, whether or not such payment
is noted on such Note.

 

(m)          Notwithstanding anything contained in this Indenture to the
contrary, the obligations of the Issuer under the Notes, this Indenture and the
other Transaction Documents are limited-recourse obligations of the Issuer
payable solely from the Assets and following realization of the Assets, all
obligations of the Issuer and any claims of the Noteholders, the Trustee or any
other parties to any Transaction Documents shall be extinguished and shall not
thereafter revive. No recourse shall be had for the payment of any amount owing
in respect of the Notes against any Officer, director, employee, shareholder,
limited partner or incorporator of the Issuer or any of its successors or
assigns for any amounts payable under the Notes or this Indenture. It is
understood that the foregoing provisions of this paragraph shall not (i) prevent
recourse to the Assets for the sums due or to become due under any security,
instrument or agreement which is part of the Assets or (ii) constitute a waiver,
release or discharge of any indebtedness or obligation evidenced by the Notes or
secured by this Indenture (to the extent it relates to the obligation to make
payments of the Notes) until such Assets have been realized, whereupon any
outstanding indebtedness or obligation in respect of the Notes, this Indenture
and the other Transaction Documents shall be extinguished and shall not
thereafter revive. It is further understood that the foregoing provisions of
this paragraph shall not limit the right of any Person to name the Issuer as a
party defendant in any Proceeding or in the exercise of any other remedy under
the Notes or this Indenture, so long as no judgment in the nature of a
deficiency judgment or seeking personal liability shall be asked for or (if
obtained) enforced against any such Person or entity.

 

-43-

 

 

(n)          Subject to the foregoing provisions of this Section 2.7, each Note
delivered under this Indenture and upon registration of transfer of or in
exchange for or in lieu of any other Note shall carry the rights of unpaid
interest and principal that were carried by such other Note.

 

(o)          Notwithstanding any of the foregoing provisions with respect to
payments of principal of and interest of the Notes (but subject to Section
2.7(e) and (k)), if the Notes have become or been declared due and payable
following an Event of Default and such acceleration of Maturity and its
consequences have not been rescinded and annulled and the provisions of Section
5.5 are not applicable, then payments of principal of and interest on such Notes
shall be made in accordance with Section 5.7 hereof.

 

(p)          Payments in respect of the Issuer Equity Securities as contemplated
by Section 11.1(a)(i)(7) and Section 11.1(a)(ii)(4) shall be made by the Trustee
to the Holders of the Issuer Equity Securities.

 

Section 2.8           Persons Deemed Owners.

 

The Issuer, the Trustee, and any agent of the Issuer or the Trustee may treat as
the owner of a Note the Person in whose name such Note is registered on the
Notes Register on the applicable Record Date for the purpose of receiving
payments of principal of and interest and other amounts on such Note and on any
other date for all other purposes whatsoever (whether or not such Note is
overdue), and none of the Issuer or the Trustee nor any agent of the Issuer or
the Trustee shall be affected by notice to the contrary; provided, however, that
the Depository, or its nominee, shall be deemed the owner of the Global
Securities, and owners of beneficial interests in Global Securities will not be
considered the owners of any Notes for the purpose of receiving notices. With
respect to the Issuer Equity Securities, on any Payment Date, the Trustee shall
make all distributions thereon to the Equityholders.

 

Section 2.9           Cancellation.

 

All Notes surrendered for payment, registration of transfer, exchange or
redemption, or deemed lost or stolen, shall, if surrendered to any Person other
than the Trustee, be delivered to the Trustee, and shall be promptly canceled by
the Trustee and may not be reissued or resold. No Notes shall be authenticated
in lieu of or in exchange for any Notes canceled as provided in this Section
2.9, except as expressly permitted by this Indenture. All canceled Notes held by
the Trustee shall be destroyed or held by the Trustee in accordance with its
standard retention policy unless the Issuer shall direct by an Issuer Order that
they be returned to them. Notes that are held by the Issuer, RCMC or any of
their respective Affiliates may be submitted to the Trustee for cancellation at
any time.

 

-44-

 

 

Section 2.10         Global Securities; Definitive Notes; Temporary Notes.

 

(a)          Definitive Notes. Definitive Notes shall only be issued in the
following limited circumstances:

 

(i)          upon Transfer of Global Securities to an IAI in accordance with the
procedures set forth in Section 2.5(e)(ii) or Section 2.5(e)(iii);

 

(ii)         if a holder of a Definitive Note wishes at any time to exchange
such Definitive Note for one or more Definitive Notes or transfer such
Definitive Note to a transferee who wishes to take delivery thereof in the form
of a Definitive Note in accordance with Section 2.10, such holder may effect
such exchange or transfer upon receipt by the Trustee or the Notes Registrar of
(A) a Holder’s Definitive Note properly endorsed for assignment to the
transferee, and (B) duly completed certificates in the form of Exhibit B-3, upon
receipt of which the Trustee or the Notes Registrar shall then cancel such
Definitive Note in accordance herewith, record the transfer in the Notes
Register in accordance with Section 2.5(a) and upon execution by the Issuer
authenticate and deliver one or more Definitive Notes bearing the same
designation as the Definitive Note endorsed for transfer, registered in the
names specified in the assignment described in clause (A) above, in principal
amounts designated by the transferee (the aggregate of such principal amounts
being equal to the aggregate principal amount of the Definitive Note surrendered
by the transferor).

 

(iii)        in the event that the Depository notifies the Issuer that it is
unwilling or unable to continue as Depository for a Global Security or if at any
time such Depository ceases to be a “Clearing Agency” registered under the
Exchange Act and a successor depository is not appointed by the Issuer within 90
days of such notice, the Global Securities deposited with the Depository
pursuant to Section 2.2 hereof shall be transferred to the beneficial owners
thereof subject to the procedures and conditions set forth in this Section 2.10.

 

(b)          Any Global Security that is exchanged for a Definitive Note shall
be surrendered by the Depository to the Trustee’s Corporate Trust Office
together with necessary instruction for the registration and delivery of a
Definitive Note to the beneficial owners (or such owner’s nominee) holding the
ownership interests in such Global Security. Any such transfer shall be made,
without charge, and the Trustee shall authenticate and deliver, upon such
transfer of each portion of such Global Security, an equal aggregate principal
amount of Definitive Notes of the same Class and authorized denominations. Any
Definitive Notes delivered in exchange for an interest in a Global Security
shall, except as otherwise provided by Section 2.5(f), bear the applicable
legend set forth in Exhibits B-1 or B-2, as applicable, and shall be subject to
the transfer restrictions referred to in such applicable legend. The Holder of
each such registered individual Global Security may transfer such Global
Security by surrendering it at the Corporate Trust Office of the Trustee, or at
the office of the Paying Agent.

 

-45-

 

 

(c)          Subject to the provisions of Section 2.10(b) above, the registered
Holder of a Global Security may grant proxies and otherwise authorize any
Person, including Agent Members and Persons that may hold interests through
Agent Members, to take any action which a Holder is entitled to take under this
Indenture or the Notes.

 

(d)          In the event of the occurrence of either of the events specified in
Section 2.10(a) above, the Issuer shall promptly make available to the Trustee a
reasonable supply of Definitive Notes.

 

Pending the preparation of Definitive Notes pursuant to this Section 2.10, the
Issuer may execute and, upon Issuer Order, the Trustee shall authenticate and
deliver, temporary Notes that are printed, lithographed, typewritten,
mimeographed or otherwise reproduced, in any authorized denomination,
substantially of the tenor of the Definitive Notes in lieu of which they are
issued and with such appropriate insertions, omissions, substitutions and other
variations as the Officers executing such Definitive Notes may determine, as
conclusively evidenced by their execution of such Definitive Notes.

 

If temporary Definitive Notes are issued, the Issuer shall cause permanent
Definitive Notes to be prepared without unreasonable delay. The Definitive Notes
shall be printed, lithographed, typewritten or otherwise reproduced, or provided
by any combination thereof, or in any other manner permitted by the rules and
regulations of any applicable notes exchange, all as determined by the Officers
executing such Definitive Notes. After the preparation of Definitive Notes, the
temporary Notes shall be exchangeable for Definitive Notes upon surrender of the
applicable temporary Notes at the office or agency maintained by the Issuer for
such purpose, without charge to the Holder. Upon surrender for cancellation of
any one or more temporary Notes, the Issuer shall execute, and the Trustee shall
authenticate and deliver, in exchange therefor the same aggregate principal
amount of Definitive Notes of authorized denominations. Until so exchanged, the
temporary Notes shall in all respects be entitled to the same benefits under
this Indenture as Definitive Notes.

 

Section 2.11         U.S. Tax Treatment of Notes and the Issuer.

 

(a)          The Issuer intends that, for U.S. federal income tax purposes, the
Notes be treated as debt and that the Issuer be treated as an entity disregarded
with respect to its sole beneficial owner or as a partnership if held for U.S.
federal income tax purposes by more than one Holder. Each prospective purchaser
and any subsequent transferee of a Note or any interest therein shall, by virtue
of its purchase or other acquisition of such Note or interest therein, be deemed
to have agreed to treat such Note in a manner consistent with the preceding
sentence for U.S. federal income tax purposes.

 

(b)          The Issuer shall account for the Notes and prepare any reports to
Noteholders and tax authorities consistent with the intentions expressed in
Section 2.11(a) above.

 

(c)          Each Holder of Notes shall timely furnish to the Issuer or its
agents any U.S. federal income tax form or certification (such as IRS Form
W-8BEN (Certification of Foreign Status of Beneficial Owner) (with Part III
marked), IRS Form W-8IMY (Certification of Foreign Intermediary Status), IRS
Form W-9 (Request for Taxpayer Identification Number and Certification), or IRS
Form W-8ECI (Certification of Foreign Person’s Claim for Exemption from
Withholding on Income Effectively Connected with Conduct of a U.S. Trade or
Business) or any successors to such IRS forms that the Issuer or its agents may
reasonably request and shall update or replace such forms or certification in
accordance with its terms or its subsequent amendments.

 

-46-

 

 

Section 2.12         Authenticating Agents.

 

Upon the request of the Issuer, the Trustee shall, and if the Trustee so chooses
the Trustee may, pursuant to this Indenture, appoint one or more Authenticating
Agents with power to act on its behalf and subject to its direction in the
authentication of Notes in connection with issuance, transfers and exchanges
under Section 2.4, 2.5, 2.6 and 8.5 hereof, as fully to all intents and purposes
as though each such Authenticating Agent had been expressly authorized by such
Sections to authenticate such Notes. For all purposes of this Indenture, the
authentication of Notes by an Authenticating Agent pursuant to this Section 2.12
shall be deemed to be the authentication of Notes by the Trustee.

 

Any corporation or banking association into which any Authenticating Agent may
be merged or converted or with which it may be consolidated, or any corporation
or banking association resulting from any merger, consolidation or conversion to
which any Authenticating Agent shall be a party, or any corporation succeeding
to the corporate trust business of any Authenticating Agent, shall be the
successor of such Authenticating Agent hereunder, without the execution or
filing of any further act on the part of the parties hereto or such
Authenticating Agent or such successor corporation. Any Authenticating Agent may
at any time resign by giving written notice of resignation to the Trustee and
the Issuer. The Trustee may at any time terminate the agency of any
Authenticating Agent by giving written notice of termination to such
Authenticating Agent and the Issuer. Upon receiving such notice of resignation
or upon such a termination, the Trustee shall promptly appoint a successor
Authenticating Agent and shall give written notice of such appointment to the
Issuer.

 

The Trustee agrees to pay to each Authenticating Agent appointed by it from time
to time reasonable compensation for its services, and reimbursement for its
reasonable expenses relating thereto and the Trustee shall be entitled to be
reimbursed for such payments, subject to Section 6.7 hereof. The provisions of
Section 2.9, 6.4 and 6.5 hereof shall be applicable to any Authenticating Agent.

 

Section 2.13         Forced Sale on Failure to Comply with Restrictions.

 

(a)          Notwithstanding anything to the contrary elsewhere in this
Indenture, any transfer of a Note or interest therein to a U.S. Person who is
determined not to have been a QIB at the time of acquisition of the Note or
interest therein shall be null and void and any such proposed transfer of which
the Issuer or the Trustee shall have notice may be disregarded by the Issuer and
the Trustee for all purposes.

 

-47-

 

 

(b)          If the Issuer determines that any Holder of a Note has not
satisfied the applicable requirement described in Section 2.13(a) above (any
such person a “Non-Permitted Holder”), then the Issuer shall promptly after
discovery that such Person is a Non-Permitted Holder by the Issuer or the
Trustee (and notice by the Trustee to the Issuer, if it makes the discovery),
send notice (or procure that notice is sent) to such Non-Permitted Holder
demanding that such Non-Permitted Holder transfer its interest to a Person that
is not a Non-Permitted Holder within 30 days of the date of such notice. If such
Non-Permitted Holder fails to so transfer its Note or interest therein, the
Issuer shall have the right, without further notice to the Non-Permitted Holder,
to sell such Note or interest therein to a purchaser selected by the Issuer that
is not a Non-Permitted Holder on such terms as the Issuer may choose. The
Issuer, or the Trustee acting on behalf of the Issuer, may select the purchaser
by soliciting one or more bids from one or more brokers or other market
professionals that regularly deal in securities similar to the Note, and selling
such Note to the highest such bidder. However, the Issuer or the Trustee may
select a purchaser by any other means determined by it in its sole discretion.
The Holder of such Note, the Non-Permitted Holder and each other Person in the
chain of title from the Holder to the Non-Permitted Holder, by its acceptance of
an interest in the Note, agrees to cooperate with the Issuer and the Trustee to
effect such transfers. The proceeds of such sale, net of any commissions,
expenses and taxes due in connection with such sale shall be remitted to the
Non-Permitted Holder. The terms and conditions of any sale under this Section
2.13(b) shall be determined in the sole discretion of the Issuer, and the Issuer
shall not be liable to any Person having an interest in the Note sold as a
result of any such sale of exercise of such discretion.

 

Section 2.14         No Gross Up.

 

The Issuer shall not be obligated to pay any additional amounts to the Holders
or beneficial owners of the Notes as a result of any withholding or deduction
for, or on account of, any present or future taxes, duties, assessments or
governmental charges.

 

ARTICLE 3

CONDITIONS PRECEDENT; PLEDGED COLLATERAL INTERESTS

 

Section 3.1           General Provisions.

 

The Notes to be issued on the Closing Date shall be executed by the Issuer upon
compliance with Section 3.2 and shall be delivered to the Trustee for
authentication and thereupon the same shall be authenticated and delivered by
the Trustee upon Issuer Request and upon receipt by the Trustee of an Officer’s
Certificate of the Issuer confirming receipt by the Issuer of each of the items
described below:

 

(a)          an Officer’s Certificate of the Issuer (i) evidencing the
authorization by Board Resolution of the execution and delivery of this
Indenture, the Servicing Agreement, the LLC Agreement, the Placement Agency
Agreement and related documents, the execution, authentication and delivery of
the Notes and specifying the Stated Maturity Date of the Notes, the principal
amount of the Notes and the Note Interest Rate of the Notes to be authenticated
and delivered, and (ii) certifying that (A) the attached copy of the resolution
of the sole member of the Issuer is a true and complete copy thereof, (B) such
resolution has not been rescinded and is in full force and effect on and as of
the Closing Date, (C) each Officer authorized to execute and deliver such
documents hold the offices and have the signatures indicated thereon and (D) the
sale on the Closing Date of the Issuer Equity Securities to Redwood Trust, Inc.
has been consummated;

 

-48-

 

 

(b)          either (A) certificates of the Issuer or other official document
evidencing the due authorization, approval or consent of any governmental body
or bodies, at the time having jurisdiction in the premises, together with an
Opinion of Counsel of the Issuer that no other authorization, approval or
consent of any governmental body is required for the valid issuance of such
Notes, or (B) an Opinion of Counsel of the Issuer reasonably satisfactory in
form and substance to the Trustee that no such authorization, approval or
consent of any governmental body is required for the valid issuance of such
Notes except as may have been given;

 

(c)          an opinion of Dechert LLP, special counsel to the Issuer and the
Collateral Interest Sellers dated the Closing Date, as to certain corporate,
enforceability, tax and securities law matters and relating to the validity of
the Grant hereunder and the perfection of the Trustee’s security interest in the
Assets, in a form satisfactory to the Trustee and Placement Agents, which
opinion (x) may express counsel’s reliance as to factual matters on certificates
of government and agency officials and the representations and warranties made
by, and on certificates or other documents furnished by officers of, the parties
to this Indenture, the Collateral Interest Purchase Agreement, the Servicing
Agreement and the Placement Agency Agreement and (y) may be qualified as an
opinion only as to the law of the State of New York, the General Corporation Law
of the State of Delaware and the federal law of the United States of America;

 

(d)          an opinion of local counsel for the Collateral Interest Sellers and
Majority Equityholder, dated the Closing Date, that is satisfactory in form and
substance to the Trustee and the Placement Agents, which opinion may (x) express
counsel’s reliance as to factual matters on certificates of government and
agency officials and the representations and warranties made by, and on
certificates or other documents furnished by officers of, the parties to this
Indenture, the Collateral Interest Purchase Agreement and the Placement Agency
Agreement and (y) may be qualified as an opinion only as to the law of the
States of New York and California, the General Corporation Law of the State of
Delaware and the federal law of the United States of America;

 

(e)          an opinion of Dechert LLP and Edwards Wildman Palmer LLP, special
counsel to the Issuer and RCMC as to certain insolvency matters, dated the
Closing Date, that is customary for transactions of this type and satisfactory
in form and substance to the Trustee and the Placement Agents, which opinion (x)
may express counsel’s reliance as to factual matters on certificates of
government and agency officials and the representations and warranties made by,
and on certificates or other documents furnished by officers of, the parties to
this Indenture, the Collateral Interest Purchase Agreement and the Placement
Agency Agreement and (y) may be qualified as an opinion only as to the law of
the State of New York, the General Corporation Law of the State of Delaware and
the federal law of the United States of America;

 

-49-

 

 

(f)          an opinion of Dechert LLP, special counsel to the Issuer and the
Collateral Interest Sellers, relating to the Preliminary Offering Circular as of
the Time of Sale and to the Offering Circular as of the date thereof and as of
the Closing Date, dated the Closing Date, that is customary for transactions of
this type and satisfactory in form and substance to the Trustee and the
Placement Agents, which opinion (x) may express counsel’s reliance as to factual
matters on certificates of government and agency officials and the
representations and warranties made by, and on certificates or other documents
furnished by officers of, the parties to this Indenture, the Collateral Interest
Purchase Agreement, the Servicing Agreement and the Placement Agency Agreement
and (y) may be qualified as an opinion only on the law of the States of New York
and California, the General Corporation Law of the State of Delaware and the
federal law of the United States of America;

 

(g)          an opinion of Weintraub Tobin Chediak Coleman Grodin Law
Corporation, special counsel to the Issuer and Redwood Trust, Inc., dated the
Closing Date, regarding certain 1940 Act issues, in a form satisfactory to the
Trustee and Placement Agents;

 

(h)          an opinion of (i) in-house counsel to the Master Servicer and
Special Servicer, dated the Closing Date, regarding certain corporate issues and
(ii) Polsinelli Shughart PC, counsel to Master Servicer, dated the Closing Date,
regarding enforceability of the Servicing Agreement, in a form satisfactory to
the Trustee and Placement Agents;

 

(i)          an opinion from Polsinelli Shughart PC, counsel to the Master
Servicer and Special Servicer, relating to the Preliminary Offering Circular as
of the Time of Sale and to the Offering Circular as of the date thereof and as
of the Closing Date, dated the Closing Date, that is satisfactory in form and
substance to the Placement Agents;

 

(j)          an opinion letter of Duval & Stachenfeld LLP, counsel to the
Operating Advisor, dated the Closing Date, regarding certain corporate matters
and the enforceability of the Servicing Agreement, in a form satisfactory to the
Trustee and Placement Agents;

 

(k)          letters from Duval & Stachenfeld LLP, counsel to the Operating
Advisor, relating to the Preliminary Offering Circular as of the Time of Sale
and to the Offering Circular as of the date thereof and as of the Closing Date,
dated the Closing Date, that is satisfactory in form and substance to the
Placement Agents;

 

(l)          an opinion of (i) in-house counsel to the Trustee, dated as of the
Closing Date, regarding certain matters of United States law and (ii) Alston &
Bird LLP, counsel to the Trustee, dated the Closing Date, regarding
enforceability of the transaction documents to which it is a party, in a form
satisfactory to the Trustee and Placement Agents;

 

(m)          a letter of Alston & Bird LLP, counsel to the Trustee, relating to
the Preliminary Offering Circular as of the Time of Sale and to the Offering
Circular as of the date thereof and as of the Closing Date, dated the Closing
Date, that is satisfactory in form and substance to counsel for the Placement
Agents;

 

(n)          a letter from Cadwalader, Wickersham & Taft LLP, special counsel
for the Placement Agents, dated the Closing Date, that is satisfactory in form
and substance to the Placement Agents;

 

(o)          letters from Deloitte, LLP, certified public accountants, dated the
Time of Sale and the Closing Date and satisfactory in form and substance to the
Placement Agents and counsel for the Placement Agents.

 

-50-

 

 

(p)          an Officer’s Certificate given on behalf of the Issuer and without
personal liability, stating that the Issuer is not in Default under this
Indenture and that the issuance of the Securities by the Issuer will not result
in a breach of any of the terms, conditions or provisions of, or constitute a
Default under, the Governing Documents of the Issuer, any indenture or other
agreement or instrument to which the Issuer is a party or by which it is bound,
or any order of any court or administrative agency entered in any Proceeding to
which the Issuer is a party or by which it may be bound or to which it may be
subject; that all conditions precedent provided in this Indenture relating to
the authentication and delivery of the Notes have been complied with;

 

(q)          executed counterparts of the Collateral Interest Purchase
Agreement, the Servicing Agreement, the LLC Agreement, the Placement Agency
Agreement and the Securities Account Control Agreement;

 

(r)          an Accountants’ Report comparing and agreeing to the following
information as of the Closing Date: (i) the information with respect to each
Collateral Interest set forth on the Schedule of Collateral Interests attached
hereto as Schedule A by reference to such sources as shall be specified therein
and (ii) specifying the procedures undertaken by the accountants to review data
and computations relating to the foregoing;

 

(s)          evidence of preparation for filing at the appropriate filing office
in the State of Delaware of a financing statement, on behalf of the Issuer,
relating to the perfection of the lien of this Indenture;

 

(t)          an Issuer Order executed by the Issuer directing the Trustee to
(i) authenticate the Notes specified therein, in the amounts set forth therein
and registered in the name(s) set forth therein and (ii) deliver the
authenticated Notes as directed by the Issuer; and

 

(u)          such other documents as the Trustee may reasonably require.

 

Section 3.2           Security for Notes.

 

Prior to the issuance of the Notes on the Closing Date, the Issuer shall cause
the following conditions to be satisfied:

 

(a)          Grant of Security Interest; Delivery of Collateral Interests. The
Grant pursuant to the Granting Clauses of this Indenture of all of the Issuer’s
right, title and interest in and to the Assets and the transfer of all
Collateral Interests acquired in connection therewith purchased by the Issuer on
the Closing Date (as set forth in Schedule A hereto) to the Trustee, without
recourse (except as expressly provided in each applicable Collateral Interest
Purchase Agreement), in the manner provided in Section 3.3(a) and the crediting
to the Custodial Account by the Trustee of such Collateral Interests shall have
occurred;

 

(b)          Certificate of the Issuer. A certificate of an Authorized Officer
of the Issuer given on behalf of the Issuer and without personal liability,
dated as of the Closing Date, delivered to the Trustee, to the effect that, in
the case of each Collateral Interest pledged to the Trustee for inclusion in the
Assets on the Closing Date and immediately prior to the delivery thereof on the
Closing Date:

 

-51-

 

 

(i)          the Issuer is the owner of such Collateral Interest free and clear
of any liens, claims or encumbrances of any nature whatsoever except for those
which are being released on the Closing Date;

 

(ii)         the Issuer has acquired its ownership in such Collateral Interest
in good faith without notice of any adverse claim, except as described in
paragraph (i) above;

 

(iii)        the Issuer has not assigned, pledged or otherwise encumbered any
interest in such Collateral Interest (or, if any such interest has been
assigned, pledged or otherwise encumbered, it has been released) other than
interests Granted pursuant to this Indenture;

 

(iv)        the Underlying Instrument with respect to such Collateral Interest
does not prohibit the Issuer from Granting a security interest in and assigning
and pledging such Collateral Interest to the Trustee;

 

(v)         the information set forth with respect to each such Collateral
Interest in Schedule A is true and correct;

 

(vi)        the Collateral Interests included in the Assets satisfy the
requirements of Section 3.2(a); and

 

(vii)       (1) the Grant pursuant to the Granting Clauses of this Indenture
shall, upon execution and delivery of this Indenture by the parties hereto,
result in a valid and continuing security interest in favor of the Trustee for
the benefit of the Secured Parties in all of the Issuer’s right, title and
interest in and to the Collateral Interests pledged to the Trustee for inclusion
in the Assets on the Closing Date; and

 

(2)         upon (x) the execution and delivery of the Securities Account
Control Agreement and the crediting of each Instrument evidencing the
obligations of the borrowers under each Collateral Interest to the Custodial
Account in the manner set forth in Section 3.3(a)(i) hereof, (y) the delivery of
the Instruments evidencing the obligations of the borrowers under each
Collateral Interest to the Custodian on behalf of the Trustee as Securities
Intermediary as set forth in Section 3.3(a)(iii) hereof and (z) the filing of a
UCC-1 financing statement as set forth in Section 3.3(a)(v) hereof, the
Trustee’s security interest in all Collateral Interests shall be a validly
perfected, first priority security interest under Article 9 of the UCC as in
effect in each applicable jurisdiction.

 

(c)          Rating Letters. The Trustee’s receipt of letters signed by the
respective Rating Agencies and confirming that (i) the Notes have been rated
“Baa3” by Moody’s and (ii) the Notes have been rated “BBB-(sf)” by KBRA, and
that such ratings are in full force and effect on the Closing Date.

 

(d)          Accounts. Evidence of the establishment of the Payment Account, the
Collection Account, the Interest Collection Account, the Principal Collection
Account, the Expense Account, the Equity Interest Distribution Account and the
Custodial Account.

 

-52-

 

 

(e)          Deposit to Expense Account. On the Closing Date, the Issuer shall
deposit into the Expense Account from the gross proceeds of the offering of the
Notes, $250,000.

 

(f)          Issuance of Issuer Equity Securities. The Issuer shall have
delivered to the Trustee evidence that the Issuer Equity Securities have been,
or contemporaneously with the issuance of the Notes will be, (i) issued by the
Issuer and (ii) acquired in their entirety by Redwood Trust, Inc.

 

Section 3.3           Transfer of Assets.

 

(a)          The Custodian shall hold all Assets delivered to it in physical
form at its office in Minneapolis, Minnesota. Any successor to the Custodian
shall be a U.S. state or national bank or trust company that is not an Affiliate
of the Issuer and has capital and surplus of at least $100,000,000. Subject to
the limited right to relocate Assets set forth in Section 7.5(b), the Custodian,
on behalf of the Trustee as Securities Intermediary, shall hold all Collateral
Interests, which shall be credited by the Trustee to the Custodial Account. All
Eligible Investments and other investments purchased in accordance with this
Indenture in the respective Accounts in which the funds used to purchase such
investments shall be held in accordance with Article 10 and, in respect of each
Account (other than the Payment Account and the Equity Interest Distribution
Account), the Trustee, as secured party, shall have entered into an agreement
with the Issuer, the Securities Intermediary and the Bank (the “Securities
Account Control Agreement”) providing, inter alia, that the “securities
intermediary’s jurisdiction,” within the meaning of Section 8-110(e) of the UCC,
shall be governed by the law of the State of New York and the Trustee, as
secured party, shall have entered into a securities account control agreement
with the Issuer and KeyBank National Association, as Securities Intermediary
relating to the Servicing Accounts and providing, inter alia, that the
“securities intermediary’s jurisdiction,” within the meaning of Section 8-110(e)
of the UCC, shall be governed by the law of the State of New York. To the
maximum extent feasible, Assets shall be transferred to the Trustee as Security
Entitlements in the manner set forth in clause (i) below. In the event that the
measures set forth in clause (i) below cannot be taken as to any Assets, such
Asset may be transferred to the Trustee in the manner set forth in clauses (ii)
through (vi) below, as appropriate. The security interest of the Trustee in
Assets shall be perfected and otherwise evidenced as follows:

 

(i)          in the case of such Assets consisting of Security Entitlements, by
the Issuer (A) causing the Custodian, in accordance with the Securities Account
Control Agreement, to indicate by book entry that a Financial Asset has been
credited to the Custodial Account and (B) causing the Custodian to agree
pursuant to the Securities Account Control Agreement that it will comply with
Entitlement Orders originated by the Trustee with respect to each such Security
Entitlement without further consent by the Issuer;

 

-53-

 

 

(ii)         in the case of Assets that are “uncertificated securities” (as such
term is defined in the UCC), to the extent that any such uncertificated
securities do not constitute Financial Assets forming the basis of Security
Entitlements by the Trustee pursuant to clause (i) (the “Uncertificated
Securities”), by the Issuer (A) causing the issuer(s) of such Uncertificated
Securities to register on their respective books the Trustee as the registered
owner thereof upon original issue or transfer thereof or (B) causing another
Person, other than a Securities Intermediary, either to become the registered
owner of such Uncertificated Securities on behalf of the Trustee, or such Person
having previously become the registered owner, to acknowledge that it holds such
Uncertificated Securities for the Trustee;

 

(iii)        in the case of Assets consisting of Certificated Securities in
registered form to the extent that any such Certificated Securities do not
constitute Financial Assets forming the basis of Security Entitlements acquired
by the Trustee pursuant to clause (i) (the “Registered Securities”), by the
Issuer (A) causing (1) the Trustee to obtain possession of such Registered
Securities in the State of Minnesota or (2) another Person, other than a
Securities Intermediary, either to acquire possession of such Registered
Securities on behalf of the Trustee, or having previously acquired such
Registered Securities, in either case, in the State of Minnesota, to acknowledge
that it holds such Registered Securities for the Trustee and (B) causing (1) the
endorsement of such Registered Securities to the Trustee by an effective
endorsement or (2) the registration of such Registered Securities in the name of
the Trustee by the issuer thereof upon its original issue or registration of
transfer;

 

(iv)        in the case of Assets consisting of Certificated Securities in
bearer form, to the extent that any such Certificated Securities do not
constitute Financial Assets forming the basis of Security Entitlements acquired
by the Trustee pursuant to clause (i) (the “Bearer Securities”), by the Issuer
causing (A) the Trustee to obtain possession of such Bearer Securities in the
State of Minnesota or (B) another Person, other than a Securities Intermediary,
either to acquire possession of such Bearer Securities on behalf of the Trustee
or, having previously acquired possession of such Bearer Securities, in either
case, in the State of Minnesota, to acknowledge that it holds such Bearer
Securities for the Trustee;

 

(v)         in the case of Assets that consist of Instruments (the “Custodial
Collateral”), to the extent that any such Custodial Collateral does not
constitute a Financial Asset forming the basis of a Security Entitlement
acquired by the Trustee pursuant to clause (i), by the Issuer causing (A) the
Trustee to acquire possession of such Custodial Collateral in the State of
Minnesota or (B) another Person (other than the Issuer or a Person controlling,
controlled by, or under common control with, the Issuer) (1) to (x) take
possession of such Custodial Collateral in the State of Minnesota and
(y) authenticate a record acknowledging that it holds such possession for the
benefit of the Trustee or (2) to (x) authenticate a record acknowledging that it
will hold possession of such Custodial Collateral for the benefit of the Trustee
and (y) take possession of such Custodial Collateral in the State of Minnesota;
and

 

(vi)        in the case of Assets that consist of General Intangibles and all
other Assets of the Issuer in which a security interest may be perfected by
filing a financing statement under Article 9 of the UCC as in effect in the
State of Delaware, filing or causing the filing of a UCC financing statement
naming the Issuer as debtor and the Trustee as secured party, which financing
statement reasonably identifies all such Assets, with the Secretary of State of
the State of Delaware.

 

-54-

 

 

(b)            The Issuer hereby authorizes the filing of UCC financing
statements describing as the collateral covered thereby “all of the debtor’s
personal property and assets,” or words to that effect, notwithstanding that
such wording may be broader in scope than the Assets described in this
Indenture.

 

(c)           Without limiting the foregoing, the Issuer and the Trustee on
behalf of the Bank agree, and the Bank shall cause the Securities Intermediary,
to take such different or additional action as the Trustee may reasonably
request in order to maintain the perfection and priority of the security
interest of the Trustee in the event of any change in applicable law or
regulation, including Articles 8 and 9 of the UCC and Treasury Regulations
governing transfers of interests in Government Items (it being understood that
the Trustee shall be entitled to rely upon an Opinion of Counsel as to the need
to file any financing statements or continuation statements, the dates by which
such filings are required to be made and the jurisdictions in which such filings
are required to be made).

 

(d)           Without limiting any of the foregoing, in connection with each
Grant of a Collateral Interest hereunder, the Issuer shall deliver (or cause to
be delivered by the applicable Seller) to the Custodian (with a copy to the
Master Servicer), in each case to the extent specified on the closing checklist
for such Collateral Interest (in the form of Exhibit C hereto) provided to the
Custodian by the Issuer (or the applicable Seller) the following documents
(collectively, the “Collateral Interest File”):

 

(i)          The original mortgage note (with respect to any B Note, solely with
respect to such B Note and not the related Senior Loan) or promissory note or
mezzanine promissory note, as applicable, bearing all intervening endorsements,
endorsed in blank and signed in the name of the last endorsee by an authorized
Person;

 

(ii)         An original of any mezzanine loan agreement;

 

(iii)        An original or copy of any participation certificate, together with
any and all intervening endorsements (whether endorsed in blank on its face or
by endorsement or stock power attached thereto (in each case, without recourse,
representation or warranty, express or implied));

 

(iv)        An original of any participation agreement relating to any item of
collateral that is not evidenced by a promissory note;

 

(v)         The original or a counterpart (or in the case of a participation, a
copy) of any guaranty executed in connection with the promissory note;

 

(vi)        A copy of any mortgage with evidence of recording thereon;

 

(vii)       Copies of all assumption, modification, consolidation or extension
agreements with evidence of recording thereon, together with any other recorded
document relating to the Collateral Interest otherwise included in the
Collateral Interest File;

 

-55-

 

 

(viii)      The original assignment of mortgage in blank, in form and substance
acceptable for recording and signed in the name of the last endorsee;

 

(ix)         Copies of all intervening assignments of mortgage, if any, with
evidence of recording thereon, showing an unbroken chain of title from the
originator thereof to the last endorsee;

 

(x)          A copy of any mortgagee policy of title insurance or a conformed
version of the mortgagee’s title insurance commitment either marked as binding
for insurance or attached to an escrow closing letter, countersigned by the
title company or its authorized agent if the original mortgagee’s title
insurance policy has not yet been issued;

 

(xi)         An original of any Eagle 9/UCC Plus insurance policy;

 

(xii)        The original (or, in the case of a participation, a copy) of any
security agreement, chattel mortgage or equivalent document executed in
connection with the Collateral Interest;

 

(xiii)       A copy of the assignment of leases and rents, if any, with evidence
of recording thereon;

 

(xiv)      A copy of the assignment of any assignment of leases and rents in
blank, in form and substance acceptable for recording;

 

(xv)       A filed copy of the UCC-1 financing statements (and, with respect to
participations, to the extent that the Issuer (or the applicable Seller) has
been furnished with same) with evidence of filing thereon, and UCC-3 assignments
in blank, which UCC-3 assignments shall be in form and substance acceptable for
filing;

 

(xvi)      The original (or, in the case of a participation, a copy) of any
environmental indemnity agreement related to the Collateral Interest;

 

(xvii)     The original (or, in the case of a participation, a copy) of any
general collateral assignment of all other documents held by the Issuer (or, in
the case of a Senior Participation, by the lead lender) in connection with the
Collateral Interest;

 

(xviii)    An original (or, in the case of a participation, a copy) of any
disbursement letter from the collateral obligor to the original mortgagee;

 

(xix)       A copy of the survey of the encumbered property;

 

(xx)        A copy of any opinion of counsel (and, with respect to a senior
participation, only to the extent such copy shall have been furnished to the
Issuer (or the applicable Seller) by the lead lender);

 

(xxi)       With respect to any Rake Bond, the related offering documents with
respect to such Rake Bond and the related pooling and servicing agreement, trust
and servicing agreement or similar agreement; and

 

-56-

 

 

(xxii)           With respect to any Preferred Equity Interests, the related
limited liability company operating agreements.

 

With respect to any documents which have been delivered or are being delivered
to recording offices for recording and have not been returned to the Issuer (or
the applicable Seller) in time to permit their delivery hereunder at the time
required, the Issuer (or the applicable Seller) shall deliver such original
recorded documents to the Custodian promptly when received by the Issuer (or the
applicable Seller) from the applicable recording office.

 

(e)          The execution and delivery of this Indenture by the Trustee shall
constitute certification by the Trustee that (i) each original note specified to
the Trustee by the Issuer (or the applicable Seller) and all allonges thereto,
if any, have been received by the Custodian; and (ii) such original note has
been reviewed by the Custodian and (A) appears regular on its face (handwritten
additions, changes or corrections shall not constitute irregularities if
initialed by the borrower), (B) appears to have been executed and (C) purports
to relate to the Collateral Interest. The Trustee agrees to review or cause to
be reviewed the Collateral Interest File within 30 days after the Closing Date,
and to deliver to the Issuer and the Seller a report indicating, subject to any
exceptions found by it in such review, (A) those documents referred to in
Section 3.3(d) that have been received, and (B) that such documents have been
executed, appear on their face to be what they purport to be, purport to be
recorded or filed (as applicable) and have not been torn, mutilated or otherwise
defaced, and appear on their faces to relate to the Mortgage Loan. The Custodian
shall have no responsibility for reviewing the Collateral Interest File except
as expressly set forth in this Section 3.3(e). Neither the Trustee nor the
Custodian shall be under any duty or obligation to inspect, review, or examine
any such documents, instruments or certificates to independently determine that
they are valid, genuine, enforceable, legally sufficient, duly authorized, or
appropriate for the represented purpose, whether the text of any assignment or
endorsement is in proper or recordable form (except to determine if the
endorsement conforms to the requirements of Section 3.3(d), whether any document
has been recorded in accordance with the requirements of any applicable
jurisdiction, to independently determine that any document has actually been
filed or recorded in the appropriate office, that any document is other than
what it purports to be on its face, or whether the title insurance policies
relate to the underlying mortgaged property.

 

(f)            Upon the first anniversary of the Closing Date, the Custodian
shall (i) deliver to the Issuer and the Seller a final exception report as to
any remaining documents that are not in the Collateral Interest File and
(ii) request that the Issuer cause such document deficiency to be cured.

 

(g)            Without limiting the generality of the foregoing:

 

(i)               from time to time upon the request of the Trustee or the
Master Servicer or Special Servicer (with respect to any Collateral Interest for
which such party has servicing and/or administrative duties therefor), the
Issuer shall deliver (or cause to be delivered) to the Custodian any Underlying
Instrument in the possession of the Issuer and not previously delivered
hereunder (including originals of Underlying Instruments not previously required
to be delivered as originals) and as to which the Trustee, the Master Servicer
or Special Servicer, as applicable, shall have reasonably determined to be
necessary or appropriate for the administration of such Collateral Interest
hereunder or under the Servicing Agreement or for the protection of the security
interest of the Trustee under this Indenture;

 

-57-

 

 

(ii)         in connection with any delivery of documents to the Custodian
pursuant to clause (i) above, the Custodian shall deliver to the Master Servicer
and the Special Servicer (with respect to any Collateral Interest for which such
party has servicing and/or administrative duties therefor), on behalf of the
Issuer, a Certification in the form of Exhibit D acknowledging the receipt of
such documents by the Custodian and that it is holding such documents subject to
the terms of this Indenture; and

 

(iii)        from time to time upon request of the Master Servicer or Special
Servicer (with respect to any Collateral Interest for which such party has
servicing and/or administrative duties therefor), the Custodian shall, upon
delivery by the Master Servicer or Special Servicer of a duly completed Request
for Release in the form of Exhibit E hereto, release to the Master Servicer or
the Special Servicer such of the Underlying Instruments then in its custody as
the Master Servicer or the Special Servicer reasonably so requests. By
submission of any such Request for Release, the Master Servicer or the Special
Servicer, as applicable, shall be deemed to have represented and warranted that
it has determined in accordance with the Servicing Standard set forth in the
Servicing Agreement that the requested release is necessary for the
administration of such Collateral Interest hereunder or under the Servicing
Agreement or for the protection of the security interest of the Trustee under
this Indenture. The Master Servicer or the Special Servicer shall return to the
Custodian each Underlying Instrument released from custody pursuant to this
clause (iii) within 20 Business Days of receipt thereof (except such Underlying
Instruments as are released in connection with a sale, exchange or other
disposition, in each case only as permitted under this Indenture, of the related
Collateral Interest that is consummated within such 20-day period).
Notwithstanding the foregoing provisions of this clause (iii), (A) any note,
certificate or other instrument evidencing a Pledged Collateral Interest shall
be released only for the purpose of (1) a sale, exchange or other disposition of
such Pledged Collateral Interest that is permitted in accordance with the terms
of this Indenture, (2) presentation, collection, renewal or registration of
transfer of such Collateral Interest or (3) in the case of any note, in
connection with a payment in full of all amounts owing under such note, and
(B) the Custodian may refuse to honor any Request for Release following the
occurrence of an Event of Default under this Indenture.

 

(h)          As of the Closing Date, the Issuer represents and warrants as
follows:

 

(i)          this Indenture creates a valid and continuing security interest (as
defined in the UCC) in the Assets in favor of the Trustee for the benefit of the
Secured Parties, which security interest is prior to all other liens, and is
enforceable as such against creditors of and purchasers from the Issuer;

 

(ii)         the Issuer owns and has good and marketable title to such Assets
free and clear of any lien, claim or encumbrance of any Person;

 

-58-

 

 

(iii)        in the case of each Asset, the Issuer has acquired its ownership in
such Asset in good faith without notice of any adverse claim as defined in
Section 8-102(a)(1) of the UCC as in effect on the date hereof;

 

(iv)        other than the security interest granted to the Trustee for the
benefit of the Secured Parties pursuant to this Indenture, the Issuer has not
pledged, assigned, sold, granted a security interest in, or otherwise conveyed
any of the Assets;

 

(v)         the Issuer has not authorized the filing of, and is not aware of,
any financing statements against the Issuer that include a description of
collateral covering the Assets other than any financing statement (x) relating
to the security interest granted to the Trustee for the benefit of the Secured
Parties hereunder or (y) that has been terminated; the Issuer is not aware of
any judgment lien, Pension Benefit Guarantee Corporation lien or tax lien
filings against the Issuer;

 

(vi)        the Issuer has received all consents and approvals required by the
terms of each Asset and the Underlying Instruments to grant to the Trustee its
interest and rights in such Asset hereunder;

 

(vii)       the Issuer has caused or will have caused, within ten days, the
filing of all appropriate financing statements in the proper filing office in
the appropriate jurisdictions under applicable law in order to perfect the
security interest in the Assets granted to the Trustee for the benefit of the
Secured Parties hereunder;

 

(viii)      each Asset is an Instrument, a General Intangible, a Certificated
Security or an Uncertificated Security, or has been or will have been credited
to a Securities Account;

 

(ix)         the Securities Intermediary has agreed to treat all assets credited
to any of the Accounts as Financial Assets;

 

(x)          the Issuer has delivered a fully executed Securities Account
Control Agreement pursuant to which the Bank has agreed to comply with all
instructions originated by the Trustee relating to each of the Accounts without
further consent of the Issuer; none of the Accounts is in the name of any person
other than the Issuer or the Trustee; the Issuer has not consented to the Bank
to comply with any Entitlement Orders in respect of the Accounts and any
Security Entitlement credited to any of the Accounts originated by any person
other than the Trustee;

 

(xi)         (A) all original executed copies of each promissory note or other
writings that constitute or evidence any pledged obligation that constitutes an
Instrument have been delivered to the Custodian for the benefit of the Trustee,
(B) the Issuer has received a written acknowledgement from the Custodian that
the Custodian is acting solely as agent of the Trustee and (C) none of the
promissory notes or other writings that constitute or evidence such collateral
has any marks or notations indicating that they have been pledged, assigned or
otherwise conveyed by the Issuer to any Person other than the Trustee;

 

-59-

 

 

(xii)        each of the Accounts constitutes a Securities Account in respect of
which the Trustee has accepted to be Securities Intermediary pursuant to the
Securities Account Control Agreement on behalf of the Trustee as secured party
under this Indenture.

 

ARTICLE 4

SATISFACTION AND DISCHARGE

 

Section 4.1           Satisfaction and Discharge of Indenture.

 

This Indenture shall be discharged and shall cease to be of further effect
except as to (i) rights of registration of transfer and exchange,
(ii) substitution of mutilated, defaced, destroyed, lost or stolen Notes,
(iii) rights of Noteholders to receive payments of principal thereof and
interest thereon, (iv) the rights, protections, indemnities and immunities of
the Trustee and the specific obligations set forth below hereunder and (v) the
rights of Noteholders as beneficiaries hereof with respect to the property
deposited with the Trustee and payable to all or any of them (and the Trustee,
on demand of and at the expense of the Issuer, shall execute proper instruments
acknowledging satisfaction and discharge of this Indenture) when:

 

(a)          (i) either:

 

(1)         all Notes theretofore authenticated and delivered to Noteholders
(other than (A) Notes which have been mutilated, defaced, destroyed, lost or
stolen and which have been replaced or paid as provided in Section 2.6 and
(B) Notes for which payment has theretofore irrevocably been deposited in trust
and thereafter repaid to the Issuer or discharged from such trust, as provided
in Section 7.3) have been delivered to the Trustee for cancellation; or

 

(2)         all Notes not theretofore delivered to the Trustee for cancellation
(A) have become due and payable, or (B) shall become due and payable at their
Stated Maturity Date within one year, or (C) are to be called for redemption
pursuant to Article 9 under an arrangement satisfactory to the Trustee for the
giving of notice of redemption by the Issuer pursuant to Section 9.3 and either
(x) the Issuer has irrevocably deposited or caused to be deposited with the
Trustee, in trust for such purpose, Cash or non-callable direct obligations of
the United States of America; which obligations are entitled to the full faith
and credit of the United States of America or are debt obligations which are
rated “Aaa” by Moody’s in an amount sufficient, as recomputed by a firm of
Independent nationally-recognized certified public accountants, to pay and
discharge the entire indebtedness (including, in the case of a redemption
pursuant to Section 9.1 or Section 9.2, the Redemption Price) on such Notes not
theretofore delivered to the Trustee for cancellation, for principal and
interest to the date of such deposit (in the case of Notes which have become due
and payable), or to the respective Stated Maturity Date or the respective
Redemption Date, as the case may be or (y) in the event all of the Assets are
liquidated following the satisfaction of the conditions specified in Article 5,
the Issuer shall have deposited or caused to be deposited with the Trustee, in
trust, all proceeds of such liquidation of the Assets, for payment in accordance
with the Priority of Payments;

 

-60-

 

 

(ii)             the Issuer has paid or caused to be paid all other sums then
due and payable hereunder (including any amounts then due and payable pursuant
to this Indenture and the Servicing Agreement) by the Issuer and no other
amounts are scheduled to be due and payable by the Issuer other than Dissolution
Expenses; and

 

(iii)             the Issuer has delivered to the Trustee Officer’s certificates
and an Opinion of Counsel, each stating that all conditions precedent herein
provided for relating to the satisfaction and discharge of this Indenture have
been complied with;

 

provided, however, that in the case of clause (a)(i)(2)(x) above, the Issuer has
delivered to the Trustee an Opinion of Counsel of Dechert LLP, Cadwalader,
Wickersham & Taft LLP, or of another tax counsel of nationally recognized
standing in the United States experienced in such matters to the effect that the
Noteholders would recognize no income gain or loss for U.S. federal income tax
purposes as a result of such deposit and satisfaction and discharge of this
Indenture; or

 

(b)          (i) the Trustee confirms to the Issuer that:

 

(1)         the Trustee is not holding any Assets (other than the Servicing
Agreement and Cash in an amount not greater than the Dissolution Expenses); and

 

(2)         no assets (other than Excepted Assets or Cash in an amount not
greater than the Dissolution Expenses) are on deposit in or to the credit of any
Accounts in the name of the Issuer (or the Trustee for the benefit of the
Issuer);

 

(ii)             the Issuer has delivered to the Trustee a certificate stating
that (1) there are no Assets (other than (x) the Servicing Agreement and
(y) Cash in an amount not greater than the Dissolution Expenses) that remain
subject to the lien of this Indenture, and (2) all funds on deposit in or to the
credit of the Accounts have been distributed in accordance with the terms of
this Indenture or have otherwise been irrevocably deposited with the Trustee for
such purpose; and

 

(iii)            the Issuer has delivered to the Trustee Officer’s Certificates
and an Opinion of Counsel, each stating that all conditions precedent herein
provided for relating to the satisfaction and discharge of this Indenture have
been complied with.

 

Notwithstanding the satisfaction and discharge of this Indenture, the rights and
obligations of the Issuer, the Trustee, and, if applicable, the Noteholders, as
the case may be, under Sections 2.7, 4.2, 5.4(d), 5.9, 5.18, 6.7 and 7.3 hereof
shall survive.

 

-61-

 

 

Section 4.2           Application of Amounts held in Trust.

 

All amounts deposited with the Trustee pursuant to Section 4.1 shall be held in
trust and applied by it in accordance with the provisions of the Notes and this
Indenture (including, without limitation, the Priority of Payments) to the
payment of the principal and interest, either directly or through the Paying
Agent, as the Trustee may determine, and such amounts shall be held in a
segregated account identified as being held in trust for the benefit of the
Secured Parties.

 

Section 4.3           Limitation on Obligation to Incur Administrative Expenses.

 

If at any time after an Event of Default has occurred and the Notes have been
declared immediately due and payable, the sum of (i) Eligible Investments,
(ii) Cash and (iii) amounts reasonably expected to be received by the Issuer in
Cash during the current Due Period (as certified by the Controlling Party in its
reasonable judgment) is less than the sum of Dissolution Expenses and any
accrued and unpaid Administrative Expenses, then notwithstanding any other
provision of this Indenture, the Issuer shall no longer be required to incur
Administrative Expenses as otherwise required by this Indenture to any Person
other than the Trustee and its Affiliates, and failure to pay such amounts or
provide or obtain any opinions, reports or services shall not constitute a
Default hereunder, and the Trustee shall have no liability for any failure to
obtain or receive any of the foregoing opinions, reports or services.

 

ARTICLE 5

REMEDIES

 

Section 5.1           Events of Default.

 

“Event of Default,” wherever used herein, means any one of the following events
(whatever the reason for such Event of Default and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

 

(a)          a default in the payment of any interest on any Note when the same
becomes due and payable, which default continues for a period of five (5)
Business Days; or

 

(b)          a default in the payment of principal (or the related Redemption
Price, if applicable) of any Note when the same becomes due and payable, which
default continues for a period of five (5) Business Days or, in the case of a
default in payment due to an administrative error or omission by the Trustee, or
Paying Agent, Master Servicer or Special Servicer, which default continues for
eight (8) Business Days, whether at its Stated Maturity or any Redemption Date
or otherwise; or

 

(c)          the failure on any Payment Date to disburse amounts available in
the Payment Account in accordance with the Priority of Payments set forth under
Section 11.1(a) (other than a default in payment described in clause (a) or (b)
above), when the same becomes due and payable, which default continues for a
period of five (5) Business Days or, in the case of a default in payment due to
an administrative error or omission by the Trustee, or Paying Agent, Master
Servicer or Special Servicer, which default continues for eight (8) Business
Days; or

 

-62-

 

 

(d)          either the Issuer or the pool of Assets becomes an investment
company required to be registered under the Investment Company Act and such
condition continues for 45 days after the Issuer receives notice from the SEC of
any such event; or

 

(e)          a default in the performance, or breach, of any other covenant or
other agreement of the Issuer (other than a failure to satisfy any Coverage
Test) or any representation or warranty of the Issuer hereunder or in any
certificate or other writing delivered pursuant hereto or in connection herewith
proves to be incorrect in any material respect when made, which, in the case of
any of the foregoing, results in a material adverse effect on the Issuer’s
business, assets, obligations or financial condition or otherwise materially and
adversely affects the holders of the Notes, and the continuation of such default
or breach for a period of thirty (30) days (or, if such default, breach or
failure has an adverse effect on the validity, perfection or priority of the
security interest granted hereunder, fifteen (15) days) after either the Issuer
has actual knowledge thereof or after notice thereof to the Issuer by the
Trustee or to the Issuer and the Trustee by the holders of at least 25% in
aggregate outstanding principal amount of the Notes; or

 

(f)          the entry of a decree or order by a court having competent
jurisdiction adjudging the Issuer as bankrupt or insolvent, or approving as
properly filed a petition seeking reorganization, arrangement, adjustment or
composition of or in respect of the Issuer under the Bankruptcy Code, or any
bankruptcy, insolvency, reorganization or similar law enacted under the laws of
any other applicable jurisdiction or any other applicable law, or appointing a
receiver, liquidator, assignee, or sequestrator (or other similar official) of
the Issuer or of any substantial part of its property, respectively, or ordering
the winding up or liquidation of its affairs, and the continuance of any such
decree or order unstayed and in effect for a period of sixty (60) consecutive
days; or

 

(g)          the institution by the Issuer of proceedings to be adjudicated as
bankrupt or insolvent, or the consent by it to the institution of bankruptcy or
insolvency proceedings against it, or the filing by it of a petition or answer
or consent seeking reorganization or relief under the Bankruptcy Code, or any
bankruptcy, insolvency, reorganization or similar law enacted under the laws of
the State of Delaware or any other similar applicable law, or the consent by it
to the filing of any such petition or to the appointment of a receiver,
liquidator, assignee, trustee or sequestrator (or other similar official) of the
Issuer or of any substantial part of its property, respectively, or the making
by it of an assignment for the benefit of creditors, or the admission by it in
writing of its inability to pay its debts generally as they become due, or the
taking of any action by the Issuer in furtherance of any such action; or

 

(h)          one or more final judgments being rendered against the Issuer which
exceed, in the aggregate, $1,000,000 (or such lesser amount as any Rating Agency
may specify) and which remain unstayed, undischarged and unsatisfied for 30 days
after such judgment(s) becomes nonappealable, unless adequate funds have been
reserved or set aside for the payment thereof, and unless (except as otherwise
specified in writing by each Rating Agency) a No Downgrade Confirmation has been
received from each Rating Agency.

 

-63-

 

 

Upon becoming aware of the occurrence of an Event of Default, the Issuer, shall
promptly notify (or shall procure the prompt notification of) the Trustee and
the Equityholders in writing. If the Trustee has actual knowledge of the
occurrence of an Event of Default (which it shall be deemed to have following
receipt of the foregoing notice from the Issuer), the Trustee shall promptly
notify, in writing, the Noteholders and, after providing such notice to the
17g-5 Information Provider for prior posting on the 17g-5 Website, each Rating
Agency, of the occurrence of such Event of Default.

 

Section 5.2           Acceleration of Maturity; Rescission and Annulment.

 

(a)          If an Event of Default shall occur and be continuing (other than an
Event of Default specified in Section 5.1(f) or Section 5.1(g)), the Trustee may
and shall, at the direction of the Controlling Class Representative, declare the
principal of and accrued and unpaid interest on all the Notes to be immediately
due and payable. If an Event of Default described in Section 5.1(f) or Section
5.1(g) above occurs, such an acceleration shall occur automatically and without
any further action. If the Notes are accelerated, payments shall be made in the
order and priority set forth in Section 11.1(a) hereof.

 

(b)          At any time after such a declaration of acceleration of Maturity of
the Notes has been made, and before a judgment or decree for payment of the
amounts due has been obtained by the Trustee as hereinafter provided in this
Article 5, a Majority of the Notes, other than with respect to an Event of
Default specified in Section 5.1(d), Section 5.1(e) or Section 5.1(h), by
written notice to the Issuer and the Trustee, may rescind and annul such
declaration and its consequences if:

 

(i)          the Issuer has paid or deposited with the Trustee a sum sufficient
to pay:

 

(A)         all unpaid installments of interest on and principal of the Notes
that would be due and payable hereunder if the Event of Default giving rise to
such acceleration had not occurred;

 

(B)         all unpaid taxes of the Issuer, Administrative Expenses and other
sums paid or advanced by or otherwise due and payable to the Trustee hereunder;

 

(C)         with respect to the Advancing Agent and the Backup Advancing Agent,
any amount due and payable for unreimbursed Interest Advances and Reimbursement
Interest; and

 

(ii)         the Trustee has determined that all Events of Default of which it
has actual knowledge, other than the non-payment of the interest and principal
of the Notes that have become due solely by such acceleration, have been cured
and a Majority of the Notes, by written notice to the Trustee, has agreed with
such determination (which agreement shall not be unreasonably withheld or
delayed) or waived as provided in Section 5.14.

 

At any such time that the Trustee, subject to Section 5.2(b), shall rescind and
annul such declaration and its consequences as permitted hereinabove, the
Trustee shall preserve the Assets in accordance with the provisions of Section
5.5 with respect to the Event of Default that gave rise to such declaration;
provided, however, that if such preservation of the Assets is rescinded pursuant
to Section 5.5, the Notes may be accelerated pursuant to the first paragraph of
this Section 5.2, notwithstanding any previous rescission and annulment of a
declaration of acceleration pursuant to this paragraph.

 

-64-

 

 

No such rescission shall affect any subsequent Default or impair any right
consequent thereon.

 

(c)          Subject to Section 5.4 and Section 5.5, the Controlling Class
Representative shall have the right to direct the Trustee in the conduct of any
Proceedings for any remedy available to the Trustee; provided that (i) such
direction will not conflict with any law or this Indenture; (ii) the Trustee
determines that such action will not involve it in liability (unless the Trustee
has received indemnity or security satisfactory to it against any such
liability); and (iii) any direction to undertake a sale of the Assets may be
made only as described in Section 5.17.

 

(d)          As security for the payment by the Issuer of the compensation and
expenses of the Trustee and any sums the Trustee may be entitled to receive as
indemnification by the Issuer, the Issuer hereby grants the Trustee a lien on
the Assets, which lien is senior to the lien of the Noteholders. The Trustee’s
lien shall be subject to the Priority of Payments and, except as otherwise
provided herein, exercisable by the Trustee only if the Notes have been declared
due and payable following an Event of Default and such acceleration has not been
rescinded or annulled.

 

(e)          A Majority of the Notes may, prior to the time a judgment or decree
for the payment of amounts due has been obtained by the Trustee, waive any past
Default on behalf of the holders of all the Notes and its consequences in
accordance with Section 5.14.

 

Section 5.3           Collection of Indebtedness and Suits for Enforcement by
Trustee.

 

(a)          The Issuer covenants that if a Default shall occur in respect of
the payment of any interest on any Note or the payment of principal on any Note
(but only after interest with respect to the Notes and any amounts payable
pursuant to Section 11.1(a) having a higher priority have been paid in full),
the Issuer shall, upon demand of the Trustee or any affected Noteholder, pay to
the Trustee, for the benefit of the Holder of such Note, the whole amount, if
any, then due and payable on such Note for principal and interest or other
payment with interest on the overdue principal and, to the extent that payments
of such interest shall be legally enforceable, upon overdue installments of
interest, at the applicable interest rate and, in addition thereto, such further
amount as shall be sufficient to cover the costs and expenses of collection,
including the reasonable compensation, expenses, disbursements and advances of
the Trustee and such Noteholder and their respective agents and counsel.

 

If the Issuer fails to pay such amounts forthwith upon such demand, the Trustee,
in its own name and as Trustee of an express trust, may institute a Proceeding
for the collection of the sums so due and unpaid, and may prosecute such
Proceeding to judgment or final decree, and may enforce the same against the
Issuer or any other obligor upon the Notes and collect the amounts adjudged or
decreed to be payable in the manner provided by law out of the Assets.

 

-65-

 

 

If an Event of Default occurs and is continuing, the Trustee shall proceed to
protect and enforce its rights and the rights of the Noteholders by such
Proceedings as (x) directed by the Controlling Class Representative or (y) in
the absence of direction by the Controlling Class Representative, as deemed most
effectual by the Trustee; provided, that (a) such direction shall not conflict
with any rule of law or with any express provision of this Indenture, (b) the
Trustee may take any other action deemed proper by the Trustee that is not
inconsistent with such direction, (c) the Trustee has been provided with
security or indemnity reasonably satisfactory to it, and (d) notwithstanding the
foregoing, any direction to the Trustee to undertake a sale of Assets may be
given only in accordance with Section 5.5 hereof and all other applicable
provisions of this Indenture. Such Proceedings shall be used for the specific
enforcement of any covenant or agreement in this Indenture or in aid of the
exercise of any power granted herein, or to enforce any other proper remedy or
legal or equitable right vested in the Trustee by this Indenture or by law.

 

In the case where (x) there shall be pending Proceedings relative to the Issuer
under the Bankruptcy Code, any bankruptcy, insolvency, reorganization or any
other applicable bankruptcy, insolvency or other similar law under any
applicable jurisdiction, (y) a receiver, assignee or trustee in bankruptcy or
reorganization, liquidator, sequestrator or similar official shall have been
appointed for or taken possession of the Issuer or its property, or (z) there
shall be any other comparable Proceedings relative to the Issuer, or the
creditors or property of the Issuer, regardless of whether the principal of the
Notes, shall then be due and payable as therein expressed or by declaration, or
otherwise and regardless of whether the Trustee shall have made any demand
pursuant to the provisions of this Section 5.3, the Trustee shall be entitled
and empowered, by intervention in such Proceedings or otherwise:

 

(i)          to file and prove a claim or claims for the whole amount of
principal and interest owing and unpaid in respect of the Notes and to file such
other papers or documents as may be necessary or advisable in order to have the
claims of the Trustee (including any claim for reasonable compensation to the
Trustee and each predecessor Trustee, and their respective agents, attorneys and
counsel, and for reimbursement of all expenses and liabilities incurred, and all
advances made, by the Trustee and each predecessor Trustee, except as a result
of gross negligence or bad faith) and of the Noteholders allowed in any
Proceedings relative to the Issuer or other obligor upon the Notes or to the
creditors or property of the Issuer or such other obligor;

 

(ii)         unless prohibited by applicable law and regulations, to vote on
behalf of the Noteholders in any election of a trustee or a standby trustee in
arrangement, reorganization, liquidation or other bankruptcy or insolvency
proceedings or of a Person performing similar functions in comparable
Proceedings; and

 

(iii)        to collect and receive any amounts or other property payable to or
deliverable on any such claims, and to distribute all amounts received with
respect to the claims of the Noteholders and of the Trustee on their behalf; and
any trustee, receiver or liquidator, custodian or other similar official is
hereby authorized by each of the Noteholders to make payments to the Trustee,
and, in the event that the Trustee shall consent to the making of payments
directly to the Noteholders, to pay to the Trustee such amounts as shall be
sufficient to cover reasonable compensation to the Trustee, each predecessor
Trustee and their respective agents, attorneys and counsel, and all other
reasonable expenses and liabilities incurred, and all advances made, by the
Trustee and each predecessor Trustee except as a result of its own gross
negligence, willful misconduct or bad faith.

 

-66-

 

 

Nothing herein contained shall be deemed to authorize the Trustee to authorize,
consent to, vote for, accept or adopt, on behalf of any Noteholder, any plan of
reorganization, arrangement, adjustment or composition affecting the Notes or
the rights of any Holder thereof, or to authorize the Trustee to vote in respect
of the claim of any Noteholder in any such Proceeding except, as aforesaid, to
vote for the election of a trustee in bankruptcy or similar Person.

 

All rights of action and of asserting claims under this Indenture, or under any
of the Notes, may be enforced by the Trustee without the possession of any of
the Notes or the production thereof in any trial or other Proceedings relative
thereto, and any action or Proceedings instituted by the Trustee shall be
brought in its own name as trustee of an express trust, and any recovery of
judgment, shall be applied as set forth in Section 5.7.

 

In any Proceedings brought by the Trustee on behalf of the Noteholders, the
Trustee shall be held to represent all the Holders of the Notes.

 

Notwithstanding anything in this Section 5.3 to the contrary, the Trustee may
not sell or liquidate the Assets or institute Proceedings in furtherance thereof
pursuant to this Section 5.3 unless the conditions specified in Section 5.5(a)
are met.

 

Section 5.4           Remedies.

 

(a)          If an Event of Default has occurred and is continuing, and the
Notes have been declared due and payable and such declaration and its
consequences have not been rescinded and annulled, the Issuer agrees that the
Trustee may, after notice to the Noteholders, and shall, upon direction by the
Controlling Class Representative, to the extent permitted by applicable law,
exercise one or more of the following rights, privileges and remedies:

 

(i)          institute Proceedings for the collection of all amounts then
payable of the Notes or otherwise payable under this Indenture (whether by
declaration or otherwise), enforce any judgment obtained and collect from the
Assets any amounts adjudged due;

 

(ii)         sell all or a portion of the Assets or rights of interest therein,
at one or more public or private sales called and conducted in any manner
permitted by law and in accordance with Section 5.17 hereof;

 

(iii)        institute Proceedings from time to time for the complete or partial
foreclosure of this Indenture with respect to the Assets;

 

(iv)        exercise any remedies of a secured party under the UCC and take any
other appropriate action to protect and enforce the rights and remedies of the
Secured Parties hereunder; and

 

-67-

 

 

(v)         exercise any other rights and remedies that may be available at law
or in equity;

 

provided, however, that the Trustee may not sell or liquidate the Assets or
institute Proceedings in furtherance thereof pursuant to this Section 5.4 unless
either of the conditions specified in Section 5.5(a) is met.

 

The Trustee may, but need not, obtain and rely upon an opinion of an Independent
investment banking firm of national reputation with demonstrated capabilities in
structuring and distributing notes or certificates similar to the Notes as to
the feasibility of any action proposed to be taken in accordance with this
Section 5.4 and as to the sufficiency of the proceeds and other amounts
receivable with respect to the Assets to make the required payments of principal
of and interest of the Notes and other amounts payable hereunder, which opinion
shall be conclusive evidence as to such feasibility or sufficiency and the cost
of which shall be an Administrative Expense.

 

(b)          If an Event of Default as described in Section 5.1(e) hereof shall
have occurred and be continuing, the Trustee may, and at the request of the
Holders of not less than 25% of the Aggregate Outstanding Amount of the Notes
shall, institute a Proceeding solely to compel performance of the covenant or
agreement or to cure the representation or warranty, the breach of which gave
rise to the Event of Default under such Section, and enforce any equitable
decree or order arising from such Proceeding.

 

(c)          Upon any Sale, whether made under the power of sale hereby given or
by virtue of judicial proceedings, any Noteholder or Equityholders or any of
their respective Affiliates may bid for and purchase the Assets or any part
thereof and, upon compliance with the terms of Sale, may hold, retain, possess
or dispose of such property in its or their own absolute right without
accountability; and any purchaser at any such Sale may, in paying the purchase
money, turn in any of the Notes in lieu of Cash equal to the amount which shall,
upon distribution of the net proceeds of such sale, be payable of the Notes so
turned in by such Holder. Such Notes, in case the amounts so payable thereon
shall be less than the amount due thereon, shall be returned to the Holders
thereof after proper notation has been made thereon to show partial payment.

 

Upon any Sale, whether made under the power of sale hereby given or by virtue of
judicial proceedings, the receipt of the Trustee or of the Officer making a sale
under judicial proceedings shall be a sufficient discharge to the purchaser or
purchasers at any sale for its or their purchase money and such purchaser or
purchasers shall not be obliged to see to the application thereof.

 

Any such Sale, whether under any power of sale hereby given or by virtue of
judicial proceedings, shall (x) bind the Issuer, the Trustee, the Noteholders
and the Equityholders, shall operate to divest all right, title and interest
whatsoever, either at law or in equity, of each of them in and to the property
sold and (y) be a perpetual bar, both at law and in equity, against each of them
and their successors and assigns, and against any and all Persons claiming
through or under them.

 

-68-

 

 

(d)          Notwithstanding any other provision of this Indenture or any other
Transaction Document, none of the Advancing Agent, the Trustee or any other
Secured Party, any other party to any Transaction Document or third party
beneficiary of this Indenture may, prior to the date which is one year and one
day, or, if longer, the applicable preference period then in effect after the
payment in full of all Notes, institute against, or join any other Person in
instituting against, the Issuer or any Permitted Subsidiary any bankruptcy,
reorganization, arrangement, insolvency, moratorium or liquidation proceedings,
or other proceedings under federal or State bankruptcy or similar laws of any
jurisdiction. Nothing in this Section 5.4 shall preclude, or be deemed to stop,
the Advancing Agent, the Trustee or any other Secured Party or any other party
to any Transaction Document (i) from taking any action prior to the expiration
of the aforementioned one year and one day period, or, if longer, the applicable
preference period then in effect period in (A) any case or proceeding
voluntarily filed or commenced by the Issuer or (B) any involuntary insolvency
proceeding filed or commenced by a Person other than the Trustee or any other
Secured Party or any other party to any Transaction Document, or (ii) from
commencing against the Issuer or any of its property any legal action which is
not a bankruptcy, reorganization, arrangement, insolvency, moratorium or
liquidation proceeding.

 

Section 5.5           Preservation of Assets.

 

(a)          Notwithstanding anything to the contrary herein, if an Event of
Default shall have occurred and be continuing when any of the Notes are
Outstanding, the Trustee shall retain the Assets securing the Notes, collect and
cause the collection of the proceeds thereof and make and apply all payments and
deposits and maintain all accounts in respect of the Assets and the Notes in
accordance with the Priority of Payments and the provisions of Articles 10, 12
and 13 and shall not sell or liquidate the Assets, unless either:

 

(i)          the Trustee, pursuant to Section 5.5(c), determines that the
anticipated proceeds of a sale or liquidation of the Assets (after deducting the
reasonable expenses of such sale or liquidation) would be sufficient to
discharge in full the amounts then due and unpaid on the Notes, Administrative
Expenses due and payable pursuant to the Priority of Payments, the Master
Servicing Fees and Special Servicing Fees due and payable pursuant to the
Priority of Payments and amounts due and payable to the Advancing Agent and the
Backup Advancing Agent, and the Controlling Class Representative agrees with
such determination; or

 

(ii)         the Controlling Class Representative directs the sale and
liquidation of all or a portion of the Assets.

 

In the event of a sale of a portion of the Assets pursuant to clause (ii) above,
the Trustee shall sell those Assets identified by the Controlling Class
Representative in accordance with the provisions of Section 5.17 and pursuant to
a written direction in form and substance satisfactory to the Trustee and all
proceeds of such sale shall be distributed in the order set forth in Section
11.1(a).

 

The Trustee shall give written notice of the retention of the Assets to the
Issuer and, after providing such notice to the 17g-5 Information Provider for
prior posting on the 17g-5 Website, to each Rating Agency. So long as such Event
of Default is continuing, any such retention pursuant to this Section 5.5(a) may
be rescinded at any time when the conditions specified in clause (i) or (ii)
above exist.

 

-69-

 





 

(b)          Nothing contained in Section 5.5(a) shall be construed to require
the Trustee to sell the Assets securing the Notes if the conditions set forth in
Section 5.5(a) are not satisfied. Nothing contained in Section 5.5(a) shall be
construed to require the Trustee to preserve the Assets securing the Notes if
prohibited by applicable law.

 

(c)          To assist the Trustee in determining whether the condition
specified in Section 5.5(a)(i) exists, the Special Servicer pursuant to the
Servicing Agreement shall obtain bid prices with respect to each Pledged
Collateral Interest from two dealers (Independent of the Special Servicer and
any of its Affiliates) at the time making a market in such Collateral Interests
(or, if there is only one market maker, then the Special Servicer shall obtain a
bid price from that market maker or, if no market maker, from a pricing
service). The Special Servicer shall compute the anticipated proceeds of sale or
liquidation on the basis of the lowest of such bid prices for each such Pledged
Collateral Interest and provide the Trustee with the results thereof. For the
purposes of determining issues relating to the market value of any Pledged
Collateral Interest and the execution of a sale or other liquidation thereof,
the Trustee may, but need not, retain at the expense of the Issuer and rely on
an opinion of an Independent investment banking firm of national reputation in
connection with a determination (notwithstanding that such opinion will not be
the basis for such determination) as to whether the condition specified in
Section 5.5(a)(i) exists.

 

The Trustee shall promptly deliver to the Noteholders a report stating the
results of any determination required to be made pursuant to Section 5.5(a)(i).
If requested by the Controlling Class Representative, the Trustee shall make the
determinations required by Section 5.5(a)(i) within 30 days of such request.

 

Section 5.6           Trustee May Enforce Claims Without Possession of Notes.

 

(a)          All rights of action and claims under this Indenture or under any
of the Notes may be prosecuted and enforced by the Trustee without the
possession of any of the Notes or the production thereof in any trial or other
Proceeding relating thereto, and any such action or Proceeding instituted by the
Trustee shall be brought in its own name as trustee of an express trust. Any
recovery of judgment in respect of the Notes shall be applied as set forth in
Section 5.7 hereof.

 

(b)          In any Proceedings brought by the Trustee (and in any Proceedings
involving the interpretation of any provision of this Indenture to which the
Trustee shall be a party) in respect of the Notes, the Trustee shall be held to
represent all the Holders of the Notes.

 

Section 5.7           Application of Amounts Collected.

 

Any amounts collected by the Trustee with respect to the Notes pursuant to this
Article 5 and any amounts that may then be held or thereafter received by the
Trustee with respect to the Notes hereunder shall be applied in accordance with
the Priority of Payments set forth in Section 11.1 hereof, at the date or dates
fixed by the Trustee.

 

-70-

 

 

Section 5.8           Limitation on Suits.

 

No Holder of any Notes shall have any right to institute any Proceedings,
judicial or otherwise, with respect to this Indenture, or for the appointment of
a receiver or trustee, or for any other remedy hereunder, unless:

 

(a)          such Holder has previously given to the Trustee written notice of
an Event of Default;

 

(b)          except as otherwise provided in Section 5.9 hereof, the Holders of
at least 25% of the then Aggregate Outstanding Amount of the Notes (excluding
the RCMC Securities) have made written request to the Trustee to institute
Proceedings in respect of such Event of Default in its own name as Trustee
hereunder and such Holders have offered to the Trustee reasonable indemnity
against the costs, expenses and liabilities to be incurred in compliance with
such request;

 

(c)          the Trustee for 30 days after its receipt of such notice, request
and offer of indemnity has failed to institute any such Proceeding; and

 

(d)          no direction inconsistent with such written request has been given
to the Trustee during such 30-day period by a Majority of the Notes; it being
understood and intended that no one or more Holders of the Notes shall have any
right in any manner whatsoever by virtue of, or by availing of, any provision of
this Indenture to affect, disturb or prejudice the rights of any other Holders
of the Notes or to obtain or to seek to obtain priority or preference over any
other Holders of the Notes or to enforce any right under this Indenture, except
in the manner herein provided and for the equal and ratable benefit of all the
Holders of the Notes subject to and in accordance with Section 13.1 hereof and
the Priority of Payments.

 

In the event the Trustee shall receive conflicting or inconsistent requests and
indemnity from two or more groups of Holders of the Notes, each representing
less than a Majority of the Notes, the Trustee in its sole discretion may
determine what action, if any, shall be taken, notwithstanding any other
provisions of this Indenture.

 

Section 5.9           Unconditional Rights of Noteholders to Receive Principal
and Interest.

 

Notwithstanding any other provision in this Indenture (except for Section 2.7(d)
and 2.7(m)), the Holder of any Class of Note shall have the right, which is
absolute and unconditional, to receive payment of the principal of and interest
on such Class of Note as such principal, interest and other amounts become due
and payable in accordance with the Priority of Payments, and, subject to the
provisions of Section 5.4 and Section 5.8 to institute Proceedings for the
enforcement of any such payment, and such right shall not be impaired without
the consent of such Holder; provided, however, that the right of such Holder to
institute proceedings for the enforcement of any such payment shall not be
subject to the 25% threshold requirement set forth in Section 5.8(b).

 

-71-

 

 

Section 5.10         Restoration of Rights and Remedies.

 

If the Trustee or any Noteholder has instituted any Proceeding to enforce any
right or remedy under this Indenture and such Proceeding has been discontinued
or abandoned for any reason, or has been determined adversely to the Trustee or
to such Noteholder, then (and in every such case) the Issuer, the Trustee, and
the Noteholder shall, subject to any determination in such Proceeding, be
restored severally and respectively to their former positions hereunder, and
thereafter all rights and remedies of the Trustee and the Noteholders shall
continue as though no such Proceeding had been instituted.

 

Section 5.11         Rights and Remedies Cumulative.

 

No right or remedy herein conferred upon or reserved to the Trustee or to the
Noteholders is intended to be exclusive of any other right or remedy, and every
right and remedy shall, to the extent permitted by law, be cumulative and in
addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise. The assertion or employment of any
right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

 

Section 5.12         Delay or Omission Not Waiver.

 

No delay or omission of the Trustee or of any Noteholder to exercise any right
or remedy accruing upon any Event of Default shall impair any such right or
remedy or constitute a waiver of any such Event of Default or an acquiescence
therein or a waiver of a subsequent Event of Default. Every right and remedy
given by this Article 5 or by law to the Trustee, or to the Noteholders may be
exercised from time to time, and as often as may be deemed expedient, by the
Trustee, or by the Noteholders, as the case may be.

 

Section 5.13         Control by the Noteholders.

 

Notwithstanding any other provision of this Indenture, if an Event of Default
shall have occurred and be continuing when any of the Notes are Outstanding, the
Controlling Class Representative shall have the right to cause the institution
of, and direct the time, method and place of conducting, any Proceeding for any
remedy available to the Trustee and for exercising any trust, right, remedy or
power conferred on the Trustee in respect of the Notes; provided that:

 

(a)          such direction shall not conflict with any rule of law or with this
Indenture;

 

(b)          the Trustee may take any other action deemed proper by the Trustee
that is not inconsistent with such direction; provided, however, that, subject
to Section 6.1, the Trustee need not take any action that it determines might
involve it in liability (unless the Trustee has received satisfactory indemnity
against such liability as set forth below);

 

(c)          the Trustee shall have been provided with indemnity satisfactory to
it; and

 

-72-

 

 

(d)          any direction to the Trustee to undertake the sale and liquidation
of all or a portion of the Assets shall be by the Controlling Class
Representative in accordance with the term of the Servicing Agreement.

 

Section 5.14         Waiver of Past Defaults.

 

Prior to the time a judgment or decree for payment of the amounts due has been
obtained by the Trustee, as provided in this Article 5, a Majority of the Notes
may, on behalf of the Holders of all the Notes, waive any past Default in
respect of the Notes and its consequences, except a Default:

 

(a)          in the payment of principal of any Note;

 

(b)          in the payment of interest in respect of the Notes;

 

(c)          in respect of a covenant or provision hereof that, under Section
8.2, cannot be modified or amended without the waiver or consent of the Holder
of each Outstanding Note adversely affected thereby; or

 

(d)          in respect of any covenant or provision hereof for the individual
protection or benefit of the Trustee (including in its other capacities
hereunder), without the Trustee’s express written consent thereto.

 

In the case of any such waiver, the Issuer, the Trustee, and the Holders of the
Notes shall be restored to their respective former positions and rights
hereunder, but no such waiver shall extend to any subsequent or other Default or
impair any right consequent thereto. The Trustee shall promptly give written
notice of any such waiver to the Master Servicer, Special Servicer and each
Noteholder.

 

Upon any such waiver, such Default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured, for every purpose
of this Indenture, but no such waiver shall extend to any subsequent or other
Default or impair any right consequent thereto.

 

Section 5.15         Undertaking for Costs.

 

All parties to this Indenture agree, and each Holder of any Note by its
acceptance thereof shall be deemed to have agreed, that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this Indenture, or in any suit against the Trustee for any action taken or
omitted by it as Trustee, the filing by any party litigant in such suit of an
undertaking to pay the costs of such suit, and that such court may in its
discretion assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in such suit, having due regard to the merits and
good faith of the claims or defenses made by such party litigant; but the
provisions of this Section 5.15 shall not apply to any suit instituted by
(x) the Trustee, (y) any Noteholder, or group of Noteholders, holding in the
aggregate more than 10% of the Aggregate Outstanding Amount of the Notes or
(z) any Noteholder for the enforcement of the payment of the principal of or
interest on any Note or any other amount payable hereunder on or after the
Stated Maturity Date (or, in the case of redemption, on or after the applicable
Redemption Date).

 

-73-

 

 

Section 5.16         Waiver of Stay or Extension Laws.

 

The Issuer covenants (to the extent that it may lawfully do so) that it will not
at any time insist upon, plead or in any manner whatsoever claim or take the
benefit or advantage of, any stay or extension law wherever enacted, now or at
any time hereafter in force (including but not limited to filing a voluntary
petition under Chapter 11 of the Bankruptcy Code and by the voluntary
commencement of a proceeding or the filing of a petition seeking winding up,
liquidation, reorganization or other relief under any bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar laws
now or hereafter in effect), which may affect the covenants, the performance of
or any remedies under this Indenture; and the Issuer (to the extent that it may
lawfully do so) hereby expressly waives all benefit or advantage of any such
law, and covenants that it will not hinder, delay or impede the execution of any
power herein granted to the Trustee, but will suffer and permit the execution of
every such power as though no such law had been enacted.

 

Section 5.17         Sale of Assets.

 

(a)          The power to effect any sale (a “Sale”) of any portion of the
Assets pursuant to Section 5.4 and 5.5 hereof shall not be exhausted by any one
or more Sales as to any portion of such Assets remaining unsold, but shall
continue unimpaired until all amounts secured by the Assets shall have been paid
or if there are insufficient proceeds to pay such amount until the entire Assets
shall have been sold. The Trustee may, upon notice to the Holders, and shall,
upon direction of the Controlling Class Representative, from time to time
postpone any Sale by public announcement made at the time and place of such
Sale; provided, however, that if the Sale is rescheduled for a date more than
three Business Days after the date of the determination by the Trustee pursuant
to Section 5.5(a)(i) hereof, such Sale shall not occur unless and until the
Trustee has again made the determination required by Section 5.5(a)(i) hereof.
The Trustee hereby expressly waives its rights to any amount fixed by law as
compensation for any Sale; provided that the Trustee shall be authorized to
deduct the reasonable costs, charges and expenses incurred by it in connection
with such Sale from the proceeds thereof notwithstanding the provisions of
Section 6.7 hereof.

 

(b)          The Trustee may bid for and acquire any portion of the Assets in
connection with a public Sale thereof, and may pay all or part of the purchase
price by crediting against amounts owing on the Notes or other amounts secured
by the Assets, all or part of the net proceeds of such Sale after deducting the
reasonable costs, charges and expenses incurred by the Trustee in connection
with such Sale notwithstanding the provisions of Section 6.7 hereof. The Notes
need not be produced in order to complete any such Sale, or in order for the net
proceeds of such Sale to be credited against amounts owing on the Notes. The
Trustee may hold, lease, operate, manage or otherwise deal with any property so
acquired in any manner permitted by law in accordance with this Indenture.

 

-74-

 

 

(c)          The Trustee shall execute and deliver an appropriate instrument of
conveyance transferring its interest in any portion of the Assets in connection
with a Sale thereof. In addition, the Trustee is hereby irrevocably appointed
the agent and attorney in fact of the Issuer to transfer and convey its interest
in any portion of the Assets in connection with a Sale thereof, and to take all
action necessary to effect such Sale. No purchaser or transferee at such a Sale
shall be bound to ascertain the Trustee’s authority, to inquire into the
satisfaction of any conditions precedent or to see to the application of any
amounts.

 

(d)          In the event of any Sale of the Assets pursuant to Section 5.4 or
Section 5.5, payments shall be made in the order and priority set forth in
Section 11.1(a) in the same manner as if the Notes had been accelerated.

 

Section 5.18         Action on the Notes.

 

The Trustee’s right to seek and recover judgment on the Notes or under this
Indenture shall not be affected by the application for or obtaining of any other
relief under or with respect to this Indenture. Neither the lien of this
Indenture nor any rights or remedies of the Trustee or the Noteholders shall be
impaired by the recovery of any judgment by the Trustee against the Issuer or by
the levy of any execution under such judgment upon any portion of the Assets or
upon any of the assets of the Issuer.

 

ARTICLE 6

THE TRUSTEE

 

Section 6.1           Certain Duties and Responsibilities.

 

(a)          Except during the continuance of an Event of Default:

 

(i)          the Trustee undertakes to perform such duties and only such duties
as are set forth in this Indenture, and no implied covenants or obligations
shall be read into this Indenture against the Trustee; and

 

(ii)         in the absence of manifest error, or bad faith on its part, the
Trustee may conclusively rely, as to the truth of the statements and the
correctness of the opinions expressed therein, upon certificates or opinions
furnished to the Trustee and conforming to the requirements of this Indenture;
provided, however, that in the case of any such certificates or opinions which
by any provision hereof are specifically required to be furnished to the
Trustee, the Trustee shall be under a duty to examine the same to determine
whether or not they substantially conform to the requirements of this Indenture
and shall promptly, but in any event within five Business Days in the case of an
Officer’s Certificate furnished by any party hereto, notify such party
delivering the same if such certificate or opinion does not conform. If a
corrected form shall not have been delivered to the Trustee within 15 days after
such notice from the Trustee, the Trustee shall so notify the Noteholders.

 

-75-

 

 

(b)          In case an Event of Default known to the Trustee has occurred and
is continuing, the Trustee shall, prior to the receipt of directions, if any,
from the Controlling Class Representative (or other Noteholders to the extent
provided in Article 5 hereof), exercise such of the rights and powers vested in
it by this Indenture, and use the same degree of care and skill in its exercise
as a prudent person would exercise or use under the circumstances in the conduct
of such person’s own affairs.

 

(c)          If, in performing its duties under this Indenture, the Trustee is
required to decide between alternative courses of action, the Trustee may
request written instructions from the Master Servicer or Special Servicer as to
courses of action desired by it. If the Trustee does not receive such
instructions within five Business Days after it has requested them, it may, but
shall be under no duty to, take or refrain from taking such action. The Trustee
shall act in accordance with instructions received after such five Business Day
period except to the extent it has already taken, or committed itself to take,
action inconsistent with such instructions. The Trustee shall be entitled to
rely on the advice of legal counsel and Independent accountants in performing
its duties hereunder and be deemed to have acted in good faith if it acts in
accordance with such advice.

 

(d)          No provision of this Indenture shall be construed to relieve the
Trustee from liability for its own negligent action, its own negligent failure
to act, or its own willful misconduct, except that:

 

(i)          this subsection shall not be construed to limit the effect of
Section 6.1(a);

 

(ii)         the Trustee shall not be liable for any error of judgment made in
good faith by a Trust Officer, unless it shall be proven that the Trustee was
negligent in ascertaining the pertinent facts;

 

(iii)        the Trustee shall not be liable with respect to any action taken or
omitted to be taken by it in good faith in accordance with the direction of the
Issuer in accordance with this Indenture and/or the Master Servicer or Special
Servicer, as applicable, relating to the time, method and place of conducting
any Proceeding for any remedy available to the Trustee in respect of the Notes
or exercising any trust or power conferred upon the Trustee under this
Indenture;

 

(iv)        no provision of this Indenture shall require the Trustee to expend
or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder, or in the exercise of any of its
rights or powers contemplated hereunder, if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it (if the amount of such funds or
risk or liability does not exceed the amount payable to the Trustee pursuant to
Section 11.1(a)(ii)(1) net of the amounts specified in Section 6.7(a)(i), the
Trustee shall be deemed to be reasonably assured of such repayment) unless such
risk or liability relates to its ordinary services under this Indenture, except
where this Indenture provides otherwise; and

 

(v)         the Trustee shall not be liable to the Noteholders for any action
taken or omitted by it at the direction of the Issuer, the Controlling Party,
the Controlling Class Representative and/or a Noteholder under circumstances in
which such direction is required or permitted by the terms of this Indenture.

 

-76-

 

 

(e)          For all purposes under this Indenture, the Trustee shall not be
deemed to have notice or knowledge of any Event of Default described in Section
5.1(d), Section 5.1(f)), Section 5.1(g) or Section 5.1(h) or any Default
described in Section 5.1(e) unless a Trust Officer assigned to and working in
the Corporate Trust Office has actual knowledge thereof or unless written notice
of any event which is in fact such an Event of Default or Default is received by
the Trustee at the Corporate Trust Office, and such notice references, as
applicable, the Notes generally, the Issuer, the Assets or this Indenture. For
purposes of determining the Trustee’s responsibility and liability hereunder,
whenever reference is made in this Indenture to such an Event of Default or a
Default, such reference shall be construed to refer only to such an Event of
Default or Default of which the Trustee is deemed to have notice as described in
this Section 6.1.

 

(f)          Whether or not therein expressly so provided, every provision of
this Indenture relating to the conduct or affecting the liability of or
affording protection to the Trustee shall be subject to the provisions of
Section 6.1(a), Section 6.1(b), Section 6.1(c), Section 6.1(d) and Section
6.1(e).

 

(g)          The Trustee shall, upon reasonable prior written notice to the
Trustee, permit the Issuer, the Controlling Class Representative, or the
Controlling Party, during the Trustee’s normal business hours, to examine all
books of account, records, reports and other papers of the Trustee relating to
the Notes, to make copies and extracts therefrom (the reasonable out-of-pocket
expenses incurred in making any such copies or extracts to be reimbursed to the
Trustee by such Person) and to discuss the Trustee’s actions, as such actions
relate to the Trustee’s duties with respect to the Notes, with the Trustee’s
officers and employees responsible for carrying out the Trustee’s duties with
respect to the Notes.

 

(h)          The protections, indemnities and immunities afforded to the Trustee
hereunder shall be afforded to the Trustee in each of its separate capacities as
Paying Agent, Custodian, Backup Advancing Agent, Transfer Agent and Notes
Registrar.

 

(i)          The Trustee shall be notified in writing promptly following the
appointment of (i) the initial Controlling Class Representative and (ii) any
replacement Controlling Class Representative, and shall promptly notify the
Master Servicer, the Special Servicer and the Operating Advisor of such
appointment. The Trustee shall be entitled to rely on the most recent such
notice provided to it as to the identity of the Controlling Class
Representative, until such time as it shall receive written notice identifying a
replacement. If within 30 days following the Closing Date the Trustee does not
receive any notice identifying the initial Controlling Class Representative, the
Trustee shall provide notice to such effect to the Master Servicer, the Special
Servicer and the Operating Advisor.

 

Section 6.2           Notice of Default.

 

Promptly (and in no event later than three Business Days) after the occurrence
of any Default known to the Trustee or after any declaration of acceleration has
been made or delivered to the Trustee pursuant to Section 5.2, the Trustee shall
transmit by mail to the Controlling Class Representative, the Controlling Party,
the Advancing Agent, the Master Servicer, the Special Servicer, each Rating
Agency (for so long as the Notes are Outstanding and rated by such Rating
Agency) (after providing such information to the 17g-5 Information Provider for
prior posting on the 17g-5 Website) and to all Holders of Notes as their names
and addresses appear on the Notes Register, notice of all Defaults hereunder
known to the Trustee, unless such Default shall have been cured or waived.

 

-77-

 

 

Section 6.3           Certain Rights of Trustee.

 

Except as otherwise provided in Section 6.1:

 

(a)          the Trustee may rely and shall be protected in acting or refraining
from acting upon any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, note or other paper or
document believed by it to be genuine and to have been signed or presented by
the proper party or parties;

 

(b)          any request or direction of the Issuer mentioned herein shall be
sufficiently evidenced by an Issuer Request or Issuer Order, as the case may be;

 

(c)          whenever in the administration of this Indenture the Trustee shall
(i) deem it desirable that a matter be proved or established prior to taking,
suffering or omitting any action hereunder, the Trustee (unless other evidence
be herein specifically prescribed) may, in the absence of bad faith on its part,
rely upon an Officer’s Certificate or (ii) be required to determine the value of
any Assets or funds hereunder or the cash flows projected to be received
therefrom, the Trustee may, in the absence of bad faith on its part, rely on
reports of nationally recognized accountants, investment bankers or other
persons qualified to provide the information required to make such
determination, including nationally recognized dealers in securities of the type
being valued and securities quotation services;

 

(d)          as a condition to the taking or omitting of any action by it
hereunder, the Trustee may consult with counsel and the advice of such counsel
or any Opinion of Counsel (including with respect to any matters, other than
factual matters, in connection with the execution by the Trustee of a
supplemental indenture pursuant to Section 8.3) shall be full and complete
authorization and protection in respect of any action taken or omitted by it
hereunder in good faith and in reliance thereon;

 

(e)          the Trustee shall be under no obligation to exercise or to honor
any of the rights or powers vested in it by this Indenture at the request or
direction of any of the Noteholders pursuant to this Indenture, unless such
Noteholders shall have offered to the Trustee reasonable security or indemnity
against the costs, expenses and liabilities which might reasonably be incurred
by it in compliance with such request or direction;

 

(f)          the Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, note or other paper
documents, but the Trustee, in its discretion, may and, upon the written
direction of the Controlling Class Representative, the Controlling Party, or any
Rating Agency, shall make such further inquiry or investigation into such facts
or matters as it may see fit or as it shall be directed (provided, in each case,
it shall have received indemnification reasonably acceptable to it), and, the
Trustee shall be entitled, on reasonable prior notice to the Issuer, the
Controlling Party and the Master Servicer, to examine the books and records
relating to the Notes and the Assets, as applicable, at the premises of the
Issuer, personally or by agent or attorney during the Issuer’s normal business
hours upon not less than three Business Days’ prior written notice; provided
that the Trustee shall, and shall cause its agents to, hold in confidence all
such information, except (i) to the extent disclosure may be required by law by
any regulatory authority and (ii) to the extent that the Trustee, in its sole
judgment, may determine that such disclosure is consistent with its obligations
hereunder;

 

-78-

 

 

(g)          the Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder (except with respect to its duty to make any
Interest Advance under the circumstances specified in Section 10.8) either
directly or by or through agents or attorneys; provided that the Trustee shall
not be responsible for any willful misconduct or negligence on the part of any
agent appointed and supervised, or attorney appointed, with due care by it
hereunder;

 

(h)          the Trustee shall not be liable for any action it takes or omits to
take in good faith that it reasonably and prudently believes to be authorized or
within its rights or powers hereunder;

 

(i)          the Trustee shall not be responsible for the accuracy of the books
or records of, or for any acts or omissions of, the Depository, any Transfer
Agent (other than the Trustee itself acting in that capacity), Clearstream,
Luxembourg, Euroclear, or any Paying Agent (other than the Trustee itself acting
in that capacity);

 

(j)          the Trustee shall not be liable for the actions or omissions of the
Master Servicer or Special Servicer; and without limiting the foregoing, the
Trustee shall not (except to the extent, if at all, otherwise expressly stated
in this Indenture) be under any obligation to monitor, evaluate or verify
compliance by the Master Servicer or Special Servicer with the terms hereof or
the Servicing Agreement, or to verify or independently determine the accuracy of
information received by it from the Master Servicer or Special Servicer (or from
any selling institution, agent bank, trustee or similar source) with respect to
the Collateral Interests;

 

(k)          to the extent any defined term hereunder, or any calculation
required to be made or determined by the Trustee hereunder, is dependent upon or
defined by reference to generally accepted accounting principles in the United
States in effect from time to time (“GAAP”), the Trustee shall be entitled to
request and receive (and rely upon) instruction from the Issuer or the
accountants appointed pursuant to Section 10.12 as to the application of GAAP in
such connection, in any instance; and

 

(l)          the Trustee shall not have any responsibility to the Issuer or the
Secured Parties hereunder to make any inquiry or investigation as to, and shall
not have any obligation in respect of the terms of any engagement of Independent
accountants by the Issuer (or the Master Servicer or Special Servicer on behalf
of the Issuer); provided, however, that the Trustee shall be authorized, upon
receipt of an Issuer Order directing the same, to execute any acknowledgement or
other agreement with the Independent accountants required for the Trustee to
receive any of the reports or instructions provided for herein, which
acknowledgement or agreement may include, among other things,
(i) acknowledgement that the Issuer has agreed that the “agreed upon procedures”
between the Issuer and the Independent accountants are sufficient for its
purposes, (ii) releases by the Trustee (on behalf of itself and the Holders) of
claims and acknowledgement of other limitation of liability in favor of the
Independent accounts, and (iii) restrictions or prohibitions on the disclosure
of information or documents provided to it by such firm of Independent accounts
(including to the Holders). Notwithstanding the foregoing, in no event shall the
Trustee be required to execute any agreement in respect of the Independent
accountants that the Trustee determines adversely affects it in its individual
capacity.

 

-79-

 

 

Section 6.4           Not Responsible for Recitals or Issuance of Notes.

 

The recitals contained herein and in the Notes, other than the Certificate of
Authentication thereon, shall be taken as the statements of the Issuer and the
Trustee assumes no responsibility for their correctness. The Trustee makes no
representation as to the validity or sufficiency of this Indenture (except as
may be made with respect to the validity of the Trustee’s obligations
hereunder), the Assets or the Notes. The Trustee shall not be accountable for
the use or application by the Issuer of the Notes or the proceeds thereof or any
amounts paid to the Issuer pursuant to the provisions hereof.

 

Section 6.5           May Hold Notes.

 

The Trustee, the Paying Agent, the Notes Registrar or any other agent of the
Issuer, in its individual or any other capacity, may become the owner or pledgee
of Notes and may otherwise deal with the Issuer with the same rights it would
have if it were not Trustee, Paying Agent, Notes Registrar or such other agent.

 

Section 6.6           Amounts Held in Trust.

 

Amounts held by the Trustee hereunder shall be held in trust to the extent
required herein. The Trustee shall be under no liability for interest on any
amounts received by it hereunder except as otherwise agreed upon with the Issuer
and except to the extent of income or other gain on investments which are
deposits in or certificates of deposit of the Trustee in its commercial capacity
and income or other gain actually received by the Trustee on Eligible
Investments.

 

Section 6.7           Compensation and Reimbursement.

 

(a)          The Issuer agrees:

 

(i)          to pay the Trustee Fee to the Trustee on each Payment Date in
accordance with the Priority of Payments as compensation for all services
rendered by it hereunder (which compensation shall not be limited by any
provision of law in regard to the compensation of a trustee of an express
trust);

 

(ii)         except as otherwise expressly provided herein, to reimburse the
Trustee (subject to any written agreement between the Issuer and the Trustee) in
a timely manner upon its request for all reasonable expenses, disbursements and
advances (except as otherwise provided herein with respect to Interest Advances)
incurred or made by the Trustee in accordance with any provision of this
Indenture (including securities transaction charges to the extent not waived due
to the Trustee’s receipt of payments from a financial institution with respect
to certain Eligible Investments, and the reasonable compensation and expenses
and disbursements of its agents and legal counsel and of any accounting firm or
investment banking firm employed by the Trustee pursuant to Section 5.4, Section
5.5, Section 10.10 or Section 10.12 hereof, except any such expense,
disbursement or advance as may be attributable to its gross negligence, willful
misconduct or bad faith);

 

-80-

 

 

(iii)        to indemnify the Trustee and its Officers, directors, employees and
agents for, and to hold them harmless against, any loss, liability or expense
incurred without gross negligence, willful misconduct or bad faith on their
part, arising out of or in connection with the acceptance or administration of
this trust, including the costs and expenses of defending themselves against any
claim or liability in connection with the exercise or performance of any of
their powers or duties hereunder; and

 

(iv)        to pay the Trustee reasonable additional compensation together with
its expenses (including reasonable counsel fees) for any collection action taken
pursuant to Section 6.13 hereof.

 

(b)          The Issuer may remit payment for such fees and expenses to the
Trustee or, in the absence thereof, the Trustee may from time to time deduct
payment of its fees and expenses hereunder from amounts on deposit in the
Payment Account in accordance with the Priority of Payments.

 

(c)          The Trustee, in its capacity as Trustee, Paying Agent, Transfer
Agent, Custodian, Backup Advancing Agent and Notes Registrar, hereby agrees not
to cause the filing of a petition in bankruptcy against the Issuer or any
Permitted Subsidiary until at least one year and one day (or, if longer, the
applicable preference period then in effect) after the payment in full of all
Notes issued under this Indenture. This provision shall survive termination of
this Indenture.

 

(d)          The Trustee agrees that the payment of all amounts to which it is
entitled pursuant to Sections 6.7(a)(i), (a)(ii), (a)(iii) and (a)(iv) shall be
subject to the Priority of Payments, shall be payable only to the extent funds
are available in accordance with such Priority of Payments, shall be payable
solely from the Assets and following realization of the Assets, any such claims
of the Trustee against the Issuer, and all obligations of the Issuer, shall be
extinguished. The Trustee will have a lien upon the Assets to secure the payment
of such payments to it in accordance with the Priority of Payments; provided
that the Trustee shall not institute any proceeding for enforcement of such lien
except in connection with an action taken pursuant to Section 5.3 hereof for
enforcement of the lien of this Indenture for the benefit of the Noteholders.

 

Fees shall be accrued on the actual number of days in the related Due Period.
The Trustee shall receive amounts pursuant to this Section 6.7 and Section
11.1(a) only to the extent that such payment is made in accordance with the
Priority of Payments and the failure to pay such amounts to the Trustee will
not, by itself, constitute an Event of Default. Subject to Section 6.9, the
Trustee shall continue to serve as Trustee under this Indenture notwithstanding
the fact that the Trustee shall not have received amounts due to it hereunder,
unless the Trustee has determined in its reasonable judgment that such amounts
are not likely to be paid to it within a reasonable period of time. No direction
by the Controlling Class Representative or the Controlling Party shall affect
the right of the Trustee to collect amounts owed to it under this Indenture.

 

-81-

 

 

If on any Payment Date when any amount shall be payable to the Trustee pursuant
to this Indenture is not paid because there are insufficient funds available for
the payment thereof, all or any portion of such amount not so paid shall be
deferred and payable on any later Payment Date on which a fee shall be payable
and sufficient funds are available therefor in accordance with the Priority of
Payments.

 

Section 6.8           Corporate Trustee Required; Eligibility.

 

There shall at all times be a Trustee hereunder which shall be a national
banking association organized and doing business under the laws of the United
States of America or of any State thereof, authorized under such laws to
exercise corporate trust powers, having a combined capital and surplus of at
least $200,000,000, subject to supervision or examination by federal or State
authority, having a rating of at least “Baa1” by Moody’s and the equivalent by
KBRA (if rated by KBRA) (or such other lower rating as may be approved by each
Rating Agency from time to time) and having an office within the United States.
If such corporation publishes reports of condition at least annually, pursuant
to law or to the requirements of the aforesaid supervising or examining
authority, then for the purposes of this Section 6.8, the combined capital and
surplus of such corporation shall be deemed to be its combined capital and
surplus as set forth in its most recent report of condition so published. If at
any time the Trustee shall cease to be eligible in accordance with the
provisions of this Section 6.8, it shall resign immediately in the manner and
with the effect hereinafter specified in this Article 6.

 

Section 6.9           Resignation and Removal; Appointment of Successor.

 

(a)          No resignation or removal of the Trustee and no appointment of a
successor Trustee pursuant to this Article 6 shall become effective until the
acceptance of appointment by the successor Trustee under Section 6.10.

 

(b)          The Trustee may resign at any time by giving written notice thereof
to the Issuer, the Controlling Class Representative, the Controlling Party, the
Noteholders and, after providing such notice to the 17g-5 Information Provider
for prior posting on the 17g-5 Website, each Rating Agency. Upon receiving such
notice of resignation, the Issuer shall promptly appoint a successor trustee or
trustees by written instrument, in duplicate, executed by an Authorized Officer
of the Issuer, one copy of which shall be delivered to the Trustee so resigning
and one copy to the successor Trustee or Trustees, together with a copy to each
Noteholder and the Controlling Party; provided that such successor Trustee shall
be appointed only upon the written consent of a Majority of the Notes (or if
there are no Notes Outstanding, the Majority Equityholder) or, at any time when
an Event of Default shall have occurred and be continuing or when a successor
Trustee has been appointed pursuant to Section 6.10, by Act of a Majority of the
Notes. If no successor Trustee shall have been appointed and an instrument of
acceptance by a successor Trustee shall not have been delivered to the Trustee
within 30 days after the giving of such notice of resignation, the resigning
Trustee, or any Holder of a Note, on behalf of himself and all others similarly
situated, may petition any court of competent jurisdiction for the appointment
of a successor Trustee.

 

-82-

 

 

(c)          The Trustee may be removed (i) at any time by Act of at least 66 ⅔%
of the Notes or (ii) at any time when an Event of Default shall have occurred
and be continuing or when a successor Trustee has been appointed pursuant to
Section 6.10, by Act of a Majority of the Notes, in each case, upon written
notice delivered to the Trustee and the Issuer.

 

(d)          If at any time:

 

(i)          the Trustee shall cease to be eligible under Section 6.8 and shall
fail to resign after written request therefor by the Issuer or by any Holder; or

 

(ii)         the Trustee shall become incapable of acting or there shall be
instituted any proceeding pursuant to which it could be adjudged as bankrupt or
insolvent or a receiver or liquidator of the Trustee or of its property shall be
appointed or any public officer shall take charge or control of the Trustee or
of its property or affairs for the purpose of rehabilitation, conservation or
liquidation;

 

then, in any such case (subject to Section 6.9(a)), (a) the Issuer, by Issuer
Order, may remove the Trustee or (b) subject to Section 5.15, a Majority of the
Notes may, on behalf of himself and all others similarly situated, petition any
court of competent jurisdiction for the removal of the Trustee and the
appointment of a successor Trustee.

 

(e)          If the Trustee shall resign, be removed or become incapable of
acting, or if a vacancy shall occur in the office of the Trustee for any reason,
the Issuer, by Issuer Order, shall promptly appoint a successor Trustee. If the
Issuer shall fail to appoint a successor Trustee within 60 days after such
resignation, removal or incapability or the occurrence of such vacancy, a
successor Trustee may be appointed by Act of a Majority of the Notes delivered
to the Issuer, the Controlling Party and the retiring Trustee. The successor
Trustee so appointed shall, forthwith upon its acceptance of such appointment,
become the successor Trustee and supersede any successor Trustee proposed by the
Issuer. If no successor Trustee shall have been so appointed by the Issuer or a
Majority of the Notes and shall have accepted appointment in the manner
hereinafter provided, subject to Section 5.15, any Holder of the Notes may, on
behalf of itself or himself and all others similarly situated, petition any
court of competent jurisdiction for the appointment of a successor Trustee.

 

(f)          The Issuer shall give prompt notice of each resignation and each
removal of the Trustee and each appointment of a successor Trustee by mailing
written notice of such event by first class mail, postage prepaid, to each
Rating Agency (after providing such notice to the 17g-5 Information Provider for
prior posting on the 17g-5 Website), the Controlling Party and to the Holders of
the Notes as their names and addresses appear in the Notes Register. Each notice
shall include the name of the successor Trustee and the address of its Corporate
Trust Office. If the Issuer fails to mail such notice within ten days after
acceptance of appointment by the successor Trustee, the successor Trustee shall
cause such notice to be given at the expense of the Issuer.

 

-83-

 

 

Section 6.10         Acceptance of Appointment by Successor.

 

Every successor Trustee appointed hereunder shall execute, acknowledge and
deliver to the Issuer, the Controlling Class Representative, the Controlling
Party, the Master Servicer and the Special Servicer and the retiring Trustee an
instrument accepting such appointment. Upon delivery of the required
instruments, the resignation or removal of the retiring Trustee shall become
effective and such successor Trustee, without any further act, deed or
conveyance, shall become vested with all the rights, powers, trusts, duties and
obligations of the retiring Trustee; but, on request of the Issuer or the
Controlling Class Representative or the successor Trustee, such retiring Trustee
shall, upon payment of its charges then unpaid, execute and deliver an
instrument transferring to such successor Trustee all the rights, powers and
trusts of the retiring Trustee, and shall duly assign, transfer and deliver to
such successor Trustee all property and amounts held by such retiring Trustee
hereunder, subject nevertheless to its lien, if any, provided for in Section
6.7(d). Upon request of any such successor Trustee, the Issuer shall execute any
and all instruments for more fully and certainly vesting in and confirming to
such successor Trustee all such rights, powers and trusts.

 

No successor Trustee shall accept its appointment unless (a) at the time of such
acceptance such successor shall be qualified and eligible under this Article 6,
(b) such successor shall have long term debt rated within the four highest
rating categories by each Rating Agency, and (c) the Rating Agency Condition
with respect to each Rating Agency is satisfied.

 

Section 6.11         Merger, Conversion, Consolidation or Succession to Business
of Trustee.

 

Any corporation or banking association into which the Trustee may be merged or
converted or with which it may be consolidated, or any corporation or banking
association resulting from any merger, conversion or consolidation to which the
Trustee shall be a party, or any corporation or banking association succeeding
to all or substantially all of the corporate trust business of the Trustee,
shall be the successor of the Trustee hereunder; provided such corporation or
banking association shall be otherwise qualified and eligible under this
Article 6, without the execution or filing of any paper or any further act on
the part of any of the parties hereto. In case any of the Notes have been
authenticated, but not delivered, by the Trustee then in office, any successor
by merger, conversion or consolidation to such authenticating Trustee may adopt
such authentication and deliver the Notes so authenticated with the same effect
as if such successor Trustee had itself authenticated such Notes.

 

Section 6.12         Co-Trustees and Separate Trustee.

 

At any time or times, including for the purpose of meeting the legal
requirements of any jurisdiction in which any part of the Assets may at the time
be located, the Issuer and the Trustee shall have power to appoint, one or more
Persons to act as co-trustee jointly with the Trustee of all or any part of the
Assets, with the power to file such proofs of claim and take such other actions
pursuant to Section 5.6 herein and to make such claims and enforce such rights
of action on behalf of the Holders of the Notes as such Holders themselves may
have the right to do, subject to the other provisions of this Section 6.12.

 

The Issuer shall join with the Trustee in the execution, delivery and
performance of all instruments and agreements necessary or proper to appoint a
co-trustee. If the Issuer does not join in such appointment within 15 days after
the receipt by it of a request to do so, the Trustee shall have power to make
such appointment.

 

-84-

 

 

Should any written instrument from the Issuer be required by any co-trustee, so
appointed, more fully confirming to such co-trustee such property, title, right
or power, any and all such instruments shall, on request, be executed,
acknowledged and delivered by the Issuer. The Issuer agrees to pay (but only
from and to the extent of the Assets) to the extent funds are available therefor
under the Priority of Payments, for any reasonable fees and expenses in
connection with such appointment.

 

Every co-trustee, shall, to the extent permitted by law, but to such extent
only, be appointed subject to the following terms:

 

(a)          the Notes shall be authenticated and delivered and all rights,
powers, duties and obligations hereunder in respect of the custody of
securities, Cash and other personal property held by, or required to be
deposited or pledged with, the Trustee hereunder, shall be exercised solely by
the Trustee;

 

(b)          the rights, powers, duties and obligations hereby conferred or
imposed upon the Trustee in respect of any property covered by the appointment
of a co-trustee shall be conferred or imposed upon and exercised or performed by
the Trustee or by the Trustee and such co-trustee jointly in the case of the
appointment of a co-trustee as shall be provided in the instrument appointing
such co-trustee, except to the extent that under any law of any jurisdiction in
which any particular act is to be performed, the Trustee shall be incompetent or
unqualified to perform such act, in which event such rights, powers, duties and
obligations shall be exercised and performed by a co-trustee;

 

(c)          the Trustee at any time, by an instrument in writing executed by
it, with the concurrence of the Issuer evidenced by an Issuer Order, may accept
the resignation of, or remove, any co-trustee appointed under this Section 6.12,
and in case an Event of Default has occurred and is continuing, the Trustee
shall have the power to accept the resignation of, or remove, any such
co-trustee without the concurrence of the Issuer. A successor to any co-trustee
so resigned or removed may be appointed in the manner provided in this Section
6.12;

 

(d)          no co-trustee hereunder shall be personally liable by reason of any
act or omission of the Trustee hereunder;

 

(e)          the Trustee shall not be liable by reason of any act or omission of
a co-trustee; and

 

(f)          any Act of Holders delivered to the Trustee shall be deemed to have
been delivered to each co-trustee.

 

-85-

 

 

Section 6.13         Certain Duties of Trustee Related to Delayed Payment of
Proceeds.

 

In the event that in any month the Trustee shall not have received a Scheduled
Distribution, (a) the Trustee shall promptly notify the Issuer and the Master
Servicer (or, with respect to any Collateral Interest that is a Specially
Serviced Collateral Interest, the Special Servicer) in writing and (b) unless
within three Business Days (or the end of the applicable grace period for such
payment, if longer) after such notice such payment shall have been received by
the Trustee (or the Issuer, in its absolute discretion (but only to the extent
permitted by Section 10.2(a)), shall have made provision for such payment
satisfactory to the Trustee in accordance with Section 10.2(a)), the Master
Servicer or Special Servicer, as applicable, shall request the obligor of such
Asset, the trustee under the related Underlying Instrument or the paying agent
designated by either of them, as the case may be, to make such payment as soon
as practicable after such request but in no event later than three Business Days
after the date of such request. In the event that such payment is not made
within such time period, the Trustee, subject to the provisions of Section
6.1(d)(iv), shall take such action as the Master Servicer (or, with respect to
any Collateral Interest that is a Specially Serviced Collateral Interest, the
Special Servicer) reasonably shall direct in writing. Any such action shall be
without prejudice to any right to claim a Default or Event of Default under this
Indenture. In the event that the Issuer or the Master Servicer or Special
Servicer, as applicable, requests a release of an Asset in connection with any
such action under the Servicing Agreement, such release shall be subject to
Section 10.11 and Article 12 of this Indenture, as the case may be.
Notwithstanding any other provision hereof, the Trustee shall deliver to the
Issuer or its designee any payment with respect to any Asset received after the
Due Date thereof to the extent the Issuer previously made provisions for such
payment satisfactory to the Trustee in accordance with this Section 6.13 and
such payment shall not be deemed part of the Assets.

 

Section 6.14         Representations and Warranties of the Trustee.

 

The Trustee represents and warrants that:

 

(a)          the Trustee is a national banking association with trust powers,
duly and validly existing under the laws of the United States of America, with
corporate power and authority to execute, deliver and perform its obligations
under this Indenture, and is duly eligible and qualified to act as trustee under
this Indenture;

 

(b)          this Indenture has been duly authorized, executed and delivered by
the Trustee and constitutes the valid and binding obligation of the Trustee,
enforceable against it in accordance with its terms except (i) as limited by
bankruptcy, fraudulent conveyance, fraudulent transfer, insolvency,
reorganization, liquidation, receivership, moratorium or other similar laws now
or hereafter in effect relating to creditors’ rights generally and by general
equitable principles, regardless of whether considered in a proceeding in equity
or at law, and (ii) that the remedy of specific performance and injunctive and
other forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought;

 

(c)          none of the execution or delivery by the Trustee of this Indenture
or the performance by the Trustee of its obligations under this Indenture
requires the consent or approval of, the giving of notice to or the registration
or filing with, any governmental authority or agency under any existing law of
the United States of America governing the banking or trust powers of the
Trustee;

 

-86-

 

 

(d)          neither the execution, delivery and performance of this Indenture,
nor the consummation of the transactions contemplated by this Indenture, (i) is
prohibited by, or requires the Trustee to obtain any consent, authorization,
approval or registration under, any law, statute, rule, regulation, or any
judgment, order, writ, injunction or decree that is binding upon the Trustee or
any of its properties or assets, (ii) will violate the provisions of the
Governing Documents of the Trustee or (iii) will violate any provision of,
result in any default or acceleration of any obligations under, result in the
creation or imposition of any lien pursuant to, or require any consent under,
any material agreement to which the Trustee is a party or by which it or any of
its property is bound, the violation of which would have a material adverse
effect on the Trustee or its property; and

 

(e)          there are no proceedings pending or, to the best knowledge of the
Trustee, threatened against the Trustee before any Federal, state or other
governmental agency, authority, administrator or regulatory body, arbitrator,
court or other tribunal, foreign or domestic, which could have a material
adverse effect on the Assets or the performance by the Trustee of its
obligations under this Indenture.

 

Section 6.15         Requests for Consents.

 

In the event that the Trustee receives written notice of any proposed amendment,
consent or waiver under the Underlying Instruments of any Collateral Interest
(before or after any default) or in the event any action is required to be taken
in respect to an Underlying Instrument, the Trustee shall promptly contact the
Issuer and the Master Servicer (or, with respect to any Collateral Interest that
is a Specially Serviced Collateral Interest, the Special Servicer). The Master
Servicer (or Special Servicer with respect to any Specially Serviced Collateral
Interest) shall instruct the Trustee in accordance with the terms of, and
subject to any required consent and consultation obligations set forth in, the
Servicing Agreement. The Trustee shall, with respect to a Collateral Interest as
to which a consent or waiver under the Underlying Instruments of such Collateral
Interest (before or after any default) has been proposed or with respect to
action required to be taken in respect of an Underlying Instrument, give
consent, grant a waiver, vote or exercise any or all other rights or remedies
with respect to any such Collateral Interest in accordance with such direction.
In the absence of any instruction from the Master Servicer or Special Servicer,
as applicable, the Trustee shall not engage in any vote or take any action with
respect to such a Collateral Interest.

 

Section 6.16         Withholding.

 

If any amount is required to be deducted or withheld from any payment to any
Noteholder, such amount shall reduce the amount otherwise distributable to such
Noteholder. The Trustee is hereby authorized to withhold or deduct from amounts
otherwise distributable to any Noteholder sufficient funds for the payment of
any tax that is legally required to be withheld or deducted (but such
authorization shall not prevent the Trustee from contesting any such tax in
appropriate proceedings and legally withholding payment of such tax, pending the
outcome of such proceedings). The amount of any withholding tax imposed with
respect to any Noteholder shall be treated as Cash distributed to such
Noteholder at the time it is deducted or withheld by the Issuer or the Trustee,
as applicable, and remitted to the appropriate taxing authority. If there is a
possibility that withholding tax is payable with respect to a distribution, the
Trustee may in its sole discretion withhold such amounts in accordance with this
Section 6.16. If any Noteholder wishes to apply for a refund of any such
withholding tax, the Trustee shall reasonably cooperate with such Noteholder in
making such claim so long as such Noteholder agrees to reimburse the Trustee for
any out-of-pocket expenses incurred. Nothing herein shall impose an obligation
on the part of the Trustee to determine the amount of any tax or withholding
obligation on the part of the Issuer or in respect of the Notes.

 

-87-

 

 

ARTICLE 7

COVENANTS

 

Section 7.1           Payment of Principal and Interest.

 

The Issuer shall duly and punctually pay the principal of and interest on each
Class of Notes in accordance with the terms of the Notes and this Indenture.
Amounts properly withheld under the Code or other applicable law by any Person
from a payment to any Noteholder of interest and/or principal shall be
considered as having been paid by the Issuer for all purposes of this Indenture.

 

The Trustee shall, unless prevented from doing so for reasons beyond its
reasonable control, give notice to each Holder of any such withholding
requirement no later than ten days prior to the related Payment Date from which
amounts are required (as directed by the Issuer to be withheld, provided that,
despite the failure of the Trustee to give such notice, amounts withheld
pursuant to applicable tax laws shall be considered as having been paid by the
Issuer as provided above.

 

Section 7.2           Maintenance of Office or Agency.

 

The Issuer hereby appoints Corporation Service Company, 2711 Centerville Road,
Suite 400, Wilmington, Delaware 19808, as its agent where notices and demands to
or upon the Issuer in respect of the Notes or this Indenture may be served.

 

The Issuer may at any time and from time to time vary or terminate the
appointment of any such agent or appoint any additional agents for any or all of
such purposes; provided, however, that the Issuer will maintain in the Borough
of Manhattan, The City of New York, an office or agency where notices and
demands to or upon the Issuer in respect of the Notes and this Indenture may be
served, and, subject to any laws or regulations applicable thereto, an office or
agency outside of the United States where Notes may be presented and surrendered
for payment. The Issuer shall give prompt written notice to the Trustee, the
Advancing Agent, each Rating Agency (after providing such notice to the 17g-5
Information Provider for prior posting on the 17g-5 Website) and the Noteholders
of the appointment or termination of any such agent and of the location and any
change in the location of any such office or agency.

 

If at any time the Issuer shall fail to maintain any such required office or
agency in the Borough of Manhattan, The City of New York, or outside the United
States, or shall fail to furnish the Trustee with the address thereof,
presentations and surrenders may be made (subject to the limitations described
in the preceding paragraph) at and notices and demands may be served on the
Issuer, and Notes may be presented and surrendered for payment to the
appropriate Paying Agent at its main office and the Issuer hereby appoints the
same as its agent to receive such respective presentations, surrenders, notices
and demands.

 

-88-

 

 

Section 7.3           Amounts for Note Payments to be Held in Trust.

 

(a)          All payments of amounts due and payable with respect to any Notes
that are to be made from amounts withdrawn from the Payment Account shall be
made on behalf of the Issuer by the Trustee or the Paying Agent (in each case,
from and to the extent of available funds in the Payment Account and subject to
the Priority of Payments) with respect to payments on the Notes.

 

The Issuer may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, pay, or by Issuer Order
direct the Paying Agent to pay, to the Trustee all sums held by the Issuer or
held by the Paying Agent for payment of the Notes, such sums to be held by the
Trustee in trust for the same Noteholders as those upon which such sums were
held by the Issuer or the Paying Agent; and, upon such payment by the Paying
Agent to the Trustee, the Paying Agent shall be released from all further
liability with respect to such amounts.

 

Except as otherwise required by applicable law, any amounts deposited with the
Trustee in trust or deposited with the Paying Agent for the payment of the
principal of or interest on any Note and remaining unclaimed for two years after
such principal or interest has become due and payable shall be paid to the
Issuer; and the Holder of such Note shall thereafter, as an unsecured general
creditor, look only to the Issuer for payment of such amounts and all liability
of the Trustee or the Paying Agent with respect to such amounts (but only to the
extent of the amounts so paid to the Issuer) shall thereupon cease. The Trustee
or the Paying Agent, before being required to make any such release of payment,
may, but shall not be required to, adopt and employ, at the expense of the
Issuer, any reasonable means of notification of such release of payment,
including, but not limited to, mailing notice of such release to Holders whose
Notes have been called but have not been surrendered for redemption or whose
right to or interest in amounts due and payable but not claimed is determinable
from the records of the Paying Agent, at the last address of record of each such
Holder.

 

Section 7.4           Existence of the Issuer.

 

(a)          So long as any Note is Outstanding, the Issuer shall, to the
maximum extent permitted by applicable law, maintain in full force and effect
its existence and rights as a limited liability company organized under the laws
of the State of Delaware and shall obtain and preserve its qualification to do
business as a foreign limited liability company in each jurisdiction in which
such qualifications are or shall be necessary to protect the validity and
enforceability of this Indenture, the Notes or any of the Assets; provided that
the Issuer shall be entitled to change its jurisdiction of registration from
Delaware to any other jurisdiction reasonably selected by the Issuer so long as
(i) such change is not disadvantageous in any material respect to the Holders of
the Notes or the Issuer Equity Securities, (ii) written notice of such change
shall have been given by the Trustee to the Holders of the Notes or Issuer
Equity Securities and, after providing such notice to the 17g-5 Information
Provider for prior posting on the 17g-5 Website, each Rating Agency, 15 Business
Days prior to such change, (iii) on or prior to the 15th Business Day following
such notice the Trustee shall not have received written notice from a Majority
of the Notes or the Majority Equityholder objecting to such change, and (iv) the
Issuer prepares, creates and delivers any documents necessary to maintain the
perfection of a first priority security interest under this Indenture.

 

-89-

 

 

(b)          So long as any Note is Outstanding, the Issuer shall ensure that
all limited liability company or other formalities regarding its existence are
followed (including correcting any known misunderstanding regarding its separate
existence and including with respect to the prohibitions set forth in Section
1.7 of the LLC Agreement). So long as any Note is Outstanding, the Issuer shall
not take any action or conduct its affairs in a manner that is likely to result
in its separate existence being ignored or its assets and liabilities being
substantively consolidated with any other Person in a bankruptcy, reorganization
or other insolvency proceeding. So long as any Note is Outstanding, the Issuer
shall maintain and implement administrative and operating procedures reasonably
necessary in the performance of the Issuer’s obligations hereunder, and the
Issuer shall at all times keep and maintain, or cause to be kept and maintained,
separate books, records, accounts and other information customarily maintained
for the performance of the Issuer’s obligations hereunder. Without limiting the
foregoing, so long as any Note is Outstanding, (i) the Issuer shall (A) pay its
own liabilities only out of its own funds and (B) use separate stationery,
invoices and checks, (C) hold itself out and identify itself as a separate and
distinct entity under its own name and (ii) the Issuer shall not (A) have any
subsidiaries (other than a Permitted Subsidiary), (B) have any employees (other
than its directors), (C) pay dividends other than in accordance with the terms
of this Indenture and its governing documents, (D) conduct business under an
assumed name (i.e., no “DBAs”), (E) commingle its funds or assets with those of
any other Person, or (F) enter into any contract or agreement with any of its
Affiliates, except upon terms and conditions that are commercially reasonable
and substantially similar to those available in arm’s-length transactions.

 

Section 7.5           Protection of Assets.

 

(a)          The Trustee, on behalf of the Issuer, pursuant to any Opinion of
Counsel received pursuant to Section 7.5(d) shall execute and deliver all such
Financing Statements, continuation statements, instruments of further assurance
and other instruments, and shall take such other action as may be necessary or
advisable or desirable to secure the rights and remedies of the Holders and to:

 

(i)          Grant more effectively all or any portion of the Assets;

 

(ii)         maintain or preserve the lien (and the priority thereof) of this
Indenture or to carry out more effectively the purposes hereof;

 

(iii)        perfect, publish notice of or protect the validity of any Grant
made or to be made by this Indenture (including, without limitation, any and all
actions necessary or desirable as a result of changes in law or regulations);

 

(iv)        enforce any of the Assets or other instruments or property included
in the Assets;

 

(v)         preserve and defend title to the Assets and the rights of the
Trustee, the Holders of the Notes in the Assets against the claims of all
persons and parties; and

 

-90-

 

 

(vi)        pursuant to Section 11.1(a)(i)(1) and Section 11.1(a)(ii)(1), pay or
cause to be paid any and all taxes levied or assessed upon all or any part of
the Assets.

 

The Issuer hereby designates the Trustee as its agent and attorney-in-fact to
execute any Financing Statement, continuation statement or other instrument
required pursuant to this Section 7.5. The Trustee agrees that it will from time
to time execute and cause to be filed Financing Statements and continuation
statements (it being understood that the Trustee shall be entitled to rely upon
an Opinion of Counsel described in Section 7.5(d), at the expense of the Issuer,
as to the need to file such Financing Statements and continuation statements,
the dates by which such filings are required to be made and the jurisdictions in
which such filings are required to be made).

 

(b)          The Trustee shall not (except in accordance with Section 10.11(a),
(b) or (c) and except for payments, deliveries and distributions otherwise
expressly permitted under this Indenture) (i) remove any portion of the Assets
that consists of Cash or is evidenced by an instrument, certificate or other
writing (A) from the jurisdiction in which it was held at such date as described
in the Opinion of Counsel delivered at the Closing Date pursuant to Section
3.1(c) or (B) from the possession of the Person who held it on such date or
(ii) cause or permit the Custodial Account or the Custodian to be located in a
different jurisdiction from the jurisdiction in which such securities accounts
and Custodian were located on the Closing Date, unless the Trustee shall have
first received an Opinion of Counsel to the effect that the lien and security
interest created by this Indenture with respect to such property will continue
to be maintained after giving effect to such action or actions.

 

(c)          The Issuer shall (i) pay or cause to be paid taxes, if any, levied
on account of the beneficial ownership by the Issuer of any Assets that secure
the Notes and timely file all tax returns and information statements as
required, and (ii) if required to prevent the withholding or imposition of
United States income tax, deliver or cause to be delivered a United States
Internal Revenue Service Form W-9 or successor applicable form, to each
borrower, counterparty or paying agent with respect to (as applicable) an item
included in the Assets at the time such item is purchased or entered into and
thereafter prior to the expiration or obsolescence of such form.

 

(d)          For so long as the Notes are Outstanding, (i) on December 31, 2013
and (ii) every 60 months after such date, the Issuer shall deliver to the
Trustee for the benefit of the Trustee and each Rating Agency, at the expense of
the Issuer, an Opinion of Counsel stating what is required, in the opinion of
such counsel, as of the date of such opinion, to maintain the lien and security
interest created by this Indenture with respect to the Assets, and confirming
the matters set forth in the Opinion of Counsel, furnished pursuant to Section
3.1(c) with regard to the perfection and priority of such security interest (and
such Opinion of Counsel may likewise be subject to qualifications and
assumptions similar to those set forth in the Opinion of Counsel delivered
pursuant to Section 3.1(c).

 

Section 7.6           Notice of Any Amendments.

 

The Issuer shall give notice after providing such notice, to the 17g-5
Information Provider for prior posting on the 17g-5 Website, to each Rating
Agency of, and satisfy the Rating Agency Condition with respect to each Rating
Agency with respect to, any amendments to its Governing Documents.

 

-91-

 

 

Section 7.7           Performance of Obligations.

 

(a)          The Issuer shall not take any action, and will use commercially
reasonable efforts not to permit any action to be taken by others, that would
release any Person from any of such Person’s covenants or obligations under any
instrument included in the Assets, except in the case of enforcement action
taken with respect to any Defaulted Collateral Interest in accordance with the
provisions hereof and as otherwise required hereby.

 

(b)          The Issuer may, with the prior written consent of the Majority of
the Notes, contract with other Persons, including the Controlling Party or the
Trustee, for the performance of actions and obligations to be performed by the
Issuer hereunder by such Persons. Notwithstanding any such arrangement, the
Issuer shall remain primarily liable with respect thereto. In the event of such
contract, the performance of such actions and obligations by such Persons shall
be deemed to be performance of such actions and obligations by the Issuer; and
the Issuer shall punctually perform, and use commercially reasonable efforts to
cause the such other Person to perform, all of their obligations and agreements
contained in such other agreement.

 

(c)          Unless the Rating Agency Condition with respect to each Rating
Agency is satisfied with respect thereto, the Issuer shall maintain the
Servicing Agreement in full force and effect so long as any Notes remain
Outstanding and shall not terminate the Servicing Agreement with respect to any
Collateral Interest except upon the sale or other liquidation of such Collateral
Interest in accordance with the terms and conditions of this Indenture.

 

Section 7.8           Negative Covenants.

 

(a)          The Issuer shall not:

 

(i)          sell, assign, participate, transfer, exchange or otherwise dispose
of, or pledge, mortgage, hypothecate or otherwise encumber (or permit such to
occur or suffer such to exist), any part of the Assets, except as otherwise
expressly permitted by this Indenture;

 

(ii)         claim any credit on, make any deduction from, or dispute the
enforceability of, the payment of the principal or interest payable in respect
of the Notes (other than amounts required to be paid, deducted or withheld in
accordance with any applicable law or regulation of any governmental authority)
or assert any claim against any present or future Noteholder by reason of the
payment of any taxes levied or assessed upon any part of the Assets;

 

(iii)        (A) incur or assume or guarantee any indebtedness, other than the
Notes and this Indenture and the transactions contemplated hereby; (B) issue any
additional class of securities, other than the Notes; or (C) issue any
additional Issuer Equity Securities;

 

-92-

 

 

(iv)        (A) permit the validity or effectiveness of this Indenture or any
Grant hereunder to be impaired, or permit the lien of this Indenture to be
amended, hypothecated, subordinated, terminated or discharged, or permit any
Person to be released from any covenants or obligations with respect to this
Indenture or the Notes, except as may be expressly permitted hereby; (B) permit
any lien, charge, adverse claim, security interest, mortgage or other
encumbrance (other than the lien of this Indenture) to be created on or extend
to or otherwise arise upon or burden the Assets or any part thereof, any
interest therein or the proceeds thereof, except as may be expressly permitted
hereby; or (C) take any action that would permit the lien of this Indenture not
to constitute a valid first priority security interest in the Assets, except as
may be expressly permitted hereby;

 

(v)         amend the Issuer Equities Paying Agency Agreement, except pursuant
to the terms thereof;

 

(vi)        to the maximum extent permitted by applicable law, dissolve or
liquidate in whole or in part, except as permitted hereunder;

 

(vii)       make or incur any capital expenditures, except as reasonably
required to perform its functions in accordance with the terms of this
Indenture;

 

(viii)      become liable in any way, whether directly or by assignment or as a
guarantor or other surety, for the obligations of the lessee under any lease,
hire any employees or pay any dividends to its shareholders, except with respect
to the Issuer Equity Securities in accordance with the Priority of Payments;

 

(ix)         maintain any bank accounts other than the Accounts;

 

(x)          conduct business under an assumed name, or change its name without
first delivering at least 30 days’ prior written notice to the Trustee, the
Noteholders and, after providing such notice to the 17g-5 Information Provider
for prior posting on the 17g-5 Website, each Rating Agency, and an Opinion of
Counsel to the effect that such name change will not adversely affect the
security interest hereunder of the Trustee or the Secured Parties;

 

(xi)         take any action that would result in it being treated as (i) an
association taxable as a corporation, as a publicly traded partnership, as
defined in Section 7704 of the Code, or as a “taxable mortgage pool” as defined
in Section 7701(i) of the Code, taxable as a corporation subject to U.S. federal
income tax on a net income basis, or (ii) other than a “United States person”
for federal income tax purposes;

 

(xii)        except for any agreements involving the purchase and sale of
Collateral Interests having customary purchase or sale terms and documented with
customary loan trading documentation, enter into any agreements unless such
agreements contain “non-petition” and “limited recourse” provisions; or

 

(xiii)       amend its organizational documents without satisfaction of the
Rating Agency Condition with respect to each Rating Agency in connection
therewith.

 

-93-

 

 

(b)          Neither the Issuer nor the Trustee shall sell, transfer, exchange
or otherwise dispose of Assets, or enter into or engage in any business with
respect to any part of the Assets, except as expressly permitted or required by
this Indenture.

 

(c)          The Issuer shall not enter into any material new agreements without
the prior written consent of the Holders of a Majority of the Notes and shall
provide notice of all new agreements to the Holders of the Notes. The foregoing
notwithstanding, the Issuer may agree to any material new agreements; provided
that (i) the Issuer determines that such new agreements would not, upon or after
becoming effective, adversely affect the rights or interests of the Noteholders
and (ii) the Rating Agency Condition with respect to each Rating Agency has been
satisfied.

 

Section 7.9           Statement as to Compliance.

 

On or before January 31, in each calendar year, commencing in 2013 or
immediately if there has been a Default in the fulfillment of an obligation
under this Indenture, the Issuer shall deliver to the Trustee and to the 17g-5
Information Provider for posting to the 17g-5 Website (and shall then deliver to
each Rating Agency in compliance with Section 17g) an Officer’s Certificate
given on behalf of the Issuer and without personal liability stating, as to each
signer thereof, that, since the date of the last certificate or, in the case of
the first certificate, the Closing Date, to the best of the knowledge,
information and belief of such Officer, the Issuer has fulfilled all of its
obligations under this Indenture or, if there has been a Default in the
fulfillment of any such obligation, specifying each such Default known to them
and the nature and status thereof.

 

Section 7.10         Issuer May Consolidate or Merge Only on Certain Terms.

 

The Issuer shall not consolidate or merge with or into any other Person or
transfer or convey all or substantially all of its assets to any Person, unless
permitted by the Governing Documents and unless:

 

(i)          the Issuer shall be the surviving entity, or the Person (if other
than the Issuer) formed by such consolidation or into which the Issuer is merged
or to which all or substantially all of the assets of the Issuer are transferred
shall be an entity organized and existing under the laws of the State of
Delaware or such other jurisdiction approved by a Majority of the Notes, and the
Majority Equityholder; provided that no such approval shall be required in
connection with any such transaction undertaken solely to effect a change in the
jurisdiction of formation pursuant to Section 7.4 hereof; and provided, further,
that the surviving entity shall expressly assume, by an indenture supplemental
hereto, executed and delivered to the Trustee and each Noteholder, the due and
punctual payment of the principal of and interest on all Notes and other amounts
payable hereunder and the performance and observance of every covenant of this
Indenture on the part of the Issuer to be performed or observed, all as provided
herein;

 

(ii)         the Rating Agency Condition with respect to each Rating Agency has
been satisfied;

 

-94-

 

 

(iii)        if the Issuer is not the surviving entity, the Person formed by
such consolidation or into which the Issuer is merged or to which all or
substantially all of the assets of the Issuer are transferred shall have agreed
with the Trustee (A) to observe the same legal requirements for the recognition
of such formed or surviving entity as a legal entity separate and apart from any
of its Affiliates as are applicable to the Issuer with respect to its Affiliates
and (B) not to consolidate or merge with or into any other Person or transfer or
convey all or substantially all of the Assets or all or substantially all of its
assets to any other Person except in accordance with the provisions of this
Section 7.10, unless in connection with a sale of the Assets pursuant to
Article 5, Article 9 or Article 12;

 

(iv)        if the Issuer is not the surviving entity, the Person formed by such
consolidation or into which the Issuer is merged or to which all or
substantially all of the assets of the Issuer are transferred shall have
delivered to the Trustee and, after delivery of such information to the 17g-5
Information Provider for prior posting to the 17g-5 Website, each Rating Agency,
an Officer’s Certificate and an Opinion of Counsel each stating that such Person
is duly organized, validly existing and in good standing in the jurisdiction in
which such Person is organized; that such Person has sufficient power and
authority to assume the obligations set forth in Section 7.10(i) above and to
execute and deliver an indenture supplemental hereto for the purpose of assuming
such obligations; that such Person has duly authorized the execution, delivery
and performance of an indenture supplemental hereto for the purpose of assuming
such obligations and that such supplemental indenture is a valid, legal and
binding obligation of such Person, enforceable in accordance with its terms,
subject only to bankruptcy, reorganization, insolvency, moratorium and other
laws affecting the enforcement of creditors’ rights generally and to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law); that, immediately following the event which
causes such Person to become the successor to the Issuer, (A) such Person has
good and marketable title, free and clear of any lien, security interest or
charge, other than the lien and security interest of this Indenture, to the
Assets securing, in the case of a consolidation or merger of the Issuer, all of
the Notes or, in the case of any transfer or conveyance of the Assets securing
any of the Notes, such Notes, (B) the Trustee continues to have a valid
perfected first priority security interest in the Assets securing, in the case
of a consolidation or merger of the Issuer, all of the Notes, or, in the case of
any transfer or conveyance of the Assets securing any of the Notes, such Notes
and (C) such other matters as the Trustee or any Noteholder may reasonably
require;

 

(v)         immediately after giving effect to such transaction, no Default or
Event of Default shall have occurred and be continuing;

 

(vi)        the Issuer shall have delivered to the Trustee and each Noteholder,
an Officer’s Certificate and an Opinion of Counsel each stating that such
consolidation, merger, transfer or conveyance and such supplemental indenture
comply with this Article 7 and that all conditions precedent in this Article 7
provided for relating to such transaction have been complied with;

 

-95-

 

 

(vii)       the Issuer has received an opinion from Cadwalader, Wickersham &
Taft LLP, Dechert LLP or an opinion of other nationally recognized U.S. tax
counsel experienced in such matters that such action will not adversely affect
the tax treatment of the Noteholders as described in the Offering Circular under
the heading “Certain U.S. Federal Income Tax Considerations” to any material
extent; and

 

(viii)      after giving effect to such transaction, the Issuer shall not be
required to register as an investment company under the 1940 Act.

 

Section 7.11         Successor Substituted.

 

Upon any consolidation or merger, or transfer or conveyance of all or
substantially all of the assets of the Issuer, in accordance with Section 7.10
hereof, the Person formed by or surviving such consolidation or merger (if other
than the Issuer), or the Person to which such consolidation, merger, transfer or
conveyance is made, shall succeed to, and be substituted for, and may exercise
every right and power of, the Issuer under this Indenture with the same effect
as if such Person had been named as the Issuer herein. In the event of any such
consolidation, merger, transfer or conveyance, the Person named as the “Issuer”
in the first paragraph of this Indenture or any successor which shall
theretofore have become such in the manner prescribed in this Article 7 may be
dissolved, wound-up and liquidated at any time thereafter, and such Person
thereafter shall be released from its liabilities as obligor and maker on all
the Notes and from its obligations under this Indenture.

 

Section 7.12         No Other Business.

 

The Issuer shall not engage in any business or activity other than issuing and
selling the Notes pursuant to this Indenture and any supplements thereto,
issuing its ordinary shares and issuing and selling the Issuer Equity Securities
in accordance with its Governing Documents and acquiring, owning, holding,
disposing of and pledging the Assets in connection with the Notes and such other
activities which are necessary, suitable or convenient to accomplish the
foregoing or are incidental thereto or connected therewith.

 

Section 7.13         Reporting.

 

At any time when the Issuer is not subject to Section 13 or 15(d) of the
Exchange Act and is not exempt from reporting pursuant to Rule 12g3-2(b) under
the Exchange Act, upon the request of a Holder or beneficial owner of a Note,
the Issuer shall promptly furnish or cause to be furnished “Rule 144A
Information” (as defined below) to such Holder or beneficial owner, to a
prospective purchaser of such Note designated by such Holder or beneficial owner
or to the Trustee for delivery to such Holder or beneficial owner or a
prospective purchaser designated by such Holder or beneficial owner, as the case
may be, in order to permit compliance by such Holder or beneficial owner with
Rule 144A under the Securities Act in connection with the resale of such Note by
such Holder or beneficial owner. “Rule 144A Information” shall be such
information as is specified pursuant to Rule 144A(d)(4) under the Securities Act
(or any successor provision thereto). The Trustee shall reasonably cooperate
with the Issuer in mailing or otherwise distributing (at the Issuer’s expense)
to such Noteholders or prospective purchasers, at and pursuant to the Issuer’s
written direction the foregoing materials prepared by or on behalf of the
Issuer; provided, however, that the Trustee shall be entitled to prepare and
affix thereto or enclose therewith reasonable disclaimers to the effect that
such Rule 144A Information was not assembled by the Trustee, that the Trustee
has not reviewed or verified the accuracy thereof, and that it makes no
representation as to such accuracy or as to the sufficiency of such information
under the requirements of Rule 144A or for any other purpose.

 

-96-

 

 

Section 7.14         Permitted Subsidiaries.

 

Notwithstanding any other provision of this Indenture, the Special Servicer on
behalf of the Issuer shall be permitted to sell to a Permitted Subsidiary at any
time any Foreclosure Asset for consideration consisting entirely of the equity
interests of such Permitted Subsidiary (or for an increase in the value of
equity interests already owned). The Trustee shall, upon receipt of an Issuer
Order certifying that the sale of a Foreclosure Asset is being made in
accordance with satisfaction of all requirements of this Indenture, release such
Foreclosure Asset and shall deliver such Foreclosure Asset as specified in such
Issuer Order. The following provisions shall apply to all Foreclosure Assets and
Permitted Subsidiaries:

 

(a)          For all purposes under this Indenture, any Foreclosure Asset
transferred to a Permitted Subsidiary shall be treated as if it were an asset
owned directly by the Issuer.

 

(b)          Any distribution of Cash by a Permitted Subsidiary to the Issuer
shall be characterized as Interest Proceeds or Principal Proceeds to the same
extent that such Cash would have been characterized as Interest Proceeds or
Principal Proceeds if received directly by the Issuer and each Permitted
Subsidiary shall cause all proceeds of and collections on each Foreclosure Asset
owned by such Permitted Subsidiary to be deposited into the applicable
Collection Account.

 

(c)          To the extent applicable, the Issuer shall form one or more
Securities Accounts with the Custodian for the benefit of each Permitted
Subsidiary and shall, to the extent applicable, cause Foreclosure Assets to be
credited to such Securities Accounts.

 

(d)          Notwithstanding the complete and absolute transfer of a Foreclosure
Asset to a Permitted Subsidiary, for purposes of measuring compliance with the
Coverage Tests, the ownership interests of the Issuer in a Permitted Subsidiary
or any property distributed to the Issuer by a Permitted Subsidiary shall be
treated as a continuation of its ownership of the Foreclosure Asset that was
transferred to such Permitted Subsidiary (and shall be treated as having the
same characteristics as such Foreclosure Asset).

 

(e)          If the Trustee or any other authorized party takes any action under
this Indenture to sell, liquidate or dispose of all or substantially all of the
Assets, the Issuer shall cause each Permitted Subsidiary to sell each
Foreclosure Asset and all other assets held by such Permitted Subsidiary and
distribute the proceeds of such sale, net of any amounts necessary to satisfy
any related expenses and tax liabilities, to the Issuer in exchange for the
equity interest in such Permitted Subsidiary held by the Issuer.

 

(f)          Each Permitted Subsidiary shall comply with each covenant set forth
in Section 7.4 of this Indenture as if such covenant were applicable to it.

 

-97-

 

 

Section 7.15         Repurchase Requests.

 

If the Issuer or the Trustee receives or otherwise becomes aware of any request
or demand whether oral or written that a Collateral Interest be repurchased or
replaced arising from any breach of a representation or warranty made with
respect to such Collateral Interest (any such request or demand, a “Repurchase
Request”) or a withdrawal of a Repurchase Request from any Person, then the
Trustee or the Issuer shall, with respect to any oral demand, request that such
demand be put in writing, and shall promptly forward or otherwise provide
written notice of each such Repurchase Request or withdrawal of a Repurchase
Request, as the case may be, to the Master Servicer, and include the following
statement in the related correspondence: “This is a “[Repurchase
Request]/[withdrawal of a Repurchase Request]” under Section 3.19 of the
Servicing Agreement relating to RCMC 2012 CREL1, LLC requiring action by you as
the “Repurchase Request Recipient” thereunder.” Upon receipt of such Repurchase
Request or withdrawal of a Repurchase Request by the Trustee or Issuer pursuant
to the prior sentence, the Master Servicer shall be deemed to be the Repurchase
Request Recipient in respect of such Repurchase Request or withdrawal of a
Repurchase Request, as the case may be, and shall be responsible for complying
with the procedures set forth in Section 3.19 of the Servicing Agreement with
respect to such Repurchase Request. If the Trustee or the Issuer receives notice
or has knowledge of a withdrawal of a Repurchase Request of which notice has
been previously received or given, and such notice was not received from or
copied to the Master Servicer, then the Trustee or the Issuer, as applicable,
shall promptly give notice of such withdrawal to the Master Servicer.

 

ARTICLE 8

SUPPLEMENTAL INDENTURES

 

Section 8.1           Supplemental Indentures Without Consent of Holders.

 

(a)          Without the consent of the Holders of the Notes (but with the
consent of the Majority Equityholder), the Issuer and the Trustee, at any time
and from time to time subject to the requirements provided below in this
Section 8.1, may enter into one or more indentures supplemental hereto, in form
satisfactory to the Trustee, for any of the following purposes:

 

(i)          evidence the succession of any Person to the Issuer and the
assumption by any such successor of the covenants of the Issuer, herein and in
the Notes;

 

(ii)         add to the covenants of the Issuer or the Trustee for the benefit
of the Holders of the Notes or the Issuer Equity Securities or to surrender any
right or power herein conferred upon the Issuer;

 

(iii)        convey, transfer, assign, mortgage or pledge any property to or
with the Trustee, or add to the conditions, limitations or restrictions on the
authorized amount, terms and purposes of the issue, authentication and delivery
of the Notes;

 

(iv)        evidence and provide for the acceptance of appointment hereunder of
a successor Trustee and to add to or change any of the provisions of this
Indenture as shall be necessary to facilitate the administration of the trusts
hereunder by more than one Trustee, pursuant to the requirements of Section 6.9,
6.10 and 6.12 hereof;

 

-98-

 

 

(v)         correct or amplify the description of any property at any time
subject to the lien of this Indenture, or to better assure, convey and confirm
unto the Trustee any property subject or required to be subject to the lien of
this Indenture (including, without limitation, any and all actions necessary or
desirable as a result of changes in law or regulations) or subject any
additional property to the lien of this Indenture;

 

(vi)        modify the restrictions on and procedures for resales and other
transfers of Notes to reflect any changes in applicable law or regulation (or
the interpretation thereof) or to enable the Issuer to rely upon any exemption
from registration under the Securities Act, the Exchange Act or the 1940 Act or
to remove restrictions on resale and transfer to the extent not required
thereunder;

 

(vii)       accommodate the issuance, if any, of Notes in global or book-entry
form through the facilities of DTC or otherwise;

 

(viii)      otherwise correct any inconsistency or cure any ambiguity, omission
or mistake or make any modification that is formal, minor or technical in
nature;

 

(ix)         take any action commercially reasonably necessary or advisable to
prevent the Issuer from becoming subject to a corporate-level tax for U.S.
federal income tax purposes, or to prevent the Issuer, the Holders of the Notes,
the Holders of the Issuer Equity Securities or the Trustee from being subject to
withholding or other taxes, fees or assessments or otherwise subject to U.S.
federal, state, local or foreign income or franchise tax on a net income tax
basis;

 

(x)          evidence any waiver or elimination by any Rating Agency of any
requirement or condition of the Rating Agency set forth herein or to amend or
supplement any provision of this Indenture to the extent necessary to maintain
the then-current ratings assigned to the Notes;

 

(xi)         accommodate the settlement of the Notes in book-entry form through
the facilities of DTC, Euroclear or Clearstream, Luxembourg or otherwise;

 

(xii)        evidence changes to applicable laws and regulations;

 

(xiii)       reduce the minimum denominations required for transfer of the
Notes;

 

(xiv)      modify the provisions of this Indenture with respect to reimbursement
of Nonrecoverable Advances if (a) the Advancing Agent or Back-up Advancing Agent
determines that the commercial mortgage securitization industry standard for
such provisions has changed, in order to conform to such industry standard and
(b) such modification does not adversely affect the status of Issuer for federal
income tax purposes, as evidenced by an Opinion of Counsel;

 

-99-

 

 

(xv)       modify the procedures set forth in this Indenture relating to
compliance with Rule 17g-5 of the Exchange Act; provided that the change would
not materially increase the obligations of the Trustee, any paying agent, the
servicer or the special servicer and would not adversely affect in any material
respect the interests of any Noteholder or holder of the Issuer Equity Security;
provided, further, that the 17g-5 Information Provider shall post to the
Rule 17g-5 Website and, thereafter, the Trustee shall provide notice of any such
amendment pursuant to this clause (xv) to the Rating Agencies; and

 

(xvi)      make any change to any other provisions with respect to matters or
questions arising under this Indenture; provided that any required action as a
result of any change pursuant to this clause (xvi) will not adversely affect in
any material respect the interests of any Noteholder not consenting thereto, as
evidenced by (A) an Opinion of Counsel (which may be based on an Officer’s
Certificate from the Majority Equityholder) or (B) satisfaction of the Rating
Agency Condition.

 

The Trustee is hereby authorized to join in the execution of any such
supplemental indenture and to make any further appropriate agreements and
stipulations which may be therein contained, but the Trustee shall not be
obligated to enter into any such supplemental indenture which affects the
Trustee’s own rights, duties, liabilities or immunities under this Indenture or
otherwise, except to the extent required by law.

 

If any Class of Notes is Outstanding and rated, the Trustee shall not enter into
any such supplemental indenture unless the Rating Agency Condition with respect
to each Rating Agency has been satisfied, the notice of which may be in
electronic form. At the cost of the Issuer, the Trustee shall provide to each
Noteholder and each Equityholder and, for so long as the Notes shall remain
Outstanding and are rated, the Trustee shall provide to each Rating Agency a
copy of any proposed supplemental indenture at least 15 Business Days prior to
the execution thereof by the Trustee, and, for so long as such Notes are
Outstanding and so rated, request written confirmation, which may be in
electronic form, from each noteholder and Equityholder, that such proposed
supplemental indenture will not materially and adversely affect such Noteholder
or Equityholder, and, as soon as practicable after the execution by the Trustee
and the Issuer of any such supplemental indenture, provide to each Rating Agency
a copy of the executed supplemental indenture. Following such initial 15
Business Day period, the Trustee will provide an additional 15 Business Days’
notice to any Noteholder or Equityholder that did not respond to the initial
notice and, unless the Trustee is notified (after giving such initial 15
Business Days’ notice and second 15 Business Days’ notice, as applicable) by
such Noteholder or Equityholder that such Person will be materially and
adversely affected by the proposed supplemental indenture, the interests of such
Person will be deemed not to be materially and adversely affected by such
proposed supplemental indenture. The Trustee shall not be liable for any such
determination made in good faith and in reliance upon the expiry of the
foregoing time periods.

 

-100-

 

 

The Trustee shall not enter into any such supplemental indenture if (i) as a
result of such supplemental indenture, the interests of any Holder of the Notes
would be materially and adversely affected thereby, unless the Majority of each
of the Notes so affected have approved such supplemental indenture (but, in each
case, disregarding any Securities beneficially owned by RCMC or any of its
affiliates) or (ii) such action would adversely affect the tax treatment of the
Holders of the Notes as described in the Offering Circular under the heading
“Certain U.S. Federal Income Tax Considerations” to any material extent or
otherwise cause any of the statements described in the Offering Circular under
the heading “Certain U.S. Federal Income Tax Considerations” to be inaccurate or
incorrect to any material extent. As long as any Note is outstanding, the Issuer
shall not enter into any supplemental indenture unless the Issuer receives
advice from Cadwalader, Wickersham & Taft LLP or Dechert LLP or receives an
opinion of another nationally recognized tax counsel experienced in such matters
that such supplemental indenture will not cause the Issuer to be treated as an
association taxable as a corporation, a “taxable mortgage pool” or a “publicly
traded partnership” for U.S. federal income tax purposes that, in each case, is
subject to U.S. federal, state or local income tax on a net income basis. The
Trustee shall be entitled to rely upon the receipt of notice from each Rating
Agency or the Requesting Party, which may be in electronic form, that the Rating
Agency Condition with respect to each Rating Agency has been satisfied. Such
determination shall be conclusive and binding on all present and future Holders
of Securities. The Trustee shall not be liable for any such determination made
in good faith and in reliance upon the expiry of the foregoing time periods.

 

(b)          Notwithstanding Section 8.1(a) or any other provision of this
Indenture, without the consent of the Holders of any Notes or any Issuer Equity
Securities and without satisfaction of the Rating Agency Condition, the Issuer
and the Trustee may enter into one or more indentures supplemental hereto, in
form satisfactory to the Trustee, for any of the following purposes:

 

(i)          conform this Indenture to the provisions described in this Offering
Circular (or any supplement thereto); and

 

(ii)         to correct any defect or ambiguity in this Indenture in order to
address any manifest error in any provision of this Indenture.

 

Section 8.2           Supplemental Indentures with Consent of Holders.

 

Except as set forth below, the Trustee and the Issuer may enter into one or more
indentures supplemental hereto to add any provisions to, or change in any manner
or eliminate any of the provisions of, this Indenture or modify in any manner
the rights of the Holders of the Notes or the Issuer Equity Securities under
this Indenture only with the written consent of the Holders of a Majority in
Aggregate Outstanding Amount of the Notes materially and adversely affected
thereby (excluding any RCMC Securities) and the Majority Equityholder if
materially and adversely affected thereby, by Act of said Holders delivered to
the Trustee and the Issuer. Unless the Trustee is notified (after giving (x) 15
Business Days’ notice of such change to the Holders of the Notes and the Holder
of the Issuer Equity Securities requesting notification by such Noteholders and
holders of the Issuer Equity Securities if any such Noteholders or holders of
the Issuer Equity Securities would be materially and adversely affected by the
proposed supplemental indenture and (y) following such initial 15 Business Day
period, an additional 15 Business Days’ notice to any holder of Notes or Issuer
Equity Securities that did not respond to the initial notice) by Holders of a
Majority in Aggregate Outstanding Amount of the Notes that the Notes will be
materially and adversely affected by the proposed supplemental indenture, the
interests of the Holders of the Notes and the interests of the holders of the
Issuer Equity Securities will be deemed not to be materially and adversely
affected by such proposed supplemental indenture and the Trustee will be
permitted to enter into such supplemental indenture. Such determinations shall
be conclusive and binding on all present and future Noteholders. The consent of
the Holders of the Issuer Equity Securities shall be binding on all present and
future Holders of the Issuer Equity Securities. The Trustee shall not be liable
for any such determination made in good faith and in reliance upon the expiry of
the foregoing time periods.

 

-101-

 

 

Without the consent of (A) (x) all of the Holders of the Outstanding Notes
materially adversely affected and (y) all of the Holders of the Issuer Equity
Securities materially adversely affected thereby and (B) subject to satisfaction
of the Rating Agency Condition with respect to each Rating Agency, no
supplemental indenture may:

 

(a)          change the Stated Maturity Date of the principal of or the due date
of any installment of interest on the Notes, reduce the principal amount thereof
or the Note Interest Rate thereon or the Redemption Price with respect to any
Note, change the date of any scheduled distribution on the Issuer Equity
Securities, or the Redemption Price with respect thereto, change the earliest
date on which any Note may be redeemed at the option of the Issuer, change the
provisions of this Indenture that apply proceeds of any Assets to the payment of
principal of or interest on Notes or of distributions to the Equityholders or
change any place where, or the coin or currency in which, any Note or the
principal thereof or interest thereon is payable, or impair the right to
institute suit for the enforcement of any such payment on or after the Stated
Maturity Date thereof (or, in the case of redemption, on or after the Redemption
Date);

 

(b)          reduce the percentage of the Aggregate Outstanding Amount of
Holders of the Notes whose consent is required for the authorization of any such
supplemental indenture or for any waiver of compliance with certain provisions
of this Indenture or certain Defaults hereunder or their consequences provided
for in this Indenture;

 

(c)          permit the creation of any lien ranking prior to or on a parity
with the lien of this Indenture with respect to any part of the Assets or
terminate such lien on any property at any time subject hereto or deprive the
Holder of any Note of the security afforded to such Holder by the lien of this
Indenture;

 

(d)          reduce the percentage of the Aggregate Outstanding Amount of
Holders of the Notes whose consent is required to request the Trustee to
preserve the Assets or rescind the Trustee’s election to preserve the Assets
pursuant to Section 5.5 or to sell or liquidate the Assets pursuant to Section
5.4 or Section 5.5 hereof;

 

(e)          modify any of the provisions of Section 8.1 or Section 8.2, except
to increase any percentage of Outstanding Notes whose holders’ consent is
required for any such action or to provide that other provisions of this
Indenture cannot be modified or waived without the consent of the Holder of each
Outstanding Note affected thereby;

 

(f)          modify the definition of the term “Outstanding” or the provisions
of Section 11.1 hereof;

 

-102-

 

 

(g)          modify any of the provisions of this Indenture in such a manner as
to affect the calculation of the amount of any payment of interest on or
principal of any Note on any Payment Date or of distributions to the
Equityholders on any Payment Date (or any other date) or to affect the rights of
the Holders of Securities to the benefit of any provisions for the redemption of
such Securities contained herein;

 

(h)          reduce the permitted minimum denominations of the Notes below the
minimum denomination necessary to maintain an exemption from the registration
requirements of the Securities Act or the 1940 Act; or

 

(i)          modify any provisions regarding non- recourse or non-petition
covenants with respect to the Issuer.

 

The Trustee shall be entitled to rely upon an Officer’s Certificate of the
Issuer in determining whether or not the Holders of Securities would be
adversely affected by such change (after giving notice of such change to the
Holders of Securities). Such determination shall be conclusive and binding on
all present and future Holders of Securities. The Trustee shall not be liable
for any such determination made in good faith and in reliance upon such
Officer’s Certificate of the Issuer, as described in Section 8.3 hereof.

 

It shall not be necessary for any Act of Holders under this Section 8.2 to
approve the particular form of any proposed supplemental indenture, but it shall
be sufficient if such Act shall approve the substance thereof.

 

Section 8.3           Execution of Supplemental Indentures.

 

In executing or accepting the additional trusts created by any supplemental
indenture permitted by this Article 8 or the modifications thereby of the trusts
created by this Indenture, the Trustee shall be entitled to receive, and shall
be fully protected in relying upon, an Officer’s Certificate of the Issuer
stating that the execution of such supplemental indenture is authorized or
permitted by this Indenture and that all conditions precedent thereto have been
satisfied. The Trustee may, but shall not be obligated to, enter into any such
supplemental indenture which affects the Trustee’s own rights, duties or
immunities under this Indenture or otherwise.

 

Promptly after the execution by the Issuer and the Trustee of any supplemental
indenture pursuant to Section 8.1 or Section 8.2, the Trustee, at the expense of
the Issuer, shall mail a copy thereof to the Holders and the Controlling Class
Representative, and, so long as the Notes are Outstanding and so rated, after
delivery of a copy thereof to the 17g-5 Information Provider for prior posting
on the 17g-5 Website, each Rating Agency. Any failure of the Trustee to publish
or mail such notice, or any defect therein, shall not, however, in any way
impair or affect the validity of any such supplemental indenture.

 

Section 8.4           Effect of Supplemental Indentures.

 

Upon the execution of any supplemental indenture under this Article 8, this
Indenture shall be modified in accordance therewith, such supplemental indenture
shall form a part of this Indenture for all purposes and every Holder of Notes
theretofore and thereafter authenticated and delivered hereunder, and every
Equityholder shall be bound thereby.

 

-103-

 

 

Section 8.5           Reference in Notes to Supplemental Indentures.

 

Notes authenticated and delivered after the execution of any supplemental
indenture pursuant to this Article 8 may, and if required by the Trustee shall,
bear a notice in form approved by the Trustee as to any matter provided for in
such supplemental indenture. If the Issuer shall so determine, new Notes, so
modified as to conform in the opinion of the Trustee and the Issuer to any such
supplemental indenture, may be prepared and executed by the Issuer and
authenticated and delivered by the Trustee in exchange for Outstanding Notes.

 

ARTICLE 9

REDEMPTION OF SECURITIES; REDEMPTION PROCEDURES

 

Section 9.1           Clean-up Call; Tax Redemption and Optional Redemption.

 

(a)          The Notes shall be redeemed by the Issuer by Act of the Majority
Equityholder delivered to the Trustee at the option of the Majority Equityholder
(such redemption, a “Clean-up Call”), in whole but not in part, at a price equal
to their applicable Redemption Prices on any Payment Date (the “Clean-up Call
Date”) on or after the Payment Date on which the Aggregate Outstanding Amount of
the Notes has been reduced to 10% of the Aggregate Outstanding Amount of the
Notes on the Closing Date; provided that that the funds available to be used for
such Clean-up Call shall be sufficient to pay (x) the Redemption Prices of the
Notes simultaneously and (y) the amounts and the expenses described in clauses
(1) through (6) of Section 11.1(a)(i). Disposition of Collateral Interests in
connection with a Clean-up Call may include sales of Collateral Interests to
more than one purchaser, including by means of sales of participation interests
in Collateral Interests to more than one purchaser.

 

(b)          The Notes and the Issuer Equity Securities shall be redeemed, in
whole but not in part, by Act of the Majority Equityholder delivered to the
Trustee, on the Payment Date (the “Tax Redemption Date”) following the
occurrence of a Tax Event if the Tax Materiality Condition is satisfied at a
price equal to their applicable Redemption Prices (such redemption, a “Tax
Redemption”); provided that that the funds available to be used for such Tax
Redemption shall be sufficient to pay (x) the Redemption Prices of the Notes
simultaneously and (y) the amounts and the expenses described in clauses (1)
through (6) of Section 11.1(a)(i). Disposition of Collateral Interests in
connection with a Tax Redemption may include sales of Collateral Interests to
more than one purchaser, including by means of sales of participation interests
in Collateral Interests to more than one purchaser. Upon the occurrence of a Tax
Event, the Issuer, at the direction of the Majority Equityholder shall provide
written notice thereof to the Trustee.

 

(c)          The Notes shall be redeemed, in whole but not in part, at a price
equal to their applicable Redemption Prices, on any Payment Date after the end
of the Non-call Period, by the Issuer (such redemption, an “Optional
Redemption”) by Act of the Majority Equityholder delivered to the Trustee at the
option of the Majority Equityholder; provided, however, that the funds available
to be used for such Optional Redemption shall be sufficient to pay (x) the
Redemption Prices of the Notes simultaneously and (y) the amounts and the
expenses described in clauses (1) through (6) of Section 11.1(a)(i). Disposition
of Collateral Interests in connection with an Optional Redemption may include
sales of Collateral Interests to more than one purchaser, including by means of
sales of participation interests in Collateral Interests to more than one
purchaser.

 

-104-

 

 

(d)          The election by the Majority Equityholder to redeem the Notes
pursuant to a Clean-up Call shall be evidenced by Act of the Majority
Equityholder directing the Trustee to make the payment to the Paying Agent of
the Redemption Price of all of the Notes to be redeemed from funds in the
Payment Account in accordance with the Priority of Payments. In connection with
a Tax Redemption, the occurrence of a Tax Event and satisfaction of the Tax
Materiality Condition shall be evidenced by an Issuer Order certifying that such
conditions for a Tax Redemption have occurred. The election by the Majority
Equityholder to redeem the Notes pursuant to an Optional Redemption shall be
evidenced by Act of the Majority Equityholder on behalf of the Issuer certifying
that the conditions for an Optional Redemption have occurred.

 

(e)          A redemption pursuant to Section 9.1(a), 9.1(b) or 9.1(c) shall not
occur unless (i) at least five (5) Business Days before the scheduled Redemption
Date, (A) the Majority Equityholder shall have furnished to the Trustee evidence
(in a form reasonably satisfactory to the Trustee) that the Master Servicer, on
behalf of the Issuer, has entered into a binding agreement or agreements with
(1) one or more financial institutions whose long-term unsecured debt
obligations (other than such obligations whose rating is based on the credit of
a person other than such institution) have a credit rating from Moody’s and KBRA
(if rated by KBRA) at least equal to the highest rating of any Notes then
Outstanding or whose short-term unsecured debt obligations have a credit rating
of “P-1” by Moody’s (as long as the term of such agreement is 90 days or less)
or (2) one or more Affiliates of the Majority Equityholder, to sell (directly or
by participation or other arrangement) all or part of the Assets not later than
the Business Day immediately preceding the scheduled Redemption Date, (B) the
Trustee shall have received written confirmation that the method of redemption
satisfies the Rating Agency Condition from each Rating Agency or (C) at least
three (3) Business Days prior to the scheduled Redemption Date, the Majority
Equityholder (or an Affiliate or Agent thereof) has priced but not yet closed
another securitization transaction, and (ii) the related Sale Proceeds or net
proceeds from such securitization transaction that has priced, as applicable,
(in immediately available funds), together with all other available funds
(including proceeds from the sale of the Assets, Eligible Investments maturing
on or prior to the scheduled Redemption Date, all amounts in the Collection
Accounts and available Cash), shall be an aggregate amount sufficient to pay all
amounts, payments, fees and expenses in accordance with the Priority of Payments
due and owing on such Redemption Date.

 

Section 9.2           Notice of Redemption.

 

(a)          In connection with an Optional Redemption, a Clean-up Call or a Tax
Redemption pursuant to Section 9.1, the Trustee on behalf of the Issuer shall
(i) set the applicable Record Date and (ii) at least ten (10) Business Days
prior to the proposed Redemption Date (unless the Trustee agrees to a shorter
period), after providing such notice to the 17g-5 Information Provider for prior
posting on the 17g-5 Website, each Rating Agency, of such proposed Redemption
Date, the applicable Record Date, the principal amount of Notes to be redeemed
on such Redemption Date and the Redemption Price of such Notes in accordance
with Section 9.1.

 

-105-

 

 

(b)          Any such notice of an Optional Redemption, a Clean-up Call or a Tax
Redemption may be withdrawn by the Issuer at the direction of the Majority
Equityholder up to the second Business Day prior to the scheduled Redemption
Date by written notice to the Trustee and to each Holder of Notes to be
redeemed. The failure of any Optional Redemption, Clean-up Call or Tax
Redemption that is withdrawn in accordance with this Indenture shall not
constitute an Event of Default.

 

Section 9.3           Notice of Redemption or Maturity by the Issuer.

 

Notice of redemption pursuant to Section 9.1 or the Maturity of any Notes shall
be given by first class mail, postage prepaid, mailed not less than five (5)
Business Days (or two Business Days where the notice of an Optional Redemption,
a Clean-up Call or a Tax Redemption is withdrawn pursuant to Section 9.2(b))
prior to the applicable Redemption Date or Maturity, to each Holder of Notes to
be redeemed, at its address in the Notes Register.

 

All notices of redemption shall state:

 

(a)          the applicable Redemption Date;

 

(b)          the applicable Redemption Price;

 

(c)          that all the Notes are being paid in full and that interest of the
Notes shall cease to accrue on the Redemption Date specified in the notice; and

 

(d)          the place or places where such Notes to be redeemed in whole are to
be surrendered for payment of the Redemption Price which shall be the office or
agency of the Paying Agent as provided in Section 7.2.

 

Notice of redemption shall be given by the Issuer, or at its request, by the
Trustee in its name, and at the expense of the Issuer. Failure to give notice of
redemption, or any defect therein, to any Holder of any Note shall not impair or
affect the validity of the redemption of any other Notes.

 

Section 9.4           Notes Payable on Redemption Date.

 

Notice of redemption having been given as aforesaid, the Notes to be redeemed
shall, on the Redemption Date, become due and payable at the Redemption Price
therein specified, and from and after the Redemption Date (unless the Issuer
shall Default in the payment of the Redemption Price and accrued interest
thereon) the Notes shall cease to bear interest on the Redemption Date. Upon
final payment on a Note to be redeemed, the Holder shall present and surrender
such Note at the place specified in the notice of redemption on or prior to such
Redemption Date; provided, however, that if there is delivered to the Issuer and
the Trustee such security or indemnity as may be required by them to hold each
of them harmless and an undertaking thereafter to surrender such Note, then, in
the absence of notice to the Issuer and the Trustee that the applicable Note has
been acquired by a bona fide purchaser, such final payment shall be made without
presentation or surrender. Payments of interest of the Notes so to be redeemed
whose Maturity is on or prior to the Redemption Date shall be payable to the
Holders of such Notes, or one or more predecessor Notes, registered as such at
the close of business on the relevant Record Date according to the terms and
provisions of Section 2.7(f).

 

-106-

 

 

If any Note called for redemption shall not be paid upon surrender thereof for
redemption, the principal thereof shall, until paid, bear interest from the
Redemption Date at the Note Interest Rate for each successive Due Period the
Note remains Outstanding.

 

Section 9.5           Early Amortization.

 

On any Payment Date on which either Coverage Test applicable to the Notes is not
satisfied as of the most recent Measurement Date, the Notes shall be redeemed
(an “Early Amortization”) from Interest Proceeds, net of amounts set forth in
Section 11.1(a)(i)(1) through (4), in an amount necessary, and only to the
extent necessary, to cause each of the Coverage Tests to be satisfied). On or
promptly after such Early Amortization, the Trustee shall notify each Rating
Agency (after providing such notice to the 17g-5 Information Provider for prior
posting on the 17g-5 Website) of such Early Amortization. The Trustee shall also
report the occurrence of an Early Amortization on the Monthly Report for such
Payment Date. In determining whether an Early Amortization has occurred, the
Trustee shall calculate each Coverage Test based solely on information provided
to it by the Master Servicer or the Special Servicer, as applicable.

 

ARTICLE 10

ACCOUNTS, ACCOUNTINGS AND RELEASES

 

Section 10.1         Collection of Amounts; Custodial Account.

 

(a)          Except as otherwise expressly provided herein, the Trustee may
demand payment or delivery of, and shall receive and collect, directly and
without intervention or assistance of any fiscal agent or other intermediary,
all amounts and other property payable to or receivable by the Trustee pursuant
to this Indenture, including all payments due on the Assets in accordance with
the terms and conditions of such Assets. The Trustee shall segregate and hold
all such amounts and property received by it in trust for the Secured Parties
with either (x) its Corporate Trust Office, in a segregated trust account that
is subject to fiduciary funds on deposit regulations (or internal guidelines)
substantially similar to 12 C.F.R. § 9.10(b) or (y) a financial institution
having a long-term debt rating at least equal to “Aa3” by Moody’s and the
equivalent by KBRA (if rated by KBRA) and a short-term debt rating at least
equal to “P-1” by Moody’s and the equivalent by KBRA (if rated by KBRA) (or, in
each case, such lower rating as the applicable Rating Agency shall approve), and
shall apply such amounts only as provided in this Indenture.

 

(b)          The Trustee shall credit all Collateral Interests to an account in
the name of the Trustee for the benefit of the Secured Parties designated as the
“Custodial Account.”

 

-107-

 

 

Section 10.2         Collection Accounts.

 

(a)          The Trustee shall, prior to the Closing Date, establish a
Securities Account which shall be designated as the “Collection Account” (which
may be deemed a subaccount of the Custodial Account) and which may be deemed to
consist of two subaccounts, the “Interest Collection Account” and the “Principal
Collection Account” (collectively, the “Collection Accounts”), which shall be
held in trust in the name of the Trustee for the benefit of the Secured Parties,
into which Collection Accounts, as applicable, the Trustee shall from time to
time deposit (i) all Sale Proceeds and (ii) all Interest Proceeds and all
Principal Proceeds. In addition, the Issuer may, but under no circumstances
shall be required to, deposit from time to time such amounts in the Collection
Accounts as it deems, in its sole discretion, to be advisable. All amounts
deposited from time to time in the Collection Accounts pursuant to this
Indenture shall be held by the Trustee as part of the Assets and shall be
applied to the purposes herein provided. The Collection Accounts shall remain at
all times with either (x) the Trustee’s Corporate Trust Office in a segregated
trust account that is subject to fiduciary funds on deposit regulations (or
internal guidelines) substantially similar to 12 C.F.R. § 9.10(b) or (y) a
financial institution having a long-term debt rating at least equal to “Aa3” by
Moody’s and the equivalent by KBRA (if rated by KBRA) and a short-term debt
rating at least equal to “P-1” by Moody’s and the equivalent by KBRA (if rated
by KBRA) (or, in each case, such lower rating as the applicable Rating Agency
shall approve).

 

(b)          All distributions of principal or interest received in respect of
the Assets, and any Sale Proceeds from the sale or disposition of a Collateral
Interest or other Assets received by the Trustee shall be immediately credited
to the Interest Collection Account or the Principal Collection Account, as
Interest Proceeds or Principal Proceeds, respectively. Subject to
Sections 10.2(e) and 11.2, all such property shall be held by the Trustee in the
Collection Accounts as part of the Assets subject to disbursement and withdrawal
as provided in this Section 10.2.

 

(c)          [Reserved]

 

(d)          The Trustee shall transfer to the Payment Account for application
pursuant to Section 11.1(a) and in accordance with the calculations and the
instructions contained in the Monthly Report prepared by the Trustee on behalf
of the Issuer pursuant to Section 10.10(b), on or prior to the Business Day
prior to each Payment Date, any amounts then held in the Collection Accounts
other than Interest Proceeds or Principal Proceeds received after the end of the
Due Period with respect to such Payment Date.

 

-108-

 

 

Section 10.3         Payment Account.

 

The Trustee shall, prior to the Closing Date, establish a Securities Account
which shall be designated as the “Payment Account,” which shall be held in trust
for the benefit of the Secured Parties and over which the Trustee shall have
exclusive control and the sole right of withdrawal. Any and all funds at any
time on deposit in, or otherwise to the credit of, the Payment Account shall be
held in trust by the Trustee for the benefit of the Secured Parties. Except as
provided in Sections 11.1 and 11.2, the only permitted withdrawal from or
application of funds on deposit in, or otherwise to the credit of, the Payment
Account shall be (i) to pay the interest on and the principal of the Notes and
make other payments in respect of the Notes in accordance with their terms and
the provisions of this Indenture, (ii) to deposit into the Equity Interest
Distribution Account for distributions to the Equityholders, (iii) upon Issuer
Order, to pay other amounts specified therein, and (iv) otherwise to pay amounts
payable pursuant to and in accordance with the terms of this Indenture, each in
accordance with the Priority of Payments. The Trustee agrees to give the Issuer
immediate notice if it becomes aware that the Payment Account or any funds on
deposit therein, or otherwise to the credit of the Payment Account, shall become
subject to any writ, order, judgment, warrant of attachment, execution or
similar process. The Issuer shall have no legal, equitable or beneficial
interest in the Payment Account other than in accordance with the Priority of
Payments. The Payment Account shall remain at all times with either (x) the
Trustee’s Corporate Trust Office, in a segregated trust account that is subject
to fiduciary funds on deposit regulations (or internal guidelines) substantially
similar to 12 C.F.R. § 9.10(b) or (y) a financial institution having a long-term
debt rating at least equal to “Aa3” by Moody’s and the equivalent by KBRA (if
rated by KBRA) and a short-term debt rating at least equal to “P-1” by Moody’s
and the equivalent by KBRA (if rated by KBRA) (or, in each case, such lower
rating as the applicable Rating Agency shall approve).

 

Funds in the Payment Account may be invested and, if invested, shall be invested
by, and at the risk of, the Trustee in Eligible Investments described in clause
(vii) of the definition thereof, which shall mature, unless payable on demand,
not later than such time on the Payment Date which will allow the Trustee to
make withdrawals from the Payment Account under Section 10.3, and any such
Eligible Investment shall not be sold or disposed of prior to its maturity
unless payable on demand. All such Eligible Investments shall be made in the
name of “Wells Fargo Bank, National Association, as Trustee for the Secured
Parties.” An amount equal to all income and gain realized from any such
investment (to the extent not applied to offset losses on other investments)
shall be paid to the Trustee as additional compensation and shall be subject to
its withdrawal at any time from time to time. The amount of any losses incurred
in respect of any such investments shall be for the account of the Trustee which
shall deposit the amount of such loss (to the extent not offset by income from
other investments) in the Payment Account out of its own funds immediately as
realized.

 

Section 10.4         Reserved.

 

Section 10.5         Reserved.

 

Section 10.6         Reserved.

 

Section 10.7         Expense Account

 

-109-

 

 

(a)          The Trustee shall prior to the Closing Date establish a Securities
Account which shall be designated as the “Expense Account” which shall be held
in trust in the name of the Trustee for the benefit of the Secured Parties. The
only permitted withdrawal from or application of funds on deposit in, or
otherwise standing to the credit of, the Expense Account shall be to pay (on any
day other than a Payment Date) accrued and unpaid Administrative Expenses;
provided that the Trustee shall be entitled (but not required) without liability
on its part, to refrain from making any such payment of an Administrative
Expense on any day other than a Payment Date if, in its reasonable
determination, taking into account the Priority of Payments, the payment of such
amounts is likely to leave insufficient funds available to pay in full each of
the items payable prior thereto in the Priority of Payments on the next
succeeding Payment Date. On the Closing Date, the Trustee shall deposit into the
Expense Account an amount equal to $250,000 from the net proceeds received by
the Issuer on such date from the initial issuance of the Notes. On or prior to
the Determination Date preceding the first Payment Date, the Trustee shall apply
amounts standing to the credit of the Expense Account to pay amounts due and
payable in connection with the offering of the Securities. On the first Payment
Date, to the extent the balance of the Expense Account exceeds $100,000 on the
related Determination Date, such excess amount over $100,000 shall be
transferred to the Payment Account and applied as Interest Proceeds on such
Payment Date. On each Determination Date after the first Payment Date, any
amount remaining in the Expense Account in excess of $100,000 shall be
designated as Interest Proceeds and transferred to the Payment Account. On the
date on which all or substantially all of the Issuer’s assets have been sold or
otherwise disposed of, the Issuer by Issuer Order executed by an Authorized
Officer shall direct the Trustee to, and, upon receipt of such Issuer Order, the
Trustee shall, transfer all amounts on deposit in the Expense Account to the
Payment Account for application pursuant to Section 11.1(a)(i) as Interest
Proceeds. Amounts credited to the Expense Account shall be applied on the first
Payment Date to the extent necessary to pay amounts due in connection with the
offering of the Notes.

 

(b)          On each Payment Date, in accordance with the Priority of Payments,
the Trustee shall deposit such sum of collections in respect of the Collateral
Interests to the Expense Account in the amount required to cause the balance of
the Expense Account to equal $100,000.

 

(c)          The Trustee agrees to give the Issuer immediate notice if it
becomes aware that the Expense Account or any funds on deposit therein, or
otherwise to the credit of the Expense Account, shall become subject to any
writ, order, judgment, warrant of attachment, execution or similar process. The
Issuer shall not have any legal, equitable or beneficial interest in the Expense
Account. The Expense Account shall remain at all times with either (x) the
Trustee’s Corporate Trust Office in a segregated trust account that is subject
to fiduciary funds on deposit regulations (or internal guidelines) substantially
similar to 12 C.F.R. § 9.10(b) or (y) a financial institution having a long-term
debt rating at least equal to “Aa3” by Moody’s and the equivalent by KBRA (if
rated by KBRA) and a short-term debt rating at least equal to “P-1” by Moody’s
and the equivalent by KBRA (if rated by KBRA) (or, in each case, such lower
rating as the applicable Rating Agency shall approve).

 

(d)          The Trustee shall invest all funds in the Expense Account in
Eligible Investments as designated by the Issuer. All interest and other income
from such investments shall be deposited in the Expense Account, any gain
realized from such investments shall be credited to the Expense Account, and any
loss resulting from such investments shall be charged to the Expense Account.
The Trustee shall not in any way be held liable (except as a result of gross
negligence, willful misconduct or bad faith) by reason of any insufficiency of
such Expense Account resulting from any loss relating to any such investment. If
the Trustee does not receive investment instructions from an Authorized Officer
of the Issuer, the Trustee shall invest funds received in the Expense Account in
Eligible Investments of the type described in clause (vii) of the definition
thereof.

 

-110-

 

 

Section 10.8         Interest Advances.

 

(a)          (i) With respect to each Determination Date for which the sum of
Interest Proceeds collected during the related Due Period that are available to
pay interest on the Notes in accordance with the Priority of Payments, is
insufficient to remit the interest due and payable with respect to the Notes on
the following Payment Date as a result of interest shortfalls on the Collateral
Interests (other than any Collateral Interest that is a Rake Bond) (the amount
of such insufficiency, an “Interest Shortfall”), the Trustee shall provide the
Advancing Agent with written notice of such Interest Shortfall no later than
12:00 p.m. on the Business Day immediately preceding the Payment Date.

 

(ii)         The Trustee shall provide the Advancing Agent with notice, prior to
any funding of an Interest Advance by the Advancing Agent, of any additional
interest remittances received by the Trustee after delivery of such initial
notice that reduce such Interest Shortfall.

 

(iii)        No later than 5:00 p.m. (New York time) on the Business Day
immediately preceding the related Payment Date, the Advancing Agent shall
advance the Interest Shortfall (each such advance, an “Interest Advance”) by
deposit of an amount equal to such Interest Advance in the Payment Account,
subject to a determination of recoverability by the Advancing Agent as described
in Section 10.8(b), and subject to a maximum limit in respect of any Payment
Date equal to the lesser of (i) the aggregate of such Interest Shortfalls that
would otherwise occur on the Collateral Interests other than the Rake Bond and
(ii) the amount by which Interest Proceeds collected during the related Due
Period (that are available to pay interest of the Notes in accordance with
Section 11.01(a) hereof) are insufficient to pay interest due on the Notes, in
full on such Payment Date.

 

(iv)        Notwithstanding the foregoing, in no circumstance will the Advancing
Agent be required to make an Interest Advance in respect of a Collateral
Interest to the extent that the aggregate outstanding amount of all unreimbursed
Interest Advances would exceed the aggregate outstanding principal amount of the
Notes.

 

(v)         Any Interest Advance made by the Advancing Agent with respect to a
Payment Date that is in excess of the actual Interest Shortfall for such Payment
Date shall be refunded to the Advancing Agent by the Trustee on the same
Business Day that such Interest Advance was made (or, if such Interest Advance
is made prior to final determination by the Trustee of such Interest Shortfall,
on the Business Day of such final determination).

 

(vi)        The Advancing Agent and Backup Advancing Agent, if applicable, shall
provide the Trustee with written notice of a determination by the Advancing
Agent or Backup Advancing Agent that a proposed Interest Advance would
constitute a Nonrecoverable Interest Advance no later than the close of business
on the Business Day immediately preceding the related Payment Date (or, in the
event that the Advancing Agent or Backup Advancing Agent did not receive notice
of the related Interest Shortfall on the related Determination Date, no later
than the close of business on the Business Day immediately following the
Advancing Agent’s or Backup Advancing Agent’s receipt of notice of such Interest
Shortfall).

 

-111-

 

 

(vii)       If the Advancing Agent shall fail to make any required Interest
Advance at or prior to 11:00 a.m. on any Payment Date, the Backup Advancing
Agent shall terminate the Advancing Agent, including in its capacity as Master
Servicer, and as successor Advancing Agent and successor Master Servicer shall
be required to make such Interest Advance no later than 11 a.m. on the Payment
Date, subject to a determination of recoverability by the Backup Advancing Agent
as described in Section 10.8(b). The Backup Advancing Agent shall be entitled to
conclusively rely on any affirmative determination by the Advancing Agent that
an Interest Advance would constitute a Nonrecoverable Interest Advance.

 

(viii)      No later than the close of business on the Determination Date
related to a Payment Date on which the recovery of a Nonrecoverable Interest
Advance would result in an Interest Shortfall, the Advancing Agent shall provide
such notice to the 17g-5 Information Provider for prior posting on the 17g-5
Website.

 

(b)          Notwithstanding anything herein to the contrary, neither the
Advancing Agent nor the Backup Advancing Agent (in its capacity as successor
Advancing Agent), as applicable, shall be required to make any Interest Advance
unless such Person determines, in its sole discretion, exercised in good faith
that such Interest Advance, or such proposed Interest Advance, plus interest
expected to accrue thereon at the Reimbursement Rate will not be a
Nonrecoverable Interest Advance. In determining whether any proposed Interest
Advance will be, or whether any Interest Advance previously made is, a
Nonrecoverable Interest Advance, the Advancing Agent or the Backup Advancing
Agent, as applicable, may take into account:

 

(i)          amounts that may be realized on the collateral backing all
Collateral Interests and the related property in its “as is” or then-current
condition and occupancy;

 

(ii)         the potential length of time before such Interest Advance may be
reimbursed and the resulting degree of uncertainty with respect to such
reimbursement; and

 

(iii)        the possibility and effects of future adverse changes with respect
to all of the mortgaged properties backing the Collateral Interests, and

 

(iv)        the fact that Interest Advances are intended to provide liquidity
only and not credit support to the Holders of the Notes.

 

For purposes of any such determination of whether an Interest Advance
constitutes or would constitute a Nonrecoverable Interest Advance, an Interest
Advance will be deemed to be nonrecoverable if the Advancing Agent or the Backup
Advancing Agent, as applicable, determines that future Interest Proceeds and
Principal Proceeds may be ultimately insufficient to fully reimburse such
Interest Advance, plus interest thereon at the Reimbursement Rate within a
reasonable period of time. Absent bad faith, the determination by the Advancing
Agent or the Backup Advancing Agent, as applicable, as to the nonrecoverability
of any Interest Advance shall be conclusive and binding on the Holders of the
Notes.

 

-112-

 

 

(c)          Each of the Advancing Agent and the Backup Advancing Agent may
recover any previously unreimbursed Interest Advance made by it (including any
Nonrecoverable Interest Advance), together with interest thereon, first, from
Interest Proceeds and second (to the extent that there are insufficient Interest
Proceeds for such reimbursement), from Principal Proceeds to the extent that
such reimbursement would not trigger an additional Interest Shortfall; provided
that if at any time an Interest Advance is subsequently determined to be a
Nonrecoverable Interest Advance, the Advancing Agent or the Backup Advancing
Agent shall be entitled to recover all outstanding Interest Advances from the
Collection Accounts on any Business Day during any Due Period prior to the
related Determination Date (or on a Payment Date prior to any payment of
interest on or principal of the Notes in accordance with the Priority of
Payments) first, from Interest Proceeds and second (to the extent that there are
insufficient Interest Proceeds for such reimbursement), from Principal Proceeds.
The Advancing Agent and Backup Advancing Agent shall be permitted (but not
obligated) to defer or otherwise structure the timing of recoveries of
Nonrecoverable Advances in such manner as the Advancing Agent or Backup
Advancing Agent, as applicable, determines is in the best interest of the
Holders of the Notes, which may include being reimbursed for Nonrecoverable
Advances in installments.

 

(d)          The Advancing Agent and the Backup Advancing Agent will each be
entitled with respect to any Interest Advance made by it (including
Nonrecoverable Interest Advances) to interest accrued at the Reimbursement Rate
on the amount of such Interest Advance for so long as it is outstanding.

 

(e)          The obligations of the Advancing Agent and the Backup Advancing
Agent (in its capacity as successor Advancing Agent) to make Interest Advances
in respect of the Collateral Interests will continue through the Stated Maturity
Date, unless the Notes are previously redeemed or repaid in full.

 

(f)          In no event will the Advancing Agent or Backup Advancing Agent (in
its capacity as successor Advancing Agent), be required to advance any amounts
in respect of payments of principal of any Collateral Interest.

 

(g)          The determination by the Advancing Agent or the Backup Advancing
Agent (in its capacity as successor Advancing Agent), as applicable, (i) that it
has made a Nonrecoverable Advance or (ii) that any proposed Interest Advance, if
made, would constitute a Nonrecoverable Interest Advance, shall be evidenced by
an Officer’s Certificate delivered promptly to the Trustee (or, if applicable,
retained thereby), the Issuer and, the 17g-5 Information Provider for posting on
the 17g 5 Website, setting forth the basis for such determination; provided that
failure to give such notice, or any defect therein, shall not impair or affect
the validity of, or the Advancing Agent or the Backup Advancing Agent,
entitlement to reimbursement with respect to, any Interest Advance.

 

(h)          If a Scheduled Distribution on any Collateral Interest is not paid
to the Trustee on the Due Date therefor, the Trustee shall provide the Advancing
Agent with notice of such default on the Business Day immediately following such
default. In addition, upon request, the Trustee shall provide the Advancing
Agent (either electronically or in hard-copy format), with copies of all reports
received from any trustee, trust administrator, master servicer or similar
administrative entity with respect to the Collateral Interests and the Trustee
shall promptly make available to the Advancing Agent any other information
reasonably available to the Trustee by reason of its acting as Trustee hereunder
to permit the Advancing Agent to make a determination of recoverability with
respect to any Interest Advance and to otherwise perform its advancing functions
under this Indenture.

 

-113-

 

 

Section 10.9         Reports by Parties.

 

(a)          The Trustee shall supply, in a timely fashion, to the Issuer and
the Majority Equityholder any information regularly maintained by the Trustee
that the Issuer or the Majority Equityholder may from time to time request in
writing with respect to the Assets or the Accounts and provide any other
information reasonably available to the Trustee by reason of its acting as
Trustee hereunder and required to be provided by Section 10.10. Each of the
Issuer, the Master Servicer, the Special Servicer (with respect to a Collateral
Interest that is a Specially Serviced Collateral Interest), and Majority
Equityholder shall promptly forward to the Trustee any information in their
possession or reasonably available to them concerning any of the Assets that the
Trustee reasonably may request or that reasonably may be necessary to enable the
Trustee to prepare any report or perform any duty or function on its part to be
performed under the terms of this Indenture.

 

Section 10.10         Reports; Accountings.

 

(a)          Based on monthly reports prepared by the Master Servicer and the
Special Servicer and delivered by the Master Servicer to the Trustee no later
than one Business Day before the Remittance Date, the Trustee shall prepare and
make available on its website initially located at www.ctslink.com (or, upon
written request from registered Holders of the Notes or from those parties that
cannot receive such statement electronically, provide by first class mail), on
each Payment Date to Privileged Persons, a report in the form of Exhibit H
hereto (the “Monthly Report”), setting forth the following information:

 

(i)          the amount of the distribution of principal and interest on such
Payment Date to the Noteholders and any reduction of the Aggregate Outstanding
Amount of the Notes;

 

(ii)         the aggregate amount of compensation paid to the Trustee and
servicing compensation paid to the Master Servicer and the Special Servicer
during the related Due Period;

 

(iii)        the Aggregate Collateral Balance outstanding immediately before and
immediately after the Payment Date;

 

(iv)        the number, Aggregate Collateral Balance, weighted average remaining
term to maturity and weighted average interest rate of the Collateral Interests
as of the end of the related Due Period;

 

(v)         the number and aggregate principal balance of Collateral Interests
(A) delinquent 30-59 days, (B) delinquent 60-89 days, (C) delinquent 90 days or
more and (D) current but Specially Serviced Collateral Interests or in
foreclosure but not an REO property;

 

-114-

 

 

(vi)        the value of any REO property owned by the Issuer or any Permitted
Subsidiary as of the end of the related Due Period, on an individual Collateral
Interest basis, based on the most recent appraisal or valuation;

 

(vii)       the amount of Interest Proceeds and Principal Proceeds received in
the related Due Period;

 

(viii)      the amount of any Interest Advances made by the Advancing Agent or
the Backup Advancing Agent, as applicable;

 

(ix)         the payments due pursuant to the Priority of Payments with respect
to each clause thereof;

 

(x)          the number and related principal balances of any Collateral
Interests extended or modified during the related Due Period on an individual
Collateral Interest basis;

 

(xi)         the amount of any remaining unpaid Interest Shortfalls as of the
close of business on the Payment Date;

 

(xii)        a listing of each Collateral Interest that was the subject of a
principal prepayment during the related collection period and the amount of
principal prepayment occurring;

 

(xiii)       the aggregate unpaid principal balance of the Collateral Interests
outstanding as of the close of business on the related Determination Date;

 

(xiv)      with respect to any Collateral Interest as to which a liquidation
occurred during the related Due Period (other than through a payment in full),
(A) the number thereof and (B) the aggregate of all liquidation proceeds which
are included in the Payment Account and other amounts received in connection
with the liquidation (separately identifying the portion thereof allocable to
distributions of the Notes);

 

(xv)       with respect to any REO property owned by the Issuer or any Permitted
Subsidiary thereof, as to which the Special Servicer determined that all
payments or recoveries with respect to the related property have been ultimately
recovered during the related collection period, (A) the related Collateral
Obligation and (B) the aggregate of all liquidation proceeds and other amounts
received in connection with that determination (separately identifying the
portion thereof allocable to distributions on the Securities);

 

(xvi)      the aggregate amount of interest on monthly debt service advances in
respect of the Collateral Interests paid to the Advancing Agent and/or the
Backup Advancing Agent since the prior Payment Date;

 

-115-

 

 

(xvii)     a listing of each material modification, extension or waiver made
with respect to each Collateral Interest;

 

(xviii)    a listing of any breach of the representations and warranties with
respect to any Collateral Interest by RCMC or its affiliates and the steps taken
by RCMC or its affiliates to cure such breach;

 

(xix)       an itemized listing of any Special Servicer Fees received by the
Special Servicer or any of its affiliates during the related Due Period;

 

(xx)        the amount of any dividends or other distributions to the Issuer
Equity Securities on the Payment Date; and

 

(xxi)       the Par Value Coverage Test and Interest Coverage Test, and whether
such Coverage Tests were satisfied during the related Due Period.

 

(b)          The Reporting Agent, in accordance with the terms of the Servicing
Agreement, shall prepare a quarterly report for each Collateral Interest (the
“Quarterly Collateral Interest Report”) substantially in the form set forth in
the Servicing Agreement. The Reporting Agent shall deliver the Quarterly
Collateral Interest Reports to the Trustee no later than 30 days after the end
of each calendar quarter, commencing with the quarter ending March 2013. The
Trustee shall promptly post to the Trustee Website each Quarterly Collateral
Interest Report.

 

(c)          The Trustee shall calculate the Par Value Ratio and the Interest
Coverage Ratio in respect of each Measurement Date and indicate pursuant to
clause (xxii) of each Monthly Report whether the Par Value Coverage Test and the
Interest Coverage Test are met and report to the Issuer and the Majority
Equityholder on each Measurement Date. The Trustee will calculate the Par Value
Ratio on any Measurement Date only to the extent it has received all necessary
information from the Master Servicer.

 

(d)          [Reserved].

 

(e)          All information made available on the Trustee’s website will be
restricted and the Trustee will only provide access to such reports to those
parties entitled thereto pursuant to this Indenture. In connection with
providing access to its website, the Trustee may require registration and the
acceptance of a disclaimer.

 

(f)          [Reserved].

 

(g)          Not more than five Business Days after receiving an Issuer Request
requesting information regarding a redemption of the Notes of a Class as of a
proposed Redemption Date set forth in such Issuer Request, the Trustee shall
compute the following information and provide such information in a statement
(the “Redemption Date Statement”) delivered to the Majority Equityholder and the
Issuing Equity Paying Agent:

 

(i)          the Aggregate Outstanding Amount of the Notes of the Class or
Classes to be redeemed as of such Redemption Date;

 

-116-

 

 

(ii)         the amount of accrued interest due on such Notes as of the last day
of the Due Period immediately preceding such Redemption Date;

 

(iii)        the Redemption Price;

 

(iv)        the sum of all amounts due and unpaid under Section 11.1(a) (other
than amounts payable of the Notes being redeemed or to the Noteholders thereof);
and

 

(v)         the amount in the Accounts (other than the Equity Interest
Distribution Account) available for application to the redemption of such Notes.

 

Section 10.11         Release of Collateral Interests; Release of Assets.

 

(a)          If no Event of Default has occurred and is continuing and subject
to Article 12 hereof, the Issuer may direct the Trustee to release such Pledged
Collateral Interest from the lien of this Indenture, by Issuer Order delivered
to the Trustee at least two Business Days prior to the settlement date for any
sale of a Pledged Collateral Interest certifying that (i) it has sold such
Pledged Collateral Interest pursuant to and in compliance with Article 12 or
(ii) in the case of a redemption pursuant to Section 9.1, the proceeds from any
such sale of Collateral Interests are sufficient to redeem the Notes pursuant to
Section 9.1, and, upon receipt of such Issuer Order, the Trustee shall deliver
any such Pledged Collateral Interest, if in physical form, duly endorsed to the
broker or purchaser designated in such Issuer Order or to the Issuer if so
requested in the Issuer Order, or, if such Pledged Collateral Interest is
represented by a Security Entitlement, cause an appropriate transfer thereof to
be made, in each case against receipt of the sales price therefor as set forth
in such Issuer Order. If requested, the Trustee may deliver any such Pledged
Collateral Interest in physical form for examination (prior to receipt of the
sales proceeds) in accordance with street delivery custom. The Trustee shall
(i) deliver any agreements and other documents in its possession relating to
such Pledged Collateral Interest and (ii) if applicable, duly assign each such
agreement and other document, in each case, to the broker or purchaser
designated in such Issuer Order or to the Issuer if so requested in the Issuer
Order.

 

(b)          The Issuer may, by Issuer Order, deliver to the Trustee at least
three Business Days prior to the date set for redemption or payment in full of a
Pledged Collateral Interest, certifying that such Pledged Collateral Interest is
being paid in full, direct the Trustee, or at the Trustee’s instructions, the
Custodian, to deliver such Pledged Collateral Interest and the related
Collateral Interest File therefor on or before the date set for redemption or
payment, in each case against receipt of the applicable redemption price or
payment in full thereof.

 

(c)          With respect to any Collateral Interest subject to a workout or
restructuring, the Issuer may, by Issuer Order delivered to the Trustee at least
two Business Days prior to the date set for an exchange, tender or sale,
certifying that a Collateral Interest is subject to a workout or restructuring
and setting forth in reasonable detail the procedure for response thereto,
direct the Trustee, or at the Trustee’s instructions the Custodian, to deliver
any Assets in accordance with such Issuer Order, in each case against receipt of
payment therefor. In addition to the foregoing, the Special Servicer may, in
accordance with the terms of, and subject to any required consent and
consultation obligations set forth in the Servicing Agreement, direct the
Trustee or at the Trustee’s instructions, the Custodian, to deliver any Assets
against receipt of payment therefor.

 

-117-

 

 

(d)          The Trustee shall deposit any proceeds received by it from the
disposition of a Pledged Collateral Interest in the Principal Collection
Account. Neither the Trustee nor the Custodian shall be responsible for any loss
resulting from delivery or transfer of any such proceeds prior to receipt of
payment in accordance herewith.

 

(e)          The Trustee shall, upon receipt of an Issuer Order at such time as
there are no Notes Outstanding and all obligations of the Issuer hereunder have
been satisfied, release the Assets from the lien of this Indenture.

 

(f)          Upon receiving actual notice of any offer or any request for a
waiver, consent, amendment or other modification with respect to any Collateral
Interest, the Trustee on behalf of the Issuer will promptly notify the Majority
Equityholder, the Master Servicer or the Special Servicer if the Collateral
Interest is a Specially Serviced Collateral Interest of such request, and the
Trustee shall grant any waiver or consent, and enter into any amendment or other
modification as instructed in writing by the Master Servicer or Special
Servicer, as applicable, in accordance with the Servicing Agreement. In the case
of any modification or amendment that results in the release of the related
Collateral Interest, notwithstanding anything to the contrary in Section 5.5(a),
the Trustee shall release of the related Collateral Interest and the related
Collateral Interest File from the lien of this Indenture upon the written
instruction of the Master Servicer or Special Servicer, as applicable, in
accordance with the Servicing Agreement. In the absence of such instruction from
the Master Servicer or Special Servicer, as applicable, the Trustee shall have
no obligation to take any such action.

 

Section 10.12         Reports by Independent Accountants.

 

On or about the Closing Date, the Issuer shall appoint a firm of Independent
certified public accountants of recognized national reputation for purposes of
preparing and delivering the reports or certificates of such accountants
required by this Indenture. The Majority Equityholder, on behalf of the Issuer,
shall have the right to remove such firm or any successor firm. Upon any
resignation by or removal of such firm, the Majority Equityholder, on behalf of
the Issuer, shall promptly appoint, by Issuer Order delivered to the Trustee, a
successor thereto that shall also be a firm of Independent certified public
accountants of recognized national reputation. If the Majority Equityholder, on
behalf of the Issuer, shall fail to appoint a successor to a firm of Independent
certified public accountants which has resigned or been removed, within 30 days
after such resignation or removal, the Issuer shall promptly notify the Trustee
of such failure in writing. If the Majority Equityholder, on behalf of the
Issuer, shall not have appointed a successor within ten days thereafter, the
Trustee shall promptly appoint a successor firm of Independent certified public
accountants of recognized national reputation. The fees of such Independent
certified public accountants and its successor shall be payable by the Issuer as
provided in the Priority of Payments.

 

-118-

 

 

Section 10.13         Information Available Electronically.

 

(a)          The Trustee shall make available to any Privileged Person the
following items (in each case, as applicable, to the extent received by it) by
means of the Trustee’s website located at www.ctslink.com.

 

(i)          The following documents, which will initially be available under a
tab or heading designated “deal documents”:

 

(1)         the final Offering Circular related to the Notes;

 

(2)         this Indenture, and any schedules, exhibits and supplements thereto;
and

 

(3)         the CREFC Loan Setup file;

 

(ii)         The following documents will initially be available under a tab or
heading designated “periodic reports”:

 

(1)         the Monthly Reports prepared by the Trustee pursuant to Section
10.10(a); and

 

(2)         certain information and reports specified in the Servicing Agreement
(including the collection of reports specified by CRE Finance Council or any
successor organization reasonably acceptable to the Trustee and the Master
Servicer) known as the “CREFC Investor Reporting Package” relating to the
Collateral Interests and related Senior Loans, as applicable, to the extent that
the Trustee receives such information and reports from the Master Servicer from
time to time;

 

(iii)        The following documents, which will initially be available under a
tab or heading designated “Additional Documents”:

 

(1)         inspection reports delivered to the Trustee under the terms of the
Servicing Agreement; and

 

(2)         appraisals delivered to the Trustee under the terms of the Servicing
Agreement;

 

(iv)        The following documents, which will initially be available under a
tab or heading designated “special notices”:

 

(1)         notice of final payment on the Notes delivered to the Trustee
pursuant to Section 9.3;

 

(2)         notice of termination of the Master Servicer or the Special
Servicer;

 

-119-

 

 

(3)         notice of a Master Servicer Termination Event or a Special Servicer
Termination Event, each as defined in the Servicing Agreement and delivered to
the Trustee under the terms of the Servicing Agreement;

 

(4)         notice of the resignation of any party to the Indenture and notice
of the acceptance of appointment of a replacement for any such party, to the
extent such notice is prepared or received by the Trustee;

 

(5)         officer’s certificates supporting the determination that any
Interest Advance was (or, if made, would be) a Nonrecoverable Interest Advance
delivered to the Trustee pursuant to Section 10.8(g);

 

(6)         any direction received by the Trustee from the Majority Equityholder
for the termination of the Special Servicer during any period when such person
is entitled to make such a direction, and any direction of a Majority of the
Notes to terminate the Special Servicer in response to the recommendation of the
Operating Advisor; and

 

(7)         any direction received by the Trustee from the Controlling Class
Representative or a Majority of the Notes for the termination of Trustee
pursuant to Section 6.9(c);

 

(v)         the “Investor Q&A Forum” pursuant to Section 10.14;

 

(vi)        solely to Noteholders and holders of any Issuer Equity Securities,
the “Investor Registry” pursuant to Section 10.14.

 

-120-

 

 

Section 10.14         Investor Q&A Forum; Investor Registry.

 

(a)          The Trustee shall make the Investor Q&A Forum available to
Privileged Persons by means of the Trustee’s website, where Noteholders
(including beneficial owners of Notes) and prospective purchasers of Notes may
(i) submit inquiries to the Trustee relating to the Monthly Reports, and submit
inquiries to the Master Servicer, the Special Servicer, the Operating Advisor or
the Reporting Agent (each, a “Q&A Respondent”) relating to any servicing reports
prepared by that party, the Collateral Interests, or the properties related
thereto (each an “Inquiry” and collectively, “Inquiries”), and (ii) view
Inquiries that have been previously submitted and answered, together with the
answers thereto. Upon receipt of an Inquiry for a Q&A Respondent, the Trustee
shall forward the Inquiry to the applicable Q&A Respondent, in each case via
email within a commercially reasonable period of time following receipt thereof.
Following receipt of an Inquiry, the Trustee and the applicable Q&A Respondent,
unless such party determines not to answer such Inquiry as provided below, shall
reply to the Inquiry, which reply of the applicable Q&A Respondent shall be by
email to the Trustee. The Trustee shall post (within a commercially reasonable
period of time following preparation or receipt of such answer, as the case may
be) such Inquiry and the related answer to the Trustee’s Website. If the Trustee
or the applicable Q&A Respondent determines, in its respective sole discretion,
that (i) any Inquiry is not of a type described above, (ii) answering any
Inquiry would not be in the best interests of the Issuer or the Noteholders,
(iii) answering any Inquiry would be in violation of applicable law, the
Underlying Instruments, this Indenture or the Servicing Agreement,
(iv) answering any Inquiry would materially increase the duties of, or result in
significant additional cost or expense to, the Trustee, the Master Servicer or
the Special Servicer, as applicable or (v) answering any such inquiry would
reasonably be expected to result in the waiver of an attorney client privilege
or the disclosure of attorney work product, or is otherwise not advisable to
answer, it shall not be required to answer such Inquiry and shall promptly
notify the Trustee of such determination. The Trustee shall notify the Person
who submitted such Inquiry in the event that the Inquiry shall not be answered.
Any notice by the Trustee to the Person who submitted an Inquiry that shall not
be answered shall include the following statement: “Because the Trust and
Servicing Agreement provides that the Trustee, Master Servicer, Special
Servicer, Operating Advisor and Reporting Agent shall not answer an Inquiry if
it determines, in its respective sole discretion, that (i) any Inquiry is beyond
the scope of the topics described in the Indenture, (ii) answering any Inquiry
would not be in the best interests of the Issuer and/or the Noteholders, (iii)
answering any Inquiry would be in violation of applicable law or the Underlying
Instruments, this Indenture or the Servicing Agreement, (iv) answering any
Inquiry would materially increase the duties of, or result in significant
additional cost or expense to, the Trustee, the Master Servicer or the Special
Servicer, as applicable, or (v) answering any such inquiry would reasonably be
expected to result in the waiver of an attorney client privilege or the
disclosure of attorney work product, or is otherwise not advisable to answer, no
inference shall be drawn from the fact that the Trustee, the Master Servicer,
the Special Servicer, the Operating Advisor or the Reporting Agent has declined
to answer the Inquiry.” Answers posted on the Investor Q&A Forum shall be
attributable only to the respondent, and shall not be deemed to be answers from
any of the Issuer, the Placement Agents or any of their respective Affiliates.
None of the Placement Agents, the Issuer, the Master Servicer, the Special
Servicer, the Operating Advisor, the Reporting Agent or the Trustee, or any of
their respective Affiliates shall certify to any of the information posted in
the Investor Q&A Forum and no such party shall have any responsibility or
liability for the content of any such information. The Trustee shall not be
required to post to the Trustee’s Website any Inquiry or answer thereto that the
Trustee determines, in its sole discretion, is administrative or ministerial in
nature. The Investor Q&A Forum shall not reflect questions, answers and other
communications that are not submitted via the Trustee’s Website. Additionally,
the Trustee may require acceptance of a waiver and disclaimer for access to the
Investor Q&A Forum.

 

(b)          The Trustee shall make available to any Noteholder or holder of
Issuer Equity Securities and any beneficial owner of a Note, the Investor
Registry. The “Investor Registry” shall be a voluntary service available on the
Trustee’s Website, where Noteholders and beneficial owners of Notes can register
and thereafter obtain information with respect to any other Noteholder or
beneficial owner that has so registered. Any person registering to use the
Investor Registry shall be required to certify that (i) it is a Noteholder, a
beneficial owner of a Note or a holder of an Issuer Equity Security and (ii) it
grants authorization to the Trustee to make its name and contact information
available on the Investor Registry for at least 45 days from the date of such
certification to other registered Noteholders and registered beneficial owners
or Notes. Such Person shall then be asked to enter certain mandatory fields such
as the individual’s name, the company name and email address, as well as certain
optional fields such as address, and phone number. If any Noteholder or
beneficial owner of a Note notifies the Trustee that it wishes to be removed
from the Investor Registry (which notice may not be within 45 days of its
registration), the Trustee shall promptly remove it from the Investor Registry.
The Trustee shall not be responsible for verifying or validating any information
submitted on the Investor Registry, or for monitoring or otherwise maintaining
the accuracy of any information thereon. The Trustee may require acceptance of a
waiver and disclaimer for access to the Investor Registry.

 

-121-

 

 

Section 10.15         Certain Procedures.

 

For so long as the Notes may be transferred only in accordance with Rule 144A,
the Issuer will ensure that any Bloomberg screen containing information about
the Rule 144A Global Securities includes the following (or similar) language:

 

(i)          the “Note Box” on the bottom of the “Security Display” page
describing the Rule 144A Global Securities will state: “Iss’d Under 144A”;

 

(ii)         the “Security Display” page will have the flashing red indicator
“See Other Available Information”; and

 

(iii)        the indicator will link to the “Additional Security Information”
page, which will state that the Notes “are being offered in reliance on the
exemption from registration under Rule 144A of the Securities Act to persons who
are qualified institutional buyers (as defined in Rule 144A under the Securities
Act).

 

ARTICLE 11

APPLICATION OF AMOUNTS

 

Section 11.1         Disbursements of Amounts from Payment Account.

 

(a)          Notwithstanding any other provision in this Indenture, but subject
to the other subsections of this Section 11.1 hereof, on each Payment Date, the
Trustee shall disburse amounts transferred to the Payment Account from the
Interest Collection Account and the Principal Collection Account pursuant to
Section 10.2 hereof, for the avoidance of doubt, net of amounts payable or
reimbursable to the Master Servicer or Special Servicer, as applicable, pursuant
to the Servicing Agreement, in accordance with the following priorities (the
“Priority of Payments”):

 

(i)          Interest Proceeds. On each Payment Date that is not a Redemption
Date or a Payment Date following an acceleration of the Notes as a result of the
occurrence and continuation of an Event of Default, Interest Proceeds with
respect to the related Due Period shall be distributed in the following order of
priority:

 

(1)         to the payment of taxes and filing fees (including any registered
office and government fees) owed by the Issuer, if any;

 

-122-

 

 

(2)         (a) first, (A) to the extent not previously reimbursed, to the
Advancing Agent, the Master Servicer and the Backup Advancing Agent, the
aggregate amount of any Nonrecoverable Advances due and payable to such party,
and then, to the Advancing Agent, the Master Servicer and the Backup Advancing
Agent (i) to the extent due and payable to such party, Reimbursement Interest
and (ii) reimbursement of any outstanding Interest Advance (not to exceed the
amount that would result in an Interest Shortfall with respect to such Payment
Date); and (B) to the payment to the Trustee of its accrued and unpaid Trustee
Fee, (b) second, to the payment of other accrued and unpaid Administrative
Expenses of the Trustee in all of its capacities under the Indenture and as
Issuer Equity Paying Agent under the Issuer Equity Paying Agency Agreement, (c)
third, to the payment of any other accrued and unpaid Administrative Expenses,
and (d) fourth, prior to the date on which amounts on deposit in the Expense
Account are transferred to the Payment Account (in connection with the sale or
disposition of substantially all of the Issuer’s assets) for application as
Interest Proceeds, for deposit in the Expense Account an amount sufficient to
cause the balance of all Eligible Investments and cash in the Expense Account,
immediately after such deposit, to equal $100,000, the aggregate of all such
amounts in clauses (b), (c) and (d) above (including such amounts paid since the
previous Payment Date from the Expense Account) not to exceed 0.10% per annum of
the Aggregate Collateral Balance as of the beginning of the related Interest
Accrual Period

 

(3)         to the payment of the Master Servicing Fee, the Special Servicing
Fee, the Operating Advisor Fees and the Reporting Agent Fee and any previously
due but unpaid Master Servicing Fees, Special Servicing Fees, Operating Advisor
Fees and Reporting Agent Fees;

 

(4)         to the payment of the Interest Distribution Amount to the Notes,
plus, any Defaulted Interest Amount;

 

(5)         as long as any of the Notes are outstanding, to the payment of the
following amounts:

 

(A)         if either of the Coverage Tests are not satisfied as of the
Determination Date relating to such Payment Date, to the payment of principal of
the Notes to the extent necessary to cause each Coverage Test to be satisfied
(after giving effect to the payment of all amounts previously paid on such
Payment Date pursuant to clause (1) through (4) above); or

 

(B)         in the event that the Notes become due and payable (x) as a result
of an acceleration following an Event of Default, (y) pursuant to an Optional
Redemption, a Clean-up Call or a Tax Redemption or (z) upon the Stated Maturity
Date of the Notes, to the payment in full of the Outstanding Principal Balance
of the Notes;

 

(6)         to the payment of any Administrative Expenses not paid pursuant to
paragraph (2) above in the order specified therein; and

 

-123-

 

 

(7)         any remaining Interest Proceeds to be released from the lien of this
Indenture and paid first, to the Majority Equityholder in connection with any
Cure Payments made by the Majority Equityholder plus Reimbursement Interest
thereon, and, second, (upon standing order of the Issuer) for deposit into the
Issuer Equity Securities Distribution Account for distribution to the
Equityholders as payments of the Equity Interest Distribution Amount.

 

(ii)         Principal Proceeds. On each Payment Date that is not a Redemption
Date or a Payment Date following an acceleration of the Notes as a result of the
occurrence and continuation of an Event of Default, Principal Proceeds with
respect to the related Due Period shall be distributed, for the avoidance of
doubt, net of amounts payable or reimbursable to the Master Servicer or Special
Servicer, as applicable, pursuant to the Servicing Agreement, in the following
order of priority:

 

(1)         to the payment of the amounts referred to in clauses (1) through (4)
of Section 11.1(a)(i) in the same order of priority specified therein, but
without giving effect to any limitations on amounts payable set forth therein;

 

(2)         to the payment of principal of the Notes until the Notes have been
paid in full;

 

(3)         to the payment of amounts referred to in clause (6) of
Section 11.1(a)(i) to the extent not paid thereunder; and

 

(4)         any remaining Principal Proceeds to be released from the lien of
this Indenture and paid first, to the Majority Equityholder in connection with
any Cure Payments made by the Majority Equityholder plus Reimbursement Interest
thereon, and second, (upon standing order of the Issuer) for deposit into the
Equity Interest Distribution Account for distribution to the Equityholders as
payments of the Issuer Equity Securities Distribution Amount.

 

(b)          [Reserved]

 

(c)          If on any Payment Date the amount available in the Payment Account
from amounts received in the related Due Period is insufficient to make the full
amount of the disbursements required by the statements furnished by the Trustee
pursuant to Section 10.10(b) hereof, the Trustee shall make the disbursements
called for in the order and according to the priority set forth under
Section 11.1(a) above, to the extent funds are available therefor.

 

(d)          If on any Payment Date the amount available in the Payment Account
from amounts received in the related Due Period are insufficient to make the
full amount of the disbursements required by any lettered clause of
Section 11.1(a)(i) or Section 11.1(a)(ii), the Trustee shall make the
disbursements called for by such clause ratably in accordance with the
respective amounts of such disbursements then due and payable to the extent
funds are available therefor.

 

-124-

 

 

(e)          In the event that Interest Proceeds or Principal Proceeds on any
Payment Date are to be applied to the payment of principal of or interest of the
Notes pursuant to Section 11.1(a)(i) or Section 11.1(a)(ii), such payments will
be made to Noteholders, as to each such Section, pro rata based on the amounts
thereof then due and payable.

 

(f)          In connection with any required payment by the Issuer to the Master
Servicer or Special Servicer pursuant to the Servicing Agreement of any amount
scheduled to be paid from time to time between Payment Dates from amounts
received with respect to the Collateral Interests, such amounts shall be
distributed to the Master Servicer and Special Servicer, as applicable, pursuant
to the terms of the Servicing Agreement.

 

Section 11.2         Securities Accounts.

 

All amounts held by, or deposited with the Trustee in the Collection Accounts,
the Payment Account and the Expense Account pursuant to the provisions of this
Indenture shall be credited to one or more securities accounts established and
maintained pursuant to the Securities Account Control Agreement at the Corporate
Trust Office of the Trustee, or at another financial institution whose long-term
rating is at least equal to, “A2” by Moody’s and the equivalent by KBRA (if
rated by KBRA) (or, in each case, such lower rating as the applicable Rating
Agency shall approve)and agrees to act as a Securities Intermediary on behalf of
the Trustee on behalf of the Secured Parties pursuant to an account control
agreement in form and substance similar to the Securities Account Control
Agreement.

 

ARTICLE 12

SALE OF COLLATERAL INTERESTS

 

Section 12.1         Sales of Collateral Interests.

 

(a)          Except as otherwise expressly permitted or required by this
Indenture and the Servicing Agreement, the Issuer shall not sell or otherwise
dispose of any Collateral Interest. Subject to the terms of this Section 12.1,
prior to an Equity Control Termination Event, the Majority Equityholder shall
have the right to direct the Special Servicer pursuant to the Servicing
Agreement to sell any Collateral Interest in accordance with the terms of the
Servicing Agreement and subject to the Servicing Standard. Subject to the terms
of this Section 12.1, so long as an Equity Control Termination Event has
occurred and is continuing, the Controlling Class Representative (following
consultation with the Operating Advisor) shall have the right to direct the
Special Servicer pursuant to the Servicing Agreement and subject to the
Servicing Standard to sell any such Collateral Interest in the manner so
directed or as otherwise determined by the Special Servicer in consultation with
the Operating Advisor. All proceeds of the foregoing shall be Sale Proceeds for
all purposes hereunder. Subject to the foregoing, the Issuer may direct the
Trustee in writing to sell:

 

(i)           any Defaulted Collateral Interest and any other interests acquired
in connection with a foreclosure of any Collateral Interest at any time;

 

(ii)         any Credit Impaired Collateral Interest at any time;

 

-125-

 

 

(iii)        a Collateral Interest with respect to which a Material Document
Defect or Material Breach of representation or warranty set forth in the related
Collateral Interest Purchase Agreement exists, which requires the applicable
Collateral Interest Seller to cure such Material Document Defect or Material
Breach or repurchase such Collateral Interest for the par value thereof plus
accrued and unpaid interest thereon;

 

(iv)        any Collateral Interest in connection with a Clean-up Call
Redemption, Tax Redemption or Optional Redemption pursuant to Sections 9.01(a),
(b) and (c), respectively;

 

(v)         any Collateral Interest representing a participation interest in a
mezzanine loan, pursuant to the buy-sell option set forth in the related
Underlying Instruments; and

 

(vi)        any Collateral Interest pursuant to the Majority Equityholder
Collateral Interest Call Rights.

 

(b)          So long as no Equity Consultation Termination Event has occurred
and is continuing, the Majority Equityholder shall have the right to purchase
(x) any Credit Impaired Collateral Interest or Defaulted Collateral Interest for
a cash purchase price equal to the sum of (i) the Principal Balance thereof,
plus (ii) all accrued and unpaid interest thereon, plus (iii) all other
outstanding amounts due under such Collateral Interest, plus (iv) any
outstanding Administrative Expenses related to such Collateral Interest.

 

(c)          After the Issuer has notified the Trustee of an Optional
Redemption, a Clean-Up Call or a Tax Redemption in accordance with Section 9.1,
the Issuer (or the Majority Equityholder) may at any time direct the Trustee in
writing to sell (directly or by means of participation or other arrangement) in
a manner reasonably acceptable to the Trustee, and the Trustee shall sell in
such manner, any Collateral Interest without regard to the foregoing limitations
in Section 12.1(a); provided that:

 

(i)          the Sale Proceeds therefrom must be used to pay certain expenses
and redeem all of the Notes in whole but not in part pursuant to Section 9.1,
and upon any such sale the Trustee shall release such Collateral Interest
pursuant to Section 10.11;

 

(ii)         the Issuer may not direct the Trustee to sell (and the Trustee
shall not be required to release) a Collateral Interest pursuant to this
Section 12.1(c) unless the Majority Equityholder certifies to the Trustee that,
based on calculations included in the certification (which shall include the
sales prices of the Collateral Interests), the Sale Proceeds from the sale of
one or more of the Collateral Interests and all Cash and proceeds from Eligible
Investments shall be sufficient to pay (x) the Redemption Prices of the Notes
simultaneously and (y) the amounts and the expenses described in clauses (1)
through (6) of Section 11.1(a)(i); and

 

(iii)        in connection with an Optional Redemption, a Clean-up Call or a Tax
Redemption, all the Collateral Interests to be sold pursuant to this
Section 12.1(c) must be sold in accordance with the requirements set forth in
Section 9.1(e).

 

-126-

 

 

(d)          Upon the Trustee’s receipt of an Officer’s Certificate from the
Majority Equityholder certifying that that the Majority Equityholder is required
to repurchase he Collateral Interests identified on Schedule A hereto as “55
West Monroe” and “Burnham Center”, the Trustee shall promptly give effect to the
Majority Equityholder Collateral Interest Call Right by selling such Collateral
Interests identified on the Officer’s Certificate to the Majority Equityholder
for the Collateral Interest Par Purchase Price.

 

(e)          In connection with any “buy-sell” option related to the
Participation Interest:

 

(i)          upon the Trustee’s receipt of an Officer’s Certificate from the
Majority Equityholder certifying that it has elected to sell the Participation
Interest following its receipt of a related buy-sell notification and certifying
the price established in accordance with the related Underlying Instruments, the
Trustee shall effect a sale of the Participation Interest to the holder of the
related mezzanine loan at the applicable sales price so certified;

 

(ii)         if the Trustee is notified in writing by the Master Servicer or
Special Servicer, as applicable, that the holder of the related mezzanine loan
has exercised its option to purchase the Participation Interest following its
receipt of a related buy-sell notification sent at the direction of the Majority
Equityholder, the Trustee, as directed in writing by the Master Servicer or the
Special Servicer, as applicable, shall effect a sale of the Participation
Interest to such holder.

 

(f)          In the event that any Notes remain Outstanding as of the Payment
Date occurring six months prior to the Stated Maturity Date of the Notes, the
Master Servicer will be required under the terms of the Servicing Agreement to
determine whether the proceeds expected to be received on the Assets prior to
the Stated Maturity Date of the Notes will be sufficient to pay in full the
principal amount of (and accrued interest on) the Notes on the Stated Maturity
Date. If the Master Servicer determines, in its sole discretion, that such
proceeds will not be sufficient to pay the outstanding principal amount of and
accrued interest of the Notes (a “Note Liquidation Event”) on the Stated
Maturity Date of the Notes, the Issuer will, at the direction of the Majority
Equityholder, be obligated to liquidate the portion of Collateral Interests
sufficient to pay the remaining principal amount of and interest of the Notes on
or before the Stated Maturity Date. The Collateral Interests to be liquidated by
the Issuer will be selected by the Majority Equityholder.

 

(g)          Upon commencement of any marketing efforts to sell a Defaulted
Collateral Interest or a Credit Impaired Collateral Interest, the Special
Servicer shall notify the Noteholders (which notice may be contained in a
monthly report) of the commencement of such marketing and must again notify
Noteholders of the final sale price and closing date of such sale (which notice
may be contained in a monthly report) after the consummation thereof.
Noteholders will not be restricted from making an offer to purchase any such
marketed Collateral Interest, but will not have any right of first refusal,
right of first offer or other similar right with respect thereto.

 

-127-

 

 

(h)          Under no circumstance shall the Trustee be required to acquire any
Collateral Interest or property related thereto.

 

(i)          Any Collateral Interest sold pursuant to this Article 12 shall be
released from the lien of this Indenture.

 

ARTICLE 13

NOTEHOLDERS’ RELATIONS

 

Section 13.1         Non-Petition.

 

Each Holder of the Notes agrees, for the benefit of all Holders of the Notes,
not to cause the filing of a petition in bankruptcy against the Issuer or any
Permitted Subsidiary until the payment in full of the Notes and not before one
year and a day, or if longer, the applicable preference period then in effect,
has elapsed since such payment.

 

Section 13.2         Standard of Conduct.

 

In exercising any of its or their voting rights, rights to direct and consent or
any other rights as a Holder under this Indenture, a Holder or Holders shall not
have any obligation or duty to any Person or to consider or take into account
the interests of any Person and shall not be liable to any Person for any action
taken by it or them or at its or their direction or any failure by it or them to
act or to direct that an action be taken, without regard to whether such action
or inaction benefits or adversely affects any Holder, the Issuer, or any other
Person, except for any liability to which such Holder may be subject to the
extent the same results from such Holder’s taking or directing an action, or
failing to take or direct an action, in bad faith or in violation of the express
terms of this Indenture.

 

ARTICLE 14

MISCELLANEOUS

 

Section 14.1         Form of Documents Delivered to the Trustee.

 

In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to such matters in one or several documents.

 

-128-

 

 

Any certificate or opinion of an Authorized Officer of the Issuer may be based,
insofar as it relates to legal matters, upon a certificate or opinion of, or
representations by, counsel, unless such Authorized Officer knows, or in the
exercise of reasonable care should know, that the certificate or opinion or
representations with respect to the matters upon which his certificate or
opinion is based are erroneous. Any such certificate of an Authorized Officer of
the Issuer or Opinion of Counsel may be based, insofar as it relates to factual
matters, upon a certificate or opinion of, or representations by, the Issuer or
any other Person, stating that the information with respect to such factual
matters is in the possession of the Issuer or such other Person, unless such
Authorized Officer of the Issuer or such counsel knows that the certificate or
opinion or representations with respect to such matters are erroneous. Any
Opinion of Counsel also may be based, insofar as it relates to factual matters,
upon a certificate or opinion of, or representations by, an Authorized Officer
of the Issuer or Majority Equityholder certifying as to the factual matters that
form a basis for such Opinion of Counsel and stating that the information with
respect to such matters is in the possession of the Issuer unless such counsel
knows that the certificate or opinion or representations with respect to such
matters are erroneous.

 

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

 

Whenever in this Indenture it is provided that the absence of the occurrence and
continuation of a Default or Event of Default is a condition precedent to the
taking of any action by the Trustee at the request or direction of the Issuer,
then notwithstanding that the satisfaction of such condition is a condition
precedent to the Issuer’s rights to make such request or direction, the Trustee
shall be protected in acting in accordance with such request or direction if it
does not have knowledge of the occurrence and continuation of such Default or
Event of Default as provided in Section 6.1(e).

 

Section 14.2         Acts of Holders.

 

(a)          Any request, demand, authorization, direction, notice, consent,
waiver or other action provided by this Indenture to be given or taken by
Holders may be embodied in and evidenced by one or more instruments of
substantially similar tenor signed by such Holders in person or by an agent duly
appointed in writing; and, except as herein otherwise expressly provided, such
action shall become effective when such instrument or instruments are delivered
to the Trustee, and, where it is hereby expressly required, to the Issuer. Such
instrument or instruments (and the action or actions embodied therein and
evidenced thereby) are herein sometimes referred to as the “Act” of the Holders
signing such instrument or instruments. Proof of execution of any such
instrument or of a writing appointing any such agent shall be sufficient for any
purpose of this Indenture and conclusive in favor of the Trustee and the Issuer,
if made in the manner provided in this Section 14.2.

 

(b)          The fact and date of the execution by any Person of any such
instrument or writing may be proved in any manner which the Trustee deems
sufficient.

 

(c)          The principal amount and registered numbers of Notes held by any
Person, and the date of his holding the same, shall be proved by the Notes
Register.

 

(d)          Any request, demand, authorization, direction, notice, consent,
waiver or other action by the Holder shall bind such Holder (and any transferee
thereof) of such Security and of every Security issued upon the registration
thereof or in exchange therefor or in lieu thereof, in respect of anything done,
omitted or suffered to be done by the Trustee or the Issuer in reliance thereon,
whether or not notation of such action is made upon such Security.

 

-129-

 

 

Section 14.3         Notices, etc., to the Trustee, the Issuer, the Advancing
Agent, the Placement Agents and the Rating Agency.

 

Any request, demand, authorization, direction, notice, consent, waiver or Act of
Holders or other documents provided or permitted by this Indenture to be made
upon, given or furnished to, or filed with:

 

(a)          the Trustee shall be sufficient for every purpose hereunder if
made, given, furnished or filed in writing to and mailed, by certified mail,
return receipt requested, hand delivered, sent by overnight courier service
guaranteeing next day delivery or by facsimile in legible form, to the Trustee
addressed to it at its Corporate Trust Office, or at any other address
previously furnished in writing to the Issuer or Holders by the Trustee;

 

(b)          the Issuer shall be sufficient for every purpose hereunder (unless
otherwise herein expressly provided) if in writing and mailed, first class
postage prepaid, hand delivered, sent by overnight courier service or by
facsimile in legible form, to the Issuer addressed to it at c/o Redwood Trust,
Inc., One Belvedere Place, Suite 300, Mill Valley, California 94941, Attention:
Harold Zagunis / CRE Asset Management, Facsimile: (415) 381-1773, with a copy to
KeyCorp Real Estate Capital Markets, Inc., 11501 Outlook Street, Suite 300,
Overland Park, KS 66211, Attention: Diane Haislip, Facsimile: (877) 379-1625,
and with a copy to Kelley Drye & Warren LLP, 101 Park Avenue, New York, New York
10178, Attention: Stephen G. Hauck, Esq., Telecopy: (973) 503-5950, or at any
other address previously furnished in writing to the Trustee by the Issuer;

 

(c)          the Advancing Agent by the Trustee or the Issuer shall be
sufficient for every purpose hereunder (unless otherwise herein expressly
provided) if in writing and mailed, first class postage prepaid, hand delivered,
sent by overnight courier service or by facsimile in legible form, to the
Advancing Agent addressed to it at KeyCorp Real Estate Capital Markets, Inc.
11501 Outlook Street, Suite 300, Overland Park, Kansas 66211 Attention: Diane
Haislip Facsimile number: (877) 379-1625 E-mail: diane_c_haislip@keybank.com, or
at any other address previously furnished in writing to the Trustee and the
Issuer.

 

(d)          the Majority Equityholder shall be sufficient for every purpose
hereunder if in writing and mailed, first class postage prepaid, hand delivered,
sent by overnight courier service or by facsimile in legible form, to the
Majority Equityholder addressed to it at c/o Redwood Trust, Inc., One Belvedere
Place, Suite 300, Mill Valley, California 94941, Attention: Harold Zagunis / CRE
Asset Management, Facsimile: (415) 381-1773, with a copy to KeyCorp Real Estate
Capital Markets, Inc., 11501 Outlook Street, Suite 300, Overland Park, KS 66211,
Attention: Diane Haislip, Facsimile: (877) 379-1625, and with a copy to Kelley
Drye & Warren LLP, 101 Park Avenue, New York, New York 10178, Attention: Stephen
G. Hauck, Esq., Telecopy: (973) 503-5950, or at any other address previously
furnished in writing to the Issuer or the Trustee;

 

-130-

 

 

(e)          Moody’s shall be sufficient for every purpose hereunder (unless
otherwise herein expressly provided) if in writing and mailed, first class
postage prepaid, hand delivered, sent by overnight courier service or by
facsimile in legible form, to Moody’s addressed to it at Moody’s Investor
Services, Inc., 7 World Trade Center at 250 Greenwich Street, New York, New York
10007, Attention: CRE CDO Surveillance (or by electronic mail at
moodys_cre_cdo_monitoring@moodys.com) or such other address that Moody’s shall
designate in the future; provided that any request, demand, authorization,
direction, order, notice, consent, waiver or Act of Holders or other documents
provided or permitted by this Indenture to be made upon, given or furnished to,
or filed with Moody’s (“17g-5 Information”) shall be given in accordance with,
and subject to, the provisions of Section 14.13 hereof;

 

(f)          KBRA shall be sufficient for every purpose hereunder (unless
otherwise herein expressly provided) if in writing and mailed, first class
postage prepaid, hand delivered, sent by overnight courier service or by
facsimile in legible form, to KBRA addressed to it at Kroll Bond Rating Agency,
845 Third Avenue, 4th Floor, New York, New York 10022, Attention: CMBS
Surveillance (or by electronic mail at cmbssurveillance@krollbondratings.com) or
such other address that KBRA shall designate in the future; provided that any
17g-5 Information shall be given to KBRA in accordance with, and subject to, the
provisions of Section 14.13 hereof; and

 

(g)          the Placement Agents shall be sufficient for every purpose
hereunder if in writing and mailed, first class postage prepaid, hand delivered,
sent by overnight courier service or by facsimile in legible form to UBS
Securities LLC at 1285 Avenue of the Americas, New York, New York 10019,
Attention: David Nass and David Schell, Telephone: 212-713-8843 (or by
electronic mail to david.nass@ubs.com and david.schell@ubs.com) and to Wells
Fargo Securities, LLC at 375 Park Avenue, 2nd Floor, J0127-023, New York, New
York 10152, Attention: A.J. Sfarra, facsimile number: (212) 214–8970 (with a
copy to the attention of Jeff D. Blake, Esq., Senior Counsel, Wells Fargo Law
Department, D1053-300, 301 South College St., Charlotte, North Carolina 28288).

 

Section 14.4         Notices to Noteholders; Waiver.

 

Except as otherwise expressly provided herein, where this Indenture provides for
notice to Holders of Notes of any event,

 

(a)          such notice shall be sufficiently given to Holders of Notes if in
writing and mailed, first class postage prepaid, to each Holder of a Note
affected by such event, at the address of such Holder as it appears in the Notes
Register, not earlier than the earliest date and not later than the latest date,
prescribed for the giving of such notice;

 

(b)          such notice shall be in the English language; and

 

(c)          all reports or notices to Equityholders shall be sufficiently given
if provided in writing and mailed, first class postage prepaid, to the Majority
Equityholder.

 

Notwithstanding clause (a) above, a Holder of Notes may give the Trustee written
notice that it is requesting that notices to it be given by facsimile
transmissions and stating the facsimile number for such transmission.
Thereafter, the Trustee shall give notices to such Holder by facsimile
transmission; provided that if such notice also requests that notices be given
by mail, then such notice shall also be given by mail in accordance with
clause (a) above.

 

-131-

 

 

The Trustee shall deliver to the Holders of the Notes any information or notice
requested to be so delivered by at least 25% of the Holders of the Notes.

 

Neither the failure to mail any notice, nor any defect in any notice so mailed,
to any particular Holder of a Note shall affect the sufficiency of such notice
with respect to other Holders of Notes. In case by reason of the suspension of
regular mail service or by reason of any other cause, it shall be impracticable
to give such notice by mail, then such notification to Holders of Notes shall be
made with the approval of the Trustee and shall constitute sufficient
notification to such Holders of Notes for every purpose hereunder.

 

Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Noteholders shall be filed with the Trustee but such filing
shall not be a condition precedent to the validity of any action taken in
reliance upon such waiver.

 

In the event that, by reason of the suspension of the regular mail service as a
result of a strike, work stoppage or similar activity, it shall be impractical
to mail notice of any event to Noteholders when such notice is required to be
given pursuant to any provision of this Indenture, then any manner of giving
such notice as shall be satisfactory to the Trustee shall be deemed to be a
sufficient giving of such notice.

 

Section 14.5         Effect of Headings and Table of Contents.

 

The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction hereof.

 

Section 14.6         Successors and Assigns.

 

All covenants and agreements in this Indenture by the Issuer shall bind their
respective successors and assigns, whether so expressed or not.

 

Section 14.7         Severability.

 

In case any provision in this Indenture or in the Notes shall be invalid,
illegal or unenforceable, the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

Section 14.8         Benefits of Indenture.

 

Nothing in this Indenture or in the Securities, expressed or implied, shall give
to any Person, other than (i) the parties hereto and their successors hereunder
and (ii) the Master Servicer, the Special Servicer, the Operating Advisor, the
Issuer Equity Paying Agent, the Noteholders and the Holder of an Issuer Equity
Security (each of whom, in the case of this clause (ii), shall be an express
third party beneficiary hereunder), any benefit or any legal or equitable right,
remedy or claim under this Indenture.

 

-132-

 

 

Section 14.9         Governing Law.

 

THIS INDENTURE AND EACH NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED THEREIN WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

 

Section 14.10         Submission to Jurisdiction.

 

Each of the parties hereto hereby irrevocably submits to the non-exclusive
jurisdiction of any New York State or federal court sitting in the Borough of
Manhattan in The City of New York in any action or proceeding arising out of or
relating to the Notes or this Indenture, and each of the parties hereto hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such New York State or federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent that they may
legally do so, the defense of an inconvenient forum to the maintenance of such
action or proceeding. Each of the parties hereto irrevocably consents to the
service of any and all process in any action or proceeding by the mailing or
delivery of copies of such process to such party at its office set forth in
Section 14.3. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

Section 14.11         Counterparts.

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

Section 14.12         [Reserved].

 

Section 14.13         17g-5 Information.

 

The 17g-5 Information Provider shall make available solely to the NRSROs the
items required to be made available to them pursuant to this Indenture and the
Servicing Agreement to the extent such items are delivered to it via electronic
mail at 17g5informationprovider@wellsfargo.com, specifically with a subject
reference of “RCMC 2012-CREL1” and an identification of the type of information
being provided in the body of such electronic mail; or via any alternative
electronic mail address following notice to the parties hereto or any other
delivery method established or approved by the 17g-5 Information Provider if or
as may be necessary or beneficial.

 

-133-

 

 

The foregoing information shall be made available by the 17g-5 Information
Provider on the 17g-5 Information Provider’s Website. Information will be posted
on the same Business Day of receipt provided that such information is received
by 12:00 p.m. (eastern time) or, if received after 12:00 p.m., on the next
Business Day. The 17g-5 Information Provider shall have no obligation or duty to
verify, confirm or otherwise determine whether the information being delivered
is accurate, complete, conforms to the transaction, or otherwise is or is not
anything other than what it purports to be. In the event that any information is
delivered or posted in error, the 17g-5 Information Provider may remove such
information from the 17g-5 Information Provider’s Website. The Trustee and the
17g-5 Information Provider have not obtained and shall not be deemed to have
obtained actual knowledge of any information merely by posting such information
to the Trustee’s Website or the 17g-5 Information Provider’s Website to the
extent such information was not produced by the Trustee or the 17g-5 Information
Provider, as applicable. Access will be provided by the 17g-5 Information
Provider to the NRSROs upon receipt of an NRSRO Certification in the form of
Exhibit F hereto (which certification may be submitted electronically via the
17g-5 Information Provider’s Website). Questions regarding delivery of
information to the 17g-5 Information Provider may be directed to 866-846-4526 or
17g5informationprovider@wellsfargo.com (specifically referencing “RCMC
2012-CREL1” in the subject line). Information provided to the 17g5 Information
Provider pursuant to this section shall be delivered via email, containing a
document in a format suitable for posting on the website.

 

Upon request of the Issuer or the Rating Agencies, the 17g-5 Information
Provider shall post on the 17g-5 Information Provider’s Website any additional
information requested by the Issuer or the Rating Agencies to the extent such
information is delivered to the 17g-5 Information Provider electronically in
accordance with this Section 3.15. In no event shall the 17g-5 Information
Provider disclose on the 17g-5 Information Provider’s Website the Rating Agency
that requested such additional information.

 

The 17g-5 Information Provider shall provide a mechanism to notify each Person
that has signed-up for access to the 17g-5 Information Provider’s Website in
respect of the transaction governed by this Agreement each time an additional
document is posted to the 17g-5 Information Provider’s Website.

 

Any information required to be delivered to the 17g-5 Information Provider by
any party under this Agreement shall be delivered to it via electronic mail at
17g5informationprovider@wellsfargo.com, specifically with a subject reference of
“RCMC 2012-CREL1” and an identification of the type of information being
provided in the body of such electronic mail, or via any alternative electronic
mail address following notice to the parties hereto or any other delivery method
established or approved by the 17g-5 Information Provider.

 

Section 14.14         Rating Agency Condition.

 

Any request for satisfaction of the Rating Agency Condition made by the Issuer
or Trustee, as applicable, pursuant to this Indenture, shall be made in writing,
which writing shall contain a cover page indicating the nature of the request
for satisfaction of the Rating Agency Condition, and shall contain all back-up
material necessary for the Rating Agency to process such request. Such written
request for satisfaction of the Rating Agency Condition shall be provided in
electronic format to the 17g-5 Information Provider for posting on the 17g-5
Website in accordance with Section 14.13 hereof.

 

-134-

 

 

ARTICLE 15

ASSIGNMENT OF COLLATERAL INTEREST PURCHASE AGREEMENTS AND SERVICING AGREEMENT

 

Section 15.1         Assignment of Collateral Interest Purchase Agreements.

 

(a)          The Issuer, in furtherance of the covenants of this Indenture and
as security for the Notes and amounts payable to the Secured Parties hereunder
and the performance and observance of the provisions hereof, hereby collaterally
pledges, assigns, transfers, conveys and sets over to the Trustee, for the
benefit of the Noteholders, all of the Issuer’s estate, right, title and
interest in, to and under (but not any of its obligations with respect to) each
Collateral Interest Purchase Agreement (each, an “Article 15 Agreement”),
including, without limitation, (i) the right to give all notices, consents and
releases thereunder, (ii) the right to give all notices of termination and to
take any legal action upon the breach of an obligation of a Seller thereunder,
including the commencement, conduct and consummation of proceedings at law or in
equity, (iii) the right to receive all notices, accountings, consents, releases
and statements thereunder and (iv) the right to do any and all other things
whatsoever that the Issuer is or may be entitled to do thereunder; provided,
however, that the Trustee hereby grants the Issuer a license to exercise all of
the Issuer’s rights pursuant to the Article 15 Agreements without notice to or
the consent of the Trustee (except as otherwise expressly required by this
Indenture, including, without limitation, as set forth in Section 15.1(f)) which
license shall be and is hereby deemed to be automatically revoked upon the
occurrence of an Event of Default hereunder until such time, if any, that such
Event of Default is cured or waived.

 

(b)          The assignment made hereby is executed as collateral security, and
the execution and delivery hereby shall not in any way impair or diminish the
obligations of the Issuer under the provisions of each of the Article 15
Agreements, nor shall any of the obligations contained in each of the Article 15
Agreements be imposed on the Trustee.

 

(c)          Upon the retirement of the Notes and the release of the Assets from
the lien of this Indenture, this assignment and all rights herein assigned to
the Trustee for the benefit of the Noteholders shall cease and terminate and all
the estate, right, title and interest of the Trustee in, to and under each of
the Article 15 Agreements shall revert to the Issuer and no further instrument
or act shall be necessary to evidence such termination and reversion.

 

(d)          The Issuer represents that it has not executed any assignment of
any of the Article 15 Agreements other than this collateral assignment.

 

(e)          The Issuer agrees that this assignment is irrevocable, and that it
shall not take any action which is inconsistent with this assignment or make any
other assignment inconsistent herewith. The Issuer shall, from time to time upon
the request of the Trustee, execute all instruments of further assurance and all
such supplemental instruments with respect to this assignment as the Trustee may
specify.

 

(f)          The Issuer hereby agrees, and hereby undertakes to obtain the
agreement and consent of the Sellers in the Collateral Interest Purchase
Agreements, to the following:

 

-135-

 

 

(i)          each of the Sellers consents to the provisions of this collateral
assignment and agrees to perform any provisions of this Indenture made expressly
applicable to each of the Sellers pursuant to the applicable Article 15
Agreement;

 

(ii)         each of the Sellers acknowledges that the Issuer is collaterally
assigning all of its right, title and interest in, to and under the Collateral
Interest Purchase Agreements to the Trustee for the benefit of the Noteholders,
and each of the Sellers agrees that all of the representations, covenants and
agreements made by each of the Sellers in the applicable Article 15 Agreement
are also for the benefit of, and enforceable by, the Trustee and the
Noteholders;

 

(iii)        each of the Sellers shall deliver to the Trustee duplicate original
copies of all notices, statements, communications and instruments delivered or
required to be delivered to the Issuer pursuant to the applicable Article 15
Agreement; and

 

(iv)        none of the Issuer or the Sellers shall enter into any agreement
amending, modifying or terminating the applicable Article 15 Agreement (other
than in respect of an amendment or modification to cure any inconsistency,
ambiguity or manifest error) without notifying each Rating Agency and without
the prior written consent and written confirmation of each Rating Agency that
such amendment, modification or termination will not cause its then-current
ratings of the Notes to be reduced.

 

(g)          The Issuer hereby agrees, and hereby undertakes to obtain the
agreement and consent of the Master Servicer, the Special Servicer and the
Operating Advisor in the Servicing Agreement to the following:

 

(i)          each of the Master Servicer, the Special Servicer and the Operating
Advisor consents to the provisions of this collateral assignment and agrees to
perform any provisions of this Indenture made expressly applicable to each of
the Master Servicer, the Special Servicer and the Operating Advisor pursuant to
the Servicing Agreement;

 

(ii)         each of the Master Servicer and the Special Servicer acknowledges
that the Issuer is collaterally assigning all of its right, title and interest
in, to and under the Servicing Agreement to the Trustee for the benefit of the
Noteholders, and each of the Master Servicer, the Special Servicer and the
Operating Advisor agrees that all of the representations, covenants and
agreements made by each of the Master Servicer, the Special Servicer and the
Operating Advisor in the Servicing Agreement are also for the benefit of, and
enforceable by, the Trustee and the Noteholders;

 

(iii)        each of the Master Servicer and the Special Servicer shall deliver
to the Trustee duplicate original copies of all notices, statements,
communications and instruments delivered or required to be delivered to the
Issuer pursuant to the Servicing Agreement; and

 

(iv)        none of the Issuer or the Master Servicer, the Special Servicer and
the Operating Advisor shall enter into any agreement amending, modifying or
terminating the Servicing Agreement (other than in respect of an amendment or
modification to cure any inconsistency, ambiguity or manifest error) prior to
the Issuer notifying each Rating Agency and without the prior written consent
and written confirmation of each Rating Agency that such amendment, modification
or termination will not cause its then-current ratings of the Notes to be
reduced.

 

-136-

 

 

ARTICLE 16

CURE RIGHTS; PURCHASE RIGHTS

 

Section 16.1         Underlying Operating Advisor.

 

If the Issuer, as holder of a Collateral Interest has the right pursuant to the
related Underlying Instruments to appoint the operating advisor, directing
holder or Person serving a similar function under such Collateral Interest, each
of the Issuer, the Trustee and the Master Servicer (or Special Servicer if such
Collateral Interest is a Specially Serviced Collateral Interest) shall take such
actions as are reasonably necessary to appoint, prior to the occurrence and
continuance of an Equity Control Termination Event, the Majority Equityholder or
its designee, and after the occurrence and during the continuance of an Equity
Control Termination Event, the Operating Advisor or its designee (subject to the
consent of the Operating Advisor exercised in its sole discretion), to such
position.

 

Section 16.2         Rights of Majority Equityholder; Updated Appraisal

 

In the event a Collateral Interest becomes a Credit Impaired Collateral Interest
or Defaulted Collateral Interest, the Majority Equityholder may direct the
Special Servicer, no more often than once in any 12 month period, to obtain a
new appraisal for the related Collateral Interest Property at the expense of the
Majority Equityholder. The Calculation Amount shall be determined by the Special
Servicer by applying the new appraised value pursuant to the terms of the
definition of Calculation Amount or Deemed Value, as applicable.

 

ARTICLE 17

ADVANCING AGENT

 

Section 17.1         Liability of the Advancing Agent.

 

The Advancing Agent shall be liable in accordance herewith only to the extent of
the obligations specifically imposed upon and undertaken by the Advancing Agent.

 

Section 17.2         Merger or Consolidation of the Advancing Agent.

 

(a)          The Advancing Agent will keep in full effect its existence, rights
and franchises as a corporation under the laws of the jurisdiction in which it
was formed, and will obtain and preserve its qualification to do business as a
foreign corporation in each jurisdiction in which such qualification is or shall
be necessary to protect the validity and enforceability of this Indenture to
perform its duties under this Indenture.

 

-137-

 

 

(b)          Any Person into which the Advancing Agent may be merged or
consolidated, or any corporation resulting from any merger or consolidation to
which the Advancing Agent shall be a party, or any Person succeeding to the
business of the Advancing Agent shall be the successor of the Advancing Agent,
hereunder, without the execution or filing of any paper or any further act on
the part of any of the parties hereto, anything herein to the contrary
notwithstanding (it being understood and agreed by the parties hereto that the
consummation of any such transaction by the Advancing Agent shall have no effect
on the Trustee’s obligations under Section 10.8, which obligations shall
continue pursuant to the terms of Section 10.8).

 

Section 17.3         Limitation on Liability of the Advancing Agent and Others.

 

None of the Advancing Agent or any of its affiliates, directors, officers,
shareholder, employees or agents shall be under any liability for any action
taken or for refraining from the taking of any action in good faith pursuant to
this Indenture, or for errors in judgment; provided, however, that this
provision shall not protect the Advancing Agent against liability to the Issuer
or Noteholders for any material breach of warranties or representations made
herein or any liability which would otherwise be imposed by reason of willful
misfeasance, bad faith or gross negligence in the performance of duties or by
reason of negligent disregard of obligations and duties hereunder. The Advancing
Agent and any director, officer, employee, shareholder or agent of the Advancing
Agent may rely in good faith on any document of any kind prima facie properly
executed and submitted by any Person respecting any matters arising hereunder.
The Advancing Agent and any director, officer, employee, shareholder or agent of
the Advancing Agent shall be indemnified by the Issuer pursuant to the
priorities set forth in Section 11.1(a) and held harmless against any loss,
liability or expense incurred in connection with any legal action relating to
this Indenture or the Notes, other than any loss, liability or expense
(i) specifically required to be borne by the Advancing Agent pursuant to the
terms hereof or otherwise incidental to the performance of obligations and
duties hereunder (except as any such loss, liability or expense shall be
otherwise reimbursable pursuant to this Indenture); or (ii) incurred by reason
of any material breach of a representation, warranty or covenant made herein,
any willful misfeasance, bad faith or gross negligence by the Advancing Agent in
the performance of or negligent disregard of, obligations or duties hereunder or
any violation of any state or federal securities law.

 

Section 17.4         Representations and Warranties of the Advancing Agent.

 

The Advancing Agent represents and warrants that:

 

(a)          the Advancing Agent (i) has been duly organized, is validly
existing and is in good standing under the laws of Ohio, (ii) has full power and
authority to own the Advancing Agent’s assets and to transact the business in
which it is currently engaged, and (iii) is duly qualified and in good standing
under the laws of each jurisdiction where the Advancing Agent’s ownership or
lease of property or the conduct of the Advancing Agent’s business requires, or
the performance of this Indenture would require, such qualification, except for
failures to be so qualified that would not in the aggregate have a material
adverse effect on the business, operations, assets or financial condition of the
Advancing Agent or the ability of the Advancing Agent to perform its obligations
under, or on the validity or enforceability of, the provisions of this Indenture
applicable to the Advancing Agent;

 

-138-

 

 

(b)          the Advancing Agent has full power and authority to execute,
deliver and perform this Indenture; this Indenture has been duly authorized,
executed and delivered by the Advancing Agent and constitutes a legal, valid and
binding agreement of the Advancing Agent, enforceable against it in accordance
with the terms hereof, except that the enforceability hereof may be subject to
(i) bankruptcy, insolvency, reorganization, moratorium or other similar laws now
or hereafter in effect relating to creditors’ rights and (ii) general principles
of equity (regardless of whether such enforcement is considered in a proceeding
in equity or at law);

 

(c)          neither the execution and delivery of this Indenture nor the
performance by the Advancing Agent of its duties hereunder conflicts with or
will violate or result in a breach or violation of any of the terms or
provisions of, or constitutes a default under: (i) the Articles of Incorporation
and bylaws of the Advancing Agent, (ii) the terms of any indenture, contract,
lease, mortgage, deed of trust, note agreement or other evidence of indebtedness
or other agreement, obligation, condition, covenant or instrument to which the
Advancing Agent is a party or is bound, (iii) any law, decree, order, rule or
regulation applicable to the Advancing Agent of any court or regulatory,
administrative or governmental agency, body or authority or arbitrator having
jurisdiction over the Advancing Agent or its properties, and which would have,
in the case of any of (i), (ii) or (iii) of this Section 17.4(c), either
individually or in the aggregate, a material adverse effect on the business,
operations, assets or financial condition of the Advancing Agent or the ability
of the Advancing Agent to perform its obligations under this Indenture;

 

(d)          no litigation is pending or, to the best of the Advancing Agent’s
knowledge, threatened, against the Advancing Agent that would materially and
adversely affect the execution, delivery or enforceability of this Indenture or
the ability of the Advancing Agent to perform any of its obligations under this
Indenture in accordance with the terms hereof; and

 

(e)          no consent, approval, authorization or order of or declaration or
filing with any government, governmental instrumentality or court or other
person is required for the performance by the Advancing Agent of its duties
hereunder, except such as have been duly made or obtained.

 

Section 17.5         Resignation and Removal; Appointment of Successor.

 

(a)          No resignation or removal of the Advancing Agent and no appointment
of a successor Advancing Agent pursuant to this Article 17 shall become
effective until the acceptance of appointment by the successor Advancing Agent
under Section 17.6.

 

(b)          The Advancing Agent may resign at any time by giving written notice
thereof to the Issuer, the Trustee, the Majority Equityholder, the Noteholders
and the 17g-5 Information Provider for posting to the 17g-5 website; provided,
the Advancing Agent must also resign as Master Servicer at the same time, and
any resignation of the Master Servicer will likewise require the resignation of
the Advancing Agent.

 

-139-

 

 

(c)          At any time that a Termination Event (as defined in the Servicing
Agreement) has occurred and has not been remedied, the Advancing Agent may be
removed by Act of at least 66-2/3% of the Noteholders upon written notice
delivered to the Trustee and the Issuer provided that the Advancing Agent must
also be removed as Master Servicer at the same time.

 

(d)          If the Advancing Agent fails to make an Interest Advance required
by this Indenture with respect to a Payment Date and it has not determined that
Interest Advance to be a Nonrecoverable Interest Advance, the Backup Advancing
Agent shall terminate the Advancing Agent, including in its capacity as Master
Servicer and, as successor Advancing Agent and Master Servicer, shall be
required to make such Interest Advance. If, as successor to the Advancing Agent,
the Back-up Advancing Agent fails to make a required Interest Advance and it has
not determined such Interest Advance to be a Nonrecoverable Interest Advance,
the Controlling Class Representative may terminate such Advancing Agent and
replace such Advancing Agent with a successor advancing agent, subject to the
satisfaction of the Rating Agency Condition with respect to each Rating Agency.
In the event that the Controlling Class Representative has not directed the
Trustee to terminate and replace such Advancing Agent within 30 days of such
Advancing Agent’s failure to make a required Interest Advance, any Noteholder
may terminate such Advancing Agent and appoint a successor Advancing Agent.

 

(e)          Subject to Section 17.5(d), if the Advancing Agent shall resign,
upon receiving such notice of resignation, the Issuer shall promptly appoint a
successor advancing agent reasonably acceptable to the Trustee by written
instrument, in duplicate, executed by an Authorized Officer of the Issuer, one
copy of which shall be delivered to the Advancing Agent so resigning and one
copy to the successor Advancing Agent, together with a copy to each Noteholder,
the Trustee and the Controlling Class Representative; provided that such
successor Advancing Agent shall be appointed only subject to satisfaction of the
Rating Agency Condition with respect to each Rating Agency. If no successor
Advancing Agent shall have been appointed and an instrument of acceptance by a
successor Advancing Agent shall not have been delivered to the Advancing Agent
within 30 days after the giving of such notice of resignation, the resigning
Advancing Agent or the Issuer, on behalf of itself and all others similarly
situated, may petition any court of competent jurisdiction for the appointment
of a successor Advancing Agent.

 

(f)          The Issuer shall give prompt notice of each resignation and each
removal of the Advancing Agent and each appointment of a successor Advancing
Agent by mailing written notice of such event by first class mail, postage
prepaid, to each Rating Agency (after providing such notice to the 17g-5
Information Provider for prior posting on the 17g-5 Website) and to the Holders
of the Notes as their names and addresses appear in the Notes Register.

 

Section 17.6         Acceptance of Appointment by Successor Advancing Agent.

 

(a)          Every successor Advancing Agent appointed hereunder shall execute,
acknowledge and deliver to the Issuer, the Trustee and the retiring Advancing
Agent an instrument accepting such appointment. Upon delivery of the required
instruments, the resignation or removal of the retiring Advancing Agent shall
become effective and such successor Advancing Agent, without any further act,
deed or conveyance, shall become vested with all the rights, powers, trusts,
duties and obligations of the retiring Advancing Agent.

 

-140-

 

 

(b)          No appointment of a successor Advancing Agent shall become
effective unless each Rating Agency has confirmed in writing that the employment
of such successor would not adversely affect the rating of the Notes.

 

-141-

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Indenture as of the day and year first above written.

 

  RCMC 2012-CREL1, LLC, as Issuer   By: Redwood Trust, Inc.         By /s/
Harold Zagunis     Name: Harold Zagunis     Title: Managing Director        

WELLS FARGO BANK, NATIONAL

ASSOCIATION, solely as Trustee, Paying

Agent, Transfer Agent, Custodian, Backup

Advancing Agent and Notes Registrar and not

in its individual capacity

        By: /s/ Amy Doyle     Name: Amy Doyle     Title: Vice President        

KEYCORP REAL ESTATE CAPITAL

MARKETS, INC., as Advancing Agent

        By: /s/ Diane Haislip     Name: Diane Haislip     Title: Senior Vice
President

 

 

 

 

Schedule A

 

Collateral Interests

 



                Collateral   Collateral           General   Detailed            
# of   Interest   Interest   Cut-off Date   Maturity   Property   Property
Property Flag   ID   Property Name   Properties   Seller(1)   Type  
Balance($)(2)   Balance($)(2)   Type   Type Loan   1   Plaza Mexico   1   RCMC  
Mezzanine   26,053,979   25,210,068   Retail   Anchored Loan   2   55 West
Monroe   1   RCMC   Mezzanine   21,500,000   21,500,000   Office   CBD Loan   3
  Gansevoort Park Avenue   1   RCMC   Mezzanine   20,000,000   20,000,000  
Hospitality   Full Service Loan   4   Wyvernwood Apartments   1   RCMC   Junior
Mezzanine   19,250,000   19,250,000   Multifamily   Conventional Loan   5   Sun
Development and Management Portfolio   5   RCMC   Mezzanine   17,700,000  
17,700,000   Hospitality   Various Property   5.01   Candlewood Suites
Hattiesburg   1   RCMC   NAP   1,795,151   1,795,151   Hospitality   Limited
Service Property   5.02   Homewood Suites Nashville-Downtown   1   RCMC   NAP  
3,527,425   3,527,425   Hospitality   Limited Service Property   5.03   Hampton
Inn & Suites South Lake Buena Vista   1   RCMC   NAP   2,153,552   2,153,552  
Hospitality   Limited Service Property   5.04   Hilton Garden Inn Ridgefield
Park   1   RCMC   NAP   4,124,760   4,124,760   Hospitality   Limited Service
Property   5.05   Embassy Suites Palmdale   1   RCMC   NAP   6,099,112  
6,099,112   Hospitality   Full Service Loan   6   Investcorp Hotel Portfolio   8
  RCMC   Junior Mezzanine   14,597,500   14,597,500   Hospitality   Full Service
Property   6.01   DoubleTree Tallahassee   1   RCMC   NAP   1,208,155  
1,208,155   Hospitality   Full Service Property   6.02   Hilton Newark Penn
Station   1   RCMC   NAP   1,881,359   1,881,359   Hospitality   Full Service
Property   6.03   Marriott Pittsburgh Airport   1   RCMC   NAP   3,041,561  
3,041,561   Hospitality   Full Service Property   6.04   Sheraton Arlington   1
  RCMC   NAP   2,117,385   2,117,385   Hospitality   Full Service Property  
6.05   DoubleTree Hotel Los Angeles   1   RCMC   NAP   1,541,332   1,541,332  
Hospitality   Full Service Property   6.06   DoubleTree Hotel Syracuse   1  
RCMC   NAP   1,494,625   1,494,625   Hospitality   Full Service Property   6.07
  DoubleTree Park Place Minneapolis   1   RCMC   NAP   1,706,363   1,706,363  
Hospitality   Full Service Property   6.08   DoubleTree Hotel Boston Westborough
  1   RCMC   NAP   1,606,721   1,606,721   Hospitality   Full Service Loan   7  
RiverTown Crossings Mall   1   RCMC   Mezzanine   12,757,747   10,851,236  
Retail   Super Regional Mall Loan   8   681 Fifth Avenue   1   RCMC   Mezzanine
- Pari Passu   12,500,000   12,500,000   Mixed-Use   Retail/Office Loan   9  
Burnham Center   1   RCMC   Mezzanine   12,000,000   12,000,000   Office   CBD
Loan   10   Fifth Third Center   1   RCMC   Mezzanine   10,400,000   10,400,000
  Office   CBD Loan   11   Gateway Plaza   1   RCMC   Mezzanine   10,000,000  
10,000,000   Office   CBD Loan   12   Secure Self Storage Portfolio   4   RCMC  
Mezzanine   10,000,000   10,000,000   Self Storage   Self Storage Property  
12.01   Secure Self Storage - Brooklyn   1   RCMC   NAP   2,882,883   2,882,883
  Self Storage   Self Storage Property   12.02   Secure Self Storage - Bronx   1
  RCMC   NAP   1,914,415   1,914,415   Self Storage   Self Storage Property  
12.03   Secure Self Storage - Queens   1   RCMC   NAP   2,274,775   2,274,775  
Self Storage   Self Storage Property   12.04   Secure Self Storage - Bronx   1  
RCMC   NAP   2,927,927   2,927,927   Self Storage   Self Storage Loan   13  
Paradise Island   1   RCMC   Rake   10,000,000   10,000,000   Multifamily  
Conventional Loan   14   5th & Yesler   1   RCMC   Mezzanine   10,000,000  
10,000,000   Office   CBD Loan   15   ICON Portfolio   19   RCMC   Mezzanine  
7,570,000   7,570,000   Multifamily   Conventional Property   15.01   338 E 55th
St   1   RCMC   NAP   290,000   290,000   Multifamily   Conventional Property  
15.02   340 E 55th St   1   RCMC   NAP   580,000   580,000   Multifamily  
Conventional Property   15.03   344 E 55th St   1   RCMC   NAP   555,000  
555,000   Multifamily   Conventional Property   15.04   340 E 61st St   1   RCMC
  NAP   310,000   310,000   Multifamily   Conventional Property   15.05   332 E
71st St   1   RCMC   NAP   610,000   610,000   Multifamily   Conventional
Property   15.06   502 E 73rd St   1   RCMC   NAP   300,000   300,000  
Multifamily   Conventional Property   15.07   322 E 74th St   1   RCMC   NAP  
455,000   455,000   Multifamily   Conventional Property   15.08   242 E 75th St
  1   RCMC   NAP   360,000   360,000   Multifamily   Conventional Property  
15.09   342 E 76th St   1   RCMC   NAP   340,000   340,000   Multifamily  
Conventional Property   15.10   244 E 78th St   1   RCMC   NAP   620,000  
620,000   Multifamily   Conventional Property   15.11   323 E 78th St   1   RCMC
  NAP   420,000   420,000   Multifamily   Conventional Property   15.12   405 E
78th St   1   RCMC   NAP   290,000   290,000   Multifamily   Conventional
Property   15.13   443 E 78th St   1   RCMC   NAP   350,000   350,000  
Multifamily   Conventional Property   15.14   340 E 81st St   1   RCMC   NAP  
240,000   240,000   Multifamily   Conventional Property   15.15   407 E 81st St
  1   RCMC   NAP   370,000   370,000   Multifamily   Conventional Property  
15.16   409 E 81st St   1   RCMC   NAP   370,000   370,000   Multifamily  
Conventional Property   15.17   419 E 82nd St   1   RCMC   NAP   345,000  
345,000   Multifamily   Conventional Property   15.18   513 E 82nd St   1   RCMC
  NAP   480,000   480,000   Multifamily   Conventional Property   15.19   228 E
84th St   1   RCMC   NAP   285,000   285,000   Multifamily   Conventional Loan  
16   Village Walk at Eastlake   1   RCMC   Mezzanine   7,000,000   7,000,000  
Retail   Anchored Loan   17   Broward Apartment Portfolio   2   RCMC   Preferred
Equity   6,857,000   6,857,000   Multifamily   Conventional Property   17.01  
Water's Edge Apartments   1   RCMC   NAP   3,506,000   3,506,000   Multifamily  
Conventional Property   17.02   Southern Pointe   1   RCMC   NAP   3,351,000  
3,351,000   Multifamily   Conventional Loan   18   177 Livingston Street   1  
RCMC   Mezzanine   6,000,000   6,000,000   Office   CBD Loan   19   200 Las Olas
Circle   1   RCMC   Mezzanine   6,000,000   6,000,000   Office   CBD Loan   20  
ICON Downtown Portfolio   7   RCMC   Mezzanine   5,875,000   5,875,000  
Multifamily   Conventional Property   20.01   307-309 Mott Street   1   RCMC  
NAP   975,000   975,000   Multifamily   Conventional Property   20.02   316 West
14th Street   1   RCMC   NAP   525,000   525,000   Multifamily   Conventional
Property   20.03   320-324 West 14th Street   1   RCMC   NAP   1,500,000  
1,500,000   Multifamily   Conventional Property   20.04   43 Orchard Street   1
  RCMC   NAP   950,000   950,000   Multifamily   Conventional Property   20.05  
522 East 5th Street   1   RCMC   NAP   400,000   400,000   Multifamily  
Conventional Property   20.06   610 East 9th Street   1   RCMC   NAP   1,000,000
  1,000,000   Multifamily   Conventional Property   20.07   8 Centre Market
Place   1   RCMC   NAP   525,000   525,000   Multifamily   Conventional Loan  
21   Metro 67 Apartments   1   RCMC   Mezzanine   5,650,000   5,650,000  
Multifamily   Conventional Loan   22   Club Quarters Midtown   1   RCMC   B-Note
  5,500,000   5,302,003   Hospitality   Full Service Loan   23   Providence at
Harbour Club   1   RCMC   Mezzanine   5,000,000   4,622,195   Multifamily  
Conventional Loan   24   Morningstar Self Storage   7   RCMC   Mezzanine  
5,000,000   5,000,000   Self Storage   Self Storage Property   24.01  
Morningstar Mini-Storage of Alpharetta   1   RCMC   NAP   1,445,233   1,445,233
  Self Storage   Self Storage Property   24.02   Morningstar - Dillon Road   1  
RCMC   NAP   390,467   390,467   Self Storage   Self Storage Property   24.03  
Morningstar - Archer Road   1   RCMC   NAP   202,840   202,840   Self Storage  
Self Storage Property   24.04   Morningstar - Marshland Road   1   RCMC   NAP  
268,763   268,763   Self Storage   Self Storage Property   24.05   Morningstar -
Mathews Drive   1   RCMC   NAP   1,019,270   1,019,270   Self Storage   Self
Storage Property   24.06   Moringstar Mini-Storage - Summerville, SC   1   RCMC
  NAP   953,347   953,347   Self Storage   Self Storage Property   24.07  
Morningstar Mini-Storage - Charlotte   1   RCMC   NAP   720,081   720,081   Self
Storage   Self Storage Loan   25   The Ashlar Apartment Homes   1   RCMC  
Preferred Equity   4,570,000   4,570,000   Multifamily   Conventional Loan   26
  Texan Apartments   2   RCMC   Preferred Equity   4,315,000   4,315,000  
Multifamily   Student Housing Property   26.01   Texan Pearl   1   RCMC   NAP  
2,260,000   2,260,000   Multifamily   Student Housing Property   26.02   Texan
Shoal Creek   1   RCMC   NAP   2,055,000   2,055,000   Multifamily   Student
Housing Loan   27   Paddock at Eastpoint   1   RCMC   Mezzanine   4,000,000  
4,000,000   Multifamily   Conventional Loan   28   The Falls at Westover Hills  
1   RCMC   Mezzanine   4,000,000   4,000,000   Multifamily   Conventional Loan  
29   Brick Row Apartments   1   RCMC   Preferred Equity   4,000,000   4,000,000
  Multifamily   Conventional Loan   30   Magellan Storage - Costa Mesa   1  
RCMC   Mezzanine   3,000,000   3,000,000   Self Storage   Self Storage

 

(1) Redwood Commercial Mortgage Corporation

 

(2) With respect to any Collateral Interest securing a multi-property loan, the
amounts under the headings “Cut-off Date Balance” and “Maturity Balance” reflect
the Allocated Loan Amount for such Collateral Interest Property.

  

 

 

 

Schedule B

 

Credit Impaired Debt Yield Thresholds

 

Collateral Interest  Credit Impaired
Debt Yield
Threshold  Plaza Mexico   6.8% 55 West Monroe   6.4% Gansevoort Park Avenue 
 5.0% Wyvernwood Apartments   5.6% Sun Development and Management Portfolio 
 7.0% Investcorp Hotel Portfolio   5.1% RiverTown Crossings Mall   6.9% 681
Fifth Avenue   4.8% Burnham Center   6.9% Gateway Plaza   6.9% Fifth Third
Center   6.2% Secure Self Storage Portfolio   5.4% Paradise Island   5.5% 5th &
Yesler   5.3% ICON Portfolio   4.9% Village Walk at Eastlake   6.0% Broward
Apartment Portfolio   5.3% 177 Livingston Street   6.1% 200 Las Olas Circle 
 6.2% ICON Downtown Portfolio   4.6% Metro 67 Apartments   6.2% Club Quarters
Midtown   6.3% Providence at Harbour Club   8.1% Morningstar Self Storage   6.5%
The Ashlar Apartment Homes   6.0% Texan Apartments   5.6% Paddock at Eastpoint 
 6.0% The Falls at Westover Hills   6.2% Brick Row Apartments   4.0% Magellan
Storage – Costa Mesa   6.3%

 

 

 

 

Schedule C

 

Recovery Rates

 

With respect to the B Note and Rake Bond:

 

Tranche as % of Collateral Interest Capital Structure1

 

Min %
(Exc)   Max%   Aaa   Aa   A   Baa   Ba   B   Below
B   70%   100%   85%   80%   65%   55%   45%   30%   0%  10%   70%   75%   70% 
 55%   45%   35%   25%   0%  5%   10%   65%   55%   45%   35%   25%   15%   0%
 2%   5%   55%   45%   35%   30%   20%   10%   0%  0%   2%   45%   35%   25% 
 20%   10%   5%   0%

 

With respect to Mezzanine Loans and Preferred Equity Securities:

 

Tranche as % of Collateral Interest Capital Structure2

 

Min %
(Exc)   Max%   Aaa   Aa   A   Baa   Ba   B   Below
B   70%   100%   80%   75%   60%   50%   40%   25%   0%  10%   70%   70%   65% 
 50%   40%   30%   20%   0%  5%   10%   60%   50%   40%   30%   20%   10%   0%
 2%   5%   50%   40%   30%   25%   15%   5%   0%  0%   2%   40%   30%   20% 
 15%   5%   0%   0%

 



 

1For purposes of calculating the percentage of capital structure at issuance
with respect to the B Note or Rake Bond, such amount shall be a percentage equal
to a fraction, the numerator of which is the aggregate principal balance of
(a) such B Note or Rake Bond and (b) any interest which is pari passu with such
B Note or Rake Bond and secured by the same commercial mortgage, and the
denominator of which is the total funded principal balance secured by the
mortgaged property. Ratings on the chart below refer to the current rating or
credit assessment applicable to the Collateral Interest, which ratings are
periodically updated and communicated to the Issuer.

 

2For purposes of calculating the percentage of capital structure at issuance
with respect to the Mezzanine Loan or Preferred Equity Interest, such amount
shall be a percentage equal to a fraction, the numerator of which is the
aggregate principal balance of (a) such Mezzanine Loan or Preferred Equity
Interest and (b) any interest that is pari passu with such Mezzanine Loan or
Preferred Equity Interest and secured or backed by an interest in any entity
related to the same commercial property, and the denominator of which is the
total funded principal balance of any debt or Preferred Equity Interest related
to the same commercial property. Ratings on the chart below refer to the current
rating or credit assessment applicable to the Collateral Interest, which ratings
are periodically updated and communicated to the Issuer.

 

 

 

 



  

Exhibits to Indenture, dated as of November 28, 2012,

 

among

 

RCMC 2012 CREL1, LLC, as Issuer,

 

KeyCorp Real Estate Capital Markets, Inc., as Advancing Agent,

 

and

 

Wells Fargo Bank, National Association, as Trustee, Paying Agent, Transfer
Agent, Custodian, Backup Advancing Agent and Notes Registrar

 

 

 

 

EXHIBIT A-1

 

FORM OF CLASS A SENIOR SECURED NOTE DUE 2018

[REGULATION S] [RULE 144A] GLOBAL SECURITY

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND THE
ISSUER HAS NOT BEEN REGISTERED UNDER THE UNITED STATES INVESTMENT COMPANY ACT OF
1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT BE OFFERED, SOLD, PLEDGED
OR OTHERWISE TRANSFERRED, EXCEPT: (A)(1) TO A “QUALIFIED INSTITUTIONAL BUYER” (A
“QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) AND IS
EITHER PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QIB IN A PRINCIPAL
AMOUNT OF NOT LESS THAN $250,000 (AND INTEGRAL MULTIPLES OF $1,000 IN EXCESS
THEREOF) FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING
THE REQUIREMENTS OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR RESALE
PURSUANT TO RULE 144A, SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS
SPECIFIED IN THE INDENTURE; OR (2) TO A NON-“U.S. PERSON” IN AN “OFFSHORE
TRANSACTION,” AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION
S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN
A PRINCIPAL AMOUNT OF NOT LESS THAN $250,000 (AND INTEGRAL MULTIPLES OF $1,000
IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED
IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF
ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH
PURCHASER OF A GLOBAL SECURITY WILL BE DEEMED TO HAVE MADE THE REPRESENTATIONS
AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN
VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB
INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE TRUSTEE OR
ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER DETERMINES OR IS NOTIFIED THAT THE
HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH GLOBAL SECURITY WAS IN BREACH, AT THE
TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE INDENTURE, THE
TRUSTEE MAY CONSIDER THE ACQUISITION OF SUCH INTEREST IN SUCH GLOBAL SECURITY
VOID AND REQUIRE THAT SUCH INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED
BY THE ISSUER.

 

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE ISSUER OR
ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE ISSUED
IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS REQUESTED
BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE TO CEDE &
CO.).

 

THIS NOTE IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE AND IS
REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY.  THIS NOTE
MAY NOT BE EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN
THE NAME OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE
LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

 

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN.  ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF.  ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE TRUSTEE.

 

A-1-2

 

 

[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S) AT ANY TIME. IN ADDITION, AN INTEREST IN THIS NOTE MAY
ONLY BE HELD THROUGH EUROCLEAR OR CLEARSTREAM, LUXEMBOURG AT ANY TIME.]1

 



 

1Regulation S Global Securities.

 

A-1-3

 

 

RCMC 2012-CREL1, LLC

 

CLASS A SENIOR SECURED NOTE DUE 2018

 

No. [Reg. S][144A]- ___ Up to CUSIP No. [U7535B AA9]2[74935T AA9]3
U.S.$171,746,000 ISIN: [USU7535BAA99]4[US74935TAA97]5  

 

RCMC 2012-CREL1, LLC, a Delaware limited liability company (the “Issuer”) for
value received, hereby promises to pay to CEDE & CO. or its registered assigns
(a) upon presentation and surrender of this Note (except as otherwise permitted
by the Indenture referred to below), the principal sum of up to 171,746,000
United States Dollars (U.S. $171,746,000), or such other principal sum as is
equal to the aggregate principal amount of the Class A Notes identified from
time to time on the records of the Trustee and Schedule A hereto as being
represented by this [Rule 144A] [Regulation S] Global Security, on the Payment
Date occurring in December 2018 (the “Stated Maturity”), to the extent not
previously paid, in accordance with the Indenture referred to below unless the
unpaid principal of this Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise and (b) the
Interest Distribution Amount allocable to this Note in accordance with the
Indenture payable initially on December 17, 2012, and thereafter monthly on the
4th Business Day after the 11th day of each calendar month (or if such day is
not a Business Day, then on the next succeeding Business Day) (each, a “Payment
Date”). Interest on the Class A Notes shall accrue at the Note Interest Rate and
shall be computed on the basis of a 360-day year comprised of twelve 30-day
months. The interest so payable on any Payment Date will, as provided in the
Indenture, be paid to the Person in whose name this Note (or one or more
predecessor Notes) is registered at the close of business on the Record Date for
such interest, which shall be the fifteenth day (whether or not a Business Day)
prior to the applicable Payment Date.

 

The obligations of the Issuer under this Note and the Indenture are limited
recourse obligations of the Issuer payable solely from the Collateral Interests
and other Assets pledged by the Issuer as security for the Notes under the
Indenture, and in the event the Collateral Interests and such other Assets are
insufficient to satisfy such obligations, any claims of the Holders of the Notes
shall be extinguished, all in accordance with the Indenture.

 

The payment of interest on this Note is senior to the payments of distributions
on the Issuer Equity Securities. So long as any Class A Notes are Outstanding,
the Issuer Equity Securities will receive payments only in accordance with the
Priority of Payments. The principal of this Note shall be due and payable no
later than the Stated Maturity unless the unpaid principal of such Note becomes
due and payable at an earlier date by declaration of acceleration, call for
redemption or otherwise.

 

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee and Paying Agent, to
the extent of available funds as set forth in the Indenture and subject to any
laws or regulations applicable thereto, by wire transfer in immediately
available funds to a Dollar account maintained by the Registered Holder hereof;
provided that the Registered Holder shall have provided wiring instructions to
the Trustee on or before the related Record Date, or, if wire transfer cannot be
effected, by Dollar check drawn on a bank as provided in the Indenture and
mailed to the Registered Holder at its address in the Notes Register.

 

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity unless
payment of principal is improperly withheld or unless a Default is otherwise
made with respect to such payments of principal.

 



 

2For Regulation S Global Security.

 

3For Rule 144A Global Security.

 

4For Regulation S Global Security.

 

5For Rule 144A Global Security.

 

A-1-4

 

 

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Trustee and Paying Agent.

 

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

 

Except as specifically provided herein and in the Indenture, the Issuer shall
not be required to make any payment with respect to any tax, assessment or other
governmental charge imposed by any government or any political subdivision or
taxing authority thereof or therein.

 

Unless the certificate of authentication hereon has been executed by the Trustee
by the manual signature of one of its authorized officers, this Note shall not
be entitled to any benefit under the Indenture or be valid or obligatory for any
purpose.

 

This Note is one of a duly authorized issue of Class A Senior Secured Notes Due
2018, of the Issuer (the “Class A Notes”), limited in aggregate principal amount
to U.S. $171,746,000 issued under an indenture dated as of November 28, 2012
(the “Indenture”) by and among the Issuer, KeyCorp Real Estate Capital Markets,
Inc., as Advancing Agent and Wells Fargo Bank, National Association, as trustee
(in such capacity and together with any successor trustee permitted under the
Indenture, the “Trustee”), Paying Agent, Transfer Agent, Custodian, Backup
Advancing Agent and Notes Registrar.

 

Concurrently with the issuance of the Notes, the Issuer also will issue Issuer
Equity Securities under the Issuer’s Limited Liability Company Agreement, which
will constitute all of the common equity interests in the Issuer.

 

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Trustee, the Advancing Agent, the
Holders of the Notes and the Issuer Equity Securities and the terms upon which
the Notes are, and are to be, executed, authenticated and delivered.

 

Payments of principal of the Class A Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

Pursuant to Section 9.1(a) of the Indenture, the Notes are subject to redemption
by the Issuer at the direction of the Majority Equityholder (such redemption, a
“Clean-up Call”), in whole but not in part, at a price equal to the applicable
Redemption Price, upon notice given in the manner provided in the Indenture, on
any Payment Date on or after the Payment Date on which the Aggregate Outstanding
Amount of the Notes has been reduced to 10% of the Aggregate Outstanding Amount
of the Notes on the Closing Date; provided, that the funds available to be used
for such redemption will be sufficient to pay the Redemption Price and certain
other amounts due and payable under the Indenture.

 

Pursuant to Section 9.1(b) of the Indenture, the Notes and the Issuer Equity
Securities shall be redeemable, in whole but not in part, by Act of a Majority
Equityholder delivered to the Trustee, on the Payment Date following the
occurrence of a Tax Event if the Tax Materiality Condition is satisfied at a
price equal to the applicable Redemption Prices; provided that that the funds
available to be used for such Tax Redemption will be sufficient to pay the
Redemption Price and certain other amounts due and payable under the Indenture.

 

Pursuant to Section 9.1(c) of the Indenture, the Notes are subject to
redemption, in whole but not in part, by the Issuer at a price equal to the
applicable Redemption Prices, on any Payment Date occurring after the end of the
Non-call Period at the direction of the Issuer (such redemption, an “Optional
Redemption”) by Act of a Majority Equityholder delivered to the Trustee;
provided that the funds available to be used for such Optional Redemption will
be sufficient to pay the Redemption Price and certain other amounts due and
payable under the Indenture.

 

A-1-5

 

 

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

 

Pursuant to Section 9.5 of the Indenture, if either of the Coverage Tests are
not satisfied as of the most recent Measurement Date, the Notes shall be
redeemed from Interest Proceeds as set forth in the Indenture, only, and to the
extent necessary, to cause each of the Coverage Tests to be satisfied.

 

If an Event of Default shall occur and be continuing, the Class A Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

 

The Notes are issuable in minimum denominations of $250,000 and integral
multiples of $1,000 in excess thereof.

 

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

 

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture.

 

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

 

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Master Servicer, the
Special Servicer, the Trustee, the Paying Agent, the Operating Advisor or the
Reporting Agent or any of their respective affiliates is acting as a fiduciary
or financial or investment advisor for such Holder or beneficial owner; (B) such
Holder or beneficial owner is not relying (for purposes of making any investment
decision or otherwise) upon any advice, counsel or representations (whether
written or oral) of the Issuer, the Master Servicer, the Special Servicer, the
Trustee, the Paying Agent, the Operating Advisor, the Reporting Agent or any of
their respective affiliates other than any statements in the final offering
memorandum for the Notes, and such Holder or beneficial owner has read and
understands such final offering memorandum; (C) such Holder or beneficial owner
has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisors to the extent it has deemed necessary and has
made its own investment decisions (including decisions regarding the suitability
of any transaction pursuant to the Indenture) based upon its own judgment and
upon any advice from such advisors as it has deemed necessary and not upon any
view expressed by the Issuer, the Master Servicer, the Special Servicer, the
Trustee, the Paying Agent, the Operating Advisor, the Reporting Agent or any of
their respective affiliates.

 

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Master Servicer, the Special Servicer and
the Trustee that either (A) no part of the funds being used to pay the purchase
price for such Notes constitutes an asset of any “employee benefit plan” (as
defined in Section 3(3) of ERISA) or “plan” (as defined in Section 4975(e)(1) of
the Code) that is subject to Title I of ERISA or Section 4975 of the Code or any
other employee benefit plan or plan which is subject to any federal, state or
local law (“Similar Law”) that is substantially similar to Section 406 of ERISA
or Section 4975 of the Code (each a “Benefit Plan”), or an entity whose
underlying assets include plan assets of any such Benefit Plan, or (B) if the
funds being used to pay the purchase price for such Notes include plan assets of
any Benefit Plan, its purchase and holding will not constitute or result in a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code, or in the case of any Benefit Plan subject to Similar Law, will not
constitute or result in a non-exempt violation of Similar Law.

 

A-1-6

 

 

Title to Notes shall pass by registration in the Register kept by the Trustee,
acting through its Corporate Trust Office.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Trustee may require payment of a sum sufficient
to cover any tax or other governmental charge payable in connection therewith.

 

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER IN ANY APPLICABLE OR RELEVANT JURISDICTION UNTIL
AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE PREFERENCE PERIOD
THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED UNDER THE
INDENTURE.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

A-1-7

 

 

IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.

 

Dated as of November 28, 2012

 

  RCMC 2012-CREL1, LLC, as Issuer       By: Redwood Trust, Inc., a Maryland
corporation, as its
sole member       By:       Name:     Title:

 

A-1-8

 

 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.

 

  Wells Fargo Bank, National Association, as Trustee       By:      
Authenticating Agent

 

A-1-9

 

 

ASSIGNMENT FORM

 

For value received _________________________________________________

 

hereby sell, assign and transfer unto

 

______________________________________________

 

______________________________________________

Please insert social security or

other identifying number of assignee

 

Please print or type name

and address, including zip code,

of assignee:

 

                the within Note and does hereby irrevocably constitute and
appoint ___________________________ Attorney to transfer the Note on the books
of the Issuer with full power of substitution in the premises.

 

Date: Your Signature:       (Sign exactly as your name     appears on this Note)

 

A-1-10

 

 

SCHEDULE A

 

EXCHANGES IN GLOBAL SECURITY

 

This Note shall be issued in the original principal balance of
U.S.$[171,746,000]6[0]7 on the Closing Date. The following exchanges of a part
of this [Rule 144A][Regulation S] Global Security have been made:

 

Date of Exchange   Amount of
Decrease in
Principal Amount
of this
Global Security   Amount of
Increase in
Principal Amount
of this
Global Security   Principal Amount
of
this Global Security
following such
decrease (or
increase)   Signature of
authorized officer
of Trustee or
securities
Custodian                                            

 



 

6 Rule 144A Global Security

 

7 Regulation S Global Security

 

A-1-11

 

 

Exhibit A-2

 

FORM OF CLASS A SENIOR SECURED NOTE DUE 2018

DEFINITIVE NOTE

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND THE
ISSUER HAS NOT BEEN REGISTERED UNDER THE UNITED STATES INVESTMENT COMPANY ACT OF
1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT BE OFFERED, SOLD, PLEDGED
OR OTHERWISE TRANSFERRED, EXCEPT:  (A) EITHER (1)(X) TO A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”) OR (Y) AN INSTITUTIONAL “ACCREDITED INVESTOR” (AS DEFINED IN RULE
501(1), (2), (3) OR (7) OF REGULATION D UNDER THE SECURITIES ACT) (AN “IAI”) IN
A PRINCIPAL AMOUNT OF NOT LESS THAN $250,000 (AND INTEGRAL MULTIPLES OF $1,000
IN EXCESS THEREOF) FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION
MEETING THE REQUIREMENTS OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR
RESALE PURSUANT TO RULE 144A, SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS
SPECIFIED IN THE INDENTURE; OR (2) TO A NON-“U.S. PERSON” IN AN “OFFSHORE
TRANSACTION,” AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION
S”) IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $250,000 (AND INTEGRAL MULTIPLES OF $1,000 IN
EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN
THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER
OF A DEFINITIVE NOTE WILL BE REQUIRED TO MAKE THE REPRESENTATIONS AND AGREEMENTS
SET FORTH IN SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE
FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT
OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE TRUSTEE OR ANY INTERMEDIARY. IF
AT ANY TIME, THE ISSUER DETERMINES OR IS NOTIFIED THAT THE HOLDER OF SUCH NOTE
WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE
INDENTURE, THE TRUSTEE MAY CONSIDER THE ACQUISITION OF THIS NOTE VOID AND
REQUIRE THAT THIS NOTE BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER.

 

A-2-1

 

 

RCMC 2012-CREL1, LLC

 

CLASS A SENIOR SECURED NOTE DUE 2018

 

No. IAI- __   CUSIP No.  74935T AB7 U.S.$[___________] ISIN: US74935TAB70  

 

RCMC 2012-CREL1, LLC, a Delaware limited liability company (the “Issuer”) for
value received, hereby promises to pay to [_______] or its registered assigns
(a) upon presentation and surrender of this Note (except as otherwise permitted
by the Indenture referred to below), the principal sum of [__________] United
States Dollars (U.S.$[__________]) on the Payment Date occurring in December
2018 (the “Stated Maturity”), to the extent not previously paid, in accordance
with the Indenture referred to below unless the unpaid principal of this Note
becomes due and payable at an earlier date by declaration of acceleration, call
for redemption or otherwise and (b) the Interest Distribution Amount allocable
to this Note in accordance with the Indenture payable initially on December 17,
2012, and thereafter monthly on the 4th Business Day after the 11th day of each
calendar month (or if such day is not a Business Day, then on the next
succeeding Business Day) (each, a “Payment Date”). Interest on the Class A Notes
shall accrue at the Note Interest Rate and shall be computed on the basis of a
360-day year comprised of twelve 30-day months. The interest so payable on any
Payment Date will, as provided in the Indenture, be paid to the Person in whose
name this Note (or one or more predecessor Notes) is registered at the close of
business on the Record Date for such interest, which shall be the fifteenth day
(whether or not a Business Day) prior to the applicable Payment Date.

 

The obligations of the Issuer under this Note and the Indenture are limited
recourse obligations of the Issuer payable solely from the Collateral Interests
and other Assets pledged by the Issuer as security for the Notes under the
Indenture, and in the event the Collateral Interests and such other Assets are
insufficient to satisfy such obligations, any claims of the Holders of the Notes
shall be extinguished, all in accordance with the Indenture.

 

The payment of interest on this Note is senior to the payments of distributions
on the Issuer Equity Securities. So long as any Class A Notes are Outstanding,
the Issuer Equity Securities will receive payments only in accordance with the
Priority of Payments. The principal of this Note shall be due and payable no
later than the Stated Maturity unless the unpaid principal of such Note becomes
due and payable at an earlier date by declaration of acceleration, call for
redemption or otherwise.

 

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Trustee and Paying Agent, to
the extent of available funds as set forth in the Indenture and subject to any
laws or regulations applicable thereto, by wire transfer in immediately
available funds to a Dollar account maintained by the Registered Holder hereof;
provided that the Registered Holder shall have provided wiring instructions to
the Trustee on or before the related Record Date, or, if wire transfer cannot be
effected, by Dollar check drawn on a bank as provided in the Indenture and
mailed to the Registered Holder at its address in the Notes Register.

 

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity unless
payment of principal is improperly withheld or unless a Default is otherwise
made with respect to such payments of principal.

 

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Trustee and Paying Agent.

 

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

 

A-2-2

 

 

Except as specifically provided herein and in the Indenture, the Issuer shall
not be required to make any payment with respect to any tax, assessment or other
governmental charge imposed by any government or any political subdivision or
taxing authority thereof or therein.

 

Unless the certificate of authentication hereon has been executed by the Trustee
by the manual signature of one of its authorized officers, this Note shall not
be entitled to any benefit under the Indenture or be valid or obligatory for any
purpose.

 

This Note is one of a duly authorized issue of Class A Senior Secured Notes Due
2018, of the Issuer (the “Class A Notes”), limited in aggregate principal amount
to U.S. $171,746,000 issued under an indenture dated as of November 28, 2012
(the “Indenture”) by and among the Issuer, KeyCorp Real Estate Capital Markets,
Inc., as Advancing Agent (the “Master Servicer”) and Wells Fargo Bank, National
Association, as trustee (in such capacity and together with any successor
trustee permitted under the Indenture, the “Trustee”), Paying Agent, Transfer
Agent, Custodian, Backup Advancing Agent and Notes Registrar.

 

Concurrently with the issuance of the Notes, the Issuer also will issue Issuer
Equity Securities under the Issuer’s Limited Liability Company Agreement, which
will constitute all of the common equity interests in the Issuer.

 

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Trustee, Advancing Agent, the
Holders of the Notes and the Issuer Equity Securities and the terms upon which
the Notes are, and are to be, executed, authenticated and delivered.

 

Payments of principal of the Class A Notes shall be payable in accordance with
Section 11.1(a) of the Indenture.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

Pursuant to Section 9.1(a) of the Indenture, the Notes are subject to redemption
by the Issuer at the direction of the Majority Equityholder (such redemption, a
“Clean-up Call”), in whole but not in part, at a price equal to the applicable
Redemption Price, upon notice given in the manner provided in the Indenture, on
any Payment Date on or after the Payment Date on which the Aggregate Outstanding
Amount of the Notes has been reduced to 10% of the Aggregate Outstanding Amount
of the Notes on the Closing Date; provided, that the funds available to be used
for such redemption will be sufficient to pay the Redemption Price and certain
other amounts due and payable under the Indenture.

 

Pursuant to Section 9.1(b) of the Indenture, the Notes and the Issuer Equity
Securities shall be redeemable, in whole but not in part, by Act of a Majority
Equityholder delivered to the Trustee, on the Payment Date following the
occurrence of a Tax Event if the Tax Materiality Condition is satisfied at a
price equal to the applicable Redemption Prices; provided that that the funds
available to be used for such Tax Redemption will be sufficient to pay the
Redemption Price and certain other amounts due and payable under the Indenture.

 

Pursuant to Section 9.1(c) of the Indenture, the Notes are subject to
redemption, in whole but not in part, by the Issuer at a price equal to the
applicable Redemption Prices, on any Payment Date occurring after the end of the
Non-call Period at the direction of the Issuer (such redemption, an “Optional
Redemption”) by Act of a Majority Equityholder delivered to the Trustee;
provided that the funds available to be used for such Optional Redemption will
be sufficient to pay the Redemption Price and certain other amounts due and
payable under the Indenture.

 

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

 

A-2-3

 

 

Pursuant to Section 9.5 of the Indenture, if either of the Coverage Tests are
not satisfied as of the most recent Measurement Date, the Notes shall be
redeemed from Interest Proceeds as set forth in the Indenture, only, and to the
extent necessary, to cause each of the Coverage Tests to be satisfied.

 

If an Event of Default shall occur and be continuing, the Class A Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

 

The Notes are issuable in minimum denominations of $250,000 and integral
multiples of $1,000 in excess thereof.

 

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

 

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture.

 

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

 

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Issuer, the Master Servicer, the
Special Servicer, the Trustee, the Paying Agent, the Operating Advisor or the
Reporting Agent or any of their respective affiliates is acting as a fiduciary
or financial or investment advisor for such Holder or beneficial owner; (B) such
Holder or beneficial owner is not relying (for purposes of making any investment
decision or otherwise) upon any advice, counsel or representations (whether
written or oral) of the Issuer, the Master Servicer, the Special Servicer, the
Trustee, the Paying Agent, the Operating Advisor, the Reporting Agent or any of
their respective affiliates other than any statements in the final offering
memorandum for the Notes, and such Holder or beneficial owner has read and
understands such final offering memorandum; (C) such Holder or beneficial owner
has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisors to the extent it has deemed necessary and has
made its own investment decisions (including decisions regarding the suitability
of any transaction pursuant to the Indenture) based upon its own judgment and
upon any advice from such advisors as it has deemed necessary and not upon any
view expressed by the Issuer, the Master Servicer, the Special Servicer, the
Trustee, the Paying Agent, the Operating Advisor, the Reporting Agent or any of
their respective affiliates.

 

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented to the Issuer, the Master Servicer, the Special Servicer and
the Trustee that either (A) no part of the funds being used to pay the purchase
price for such Notes constitutes an asset of any “employee benefit plan” (as
defined in Section 3(3) of ERISA) or “plan” (as defined in Section 4975(e)(1) of
the Code) that is subject to Title I of ERISA or Section 4975 of the Code or any
other employee benefit plan or plan which is subject to any federal, state or
local law (“Similar Law”) that is substantially similar to Section 406 of ERISA
or Section 4975 of the Code (each a “Benefit Plan”), or an entity whose
underlying assets include plan assets of any such Benefit Plan, or (B) if the
funds being used to pay the purchase price for such Notes include plan assets of
any Benefit Plan, its purchase and holding will not constitute or result in a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code, or in the case of any Benefit Plan subject to Similar Law, will not
constitute or result in a non-exempt violation of Similar Law.

 

Title to Notes shall pass by registration in the Register kept by the Trustee,
acting through its Corporate Trust Office.

 

A-2-4

 

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Trustee may require payment of a sum sufficient
to cover any tax or other governmental charge payable in connection therewith.

 

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee or to the Holder hereof is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
thereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or under the Indenture,
or otherwise, shall not prevent the concurrent assertion or employment of any
other appropriate right or remedy.

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER IN ANY APPLICABLE OR RELEVANT JURISDICTION UNTIL
AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE PREFERENCE PERIOD
THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED UNDER THE
INDENTURE.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

A-2-5

 

 

IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.

 

Dated as of [________]

 



  RCMC 2012-CREL1, LLC, as Issuer       By: Redwood Trust, Inc., a Maryland
corporation, as its
sole member       By:       Name:     Title:



 

A-2-6

 

 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.

 

  Wells Fargo Bank, National Association, as Trustee       By:      
Authenticating Agent

 

A-2-7

 

 

ASSIGNMENT FORM

 

For value received _________________________________________________

 

hereby sell, assign and transfer unto

 

______________________________________________

 

______________________________________________

Please insert social security or

other identifying number of assignee

 

Please print or type name

and address, including zip code,

of assignee:

 

                the within Note and does hereby irrevocably constitute and
appoint ___________________________ Attorney to transfer the Note on the books
of the Issuer with full power of substitution in the premises.

 

Date: Your Signature:       (Sign exactly as your name     appears on this Note)

 

A-2-8

 

 

EXHIBIT B-1

 

FORM OF TRANSFER CERTIFICATE FOR TRANSFER FROM A RULE 144A

GLOBAL SECURITY OR DEFINITIVE NOTE TO A REGULATION S GLOBAL SECURITY

(Transfer pursuant to Article 2 of the Indenture)

 



 

 

 Wells Fargo Bank, National Association

Sixth Street and Marquette Avenue

Minneapolis, Minnesota 55479-0113

 

Re:RCMC 2012-CREL1, LLC, as Issuer of: the Class A Senior Secured Notes, due
2018 (the “Transferred Notes”)

 

Reference is hereby made to the Indenture, dated as of November 28, 2012 (the
“Indenture”) by and among RCMC 2012-CREL1, LLC, as Issuer of the Notes, Wells
Fargo Bank, National Association, as Trustee, and KeyCorp Real Estate Capital
Markets, Inc., as Advancing Agent. Capitalized terms used but not defined herein
will have the meanings assigned to such terms in the Indenture and if not
defined in the Indenture then such terms will have the meanings assigned to them
in Regulation S (“Regulation S”), or Rule 144A (“Rule 144A”), under the United
States Securities Act of 1933, as amended (the “Securities Act”).

 

This letter relates to the transfer of $[  ] aggregate principal amount of Notes
being transferred for an equivalent beneficial interest in a Regulation S Global
Securities in the name of [name of transferee] (the “Transferee”).

 

In connection with such request, the Transferee hereby certifies that such
transfer has been effected in accordance with the transfer restrictions set
forth in the Indenture and the Offering Circular, dated as of November 20, 2012,
and hereby represents, warrants and agrees for the benefit of the Issuer, the
Trustee, the Paying Agent and their counsel that:

 

1. at the time the buy order was originated, the Transferee was outside the
United States;

 

2. the Transferee is not a U.S. Person (“U.S. Person”), as defined in
Regulation S;

 

3. the transfer is being made in an “offshore transaction” (“Offshore
Transaction”), as defined in Regulation S, pursuant to Rule 903 or 904 of
Regulation S;

 

4. the Transferee will notify future transferees of the transfer restrictions;

 

5. the Transferee understands that the Notes, including the Transferred Notes,
are being offered only in a transaction not involving any public offering in the
United States within the meaning of the Securities Act, the Notes, including the
Transferred Notes, have not been and will not be registered or qualified under
the Securities Act or the securities laws of any state or other jurisdiction,
and, if in the future the owner decides to reoffer, resell, pledge or otherwise
transfer the Transferred Notes, such Transferred Notes may only be reoffered,
resold, pledged or otherwise transferred only in accordance with the Indenture
and the legend on such Transferred Notes. The Transferee acknowledges that no
representation is made by the Issuer or the Placement Agents, as the case may
be, as to the availability of any exemption from registration or qualification
under the Securities Act or any state or other securities laws for resale of the
Transferred Notes;

 

B-1-1

 

 

6. the Transferee is not purchasing the Transferred Notes with a view to the
resale, distribution or other disposition thereof in violation of the Securities
Act or the securities laws of any state or other jurisdiction. The Transferee
understands that an investment in the Transferred Notes involves certain risks,
including the risk of loss of all or a substantial part of its investment under
certain circumstances. The Transferee has had access to such financial and other
information concerning the Issuer and the Transferred Notes as it deemed
necessary or appropriate in order to make an informed investment decision with
respect to its purchase of the Transferred Notes, including, without limitation,
an opportunity to ask questions of and request information from the Trustee, the
Placement Agents and the Issuer, including without limitation, an opportunity to
access to such legal and tax representation as the Transferee deemed necessary
or appropriate;

 

7. in connection with the purchase of the Transferred Notes: (A) none of the
Issuer, the Placement Agents, the Trustee, the Master Servicer, the Special
Servicer, the Operating Advisor, the Reporting Agent, RCMC or any of their
respective affiliates is acting as a fiduciary or financial or investment
adviser for the Transferee; (B) the Transferee is not relying (for purposes of
making any investment decision or otherwise) upon any written or oral advice,
counsel or representations of the Issuer, the Placement Agents, the Trustee, the
Master Servicer, the Special Servicer, the Operating Advisor, the Reporting
Agent, or any of its respective affiliates other than any statements in the
final Offering Circular relating to such Transferred Notes and any
representations expressly set forth in a written agreement with such party;
(C) the Transferee has read and understands the final Offering Circular relating
to the Transferred Notes (including, without limitation, the descriptions
therein of the structure of the transaction in which the Transferred Notes are
being issued and the risks to purchasers of the Notes); (D) none of the Issuer,
the Placement Agents, the Trustee, the Master Servicer, the Special Servicer,
the Operating Advisor, the Reporting Agent, any of their respective affiliates
has given to the Transferee (directly or indirectly through any other person)
any assurance, guarantee, or representation whatsoever as to the expected or
projected success, profitability, return, performance, result, effect,
consequence, or benefit (including legal, regulatory, tax, financial,
accounting, or otherwise) of the Transferee’s purchase of the Transferred Notes;
(E) the Transferee has consulted with its own legal, regulatory, tax, business,
investment, financial, accounting and other advisers to the extent it has deemed
necessary, and it has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to the Indenture) based
upon its own judgment and upon any advice from such advisers as it has deemed
necessary and not upon any view expressed by the Issuer, the Placement Agents,
the Trustee, the Master Servicer, the Special Servicer the Operating Advisor,
the Reporting Agent or any of their respective affiliates; (F) the Transferee
will hold and transfer at least the minimum denomination of such Transferred
Notes; (G) the Transferee was not formed for the purpose of investing in the
Transferred Notes; and (H) the Transferee is purchasing the Transferred Notes
with a full understanding of all of the terms, conditions and risks thereof
(economic and otherwise), and is capable of assuming and willing to assume
(financially and otherwise) these risks;

 

8. the Transferee understands that the Transferred Notes will bear the
applicable legend set forth on such Transferred Notes;

 

9. the Transferee represents that either (a) it is not an “employee benefit
plan” (as defined in Section 3(3) of ERISA) or “plan” (as defined in
Section 4975(e)(1) of the Code) that is subject to Title I of ERISA or
Section 4975 of the Code, or any other employee benefit plan or plan which is
subject to any federal, state or local law (“Similar Law”) that is substantially
similar to Section 406 of ERISA or Section 4975 of the Code (each a “Benefit
Plan”) or an entity whose underlying assets include plan assets of any such
Benefit Plan or (b) its purchase and holding of the Transferred Notes will not
constitute or result in a non-exempt prohibited transaction under Section 406 of
ERISA or Section 4975 of the Code, or, in the case of a Benefit Plan subject to
Similar Law, do not result in a non-exempt violation of Similar Law;

 

10.         Except to the extent permitted by the Securities Act and the 1940
Act and any rules thereunder as in effect and applicable at the time of any such
offer, the Transferee will not, at any time, offer to buy or offer to sell the
Transferred Notes by any form of general solicitation or advertising, including,
but not limited to, any advertisement, article, notice or other communication
published in any newspaper, magazine or similar medium or broadcast over
television or radio or at a seminar or meeting whose attendees have been invited
by general solicitations or advertising;

 

B-1-2

 

 

11.         the Transferee understands that (A) the Issuer, the Trustee or the
Paying Agent will require certification acceptable to them (1) as a condition to
the payment of principal of and interest on any Notes without, or at a reduced
rate of, U.S. withholding or backup withholding tax, and (2) to enable the
Issuer, the Trustee and the Paying Agent to determine their duties and
liabilities with respect to any taxes or other charges that they may be required
to pay, deduct or withhold from payments in respect of such Notes or the holder
of such Notes under any present or future law or regulation of the United States
or any present or future law or regulation of any political subdivision thereof
or taxing authority therein or to comply with any reporting or other
requirements under any such law or regulation, which certification may include
U.S. federal income tax forms (such as IRS Form W-8BEN (Certification of Foreign
Status of Beneficial Owner), IRS Form W-8IMY (Certification of Foreign
Intermediary Status), IRS Form W-9 (Request for Taxpayer Identification Number
and Certification), or IRS Form W-8ECI (Certification of Foreign Person’s Claim
for Exemption from Withholding on Income Effectively Connected with Conduct of a
U.S. Trade or Business) or any successors to such IRS forms); (B) the Issuer,
the Trustee or the Paying Agent may require certification acceptable to them to
enable the Issuer to qualify for a reduced rate of withholding in any
jurisdiction from or through which the Issuer receives payments on its assets
and (C) the Transferee agrees to provide any certification requested pursuant to
this paragraph and to update or replace such form or certification in accordance
with its terms or its subsequent amendments;

 

12.         the Transferee acknowledges that it is its intent and that it
understands it is the intent of the Issuer that, for purposes of U.S. federal,
state and local income and franchise tax and any other income taxes, the Notes
will be treated as indebtedness and the Issuer Equity Securities will be treated
as equity; the Transferee agrees to such treatment and agrees to take no action
inconsistent with such treatment;

 

13.         the Transferee, if not a “United States person” (as defined in
Section 7701(a)(30) of the Code), either: (A) is not a bank (within the meaning
of Section 881(c)(3)(A) of the Code); (B) is a bank that has provided an IRS
Form W-8ECI representing that all payments received or to be received by it from
the Issuer are effectively connected with the conduct of a trade or business in
the United States, or (C) is a bank and is eligible for benefits under an income
tax treaty with the United States that eliminates U.S. federal income taxation
of U.S. source interest not attributable to a permanent establishment in the
United States and the Issuer is treated as a fiscally transparent entity (as
defined in Treasury regulations section 1.894-1(d)(3)(iii)) under the laws of
Transferee’s jurisdiction with respect to payments made on the Collateral
Interests held by the Issuer;

 

14.         the Transferee understands that the Notes have not been approved or
disapproved by the SEC or any other governmental authority or agency or any
jurisdiction and that neither the SEC nor any other governmental authority or
agency has passed upon the adequacy or accuracy of the final Offering Circular
relating to the Notes. The Transferee further understands that any
representation to the contrary is a criminal offense;

 

15.         the Transferee will, prior to any sale, pledge or other transfer by
such Transferee of any Note (or interest therein), obtain from the prospective
transferee, and deliver to the Trustee, a duly executed transferee certificate
addressed to each of the Trustee, the Issuer, and the Paying Agent in the form
of the relevant exhibit attached to the Indenture, and such other certificates
and other information as the Issuer, the Trustee or the Paying Agent may
reasonably require to confirm that the proposed transfer complies with the
transfer restrictions contained in the Indenture;

 

16.         the Transferee agrees that no Note may be purchased, sold, pledged
or otherwise transferred in an amount less than the minimum denomination set
forth in the Indenture. In addition, the Transferee understands that the Notes
will be transferable only upon registration of the transferee in the Note
Register of the Issuer following delivery to the Note Registrar of a duly
executed transfer certificate and any other certificates and other information
required by the Indenture;

 

17.         the Transferee is aware and agrees that no Note (or beneficial
interest therein) may be reoffered or resold, pledged or otherwise transferred
(i) to a transferee taking delivery of such Note represented by a Rule 144A
Global Security except (A) to a transferee that the Transferee reasonably
believes is a QIB, purchasing for its account or the account of another QIB, to
which notice is given that the resale, pledge or other transfer is being made in
reliance on the exemption from the registration requirements of the Securities
Act provided by Rule 144A or another person the sale to which is exempt under
the Securities Act and (B)  if such transfer is made in accordance with any
applicable securities laws of any state of the United States and any other
relevant jurisdiction, and (ii) to a transferee taking delivery of such Note
represented by a Regulation S Global Security except (A) to a transferee that is
a non-U.S. Person acquiring such interest in an Offshore Transaction in
accordance with Rule 903 or Rule 904 of Regulation S, (B) such transfer is made
in compliance with the other requirements set forth in the Indenture and (C) if
such transfer is made in accordance with any applicable securities laws of any
state of the United States and any other jurisdiction;

 

B-1-3

 

 

18.         the Transferee understands that there is no secondary market for the
Notes and that no assurances can be given as to the liquidity of any trading
market for the Notes and that it is unlikely that a trading market for the Notes
will develop. The Transferee further understands that, although the Placement
Agents may from time to time make a market in the Notes, the Placement Agents
are not under any obligation to do so and, following the commencement of any
market-making, may discontinue the same at any time. Accordingly, the Transferee
must be prepared to hold the Notes until the Stated Maturity;

 

19.         the Transferee agrees that (i) any sale, pledge or other transfer of
a Note (or any beneficial interest therein) made in violation of the transfer
restrictions contained in the Indenture, or made based upon any false or
inaccurate representation made by the Transferee or a transferee to the Issuer,
the Trustee or the Note Registrar, will be void and of no force or effect and
(ii) none of the Issuer, the Trustee and the Note Registrar has any obligation
to recognize any sale, pledge or other transfer of a Note (or any beneficial
interest therein) made in violation of any such transfer restriction or made
based upon any such false or inaccurate representation;

 

20.         the Transferee approves and consents to any direct trades between
the Issuer and the Trustee and/or its affiliates that is permitted under the
terms of the Indenture and the Collateral Interest Management Agreement; and

 

21.         the Transferee acknowledges that the Issuer, the Trustee, the Note
Registrar, the Paying Agent, the Placement Agents and others will rely upon the
truth and accuracy of the foregoing acknowledgments, representations and
agreements and agrees that, if any of the acknowledgments, representations or
warranties made or deemed to have been made by it in connection with its
purchase of the Notes are no longer accurate, the Transferee will promptly
notify the Issuer, the Trustee, Note Registrar, the Paying Agent and the
Placement Agents.

 

22.         The Notes will bear a legend to the following effect unless the
Issuer determines otherwise in compliance with applicable law:

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND THE
ISSUER HAS NOT BEEN REGISTERED UNDER THE UNITED STATES INVESTMENT COMPANY ACT OF
1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT BE OFFERED, SOLD, PLEDGED
OR OTHERWISE TRANSFERRED, EXCEPT: (A)(1) TO A “QUALIFIED INSTITUTIONAL BUYER” (A
“QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) AND IS
EITHER PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QIB IN A PRINCIPAL
AMOUNT OF NOT LESS THAN $250,000 (AND INTEGRAL MULTIPLES OF $1,000 IN EXCESS
THEREOF) FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING
THE REQUIREMENTS OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR RESALE
PURSUANT TO RULE 144A, SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS
SPECIFIED IN THE INDENTURE; OR (2) TO A NON-“U.S. PERSON” IN AN “OFFSHORE
TRANSACTION,” AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION
S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN
A PRINCIPAL AMOUNT OF NOT LESS THAN $250,000 (AND INTEGRAL MULTIPLES OF $1,000
IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED
IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF
ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH
PURCHASER OF A GLOBAL SECURITY WILL BE DEEMED TO HAVE MADE THE REPRESENTATIONS
AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN
VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB
INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE TRUSTEE OR
ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER DETERMINES OR IS NOTIFIED THAT THE
HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH GLOBAL SECURITY WAS IN BREACH, AT THE
TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE INDENTURE, THE
TRUSTEE MAY CONSIDER THE ACQUISITION OF SUCH INTEREST IN SUCH GLOBAL SECURITY
VOID AND REQUIRE THAT SUCH INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED
BY THE ISSUER.

 

B-1-4

 

 

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE ISSUER OR
ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE ISSUED
IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS REQUESTED
BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE TO CEDE &
CO.).

 

THIS NOTE IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE AND IS
REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY.  THIS NOTE
MAY NOT BE EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN
THE NAME OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE
LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

 

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN.  ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF.  ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE TRUSTEE.

 

23.         The owner understands and agrees that an additional legend in
substantially the following form will be placed on each Note in the form of a
Regulation S Global Security:

 

AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME. IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.

 

You, the Issuer and the Trustee are entitled to rely upon this letter and are
irrevocably authorized to produce this letter or a copy hereof to any interested
party in any administrative or legal proceedings or official inquiry with
respect to the matters covered hereby.

 

  [Name of Transferee]       By:       Name:     Title:

 

Dated:   ______________________

 

cc:        RCMC 2012-CREL1, LLC

 

B-1-5

 

 

EXHIBIT B-2

 

FORM OF TRANSFER CERTIFICATE FOR TRANSFER FROM A REGULATION S

GLOBAL SECURITY OR DEFINITIVE NOTE TO A RULE 144A GLOBAL SECURITY

(Transfers pursuant to Article 2 of the Indenture)

 



 

 

Wells Fargo Bank, National Association

Sixth Street and Marquette Avenue

Minneapolis, Minnesota 55479-0113

 

Re:RCMC 2012-CREL1, LLC, as Issuer of: the Class A Senior Secured Notes, due
2018 (the “Transferred Notes”)

 

Reference is hereby made to the Indenture dated as of November 28, 2012 (the
“Indenture”), by and among RCMC 2012-CREL1, LLC, as Issuer of the Notes, Wells
Fargo Bank, National Association, as Trustee, and KeyCorp Real Estate Capital
Markets, Inc., as Advancing Agent. Capitalized terms used but not defined herein
will have the meanings assigned to such terms in the Indenture and if not
defined in the Indenture then such terms will have the meanings assigned to them
in Regulation S (“Regulation S”), or Rule 144A (“Rule 144A”), under the
Securities Act of 1933, as amended (the “Securities Act”), and the rules
promulgated thereunder or as defined under the Investment Company Act of 1940,
as amended (the “1940 Act”) and the rules promulgated thereunder.

 

This letter relates to the transfer of $[  ] aggregate principal amount of Notes
being transferred in exchange for an equivalent beneficial interest in a
Rule 144A Global Security of the same Class in the name of [name of transferee]
(the “Transferee”).

 

In connection with such request, the Transferee hereby certifies that such
transfer has been effected in accordance with the transfer restrictions set
forth in the Indenture and the Offering Circular, dated as of November 20, 2012,
and hereby represents, warrants and agrees for the benefit of the Issuer, the
Trustee, the Paying Agent and their counsel that:

 

1. at the time the buy order was originated, the Transferee was outside the
United States;

 

2. the Transferee is not a U.S. Person (“U.S. Person”), as defined in
Regulation S;

 

3. the transfer is being made in an “offshore transaction” (“Offshore
Transaction”), as defined in Regulation S, pursuant to Rule 903 or 904 of
Regulation S;

 

4. the Transferee will notify future transferees of the transfer restrictions;

 

5. the Transferee understands that the Notes, including the Transferred Notes,
are being offered only in a transaction not involving any public offering in the
United States within the meaning of the Securities Act, the Notes, including the
Transferred Notes, have not been and will not be registered or qualified under
the Securities Act or the securities laws of any state or other jurisdiction,
and, if in the future the owner decides to reoffer, resell, pledge or otherwise
transfer the Transferred Notes, such Transferred Notes may only be reoffered,
resold, pledged or otherwise transferred only in accordance with the Indenture
and the legend on such Transferred Notes. The Transferee acknowledges that no
representation is made by the Issuer or the Placement Agents, as the case may
be, as to the availability of any exemption from registration or qualification
under the Securities Act or any state or other securities laws for resale of the
Transferred Notes;

 

B-2-1

 

 

6. the Transferee is not purchasing the Transferred Notes with a view to the
resale, distribution or other disposition thereof in violation of the Securities
Act or the securities laws of any state or other jurisdiction. The Transferee
understands that an investment in the Transferred Notes involves certain risks,
including the risk of loss of all or a substantial part of its investment under
certain circumstances. The Transferee has had access to such financial and other
information concerning the Issuer and the Transferred Notes as it deemed
necessary or appropriate in order to make an informed investment decision with
respect to its purchase of the Transferred Notes, including, without limitation,
an opportunity to ask questions of and request information from the Trustee, the
Placement Agents and the Issuer, including without limitation, an opportunity to
access to such legal and tax representation as the Transferee deemed necessary
or appropriate;

 

7. in connection with the purchase of the Transferred Notes: (A) none of the
Issuer, the Placement Agents, the Trustee, the Master Servicer, the Special
Servicer, the Operating Advisor, the Reporting Agent, RCMC or any of their
respective affiliates is acting as a fiduciary or financial or investment
adviser for the Transferee; (B) the Transferee is not relying (for purposes of
making any investment decision or otherwise) upon any written or oral advice,
counsel or representations of the Issuer, the Placement Agents, the Trustee, the
Master Servicer, the Special Servicer, the Operating Advisor, the Reporting
Agent, or any of their respective affiliates other than any statements in the
final Offering Circular relating to such Transferred Notes and any
representations expressly set forth in a written agreement with such party;
(C) the Transferee has read and understands the final Offering Circular relating
to the Transferred Notes (including, without limitation, the descriptions
therein of the structure of the transaction in which the Transferred Notes are
being issued and the risks to purchasers of the Notes); (D) none of the Issuer,
the Placement Agents, the Trustee, the Master Servicer, the Special Servicer,
the Operating Advisor, the Reporting Agent, or any of their respective
affiliates has given to the Transferee (directly or indirectly through any other
person) any assurance, guarantee, or representation whatsoever as to the
expected or projected success, profitability, return, performance, result,
effect, consequence, or benefit (including legal, regulatory, tax, financial,
accounting, or otherwise) of the Transferee’s purchase of the Transferred Notes;
(E) the Transferee has consulted with its own legal, regulatory, tax, business,
investment, financial, accounting and other advisers to the extent it has deemed
necessary, and it has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to the Indenture) based
upon its own judgment and upon any advice from such advisers as it has deemed
necessary and not upon any view expressed by the Issuer, the Placement Agents,
the Trustee, the Master Servicer, the Special Servicer, the Operating Advisor,
the Reporting Agent, or any of their respective affiliates; (F) the Transferee
will hold and transfer at least the minimum denomination of such Transferred
Notes; (G) the Transferee was not formed for the purpose of investing in the
Transferred Notes; and (H) the Transferee is purchasing the Transferred Notes
with a full understanding of all of the terms, conditions and risks thereof
(economic and otherwise), and is capable of assuming and willing to assume
(financially and otherwise) these risks;

 

8. the Transferee understands that the Transferred Notes will bear the
applicable legend set forth on such Transferred Notes;

 

9. the Transferee represents that either (a) it is not an “employee benefit
plan” (as defined in Section 3(3) of ERISA) or “plan” (as defined in
Section 4975(e)(1) of the Code) that is subject to Title I of ERISA or
Section 4975 of the Code, or any other employee benefit plan or plan which is
subject to any federal, state or local law (“Similar Law”) that is substantially
similar to Section 406 of ERISA or Section 4975 of the Code (each a “Benefit
Plan”) or an entity whose underlying assets include plan assets of any such
Benefit Plan or (b) its purchase and holding of the Transferred Notes will not
constitute or result in a non-exempt prohibited transaction under Section 406 of
ERISA or Section 4975 of the Code, or, in the case of a Benefit Plan subject to
Similar Law, do not result in a non-exempt violation of Similar Law;

 

10.         Except to the extent permitted by the Securities Act and the 1940
Act and any rules thereunder as in effect and applicable at the time of any such
offer, the Transferee will not, at any time, offer to buy or offer to sell the
Transferred Notes by any form of general solicitation or advertising, including,
but not limited to, any advertisement, article, notice or other communication
published in any newspaper, magazine or similar medium or broadcast over
television or radio or at a seminar or meeting whose attendees have been invited
by general solicitations or advertising;

 

B-2-2

 

 

11.         the Transferee understands that (A) the Issuer, the Trustee or the
Paying Agent will require certification acceptable to them (1) as a condition to
the payment of principal of and interest on any Notes without, or at a reduced
rate of, U.S. withholding or backup withholding tax, and (2) to enable the
Issuer, the Trustee and the Paying Agent to determine their duties and
liabilities with respect to any taxes or other charges that they may be required
to pay, deduct or withhold from payments in respect of such Notes or the holder
of such Notes under any present or future law or regulation of the United States
or any present or future law or regulation of any political subdivision thereof
or taxing authority therein or to comply with any reporting or other
requirements under any such law or regulation, which certification may include
U.S. federal income tax forms (such as IRS Form W-8BEN (Certification of Foreign
Status of Beneficial Owner), IRS Form W-8IMY (Certification of Foreign
Intermediary Status), IRS Form W-9 (Request for Taxpayer Identification Number
and Certification), or IRS Form W-8ECI (Certification of Foreign Person’s Claim
for Exemption from Withholding on Income Effectively Connected with Conduct of a
U.S. Trade or Business) or any successors to such IRS forms); (B) the Issuer,
the Trustee or the Paying Agent may require certification acceptable to them to
enable the Issuer to qualify for a reduced rate of withholding in any
jurisdiction from or through which the Issuer receives payments on its assets
and (C) the Transferee agrees to provide any certification requested pursuant to
this paragraph and to update or replace such form or certification in accordance
with its terms or its subsequent amendments;

 

12.         the Transferee acknowledges that it is its intent and that it
understands it is the intent of the Issuer that, for purposes of U.S. federal,
state and local income and franchise tax and any other income taxes, the Notes
will be treated as indebtedness and the Issuer Equity Securities will be treated
as equity; the Transferee agrees to such treatment and agrees to take no action
inconsistent with such treatment;

 

13.         the Transferee, if not a “United States person” (as defined in
Section 7701(a)(30) of the Code), either: (A) is not a bank (within the meaning
of Section 881(c)(3)(A) of the Code); (B) is a bank that has provided an IRS
Form W-8ECI representing that all payments received or to be received by it from
the Issuer are effectively connected with the conduct of a trade or business in
the United States, or (C) is a bank and is eligible for benefits under an income
tax treaty with the United States that eliminates U.S. federal income taxation
of U.S. source interest not attributable to a permanent establishment in the
United States and the Issuer is treated as a fiscally transparent entity (as
defined in Treasury regulations section 1.894-1(d)(3)(iii)) under the laws of
Transferee’s jurisdiction with respect to payments made on the Collateral
Interests held by the Issuer;

 

14.         the Transferee understands that the Notes have not been approved or
disapproved by the SEC or any other governmental authority or agency or any
jurisdiction and that neither the SEC nor any other governmental authority or
agency has passed upon the adequacy or accuracy of the final Offering Circular
relating to the Notes. The Transferee further understands that any
representation to the contrary is a criminal offense;

 

15.         the Transferee will, prior to any sale, pledge or other transfer by
such Transferee of any Note (or interest therein), obtain from the prospective
transferee, and deliver to the Trustee, a duly executed transferee certificate
addressed to each of the Trustee, the Issuer, and the Paying Agent in the form
of the relevant exhibit attached to the Indenture, and such other certificates
and other information as the Issuer, the Trustee or the Paying Agent may
reasonably require to confirm that the proposed transfer complies with the
transfer restrictions contained in the Indenture;

 

16.         the Transferee agrees that no Note may be purchased, sold, pledged
or otherwise transferred in an amount less than the minimum denomination set
forth in the Indenture. In addition, the Transferee understands that the Notes
will be transferable only upon registration of the transferee in the Note
Register of the Issuer following delivery to the Note Registrar of a duly
executed transfer certificate and any other certificates and other information
required by the Indenture;

 

17.         the Transferee is aware and agrees that no Note (or beneficial
interest therein) may be reoffered or resold, pledged or otherwise transferred
(i) to a transferee taking delivery of such Note represented by a Rule 144A
Global Security except (A) to a transferee that the Transferee reasonably
believes is a QIB, purchasing for its account or the account of another QIB, to
which notice is given that the resale, pledge or other transfer is being made in
reliance on the exemption from the registration requirements of the Securities
Act provided by Rule 144A or another person the sale to which is exempt under
the Securities Act, and (B)  if such transfer is made in accordance with any
applicable securities laws of any state of the United States and any other
relevant jurisdiction, or (ii) to a transferee taking delivery of such Note
represented by a Regulation S Global Security except (A) to a transferee that is
a non-U.S. Person acquiring such interest in an Offshore Transaction in
accordance with Rule 903 or Rule 904 of Regulation S, (B) such transfer is made
in compliance with the other requirements set forth in the Indenture and (C) if
such transfer is made in accordance with any applicable securities laws of any
state of the United States and any other jurisdiction;

 

B-2-3

 

 

18.         the Transferee understands that there is no secondary market for the
Notes and that no assurances can be given as to the liquidity of any trading
market for the Notes and that it is unlikely that a trading market for the Notes
will develop. The Transferee further understands that, although the Placement
Agents may from time to time make a market in the Notes, the Placement Agents
are not under any obligation to do so and, following the commencement of any
market-making, may discontinue the same at any time. Accordingly, the Transferee
must be prepared to hold the Notes until the Stated Maturity;

 

19.         the Transferee agrees that (i) any sale, pledge or other transfer of
a Note (or any beneficial interest therein) made in violation of the transfer
restrictions contained in the Indenture, or made based upon any false or
inaccurate representation made by the Transferee or a transferee to the Issuer,
the Trustee or the Note Registrar, will be void and of no force or effect and
(ii) none of the Issuer, the Trustee and the Note Registrar has any obligation
to recognize any sale, pledge or other transfer of a Note (or any beneficial
interest therein) made in violation of any such transfer restriction or made
based upon any such false or inaccurate representation;

 

20.         the Transferee approves and consents to any direct trades between
the Issuer and the Trustee and/or its affiliates that is permitted under the
terms of the Indenture; and

 

21.         the Transferee acknowledges that the Issuer, the Trustee, the Note
Registrar, the Paying Agent, the Placement Agents and others will rely upon the
truth and accuracy of the foregoing acknowledgments, representations and
agreements and agrees that, if any of the acknowledgments, representations or
warranties made or deemed to have been made by it in connection with its
purchase of the Notes are no longer accurate, the Transferee will promptly
notify the Issuer, the Trustee, Note Registrar, the Paying Agent and the
Placement Agents.

 

22.         The Notes will bear a legend to the following effect unless the
Issuer determines otherwise in compliance with applicable law:

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND THE
ISSUER HAS NOT BEEN REGISTERED UNDER THE UNITED STATES INVESTMENT COMPANY ACT OF
1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT BE OFFERED, SOLD, PLEDGED
OR OTHERWISE TRANSFERRED, EXCEPT: (A)(1) TO A “QUALIFIED INSTITUTIONAL BUYER” (A
“QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) AND IS
EITHER PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QIB IN A PRINCIPAL
AMOUNT OF NOT LESS THAN $250,000 (AND INTEGRAL MULTIPLES OF $1,000 IN EXCESS
THEREOF) FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING
THE REQUIREMENTS OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR RESALE
PURSUANT TO RULE 144A, SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS
SPECIFIED IN THE INDENTURE; OR (2) TO A NON-“U.S. PERSON” IN AN “OFFSHORE
TRANSACTION,” AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION
S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN
A PRINCIPAL AMOUNT OF NOT LESS THAN $250,000 (AND INTEGRAL MULTIPLES OF $1,000
IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED
IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF
ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH
PURCHASER OF A GLOBAL SECURITY WILL BE DEEMED TO HAVE MADE THE REPRESENTATIONS
AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN
VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB
INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER THE TRUSTEE OR
ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER DETERMINES OR IS NOTIFIED THAT THE
HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH GLOBAL SECURITY WAS IN BREACH, AT THE
TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE INDENTURE, THE
TRUSTEE MAY CONSIDER THE ACQUISITION OF SUCH INTEREST IN SUCH GLOBAL SECURITY
VOID AND REQUIRE THAT SUCH INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED
BY THE ISSUER.

 

B-2-4

 

 

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE ISSUER OR
THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

 

THIS NOTE IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE AND IS
REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY.  THIS NOTE
MAY NOT BE EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN
THE NAME OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE
LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

 

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN.  ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF.  ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE TRUSTEE.

 

B-2-5

 

 

You, the Issuer and the Trustee are entitled to rely upon this letter and are
irrevocably authorized to produce this letter or a copy hereof to any interested
party in any administrative or legal proceedings or official inquiry with
respect to the matters covered hereby.

 

  [Name of Transferee]       By:       Name:     Title:

 

Dated:   ______________________

 

cc:         RCMC 2012-CREL1, LLC

 

B-2-6

 

 

EXHIBIT B-3

 

FORM OF TRANSFER CERTIFICATE FOR TRANSFER FROM A REGULATION S GLOBAL

SECURITY, RULE 144A GLOBAL SECURITY OR DEFINITIVE NOTE TO A DEFINITIVE NOTE

(Transfers pursuant to Article 2 of the Indenture)

 



 

 

Wells Fargo Bank, National Association

Sixth Street and Marquette Avenue

Minneapolis, Minnesota 55479-0113

 

Re:RCMC 2012-CREL1, LLC, as Issuer of: the Class A Senior Secured Notes, due
2018 (the “Transferred Notes”)

 

Reference is hereby made to the Indenture dated as of November 28, 2012 (the
“Indenture”), by and among RCMC 2012-CREL1, LLC, as Issuer of the Notes, Wells
Fargo Bank, National Association, as Trustee, and KeyCorp Real Estate Capital
Markets, Inc., as Advancing Agent. Capitalized terms used but not defined herein
will have the meanings assigned to such terms in the Indenture and if not
defined in the Indenture then such terms will have the meanings assigned to them
in Regulation S (“Regulation S”), or Rule 144A (“Rule 144A”), under the
Securities Act of 1933, as amended (the “Securities Act”), and the rules
promulgated thereunder, or as defined under the Investment Company Act of 1940,
as amended (the “1940 Act”), and the rules promulgated thereunder.

 

This letter relates to the transfer of $[  ] aggregate principal amount of Notes
being transferred in exchange for a Definitive Note of the same Class in the
name of [name of transferee] (the “Transferee”).

 

In connection with such request, the Transferee hereby certifies that such
transfer has been effected in accordance with the transfer restrictions set
forth in the Indenture and the Offering Circular dated as of November 20, 2012
and hereby represents, warrants and agrees for the benefit of the Issuer, the
Trustee and the Paying Agent that:

 

1. the Transferee is an institutional “accredited investor” as defined in
Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act (an
“IAI”).

 

2. the Transferee is acquiring the Notes for its own account (and not for the
account of any other Person) in a minimum denomination of $250,000 and in
integral multiples of $1,000 in excess thereof.

 

3. the Transferee understands that the Notes have not been and will not be
registered or audited under the Securities Act or the securities laws of any
state or other jurisdiction, and, if in the future the Transferee decides to
reoffer, resell, pledge or otherwise transfer the Notes, such Notes may be
reoffered, resold, pledged or otherwise transferred only in accordance with the
provisions of the Indenture and the legends on such Notes, including the
requirement for written certifications. In particular, the Transferee
understands that the Notes may be transferred only to a person that is either
(a) (i) a “qualified institutional buyer” as defined in Rule 144A (a “QIB”) who
purchases such Notes in reliance on the exemption from Securities Act
registration provided by Rule 144A, or (ii) solely in the case of Notes that are
issued in the form of Definitive Securities, an IAI; or (b) a person that is not
a “U.S. person” as defined in Regulation S (a “U.S. Person”), and is acquiring
the Notes in an “offshore transaction” as defined in Regulation S (an “Offshore
Transaction”), in reliance on the exemption from registration provided by
Regulation S. The Transferee acknowledges that no representation is made as to
the availability of any exemption under the Securities Act or any state or other
securities laws for resale of the Notes;

 

B-3-1

 

 

4. in connection with the Transferee’s purchase of the Notes: (a) none of the
Issuer, the Placement Agents, the Trustee, the Paying Agent, RCMC or any of
their respective affiliates is acting as a fiduciary or financial or investment
adviser for the Transferee; (b) the Transferee is not relying (for purposes of
making any investment decision or otherwise) upon any written or oral advice,
counsel or representations of the Issuer, the Placement Agents, the Trustee, the
Paying Agent, or any of their respective affiliates other than any statements in
the final Offering Circular relating to such Notes and any representations
expressly set forth in a written agreement with such party; (c) the Transferee
has read and understands the final Offering Circular relating to such Notes
(including, without limitation, the descriptions therein of the structure of the
transaction in which the Notes are being issued and the risks to purchasers of
the Notes); (d) none of the Issuer, the Placement Agents, the Trustee, the
Paying Agent, or any of their respective affiliates has given to the Transferee
(directly or indirectly through any other person) any assurance, guarantee, or
representation whatsoever as to the expected or projected success,
profitability, return, performance, result, effect, consequence, or benefit
(including legal, regulatory, tax, financial, accounting, or otherwise) of the
Transferee’s purchase of the Notes; (e) the Transferee has consulted with its
own legal, regulatory, tax, business, investment, financial, accounting and
other advisers to the extent it has deemed necessary, and has made its own
investment decisions (including decisions regarding the suitability of any
transaction pursuant to the Indenture) based upon its own judgment and upon any
advice from such advisers as it has deemed necessary and not upon any view
expressed by the Issuer, the Placement Agents, the Trustee, the Paying Agent or
any of their respective affiliates; (f) the Transferee will hold and transfer at
least the minimum denomination of such Notes; (g) the Transferee was not formed
for the purpose of investing in the Notes; and (h) the Transferee is a
sophisticated investor and is purchasing the Notes with a full understanding of
all of the terms, conditions and risks thereof, and it is capable of assuming
and willing to assume those risks.

 

5. the Transferee is acquiring the Notes as principal solely for its own account
for investment and not with a view to the resale, distribution or other
disposition thereof in violation of the Securities Act or the securities laws of
any state or other jurisdiction; it is not a (A) partnership, (B) common trust
fund, or (C) special trust, pension, profit sharing or other retirement trust
fund or plan in which the partners, beneficiaries or participants may designate
the particular investments to be made; it agrees that it shall not hold any
Notes for the benefit of any other person, that it shall at all times be the
sole beneficial owner thereof for purposes of the 1940 Act and all other
purposes and that it shall not sell participation interests in the Notes or
enter into any other arrangement pursuant to which any other person shall be
entitled to a beneficial interest in the distributions on the Notes;

 

6. the Transferee represents that either (a) it is not an “employee benefit
plan” (as defined in Section 3(3) of ERISA) or “plan” (as defined in
Section 4975(e)(1) of the Code) that is subject to Title I of ERISA or
Section 4975 of the Code, or any other employee benefit plan or plan which is
subject to any federal, state or local law (“Similar Law”) that is substantially
similar to Section 406 of ERISA or Section 4975 of the Code (each a “Benefit
Plan”) or an entity whose underlying assets include plan assets of any such
Benefit Plan or (b) its purchase and holding of the Transferred Notes will not
constitute or result in a non-exempt prohibited transaction under Section 406 of
ERISA or Section 4975 of the Code, or, in the case of a Benefit Plan subject to
Similar Law, do not result in a non-exempt violation of Similar Law.

 

7. the Transferee will treat its Notes as debt of the Issuer for United States
federal and, to the extent permitted by law, state and local income and
franchise tax purposes unless otherwise required by any relevant taxing
authority.

 

8. the Transferee is a “United States person” within the meaning of
Section 7701(a)(30) of the Code, and has submitted a properly completed and
signed IRS Form W-9 containing its name, address and U.S. taxpayer
identification number (or applicable successor form); or it is not a “United
States person” within the meaning of Section 7701(a)(30) of the Code, and has
submitted a properly completed and signed applicable IRS Form W-8 (or applicable
successor form).

 

9. the Transferee acknowledges that it is its intent and that it understands it
is the intent of the Issuer that, for purposes of U.S. federal, state and local
income and franchise tax and any other income taxes, the Notes will be treated
as indebtedness and the Issuer Equity Securities will be treated as equity; the
Transferee agrees to such treatment and agrees to take no action inconsistent
with such treatment;

 

B-3-2

 

 

10.         the Transferee is not a “United States person” (as defined in
Section 7701(a)(30) of the Code), it hereby represents that (i) either (A) it is
not a bank extending credit pursuant to a loan agreement entered into in the
ordinary course of its trade or business (within the meaning of
Section 881(c)(3)(A) of the Code), a 10% shareholder of the Issuer within the
meaning of Section 871(h)(3) of the Code or a controlled foreign corporation
within the meaning of Section 957(a) of the Code that is related to the Issuer
within the meaning of Section 881(c)(3) of the Code, or (B) it is a person that
is eligible for benefits under an income tax treaty with the United States that
completely eliminates U.S. federal income taxation of U.S. source interest not
attributable to a permanent establishment in the United States, and (ii) it is
not purchasing the Notes in order to reduce its U.S. federal income tax
liability pursuant to a tax avoidance plan.

 

11.         the Transferee understands that (A) the Issuer, the Trustee or the
Paying Agent will require certification acceptable to them (1) as a condition to
the payment of principal of and interest on any Notes without, or at a reduced
rate of, U.S. withholding or backup withholding tax, and (2) to enable the
Issuer, the Trustee and the Paying Agent to determine their duties and
liabilities with respect to any taxes or other charges that they may be required
to pay, deduct or withhold from payments in respect of such Notes or the holder
of such Notes under any present or future law or regulation of the United States
or any present or future law or regulation of any political subdivision thereof
or taxing authority therein or to comply with any reporting or other
requirements under any such law or regulation, which certification may include
U.S. federal income tax forms (such as IRS Form W-8BEN (Certification of Foreign
Status of Beneficial Owner), IRS Form W-8IMY (Certification of Foreign
Intermediary Status), IRS Form W-9 (Request for Taxpayer Identification Number
and Certification), or IRS Form W-8ECI (Certification of Foreign Person’s Claim
for Exemption from Withholding on Income Effectively Connected with Conduct of a
U.S. Trade or Business) or any successors to such IRS forms); (B) the Issuer,
the Trustee or the Paying Agent may require certification acceptable to them to
enable the Issuer to qualify for a reduced rate of withholding in any
jurisdiction from or through which the Issuer receives payments on its assets;
and (C) the Transferee agrees to provide any certification requested pursuant to
this paragraph and to update or replace such form or certification in accordance
with its terms or its subsequent amendments.

 

12.         the Transferee agrees not to seek to commence in respect of the
Issuer, or cause the Issuer to commence, a bankruptcy proceeding before a year
and a day has elapsed since the payment in full to the holders of the Notes
issued pursuant to the Indenture or, if longer, the applicable preference period
(plus one day) then in effect.

 

13.         the Transferee acknowledges that, to the extent required by the
Issuer, as determined by the Issuer or the Trustee on behalf of the Issuer, the
Issuer may, upon notice to the Trustee, impose additional transfer restrictions
on the Notes to comply with the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (the
“USA PATRIOT Act”) and other similar laws or regulations, including, without
limitation, requiring each transferee of a Note to make representations to the
Issuer in connection with such compliance.

 

14.         the Transferee acknowledges that, each investor or prospective
investor will be required to make such representations to the Issuer, as
determined by the Issuer or the Trustee on behalf of the Issuer, as the Issuer
will require in connection with applicable AML/OFAC obligations, including,
without limitation, representations to the Issuer that such investor or
prospective investor (or any person controlling or controlled by the investor or
prospective investor; if the investor or prospective investor is a privately
held entity, any person having a beneficial interest in the investor or
prospective investor; or any person for whom the investor or prospective
investor is acting as agent or nominee in connection with the investment) is not
(i) an individual or entity named on any available lists of known or suspected
terrorists, terrorist organizations or of other sanctioned persons issued by the
United States government and the government(s) of any jurisdiction(s) in which
the Partnership is doing business, including the List of Specially Designated
Nationals and Blocked Persons administered by OFAC, as such list may be amended
from time to time; (ii) an individual or entity otherwise prohibited by the OFAC
sanctions programs; or (iii) a current or former senior foreign political figure
or politically exposed person , or an immediate family member or close associate
of such an individual. Further, such investor or prospective investor must
represent to the Issuer that it is not a prohibited foreign shell bank .

 

B-3-3

 

 

15.         the Transferee acknowledges that, each investor or prospective
investor will also be required to represent to the Issuer that amounts invested
with the Issuer were not directly or indirectly derived from activities that may
contravene U.S. Federal, state or international laws and regulations, including,
without limitation, any applicable anti-money laundering laws and regulations.

 

16.         the Transferee acknowledges that, by law, the Issuer, the Placement
Agents, the Trustee or other service providers acting on behalf of the Issuer,
may be obligated to “freeze” any investment in a Note by such investor. The
Issuer, the Placement Agents, the Trustee or other service providers acting on
behalf of the Issuer may also be required to report such action and to disclose
the investor’s identity to OFAC or other applicable governmental and regulatory
authorities.

 

17.         the Transferee understands that the Issuer, the Trustee and the
Placement Agents will rely upon the accuracy and truth of the foregoing
representations, and it hereby consents to such reliance.

 

18.         the Definitive Notes will bear a legend to the following effect
unless the Issuer determines otherwise in compliance with applicable law:

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND THE
ISSUER HAS NOT BEEN REGISTERED UNDER THE UNITED STATES INVESTMENT COMPANY ACT OF
1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT BE OFFERED, SOLD, PLEDGED
OR OTHERWISE TRANSFERRED, EXCEPT:  (A) EITHER (1)(X) TO A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”) OR (Y) AN INSTITUTIONAL “ACCREDITED INVESTOR” (AS DEFINED IN RULE
501(1), (2), (3) OR (7) OF REGULATION D UNDER THE SECURITIES ACT) (AN “IAI”) IN
A PRINCIPAL AMOUNT OF NOT LESS THAN $250,000 (AND INTEGRAL MULTIPLES OF $1,000
IN EXCESS THEREOF) FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION
MEETING THE REQUIREMENTS OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR
RESALE PURSUANT TO RULE 144A, SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS
SPECIFIED IN THE INDENTURE; OR (2) TO A NON-“U.S. PERSON” IN AN “OFFSHORE
TRANSACTION,” AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION
S”) IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $250,000 (AND INTEGRAL MULTIPLES OF $1,000 IN
EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN
THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER
OF A DEFINITIVE NOTE WILL BE REQUIRED TO MAKE THE REPRESENTATIONS AND AGREEMENTS
SET FORTH IN SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE
FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT
OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE TRUSTEE OR ANY INTERMEDIARY. IF
AT ANY TIME, THE ISSUER DETERMINES OR IS NOTIFIED THAT THE HOLDER OF SUCH NOTE
WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE
INDENTURE, THE TRUSTEE MAY CONSIDER THE ACQUISITION OF THIS NOTE VOID AND
REQUIRE THAT THIS NOTE BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER.

 

B-3-4

 

 

You, the Issuer and the Trustee are entitled to rely upon this letter and are
irrevocably authorized to produce this letter or a copy hereof to any interested
party in any administrative or legal proceedings or official inquiry with
respect to the matters covered hereby.

 

  [Name of Transferee]       By:       Name:     Title:

 

Dated:   _________________

 

cc:        RCMC 2012-CREL1, LLC

 

B-3-5

 

 

EXHIBIT C

 

COLLATERAL INTEREST CLOSING DOCUMENT CHECKLIST

 

Loan Number     Date  

Check one: Initial delivery                       Trailing documents
                              Final delivery                   

 

CRITICAL DOCUMENTS:

  DOCUMENT NAME REQUIRED ENCLOSED STATUS A. Promissory Note       B.

Allonge(s)/Endorsement(s)

Endorsed to __________________________

List complete chain

     

C.

 

Participation Certificate       D.

Participation Agreement

 

      E.

Letter(s) of Credit (list separately)

Beneficiary _________________________

Is this an Essential Letter of Credit8

      F.

Letter of Credit Rider to the Closing Checklist

List all terms including Beneficiary, Amount, Expiration Date, Transferability,
Issuing Bank and Address

      G.

Assignment of Letters of Credit

Assignee ____________________

      H.

Ground Lease

Include Amendments, Modifications and Extensions

      I. Memorandum of Lease (Ground Lease)       J. Ground Lease Estoppel      

  

 

1          Essential Letters of Credit are in an amount greater to the lesser of
(i) 5% of the principal amount of the loan or (ii) $500,000.

 

C-1

 

 

BASIC AND TRANSFER DOCUMENTS

 

  DOCUMENT NAME REQUIRED ENCLOSED STATUS 1. Mortgage(s)/Deed(s) of Trust and
Security Agreement       2.

Interim Assignment of Mortgage/Deed of Trust

Assignee         (if any)      

      3.

Assignment of Mortgage/Deed of Trust

Assignee         Blank or Trust        

      4.

Consolidation Agreement

List all underlying notes

      5. Assignment(s) of Leases and Rents       6.

Interim Assignment of Assignment of Leases and Rents

Assignee          (if any)      

      7.

Assignment of Assignment of Leases and Rents

Assignee          Blank or Trust        

      8. Title Policy       9.

Preliminary Evidence of Title

Type ______________________

      10.

UCC-1 Financing Statement -

State =  

      11.

Interim UCC-3 Assignment

State =   

Assignee =         

      12.

Interim UCC-3 Assignment

State =   

Assignee =         

      13.

UCC-1 Financing Statement -

Fixture Filing

Jurisdiction =      

      14.

UCC-3 Assignment

Fixture Filing

Jurisdiction =      

Assignee =         

      15.

UCC-3 Assignment

Jurisdiction =                 

Assignee -         Blank or Trust        

      16.

UCC-1 Financing Statement -

Other Filing

Jurisdiction =      

      17.

UCC-3 Assignment

Other Filing

Jurisdiction =      

Assignee =         

      18.

UCC-3 Assignment

Other filing

Jurisdiction =                 

Assignee -         Blank or Trust        

      19. Loan Agreement       20.

Reserve or Escrow Agreement

List if multiple Agreements

      21. Cash Management Arrangements         a.  Cash Management Agreement    
    b.  Lockbox Agreement         c.  Property Account/Clearing Account
Agreement         d.  Investment Property/Deposit Account Control Agreement    
  22. Security Agreement (if separate from Mortgage)       23.
Guaranty/Indemnity Agreement (applies to all non-recourse events)       24.
Environmental Indemnity      

 

C-2

 

 

SPECIALIZED PROPERTY DOCUMENTS

  DOCUMENT NAME REQUIRED ENCLOSED STATUS   List all other collateral being
delivered such as:       25.

For Franchise Loans

Franchise Agreement

      26.

For Hotels

Comfort Letters/Tri-Party Letters (list all parties)

     

OTHER DOCUMENTS

  DOCUMENT NAME REQUIRED ENCLOSED STATUS 27. List each document       28. List
each document      

 

C-3

 

 

EXHIBIT D

 

FORM OF CERTIFICATION

 

RCMC 2012-CREL1, LLC

(the “Issuer”)

 

 

Re:RCMC 2012-CREL1, LLC

 

Ladies and Gentlemen:

 

In accordance with the provisions of the Indenture, dated as of November 28,
2012, by and among the Issuer, KeyCorp Real Estate Capital Markets, Inc., as
Advancing Agent and Wells Fargo Bank, National Association, as trustee (in such
capacity and together with any successor trustee permitted under the Indenture,
the “Trustee”), Paying Agent, Transfer Agent, Custodian, Backup Advancing Agent
and Notes Registrar (the “Indenture”), the undersigned, as Custodian, hereby
certifies that it has received the documents identified on Schedule A hereto
with respect to the Collateral Interests identified on such schedule and that it
is holding all such documents in its capacity as the Custodian subject to the
terms of the Indenture. Capitalized terms used but not defined in this Receipt
have the meanings assigned to them in the Indenture.

 

The Custodian makes no representations as to, and shall not be responsible to
verify, (i) the validity, legality, enforceability, due authorization,
recordability, sufficiency, or genuineness of any of the documents in its
custody relating to a Collateral Interest, or (ii) the collectability,
insurability, effectiveness or suitability of any such documents in its custody
relating to a Collateral Interest.

 

  Wells Fargo Bank, National Association, solely in its capacity as Custodian  
    By:       Name:     Title:

 

D-1

 

 

EXHIBIT E

 

FORM OF REQUEST FOR RELEASE

 

REQUEST FOR RELEASE OF DOCUMENTS AND RECEIPT

 

To: Wells Fargo Bank, National Association

 

In connection with the administration of the Collateral Interests held by you as
the Custodian on behalf of the Trustee, we request the release, to the [Master
Servicer][Special Servicer] of [specify document] for the Collateral Interest
described below, for the reason indicated.

 

Borrower’s Name, Address & Zip Code:   Ship Files To:           Name:          
Address:           Telephone Number:       Collateral Interest Description:    
      Current Outstanding Principal Balance:    

 

Reason for Requesting Documents (check one):

 

£1. Purchased Asset Paid in Full.  The [Master Servicer][Special Servicer]
hereby certifies that all amounts received in connection therewith that are
required to be remitted by the Property Owner or other obligors thereunder have
been paid in full and that any amounts in respect thereof required to be
remitted to the Trustee pursuant to the Indenture have been so remitted. £2.
Purchased Asset Liquidated By _____________.  The [Master Servicer][Special
Servicer] hereby certifies that all proceeds of insurance, condemnation or other
liquidation have been finally received and that any amounts in respect thereof
required to be remitted to the Trustee pursuant to the Indenture have been so
remitted. £3. Other (explain) ____________________________.

 

If box 3 above is checked, upon our return of all of the above documents to you
as the Custodian, please acknowledge your receipt by signing in the space
indicated below and returning this form.

 

If box 3 above is checked, it is hereby acknowledged that a security interest
pursuant to the Uniform Commercial Code in the Collateral Interest described
above and in the proceeds of said Collateral Interest has been granted to the
Trustee pursuant to the Indenture.

 

If box 3 above is checked, in consideration of the aforesaid delivery by the
Custodian, the [Master Servicer][Special Servicer] hereby agrees to hold said
Collateral Interest in trust for the Trustee, as provided under and in
accordance with all provisions of the Indenture and the Servicing Agreement, and
to return said Collateral Interest to the Custodian no later than the close of
business on the twentieth (20th) Business Day following the date hereof or, if
such day is not a Business Day, on the immediately preceding Business Day.

 

E-1

 

 

The [Master Servicer][Special Servicer] hereby acknowledges that it shall hold
the above-described Collateral Interest and any related Underlying Instruments
in trust for, and as the bailee of, the Trustee, and shall return said
Collateral Interest and any related documents only to the Custodian.

 

Capitalized terms used but not defined in this Request have the meanings
assigned to them in the Indenture, dated as of November 28, 2012, by and among
the Issuer, KeyCorp Real Estate Capital Markets, Inc., as Advancing Agent and
Wells Fargo Bank, National Association, as trustee (in such capacity and
together with any successor trustee permitted under the Indenture, the
“Trustee”), Paying Agent, Transfer Agent, Custodian, Backup Advancing Agent and
Notes Registrar.

 

  KEYCORP REAL ESTATE CAPITAL MARKETS,     INC., as [Master Servicer][Special
Servicer]         By:       Name:     Title:

 

Acknowledgment of documents returned:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Custodian

 

By:       Name:     Title:  

 

Date:

 

E-2

 

 

EXHIBIT F

 

FORM OF NRSRO CERTIFICATION

 

[Date]

 

RCMC 2012-CREL1, LLC

One Belvedere Place, Suite 300

Mill Valley, California 94941

 

Wells Fargo Bank, National Association

9062 Old Annapolis Road

Columbia, Maryland 21045

 

In accordance with the requirements for obtaining certain information pursuant
to the Indenture, dated as of November 28, 2012 (the “Indenture”), by and among
the Issuer, KeyCorp Real Estate Capital Markets, Inc., as Advancing Agent and
Wells Fargo Bank, National Association, as trustee (in such capacity and
together with any successor trustee permitted under the Indenture, the
“Trustee”), Paying Agent, Transfer Agent, Securities Intermediary, Backup
Advancing Agent and Notes Registrar, the undersigned hereby certifies and agrees
as follows:

 

1.          The undersigned is (i) a Rating Agency or (ii) a Nationally
Recognized Statistical Rating Organization and in either case has provided the
Issuer with the appropriate certifications under Rule 17g-5(e) as promulgated
under the Exchange Act.

 

2.          The undersigned has access to the 17g-5 Website.

 

3.          The undersigned shall be deemed to have recertified to the
provisions herein each time it accesses the 17g-5 Information on the 17g-5
Website.

 

Capitalized terms used but not defined herein shall have the respective meanings
assigned thereto in the Indenture.

 

F-1

 

 

By its certification hereof, the undersigned has made the representations above
and shall be deemed to have caused its name to be signed hereto by its duly
authorized signatory, as of the date certified.

 

  Nationally Recognized Statistical Rating
Organization       Name:   Title:       Company:   Phone:   Email:

 

F-2

 

 

Exhibit G

 

Representations and Warranties for Collateral Interests

 

A. REPRESENTATIONS AND WARRANTIES CONCERNING COLLATERAL INTERESTS CONSISTING OF
MEZZANINE LOANS:

 

(1)         Payment Record. No Mezzanine Loan is 30 days or more delinquent in
payment of principal and interest (without giving effect to any applicable grace
period in the related mezzanine loan documents) and no Mezzanine Loan has been
30 days or more (without giving effect to any applicable grace period in the
related mezzanine loan documents) past due in payment of principal and interest.

 

(2)         Annex A-1. The information pertaining to each Mezzanine Loan set
forth on Annex A-1 is true and correct in all material respects as of the date
set forth on Annex A-1.

 

(3)         Ownership of Mezzanine Loan. At the time of the assignment of the
Mezzanine Loans to the Issuer, the Seller had good and marketable title to and
was the sole owner and holder of, each Mezzanine Loan, free and clear of any
pledge, lien, encumbrance or security interest (subject to certain agreements
regarding servicing and asset management as provided in the Servicing Agreement,
Indenture and any subservicing agreements permitted thereunder) and such
assignment validly and effectively transfers and conveys all legal and
beneficial ownership of the Mezzanine Loans to the Issuer free and clear of any
pledge, lien, encumbrance or security interest (subject to certain agreements
regarding servicing and asset management as provided in the Servicing Agreement,
Indenture, and any subservicing agreements permitted thereunder).

 

(4)         Borrower; Bankruptcy. In respect of each Mezzanine Loan, as of the
origination date and, to the Seller’s actual knowledge, as of the Closing Date,
(A) in reliance on public documents or certified copies of the incorporation or
partnership or other entity documents, as applicable, delivered in connection
with the origination of such Mezzanine Loan, the related mezzanine borrower is
an entity organized under the laws of a state of the United States of America,
the District of Columbia or the Commonwealth of Puerto Rico and (B) the related
mezzanine borrower is not a debtor in any bankruptcy, receivership,
conservatorship, reorganization, insolvency, moratorium or similar proceeding.

 

(5)         Security Interest. The pledge of the collateral for the Mezzanine
Loan, together with any separate security agreement, UCC Financing Statement or
similar agreement, if any, establishes and creates a first priority security
interest in such collateral in favor of the Seller, except as the enforceability
thereof may be limited by anti-deficiency laws or bankruptcy, receivership,
conservatorship, reorganization, insolvency, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally, and by general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law).

 

(6)         Nonrecourse. The Mezzanine Loan documents for each Mezzanine Loan
provide that such Mezzanine Loan is nonrecourse to the related parties thereto
except that the related mezzanine borrower and at least one individual or entity
shall be fully liable for actual losses, liabilities, costs and damages arising
from certain acts of the related mezzanine borrower and, in certain instances
its principals specified in the related Mezzanine Loan documents, which acts
generally include the following (or negotiated provisions of similar effect):
(i) acts of fraud or intentional material misrepresentation, (ii) misapplication
or misappropriation of rents, insurance proceeds or condemnation awards, (iii)
material physical waste of the property securing the related mortgage loan, and
(iv) any breach of the environmental covenants contained in the related
Mezzanine Loan documents.

 

(7)         Valid Assignment. The assignment of the Mezzanine Loan to the Issuer
and the agreements executed in connection therewith constitute the legal, valid
and binding assignment of such Mezzanine Loan from the Seller to the Issuer. The
endorsement of the related mezzanine note by the Seller constitutes the legal,
valid, binding and enforceable (except as such enforcement may be limited by
anti-deficiency laws or bankruptcy, receivership, conservatorship,
reorganization, insolvency, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally, and by general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law)) assignment of such mezzanine note, and together with the other
assignment documents, legally and validly conveys all right, title and interest
in such Mezzanine Loan and the related Mezzanine Loan documents to the Issuer.
Pursuant to the terms of the Mezzanine Loan documents and intercreditor
agreement, the Seller satisfied any and all material transfer conditions or
requirements (or such conditions or requirements were validly waived by any
requisite parties) in the Mezzanine Loan documents and intercreditor agreement
with respect to the transfer of the Mezzanine Loan to the Issuer.

 

G-1

 

 

(8)         Document Provisions. The Mezzanine Loan documents for each Mezzanine
Loan contain enforceable provisions such as to render the rights and remedies of
the holder thereof adequate for the practical realization against the collateral
described in the related Mezzanine Loan documents of the principal benefits of
the security intended to be provided thereby, including realization by judicial
or, if applicable, non-judicial foreclosure, except as may be limited by
anti-deficiency or one form of action laws or by bankruptcy, receivership,
conservatorship, reorganization, insolvency, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally, and by general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law).

 

(9)         Enforceability. Each of the notes executed by the related mezzanine
borrower in connection with the Mezzanine Loans and each pledge of the ownership
interests securing the Mezzanine Loans are the legal, valid and binding
obligations of the related mezzanine borrower named on Annex A-1 and each of the
other related Mezzanine Loan documents is the legal, valid and binding
obligation of the parties thereto (subject to any nonrecourse provisions therein
and any state anti-deficiency, one action, or market value limit deficiency
legislation), enforceable in accordance with its terms, except (i) as such
enforcement may be limited by anti-deficiency or one form of action laws or
bankruptcy, receivership, conservatorship, reorganization, insolvency,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally, and by general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law), and (ii) except
that certain provisions of such Mezzanine Loan documents are or may be
unenforceable in whole or in part under applicable state or federal laws, but
the inclusion of such provisions does not render any of the Mezzanine Loan
documents invalid as a whole, and such Mezzanine Loan documents taken as a whole
are enforceable to the extent necessary and customary for the practical
realization of the principal rights and benefits afforded thereby.

 

(10)        Modifications. Neither the terms of the Mezzanine Loans nor the
related Mezzanine Loan documents or intercreditor agreement have been altered,
impaired, modified or waived in any material respect, except by written
instrument included in the document file delivered to the Issuer with respect to
such Mezzanine Loan.

 

(11)        Releases. Except by a written instrument that has been delivered to
the Issuer or as otherwise provided in the Mezzanine loan documents, no
Mezzanine Loan has been satisfied, canceled, subordinated, released or
rescinded, in whole or in part, and the related mezzanine borrower has not been
released, in whole or in part, from its obligations under any related Mezzanine
Loan document.

 

(12)        No Offset. Except with respect to the enforceability of any
provisions requiring the payment of default interest, late fees, additional
interest, prepayment premiums or yield maintenance charges, neither the
Mezzanine Loan nor any of the related Mezzanine Loan documents is subject to any
right of rescission, set-off, abatement, diminution, valid counterclaim or
defense, including the defense of usury, nor will the operation of any of the
terms of any such Mezzanine Loan documents, or the exercise (in compliance with
procedures permitted under applicable law) of any right thereunder, render any
Mezzanine Loan documents subject to any right of rescission, set-off, abatement,
diminution, valid counterclaim or defense, including the defense of usury
(subject to anti-deficiency or one form of action laws and to bankruptcy,
receivership, conservatorship, reorganization, insolvency, moratorium or other
similar laws affecting the enforcement of creditor’s rights generally and to
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law)), and no such right of
rescission, set-off, abatement, diminution, valid counterclaim or defense has
been asserted with respect thereto.

 

G-2

 

 

(13)        No Material Default on Mezzanine Loans. As of the Closing Date,
there is no payment default with respect to the Mezzanine Loans, after giving
effect to any applicable notice and/or grace period, and, to the Seller’s
knowledge, as of the Closing Date, there is no other material default under any
of the related Mezzanine Loan documents, after giving effect to any applicable
notice and/or grace period; no such material default or breach has been waived
by the Seller or on its behalf or, to the Seller’s knowledge, by the Seller’s
predecessors in interest with respect to the Mezzanine Loans; and, to the
Seller’s actual knowledge, no event has occurred which, with the passing of time
or giving of notice would constitute a material default or breach; provided,
however, that the representations and warranties set forth in this sentence do
not cover any default, breach, violation or event of acceleration that
specifically pertains to or arises out of any subject matter otherwise covered
by any other representation or warranty made hereunder by the Seller. No
Mezzanine Loan has been accelerated and no foreclosure proceeding or power of
sale proceeding has been initiated under the terms of the related Mezzanine Loan
documents. The Seller has not waived any material claims against the related
mezzanine borrower under any nonrecourse exceptions contained in the Mezzanine
Loan documents.

 

(14)        No Material Default on Related Mortgage Loans. To Seller’s
knowledge, as of the Closing Date, there is no payment or other material default
with respect to the related mortgage loans, after giving effect to any
applicable notice and/or grace period; and, to the Seller’s actual knowledge, no
event has occurred which, with the passing of time or giving of notice would
constitute a material default or breach under the related mortgage loans;
provided, however, that the representations and warranties set forth in this
sentence do not cover any default, breach, violation or event of acceleration
that specifically pertains to or arises out of any subject matter otherwise
covered by any other representation or warranty made hereunder by the Seller. To
Seller’s knowledge, no mortgage loan has been accelerated and no foreclosure
proceeding or power of sale proceeding has been initiated under the terms of the
related mortgage loan documents.

 

(15)        No Future Advances. The principal amount of the Mezzanine Loan
stated on Annex A-1 has been fully disbursed as of the Closing Date (except for
certain amounts that were fully disbursed by the lender, but were escrowed
pursuant to the terms of the related Mezzanine Loan documents) and there are no
future advances of additional loan amounts required to be made by the lender
under any of the related Mezzanine Loan documents. The Seller has not, nor, to
the Seller’s knowledge, have any of its agents or predecessors in interest with
respect to the Mezzanine Loan, in respect of payments due under the related
Mezzanine Loan documents, directly or indirectly, advanced funds or induced,
solicited or knowingly received any advance of funds by a party other than the
mezzanine borrower other than (a) interest accruing on such Mezzanine Loan from
the date of such disbursement of such Mezzanine Loan to the date which preceded
by thirty (30) days the first payment date under the related Mezzanine Loan
documents and (b) application and commitment fees, escrow funds, points and
reimbursements for fees and expenses, incurred in connection with the
origination and funding of the Mezzanine Loan.

 

(16)        No Equity Interest. No Mezzanine Loan has capitalized interest
included in its principal balance, and no Mezzanine Loan provides for any shared
appreciation rights or preferred equity participation therein and no contingent
or additional interest contingent on cash flow or negative amortization is due
thereon.

 

(17)        Compliance. The terms of the Mezzanine Loan documents evidencing
such Mezzanine Loan comply in all material respects with all applicable local,
state and federal laws and regulations, and the Seller has complied with all
material requirements pertaining to the origination of the Mezzanine Loans,
including but not limited to, usury and all other material requirements of any
federal, state or local law to the extent non-compliance would have a material
adverse effect on the Mezzanine Loan.

 

(18)        Licenses and Permits. To the Seller’s knowledge, as of the date of
origination of the Mezzanine Loan, the property securing the related mortgage
loan was, and to the Seller’s actual knowledge, as of the Closing Date, the
property securing the related mortgage loan is, in all material respects in
material compliance with, and is used and occupied in all material respects in
accordance with, all restrictive covenants of record applicable to such
property, and applicable zoning laws and all material inspections, licenses,
permits and certificates of occupancy required by law, ordinance or regulation
to be made or issued with regard to the property have been obtained and are in
full force and effect, except to the extent (a) any material non-compliance with
all restrictive covenants of record applicable to such property or applicable
zoning laws is insured by the title insurance obtained in connection with the
origination of the related mortgage loan, or a law and ordinance insurance
policy, or (b) the failure to obtain or maintain such inspections, licenses,
permits or certificates of occupancy does not materially impair or materially
and adversely affect the use and/or operation of the property as it was used and
operated as of the date of origination of the Mezzanine Loan.

 

G-3

 

 

(19)        Taxes and Assessments. All (a) taxes, water charges, sewer charges,
or other similar outstanding governmental charges and assessments which became
due and owing prior to the Closing Date in respect of the property securing the
related mortgage loan (excluding any related personal property) and which, if
left unpaid, would be, or might become, a lien on such property having priority
over the related mortgage and (b) insurance premiums or ground rents which
became due and owing prior to the Closing Date in respect of the property
securing the related mortgage loan (excluding any related personal property),
have, in each case, been paid, or if disputed, or if such amounts are not
delinquent prior to the Closing Date, an escrow of funds in an amount sufficient
(together with escrow payments required to be made prior to delinquency) to
cover such taxes, charges, and assessments and any late charges due in
connection therewith has been established by the holder of the Mezzanine Loan or
the holder of the related mortgage loan. For purposes of this representation and
warranty, the items identified herein shall not be considered due and owing
until the date on which interest or penalties would be first payable thereon.

 

(20)        Encroachments. To the Seller’s knowledge based on surveys or the
title insurance obtained in connection with the origination of the mezzanine
loan or related mortgage loan, (i) none of the material improvements that were
included for the purpose of determining the appraised value of the property
securing the related mortgage loan at the time of the origination of the
Mezzanine Loan lies outside the boundaries and building restriction lines of
such property and (ii) no improvements on adjoining properties encroach upon
such property, except in the case of either (i) or (ii) for (a) immaterial
encroachments which do not materially adversely affect the use or value of the
property as security (indirectly) for the Mezzanine Loan or the use, enjoyment,
value or marketability of such property or (b) encroachments affirmatively
covered by the related title insurance policy obtained in connection with the
origination of the mortgage loan or the mezzanine loan.

 

(21)        Property Condition.

 

(a)          Except with respect to repairs estimated to cost less than $50,000
in the aggregate, as of the date of the applicable engineering report (which was
performed within 12 months prior to the origination date of the Mezzanine Loan)
related to the property securing the related mortgage loan and, to Seller’s
knowledge as of the Closing Date, (i) such property is in good repair, free and
clear of any damage that would materially adversely affect the value of such
property as security (indirectly) for such Mezzanine Loan or the use and
operation of the property as it was being used or operated as of the origination
date, or (ii) an escrow (or escrows) in an amount consistent with the standard
utilized by the Seller with respect to similar loans it holds for its own
account have been established by the mezzanine lender or the mortgage lender,
which escrows were required in an amount not less than 100% of the estimated
cost of the required repairs. Since the origination date, to the Seller’s
knowledge, such property has not been damaged by fire, wind or other casualty or
physical condition that would materially and adversely affect its value as
security (indirectly) for the related Mezzanine Loan (including, without
limitation, any soil erosion or subsidence or geological condition), which
damage has not been fully repaired or fully insured, or for which escrows in an
amount consistent with the standard utilized by the Seller with respect to loans
it holds for its own account have not been established by the holder of the
Mezzanine Loan or the holder of the related mortgage loan.

 

(b)          As of the origination date of such Mezzanine Loan, and, to the
Seller’s actual knowledge, as of the Closing Date, there are no proceedings
pending or, to the Seller’s actual knowledge, threatened, for the partial or
total condemnation of the property securing the related mortgage loan that would
have a material adverse effect on the value, use or operation of the property
securing the related mortgage loan.

 

(22)        Environmental Matters. Except for those Mezzanine Loans for which a
lender’s environmental insurance policy was obtained in connection with the
origination of the related mortgage loan in lieu of an environmental site
assessment, an environmental site assessment or updates thereof relating to each
property securing the related mortgage loan prepared no earlier than 12 months
prior to the origination date of the Mezzanine Loan was obtained and reviewed by
the Seller in connection with the origination of such Mezzanine Loan.

 

G-4

 

 

(a)          Such environmental site assessment does not identify, and the
Seller has no actual knowledge of, any adverse circumstances or conditions with
respect to or affecting the property that would constitute or result in a
material violation of any environmental laws, except for such circumstances or
conditions (i) which are covered by environmental insurance policies maintained
with respect to such property, or (ii) as to which any expenditure greater than
5% of the outstanding principal balance of the related mortgage loan is required
in order to achieve or maintain compliance in all material respects with any
environmental laws, adequate sums, equal to at least 125% of the estimate of the
total amount of such expenditures as set forth in the environmental site
assessment, were reserved in connection with the origination of the related
mortgage loan or the Mezzanine Loan, and as to which the related mortgage
borrower or mezzanine borrower has covenanted to perform the actions necessary
to achieve or maintain compliance in all material respects with any
environmental laws, or (iii) as to which the related mortgage borrower or one of
its affiliates is currently taking or required to take such actions (which may
be the implementation of an operations and maintenance plan), if any, as
recommended by the environmental site assessment or required by the applicable
governmental authority, or (iv) as to which a responsible party not related to
the mortgage borrower with assets reasonably estimated by the Seller at the time
of origination to be sufficient to effect all necessary or required remediation
identified in a notice or other action from the applicable governmental
authority is currently taking or required to take such actions, if any, with
respect to such regulatory authority’s order or directive, or (v) which, if
recommended in the environmental site assessment, were investigated further and,
based upon such additional investigation, as to which an environmental
consultant recommended no further investigation or remediation, or (vi) as to
which a party with financial resources reasonably estimated to be adequate to
cure the condition or circumstance provided a guaranty or an indemnity to the
related mortgage borrower or to the mezzanine lender or mortgage lender to cover
the costs of any required investigation, testing, monitoring or remediation, or
(vii) as to which the related mortgage borrower or other responsible party
obtained a “No Further Action” letter or other evidence reasonably acceptable to
a prudent commercial mortgage lender or mezzanine lender that applicable
federal, state, or local governmental authorities had no current intention of
taking any action, and are not requiring any action, in respect of such
condition or circumstance, or (viii) which would not require substantial
cleanup, remedial action or other extraordinary response under any environmental
laws reasonably estimated to cost in excess of 5% of the outstanding principal
balance of the related mortgage loan.

 

(b)          To the Seller’s actual knowledge and in reliance upon the
environmental site assessment, except for any Hazardous Materials being handled
in accordance with applicable environmental laws and except for any Hazardous
Materials present at such property for which, to the extent that an
environmental site assessment recommends remediation or other action, (A) there
is either (i) environmental insurance with respect to such property or (ii) an
amount in an escrow account pledged as security for the mezzanine loan and/or
the related mortgage loan under the relevant loan documents equal to no less
than 125% of the amount estimated in such environmental site assessment as
sufficient to pay the cost of such remediation or other action in accordance
with such environmental site assessment or (B) one of the statements set forth
in representation (22)(a) above is true, (1) such property is not being used for
the treatment or disposal of Hazardous Materials; (2) no Hazardous Materials are
being used or stored or generated for off-site disposal or otherwise present at
such property other than Hazardous Materials of such types and in such
quantities as are customarily used or stored or generated for off-site disposal
or otherwise present in or at properties of the relevant property type; and
(3) such property is not subject to any environmental hazard (including, without
limitation, any situation involving Hazardous Materials) which under the
environmental laws would have to be eliminated before the sale of such property.

 

(c)          “Hazardous Materials” shall mean any dangerous, toxic or hazardous
pollutants, chemicals, wastes, or substances, including, without limitation,
those so identified pursuant to the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. Section 9601 et seq., or any other
environmental laws now existing, and specifically including, without limitation,
asbestos and asbestos-containing materials, polychlorinated biphenyls (“PCBs”),
radon gas, petroleum and petroleum products, urea formaldehyde and any
substances classified as being “in inventory,” “usable work in process” or
similar classification which would, if classified as unusable, be included in
the foregoing definition.

 

G-5

 

 

(d)          With respect to each Mezzanine Loan with respect to which the
related mortgage loan is covered by a lender’s environmental insurance policy
obtained in lieu of an environmental site assessment (“In Lieu of Policy”), each
In Lieu of Policy is in an amount equal to 125% of the outstanding principal
balance of the related mortgage loan, and has a term ending no sooner than the
date which is five years after the maturity date of the Mezzanine Loan, is
non-cancelable by the insurer during such term and the premium for such policy
has been paid in full.

 

(23)        Insurance. As of the date of origination of the related Mezzanine
Loan, and, as of the Closing Date, the property securing the related mortgage
loan is covered by insurance policies providing the coverage described below and
the mortgage loan documents and/or Mezzanine Loan documents permit the mortgage
lender and/or mezzanine lender to require the coverage described below. The
Seller has not received (1) any notice of non-payment of premiums that has not
been cured in a timely manner by the related mortgage borrower or (2) any notice
of cancellation or termination of such insurance policies that has not been
cured in a timely manner by the related mortgage borrower. The mortgage loan
documents and/or Mezzanine Loan documents require that the related property and
all improvements thereon are covered by insurance policies providing
(a) property coverage in an amount at least equal to the lesser of full
replacement cost of the improvements located on such property (exclusive of
costs of excavations, foundations, underground utilities and footings) and the
outstanding principal balance of the related mortgage loan and mezzanine loan
(subject to customary deductibles) for losses sustained by fire and for losses
or damages from other risks and hazards covered by an insurance policy providing
“all risk” or “special form” coverage in an amount sufficient to prevent the
mortgage borrower from being deemed a co-insurer; such policy contains a clause
or endorsement naming the mezzanine lender and its successors in interest as
their interests ma appear; (b) business interruption or rental loss insurance in
an amount at least equal to 12 months of operations; (c) flood insurance, if any
portion of the improvements, exclusive of a parking lot, on the property is
located in an area identified by the Federal Emergency Management Agency, as
having special flood hazards, in the maximum amount available under the National
Flood Insurance Program; (d) workers’ compensation, if required by law; and
(e) comprehensive general liability insurance in an amount not less than
$1 million; such policy contains a clause or endorsement naming the mezzanine
lender and its successors in interest as additional insured as their interests
may appear. All such insurance policies referred to in clauses (a) through
(d) of the prior sentence that are currently in place contain clauses providing
they are not terminable and may not be terminated without thirty (30) days’
prior written notice to the mezzanine lender (except where applicable law
requires a shorter period or except for nonpayment of premiums, in which case
not less than ten (10) days’ prior written notice to the mezzanine lender is
required). If the property is located within 25 miles of the coast of the Gulf
of Mexico or the Atlantic coast of Florida, Georgia, South Carolina or North
Carolina, such property is insured by windstorm insurance in an amount at least
equal to the lesser of (i) the outstanding principal balance of the related
mortgage loan and mezzanine loan, and (ii) the full replacement cost, of the
improvements located on the related property (exclusive of costs of excavations,
foundations, underground utilities and footings). The related property is
insured by an insurance policy, issued by an insurer meeting the requirements of
the Mezzanine Loan documents or mortgage loan documents and having a
claims-paying or financial strength rating of at least “A-:V” from A.M. Best
Company or “A-“ (or the equivalent) from Standard & Poor’s Ratings Services,
Fitch, Inc. or Moody’s Investors Service, Inc. An architectural or engineering
consultant has performed an analysis of each of the properties located in
seismic zones 3 or 4 in order to evaluate the seismic condition of such
property, for the sole purpose of assessing the probable maximum loss or
scenario expected loss (“PML”) for the property in the event of an earthquake.
In such instance, the PML was based on a 450 or 475 year return period, an
exposure period of 50 years and a 10% probability of exceedance. If the
resulting report concluded that the PML would exceed 20% of the amount of the
replacement costs of the improvements, earthquake insurance for such property
was obtained from an insurer rated at least “A-:V” by A.M. Best Company or “A-“
(or the equivalent) from Standard & Poor’s Ratings Services, Fitch, Inc. or
Moody’s Investors Service, Inc. To the Seller’s actual knowledge, the insurer
issuing each of the foregoing insurance policies is qualified to write insurance
in the jurisdiction where the related property is located.

 

(24)        Escrows. All amounts required to be deposited by each mezzanine
borrower at origination, if any, under the related Mezzanine Loan documents have
been deposited or have been withheld from the related Mezzanine Loan proceeds at
origination and there are no delinquencies with regard thereto. All escrow
deposits and payments required by the terms of each Mezzanine Loan, if any, are
in the possession, or under the control of the Seller (except to the extent they
have been disbursed for their intended purposes), and all amounts required to be
deposited by the applicable mezzanine borrower under the related Mezzanine Loan
documents, if any, have been deposited, and there are no delinquencies with
regard thereto (subject to any applicable notice and cure period). All of the
Seller’s interest in such escrows and deposits will be conveyed by the Seller to
the Issuer.

 

G-6

 

 

(25)        Litigation. To the Seller’s knowledge, with respect to each
Mezzanine Loan, as of the date of origination of such Mezzanine Loan, and, to
the Seller’s actual knowledge, with respect to each Mezzanine Loan, as of the
Closing Date, there are no actions, suits, arbitrations or governmental
investigations or proceedings by or before any court or other governmental
authority or agency now pending against or affecting the mezzanine borrower
under any Mezzanine Loan, any of the collateral for the Mezzanine Loan, the
related mortgage borrower or the property securing the related mortgage loan,
the adverse outcome of which could reasonably be expected to materially and
adversely affect the value of such collateral or property, the security intended
to be provided with respect to the related pledge or mortgage, or the ability of
such mezzanine borrower to pay principal, interest and other amounts due under
the related Mezzanine Loan; and to the Seller’s actual knowledge there are no
such actions, suits or proceedings threatened against such mezzanine borrower,
such collateral, the related mortgage borrower or the related property.

 

(26)        Servicing. The servicing and collection practices used by Seller in
respect of each Mezzanine Loan have been in all material respect legal, proper
and prudent, in accordance with customary mezzanine loan servicing practices.

 

(27)        Inspection. The originator of the Mezzanine Loan or the Seller has
inspected or caused to be inspected each property securing the related mortgage
loan within the 12 months prior to the origination date of the Mezzanine Loan.

 

(28)        Financial Reporting. The Mezzanine Loan documents require the
mezzanine borrower to provide the holder of the Mezzanine Loan with at least the
following: annual operating statements, financial statements and, except for
Mezzanine Loans for which the property securing the related mortgage loan is
leased to a single tenant or is a multifamily or similar property, rent rolls.

 

(29)        Single Purpose Entity. Each mezzanine borrower with respect to a
Mezzanine Loan with a principal balance as of the Closing Date in excess of
$15,000,000 is an entity whose organizational documents or related Mezzanine
Loan documents provide that it is, and at least so long as the Mezzanine Loan is
outstanding will continue to be, a Single Purpose Entity. For this purpose,
“Single Purpose Entity” shall mean a Person, other than an individual, whose
organizational documents or related Mezzanine Loan documents provide that it
does not have any significant assets other than the pledged collateral and other
assets necessary and incidental thereto, and whose organizational documents or
related Mezzanine Loan documents require that it have its own separate books and
records and its own accounts, in each case which are separate and apart from the
books and records and accounts of any other Person.

 

(30)        Due-on-Sale. Each of the Mezzanine Loans contains a “due-on-sale”
clause, which provides for the acceleration of the payment of the unpaid
principal balance of the Mezzanine Loan if, without the prior written consent of
the holder of the Mezzanine Loan, the collateral subject to the pledge, or any
controlling interest therein, is directly or indirectly transferred or sold
(except that it may provide for transfers by devise, descent or operation of law
upon the death or legal incapacity of a member, manager, general partner or
shareholder of a mezzanine borrower and that it may provide for transfers
subject to the Mezzanine Loan holder’s approval of transferee, transfers to
affiliates, transfers allowed in connection with other mezzanine debt allowed
pursuant to the terms of the Mezzanine Loan documents, transfers to family
members for estate planning purposes, transfers among existing members, partners
or shareholders in mezzanine borrowers, transfers of less than controlling
interests so long as the key principals or general partner retains control,
transfers of common stock in publicly traded companies or other transfers of
similar import).

 

(31)        Whole Loan. Each Mezzanine Loan is a whole loan and not a
participation interest in a mezzanine loan.

 

(32)        Capital Contribution. Neither the Seller nor any affiliate thereof
has any obligation to make any capital contributions to the related mezzanine
borrower under the Mezzanine Loan.

 

G-7

 

 

(33)        No Fraud. Neither the Seller, nor to the Seller’s knowledge, any
originator has taken any action that would be expected to allow a court of
competent jurisdiction to determine in a final decree that fraud with respect to
the Mezzanine Loans has taken place on the part of the Seller or, to the
Seller’s actual knowledge, on the part of any originator, in connection with the
origination of such Mezzanine Loan.

 

(34)        Access. To the Seller’s knowledge, the following statements are true
with respect to the property securing the related mortgage loan: (a) the
property is located on or adjacent to a dedicated road or has access to a
recorded easement permitting ingress and egress and (b) the property is served
by public or private utilities, water and sewer (or septic facilities) adequate
for the current use of the property.

 

(35)        Terrorism Insurance. None of the Mezzanine Loan documents contain
any provision that expressly excuses the related mezzanine borrower from
obtaining and maintaining insurance coverage for acts of terrorism or, in
circumstances where terrorism insurance is not expressly required, the mezzanine
lender is not prohibited from requesting that the related mezzanine borrower
maintain such insurance, in each case, to the extent such insurance coverage is
generally available for like properties in such jurisdictions at commercially
reasonable rates. Each property securing a related mortgage loan is insured by
an “all risk” or “special form” property insurance policy that does not contain
an express exclusion for (or, alternatively, is covered by a separate policy
that insures against property damage resulting from) acts of terrorism.

 

(36)        Appraisal. An appraisal of the property securing the related
mortgage loan was conducted in connection with the origination of the Mezzanine
Loan or the related mortgage loan, and such appraisal contained a statement, or
was accompanied by a letter from the appraiser, to the effect that the appraisal
was performed in accordance with the requirements of the Financial Institutions
Reform, Recovery and Enforcement Act of 1989, as in effect on the date the
Mezzanine Loan was originated.

 

(37)        Pledged Equity. The Mezzanine Loan is secured by a pledge of 100% of
the direct or indirect equity interests in the owner of the property securing
the related mortgage loan. The owner of the property securing the related
mortgage loan has been duly organized and is validly existing and in good
standing under the laws of its jurisdiction of organization, with requisite
power and authority to own its assets and to transact the business in which it
is now engaged, and the sole purpose of the owner of the property securing the
related mortgage loan under its organizational documents or the mortgage loan
documents is to own, finance, sell or otherwise manage such property and to
engage in any activities related or incidental thereto.

 

(38)        UCC 9 Policies. If Seller’s security interest in the pledged
collateral related to the Mezzanine Loan is covered by a “UCC 9” insurance
policy, with respect to such “UCC 9” insurance policy: (i) such policy is
assignable by the Seller to the Issuer, (ii) such policy is in full force and
effect, (iii) all premiums thereon have been paid, (iv) no claims have been made
by or on behalf of the Seller thereunder, and (v) no claims have been paid
thereunder.

 

(39)        Security for the Mezzanine Loan. The Mezzanine Loan is secured
solely by the collateral described in the Mezzanine Loan documents (including,
without limitation, the related pledge agreements relating to such Mezzanine
Loan).

 

(40)        Cross-Default with Mortgage Loan. An event of default under the
related mortgage loan will constitute an event of default with respect to the
related Mezzanine Loan.

 

(41)        Payment Procedure. To the extent that a cash management agreement is
in place with respect to the Mezzanine Loan and any related mortgage loan,
except following the occurrence and during the continuance of an event of
default or any other trigger event with regard to the related mortgage loan,
either (i) any funds remaining in the related lockbox account for the mortgage
loan, after payment of all amounts due and payable under the mortgage loan
documents, are required to be distributed to the holder of the Mezzanine Loan in
accordance with the Mezzanine Loan documents or (ii) payments due to the holder
of the Mezzanine Loan are required to be paid pursuant to the terms of the cash
management agreement.

 

(42)        Notice of Defaults Under Mortgage Loan. Pursuant to the terms of the
related intercreditor agreements, if any, the holder of any related mortgage
loan is required to provide written notice of the occurrence of any event of
default under a related mortgage loan to the holder of the related Mezzanine
Loan at the same time such notices are delivered by the related mortgage lender
to the related mortgage borrower.

 

G-8

 

 

(43)        Cure Rights. Pursuant to the terms of the related intercreditor
agreements, if any, the holder of the related mortgage loan is not permitted to
exercise any rights it may have under the related mortgage loan documents or
applicable law with respect to a foreclosure or other realization upon the
collateral for the related mortgage loan without providing prior notice and
opportunity to cure to the holder of the Mezzanine Loan (subject to the rights
of any subordinate mezzanine lenders, if applicable).

 

(44)        Purchase Option. Pursuant to the terms of the related intercreditor
agreement, if any, the holder of the Mezzanine Loan has the right to purchase
the related mortgage loan upon certain mortgage loan events of default and/or
acceleration (subject to the rights of any subordinate mezzanine lenders, if
applicable).

 

(45)        Collateral File. The Seller has delivered to the Issuer or its
designee accurate and complete copies of all material documents evidencing the
Mezzanine Loan and the rights and obligations with respect thereto.

 

(46)        Other. For purposes of these representations and warranties, the
term “to the Seller’s knowledge” shall mean that no officer, employee or agent
of the Seller responsible for the underwriting, origination or sale of the
Mezzanine Loans or of any servicer responsible for servicing the Mezzanine Loan
on behalf of the Seller, believes that a given representation or warranty is not
true or is inaccurate based upon the Seller’s reasonable inquiry, and that
during the course of such inquiry, no such officer, employee or agent of the
Seller has obtained any actual knowledge of any facts or circumstances that
would cause such Person to believe that such representation or warranty was
inaccurate. Furthermore, all information contained in documents which are
required to be delivered to the Issuer by the Seller shall be deemed to be
within the Seller’s knowledge. For purposes of these representations and
warranties, the term “to the Seller’s actual knowledge” shall mean that an
officer, employee or agent of the Seller responsible for the underwriting,
origination and sale of the Mezzanine Loans does not actually know of any facts
or circumstances that would cause such Person to believe that such
representation or warranty was inaccurate.

 

B.       REPRESENTATIONS AND WARRANTIES CONCERNING COLLATERAL INTERESTS
CONSISTING OF PREFERRED EQUITY INTERESTS:

 

(1)         Annex A-1. The information pertaining to each Preferred Equity
Interest set forth on Annex A-1 is true and correct in all material respects as
of the date set forth on Annex A-1.

 

(2)         Ownership of Preferred Equity Interest. At the time of the
assignment of the Preferred Equity Interests to the Issuer, the Seller had good
and marketable title to and was the sole owner and holder of, each Preferred
Equity Interest, free and clear of any pledge, lien, encumbrance or security
interest (subject to certain agreements regarding servicing and asset management
as provided in the Servicing Agreement, Indenture and any subservicing
agreements permitted thereunder) and such assignment validly and effectively
transfers and conveys all legal and beneficial ownership of the Preferred Equity
Interests to the Issuer free and clear of any pledge, lien, encumbrance or
security interest (subject to certain agreements regarding servicing and asset
management as provided in the Servicing Agreement, Indenture, and any
subservicing agreements permitted thereunder).

 

(3)         Preferred Equity Interest Issuer; Bankruptcy. In respect of each
Preferred Equity Interest, as of the acquisition date and, to the Seller’s
actual knowledge, as of the Closing Date, (A) in reliance on public documents or
certified copies of the incorporation or partnership or other entity documents,
as applicable, delivered in connection with the acquisition of such Preferred
Equity Interest, the related issuer of the Preferred Equity Interest is an
entity organized under the laws of a state of the United States of America, the
District of Columbia or the Commonwealth of Puerto Rico and (B) the related
issuer of the Preferred Equity Interest is not a debtor in any bankruptcy,
receivership, conservatorship, reorganization, insolvency, moratorium or similar
proceeding.

 

G-9

 

 

(4)         Nonrecourse. The Preferred Equity Interest documents for each
Preferred Equity Interest provide that the payment of amounts due with respect
to such Preferred Equity Interest is nonrecourse to the related parties thereto
except that the related issuer of the Preferred Equity Interest and at least one
individual or entity shall be fully liable for actual losses, liabilities, costs
and damages arising from certain acts of such issuer and, in certain instances,
its principals, which acts generally include the following (or negotiated
provisions of similar effect): (i) acts of fraud or intentional material
misrepresentation, (ii) misapplication or misappropriation of rents, insurance
proceeds or condemnation awards, and (iii) any breach of the environmental
covenants contained in the related Preferred Equity Interest documents.

 

(5)         Valid Assignment. The assignment of the Preferred Equity Interests
to the Issuer and the agreements executed in connection therewith constitute the
legal, valid and binding assignment of such Preferred Equity Interests from the
Seller to the Issuer. The assignment documents legally and validly convey all
right, title and interest in such Preferred Equity Interests and the related
Preferred Equity Interests documents to the Issuer. Pursuant to the terms of the
Preferred Equity Interest documents, the Seller satisfied any and all transfer
conditions or requirements (or such conditions or requirements were validly
waived by any requisite parties) in the Preferred Equity Interest documents with
respect to the transfer of the Preferred Equity Interests to the Issuer.

 

(6)         Enforceability. To the Seller’s knowledge, the documents executed by
the related issuer of such Preferred Equity Interests in connection with the
related Preferred Equity Interests for the benefit of the holder of the
Preferred Equity Interests, including any certificates evidencing or
constituting such Preferred Equity Interests are the legal, valid and binding
obligations of the issuer named on Annex A-1 with respect to such Preferred
Equity Interest (subject to any nonrecourse provisions therein and any state
anti-deficiency, one action, or market value limit deficiency legislation),
enforceable in accordance with its terms, except (i) as such enforcement may be
limited by anti-deficiency or one form of action laws or bankruptcy,
receivership, conservatorship, reorganization, insolvency, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally, and by
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law), and (ii) except that certain
provisions of such documents are or may be unenforceable in whole or in part
under applicable state or federal laws, but the inclusion of such provisions
does not render any of such documents invalid as a whole, and such documents
taken as a whole are enforceable to the extent necessary and customary for the
practical realization of the principal rights and benefits afforded thereby.

 

(7)         Modifications. Neither the terms of the Preferred Equity Interests
nor the related Preferred Equity Interest documents have been altered, impaired,
modified or waived in any material respect, except by written instrument
included in the document file delivered to the Issuer with respect to such
Preferred Equity Interest.

 

(8)         No Offset. Except with respect to the enforceability of any
provisions requiring the payment of default fees, late fees or similar fees or
charges, neither the Preferred Equity Interests nor any of the provisions of the
related Preferred Equity Interest documents which benefit the holder of the
Preferred Equity Interests is subject to any right of rescission, set-off,
abatement, diminution, valid counterclaim or defense, including the defense of
usury, nor will the operation of any of the terms of any such Preferred Equity
Interest documents, or the exercise (in compliance with procedures permitted
under applicable law) of any right thereunder, render any provisions of the
Preferred Equity documents which benefit the holder of the Preferred Equity
Interests subject to any right of rescission, set-off, abatement, diminution,
valid counterclaim or defense, including the defense of usury (subject to
anti-deficiency or one form of action laws and to bankruptcy, receivership,
conservatorship, reorganization, insolvency, moratorium or other similar laws
affecting the enforcement of creditor’s rights generally and to general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law)), and no such right of rescission, set-off,
abatement, diminution, valid counterclaim or defense has been asserted with
respect thereto.

 

(9)         No Material Default on Preferred Equity Interests. As of the Closing
Date, there is no payment default with respect to the Preferred Equity
Interests, after giving effect to any applicable notice and/or grace period,
and, to the Seller’s knowledge, as of the Closing Date, there is no other
material default under any of the provisions of the related Preferred Equity
Interests documents which benefit the holder of the Preferred Equity Interest,
after giving effect to any applicable notice and/or grace period; no such
material default or breach has been waived by the Seller or on its behalf or, to
the Seller’s knowledge, by the Seller’s predecessors in interest with respect to
the Preferred Equity Interests; and, to the Seller’s actual knowledge, no event
has occurred which, with the passing of time or giving of notice would
constitute such a material default or breach; provided, however, that the
representations and warranties set forth in this sentence do not cover any
default, breach, violation or event of acceleration that specifically pertains
to or arises out of any subject matter otherwise covered by any other
representation or warranty made hereunder by the Seller. The Seller has not
waived any material claims against the related issuer of the Preferred Equity
Interests under any nonrecourse exceptions contained in the Preferred Equity
Interests documents.

 

G-10

 

 

(10)        No Material Default on Related Mortgage Loans. To Seller’s
knowledge, as of the Closing Date, there is no payment or other material default
with respect to the related mortgage loans, after giving effect to any
applicable notice and/or grace period; and, to the Seller’s actual knowledge, no
event has occurred which, with the passing of time or giving of notice would
constitute a material default or breach under the related mortgage loans;
provided, however, that the representations and warranties set forth in this
sentence do not cover any default, breach, violation or event of acceleration
that specifically pertains to or arises out of any subject matter otherwise
covered by any other representation or warranty made hereunder by the Seller. To
Seller’s knowledge, no mortgage loan has been accelerated and no foreclosure
proceeding or power of sale proceeding has been initiated under the terms of the
related mortgage loan documents.

 

(11)        No Capital Calls; Nondiscretionary Distributions. Pursuant to the
terms of the Preferred Equity Interest documents, there is no requirement for
the holder of the Preferred Equity Interests to make any further capital
contributions to the issuer of the Preferred Equity Interests or other future
monetary advances or contributions in respect to the Preferred Equity Interests.
The provisions of the Preferred Equity Interest documents provide for regular,
periodic distributions to be made in respect of the Preferred Equity Interests
(subject to certain accruals as provided in the Preferred Equity Interest
documents), and to the fullest extent permitted by law, such distributions do
not require the consent or approval of the board of directions (or the
equivalent) of the common equityholders of the issuer of such Preferred Equity
Interests.

 

(12)        Compliance. To the Seller’s knowledge, the terms of the Preferred
Equity Interest documents benefitting the holder of the Preferred Equity
Interests comply in all material respects with all applicable local, state and
federal laws and regulations.

 

(13)        Licenses and Permits. To the Seller’s knowledge, as of the date of
acquisition of the Preferred Equity Interests, the property securing the related
mortgage loan was, and to the Seller’s actual knowledge, as of the Closing Date,
the property securing the related mortgage loan is in material compliance with,
and is used and occupied in all material respects in accordance with, all
restrictive covenants of record applicable to such property, and applicable
zoning laws and all material inspections, licenses, permits and certificates of
occupancy required by law, ordinance or regulation to be made or issued with
regard to the property have been obtained and are in full force and effect,
except to the extent (a) any material non-compliance with all restrictive
covenants of record applicable to such property or applicable zoning laws is
insured by the title insurance obtained in connection with the origination of
the related mortgage loan, or a law and ordinance insurance policy, or (b) the
failure to obtain or maintain such inspections, licenses, permits or
certificates of occupancy does not materially impair or materially and adversely
affect the use and/or operation of the property as it was used and operated as
of the date of acquisition of the Preferred Equity Interests.

 

(14)        Taxes and Assessments. All (a) taxes, water charges, sewer charges,
or other similar outstanding governmental charges and assessments which became
due and owing prior to the Closing Date in respect of the property securing the
related mortgage loan (excluding any related personal property) and which, if
left unpaid, would be, or might become, a lien on such property having priority
over the related mortgage and (b) insurance premiums or ground rents which
became due and owing prior to the Closing Date in respect of the property
securing the related mortgage loan (excluding any related personal property),
have, in each case, been paid, or if disputed, or if such amounts are not
delinquent prior to the Closing Date, an escrow of funds in an amount sufficient
(together with escrow payments required to be made prior to delinquency) to
cover such taxes, charges, and assessments and any late charges due in
connection therewith has been established by the holder of the related mortgage
loan. For purposes of this representation and warranty, the items identified
herein shall not be considered due and owing until the date on which interest or
penalties would be first payable thereon.

 

G-11

 

 

(15)        Encroachments. To the Seller’s knowledge based on surveys or the
title insurance obtained in connection with the origination of the related
mortgage loan, (i) none of the material improvements that were included for the
purpose of determining the appraised value of the property securing the related
mortgage loan at the time of the acquisition of the Preferred Equity Interests
lies outside the boundaries and building restriction lines of such property and
(ii) no improvements on adjoining properties encroach upon such property, except
in the case of either (i) or (ii) for (a) immaterial encroachments which do not
materially adversely affect the use, enjoyment, value or marketability of such
property or (b) encroachments affirmatively covered by the related title
insurance policy obtained in connection with the origination of the mortgage
loan.

 

(16)        Property Condition.

 

(a)          Except with respect to repairs estimated to cost less than $50,000
in the aggregate, as of the date of the applicable engineering report (which was
performed within 12 months prior to the origination date of the related mortgage
loan) related to the property securing the related mortgage loan and, to
Seller’s knowledge as of the Closing Date, (i) such property is in good repair,
free and clear of any damage that would materially adversely affect the use and
operation of the property as it was being used or operated as of the origination
date, or (ii) an escrow (or escrows) in an amount consistent with the standard
utilized by the Seller with respect to similar loans it holds for its own
account have been established by the mortgage lender, which escrows were
required in an amount not less than 100% of the estimated cost of the required
repairs. Since the origination date, to the Seller’s knowledge, such property
has not been damaged by fire, wind or other casualty or physical condition that
would materially and adversely affect its value (including, without limitation,
any soil erosion or subsidence or geological condition), which damage has not
been fully repaired or fully insured, or for which escrows in an amount
consistent with the standard utilized by the Seller with respect to loans it
holds for its own account have not been established by the holder of the related
mortgage loan.

 

(b)          As of the acquisition date of such Preferred Equity Interest, and,
to the Seller’s actual knowledge, as of the Closing Date, there are no
proceedings pending or, to the Seller’s actual knowledge, threatened, for the
partial or total condemnation of the property securing the related mortgage loan
that would have a material adverse effect on the value, use or operation of the
property securing the related mortgage loan.

 

(17)        Environmental Matters. Except for those Preferred Equity Interests
for which a lender’s environmental insurance policy was obtained in connection
with the origination of the related mortgage loan in lieu of an environmental
site assessment, an environmental site assessment or updates thereof relating to
each property securing the related mortgage loan prepared no earlier than 12
months prior to the origination of the related mortgage loan was obtained and
reviewed by the Seller in connection with the acquisition of such Preferred
Equity Interests.

 

(a)          Such environmental site assessment does not identify, and the
Seller has no actual knowledge of, any adverse circumstances or conditions with
respect to or affecting the property that would constitute or result in a
material violation of any environmental laws, except for such circumstances or
conditions (i) which are covered by environmental insurance policies maintained
with respect to such property, or (ii) as to which any expenditure greater than
5% of the outstanding principal balance of the related mortgage loan is required
in order to achieve or maintain compliance in all material respects with any
environmental laws, adequate sums, equal to at least 125% of the estimate of the
total amount of such expenditures as set forth in the environmental site
assessment, were reserved in connection with the origination of the related
mortgage loan, and as to which the related mortgage borrower or mezzanine
borrower has covenanted to perform the actions necessary to achieve or maintain
compliance in all material respects with any environmental laws, or (iii) as to
which the related mortgage borrower or one of its affiliates is currently taking
or required to take such actions (which may be the implementation of an
operations and maintenance plan), if any, as recommended by the environmental
site assessment or required by the applicable governmental authority, or (iv) as
to which a responsible party not related to the mortgage borrower with assets
reasonably estimated by the Seller at the time of origination to be sufficient
to effect all necessary or required remediation identified in a notice or other
action from the applicable governmental authority is currently taking or
required to take such actions, if any, with respect to such regulatory
authority’s order or directive, or (v) which, if recommended in the
environmental site assessment, were investigated further and, based upon such
additional investigation, as to which an environmental consultant recommended no
further investigation or remediation, or (vi) as to which a party with financial
resources reasonably estimated to be adequate to cure the condition or
circumstance provided a guaranty or an indemnity to the related mortgage
borrower or mortgage lender to cover the costs of any required investigation,
testing, monitoring or remediation, or (vii) as to which the related mortgage
borrower or other responsible party obtained a “No Further Action” letter or
other evidence reasonably acceptable to a prudent commercial mortgage lender
that applicable federal, state, or local governmental authorities had no current
intention of taking any action, and are not requiring any action, in respect of
such condition or circumstance, or (viii) which would not require substantial
cleanup, remedial action or other extraordinary response under any environmental
laws reasonably estimated to cost in excess of 5% of the outstanding principal
balance of the related mortgage loan.

 

G-12

 

 

(b)          To the Seller’s actual knowledge and in reliance upon the
environmental site assessment, except for any Hazardous Materials being handled
in accordance with applicable environmental laws and except for any Hazardous
Materials present at such property for which, to the extent that an
environmental site assessment recommends remediation or other action, (A) there
is either (i) environmental insurance with respect to such property or (ii) an
amount in an escrow account pledged as security for the related mortgage loan
under the relevant loan documents equal to no less than 125% of the amount
estimated in such environmental site assessment as sufficient to pay the cost of
such remediation or other action in accordance with such environmental site
assessment or (B) one of the statements set forth in representation
(17)(a) above is true, (1) such property is not being used for the treatment or
disposal of Hazardous Materials; (2) no Hazardous Materials are being used or
stored or generated for off-site disposal or otherwise present at such property
other than Hazardous Materials of such types and in such quantities as are
customarily used or stored or generated for off-site disposal or otherwise
present in or at properties of the relevant property type; and (3) such property
is not subject to any environmental hazard (including, without limitation, any
situation involving Hazardous Materials) which under the environmental laws
would have to be eliminated before the sale of such property.

 

(c)          “Hazardous Materials” shall mean any dangerous, toxic or hazardous
pollutants, chemicals, wastes, or substances, including, without limitation,
those so identified pursuant to the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. Section 9601 et seq., or any other
environmental laws now existing, and specifically including, without limitation,
asbestos and asbestos-containing materials, polychlorinated biphenyls (“PCBs”),
radon gas, petroleum and petroleum products, urea formaldehyde and any
substances classified as being “in inventory,” “usable work in process” or
similar classification which would, if classified as unusable, be included in
the foregoing definition.

 

(d)          With respect to each Preferred Equity Interest with respect to
which the related mortgage loan is covered by a lender’s environmental insurance
policy obtained in lieu of an environmental site assessment (“In Lieu of
Policy”), each In Lieu of Policy is in an amount equal to 125% of the
outstanding principal balance of the related mortgage loan, and has a term
ending no sooner than the date which is five years after the maturity date of
the related mortgage loan, is non-cancelable by the insurer during such term and
the premium for such policy has been paid in full.

 

G-13

 

 

(18)        Insurance. As of the date of acquisition of the related Preferred
Equity Interest, and, as of the Closing Date, the property securing the related
mortgage loan is covered by insurance policies providing the coverage described
below and the mortgage loan documents permit the mortgage lender to require the
coverage described below. The Seller has not received (1) any notice of
non-payment of premiums that has not been cured in a timely manner by the
related mortgage borrower or (2) any notice of cancellation or termination of
such insurance policies that has not been cured in a timely manner by the
related mortgage borrower. The mortgage loan documents require that the related
property and all improvements thereon are covered by insurance policies
providing (a) property coverage in an amount at least equal to the lesser of
full replacement cost of the improvements located on such property (exclusive of
costs of excavations, foundations, underground utilities and footings) and the
outstanding principal balance of the related mortgage loan (subject to customary
deductibles) for losses sustained by fire and for losses or damages from other
risks and hazards covered by an insurance policy providing “all risk” or
“special form” coverage in an amount sufficient to prevent the mortgage borrower
from being deemed a co-insurer; (b) business interruption or rental loss
insurance in an amount at least equal to 12 months of operations; (c) flood
insurance, if any portion of the improvements, exclusive of a parking lot, on
the property is located in an area identified by the Federal Emergency
Management Agency, as having special flood hazards, in the maximum amount
available under the National Flood Insurance Program; (d) workers’ compensation,
if required by law; and (e) comprehensive general liability insurance in an
amount not less than $1 million. All such insurance policies referred to in
clauses (a) through (d) of the prior sentence that are currently in place and
contain clauses providing they are not terminable. If the property is located
within 25 miles of the coast of the Gulf of Mexico or the Atlantic coast of
Florida, Georgia, South Carolina or North Carolina, such property is insured by
windstorm insurance in an amount at least equal to the lesser of (i) the
outstanding principal balance of the related mortgage loan, and (ii) the full
replacement cost, of the improvements located on the related property (exclusive
of costs of excavations ,foundations, underground utilities and footings). The
related property is insured by an insurance policy, issued by an insurer meeting
the requirements of the mortgage loan documents and having a claims-paying or
financial strength rating of at least “A-:V” from A.M. Best Company or “A-“ (or
the equivalent) from Standard & Poor’s Ratings Services, Fitch, Inc. or Moody’s
Investors Service, Inc. An architectural or engineering consultant has performed
an analysis of each of the properties located in seismic zones 3 or 4 in order
to evaluate the seismic condition of such property, for the sole purpose of
assessing the probable maximum loss or scenario expected loss (“PML”) for the
property in the event of an earthquake. In such instance, the PML was based on a
450 or 475 year return period, an exposure period of 50 years and a 10%
probability of exceedance. If the resulting report concluded that the PML would
exceed 20% of the amount of the replacement costs of the improvements,
earthquake insurance for such property was obtained from an insurer rated at
least “A-:V” by A.M. Best Company or “A-“ (or the equivalent) from Standard &
Poor’s Ratings Services, Fitch, Inc. or Moody’s Investors Service, Inc. To the
Seller’s actual knowledge, the insurer issuing each of the foregoing insurance
policies is qualified to write insurance in the jurisdiction where the related
property is located.

 

(19)        Escrows. All escrow deposits and payments required to be deposited
with the holder of the Preferred Equity Interests, if any, under the related
Preferred Equity Interest documents have been deposited and there are no
delinquencies with regard thereto. All escrow deposits and payments required to
be deposited with the holder of the Preferred Equity Interests, if any, under
the related Preferred Equity Interest documents are in the possession, or under
the control of the Seller (except to the extent they have been disbursed for
their intended purposes). All of the Seller’s interest in such escrows and
deposits will be conveyed by the Seller to the Issuer.

 

(20)        Litigation. To the Seller’s knowledge, with respect to each
Preferred Equity Interest, as of the date of acquisition of such Preferred
Equity Interest, and, to the Seller’s actual knowledge, with respect to each
Preferred Equity Interest, as of the Closing Date, there are no actions, suits,
arbitrations or governmental investigations or proceedings by or before any
court or other governmental authority or agency now pending against or affecting
the issuer of the Preferred Equity Interests, the related mortgage borrower or
the property securing the related mortgage loan, the adverse outcome of which
could reasonably expected to materially and adversely affect the value of such
property, the security intended to be provided with respect to the related
mortgage, or the ability of the issuer of the Preferred Equity Interests to pay
amounts due to the holder of the Preferred Equity Interests; and to the Seller’s
actual knowledge there are no such actions, suits or proceedings threatened
against the issuer of the Preferred Equity Interests, the related mortgage
borrower or the property securing the related mortgage loan.

 

(21)        Inspection. The originator of the related mortgage loan or the
Seller has inspected or caused to be inspected each property securing the
related mortgage loan within the 12 months prior to the origination date of the
related mortgage loan.

 

(22)        Financial Reporting. The Preferred Equity Interest documents require
the issuer of the Preferred Equity Interest, upon request, to provide the holder
of the Preferred Equity Interest with at least the following: annual operating
statements, financial statements and, except for Preferred Equity Interests for
which the property securing the related mortgage loan is leased to a single
tenant or is a multifamily or similar property, rent rolls.

 

G-14

 

 

(23)        Single Purpose Entity. Each issuer with respect to a Preferred
Equity Interest has covenanted in its respective organizational documents or the
related Preferred Equity Interest documents provide that it is, and at least so
long as the Preferred Equity Interests are outstanding will continue to be, a
Single Purpose Entity. For this purpose, “Single Purpose Entity” shall mean a
Person, other than an individual, whose organizational documents or related
Preferred Equity Interest documents provide that it does not have any
significant assets other than its direct or indirect interest in the property
secured by the related mortgage loan and other assets necessary and incidental
thereto, and whose organizational documents require that it have its own
separate books and records and its own accounts, in each case which are separate
and apart from the books and records and accounts of any other Person.

 

(24)        No Fraud. Neither the Seller, nor to the Seller’s knowledge, any
originator has taken any action that would be expected to allow a court of
competent jurisdiction to determine in a final decree that fraud with respect to
the Preferred Equity Interest has taken place on the part of the Seller or, to
the Seller’s actual knowledge, on the part of any prior holder of the Preferred
Equity Interest, in connection with the Preferred Equity Interest.

 

(25)        Access. The following statements are true with respect to the
property securing the related mortgage loan: (a) the property is located on or
adjacent to a dedicated road or has access to a recorded easement permitting
ingress and egress and (b) the property is served by public or private
utilities, water and sewer (or septic facilities) adequate for the current use
of the property.

 

(26)        Terrorism Insurance. None of the related mortgage loan documents
contain any provision that expressly excuses the related mortgage borrower from
obtaining and maintaining insurance coverage for acts of terrorism or, in
circumstances where terrorism insurance is not expressly required, the mortgage
lender is not prohibited from requesting that the related mezzanine borrower
maintain such insurance, in each case, to the extent such insurance coverage is
generally available for like properties in such jurisdictions at commercially
reasonable rates. Each property securing a related mortgage loan is insured by a
“all risk” or “special form” property insurance policy that does not contain an
express exclusion for (or, alternatively, is covered by a separate policy that
insures against property damage resulting from) acts of terrorism.

 

(27)        Appraisal. An appraisal of the property securing the related
mortgage loan was conducted in connection with the origination of the related
mortgage loan, and such appraisal contained a statement, or was accompanied by a
letter from the appraiser, to the effect that the appraisal was performed in
accordance with the requirements of the Financial Institutions Reform, Recovery
and Enforcement Act of 1989, as in effect on the date the Preferred Equity
Interest was acquired.

 

(28)        Cross-Default with Mortgage Loan. An event of default under the
related mortgage loan will constitute a control change event with respect to the
related Preferred Equity Interest.

 

(29)        Payment Procedure. To the extent that a cash management agreement is
in place with respect to the related mortgage loan, except following the
occurrence and during the continuance of an event of default or any other
trigger event with regard to the related mortgage loan, either (i) any funds
remaining in the related lockbox account for the mortgage loan, after payment of
all amounts due and payable under the mortgage loan documents, are required to
be distributed to the holder of the Preferred Equity Interest in accordance with
the Preferred Equity Interest documents or (ii) payments due to the holder of
the Preferred Equity Interest are required to be paid pursuant to the terms of
the cash management agreement.

 

(30)        Notice of Defaults Under Mortgage Loan. Pursuant to the terms of the
Preferred Equity Interest documents, the holder of any related mortgage loan is
required to provide or endeavor to provide written notice of the occurrence of
any default under a related mortgage loan to the holder of the related Preferred
Equity Interest at the same time such notices are delivered by the related
mortgage lender to the related mortgage borrower.

 

(31)        No Conversion. No portion of the Preferred Equity Interests may be
converted into common equity or any other interest in the issuer of such
Preferred Equity Interests without the prior written consent of the holder of
the Preferred Equity Interest.

 

G-15

 

 

(32)        Collateral File. The Seller has delivered to the Issuer or its
designee accurate and complete copies of all material documents evidencing the
Preferred Equity Interests and the rights and obligations with respect thereto.

 

(33)        Other. For purposes of these representations and warranties, the
term “to the Seller’s knowledge” shall mean that no officer, employee or agent
of the Seller responsible for the underwriting, acquisition or sale of the
Preferred Equity Interests or of any servicer responsible for servicing the
Preferred Equity Interests on behalf of the Seller, believes that a given
representation or warranty is not true or is inaccurate based upon the Seller’s
reasonable inquiry, and that during the course of such inquiry, no such officer,
employee or agent of the Seller has obtained any actual knowledge of any facts
or circumstances that would cause such Person to believe that such
representation or warranty was inaccurate. Furthermore, all information
contained in documents which are required to be delivered to the Issuer by the
Seller shall be deemed to be within the Seller’s knowledge. For purposes of
these representations and warranties, the term “to the Seller’s actual
knowledge” shall mean that an officer, employee or agent of the Seller
responsible for the underwriting, acquisition and sale of the Preferred Equity
Interests does not actually know of any facts or circumstances that would cause
such Person to believe that such representation or warranty was inaccurate.

 

C. REPRESENTATIONS AND WARRANTIES CONCERNING COLLATERAL INTERESTS CONSISTING OF
RAKE BONDS:

 

(1)         Annex A-1. The information pertaining to the Rake Bond set forth on
Annex A-1 is true and correct in all material respects as of the date set forth
on Annex A-1.

 

(2)         Ownership of Rake Bond. At the time of the assignment of the Rake
Bond to the Issuer (i) the Seller had good and marketable title to and was the
sole owner and holder of, the Rake Bond, (ii) Seller had full right, power and
authority to transfer, and is transferring, such Rake Bond free and clear of any
pledge, lien, encumbrance or security interest (subject to certain agreements
regarding servicing and asset management as provided in the Servicing Agreement,
Indenture and any subservicing agreements permitted thereunder) and (iii) no
consent, approval or authorization of any Person is required for any such
transfer or assignment by the holder of the Rake Bond.

 

(3)         Valid Assignment. The assignment of the Rake Bond to the Issuer and
the agreements executed in connection therewith constitute the legal, valid and
binding assignment of such Rake Bond from the Seller to the Issuer and, upon
such assignment, Seller will have validly and effectively conveyed to the Issuer
all legal and beneficial interest in and to such Rake Bond free and clear of any
and all liens, pledges, encumbrances, charges, security interests or any other
ownership interest of any nature.

 

(4)         Form of Security. The Rake Bond is a certificated security in
registered form, or is in uncertificated form and held through the facilities of
(a) The Depository Trust Company in New York, New York, or (b) such other
clearing organization or book-entry system.

 

(5)         Absence of Adverse Events. Based on the most recently available
trustee report, (i) no interest shortfalls have occurred and no realized losses
have been applied to the Rake Bond and (ii) the Seller is not aware of any
circumstances that are likely to have a material adverse effect on such Rake
Bond.

 

D. REPRESENTATIONS AND WARRANTIES CONCERNING COLLATERAL INTEREST CONSISTING OF B
NOTES:

 

(1)         Payment Record. The B Note is not 30 days or more delinquent in
payment of principal and interest (without giving effect to any applicable grace
period in the related mortgage loan documents) and the B Note has not been 30
days or more (without giving effect to any applicable grace period in the
related mortgage loan documents) past due in payment of principal and interest.

 

(2)         Annex A-1. The information pertaining to the B Note set forth on
Annex A-1 is true and correct in all material respects as of the date set forth
on Annex A-1.

 

G-16

 

 

(3)         Ownership of B Note. At the time of the assignment of the B Note to
the Issuer, the Seller had good and marketable title to and was the sole owner
and holder of, the B Note, free and clear of any pledge, lien, encumbrance or
security interest (subject to certain agreements regarding servicing and asset
management as provided in the Servicing Agreement, Indenture and any
subservicing agreements permitted thereunder) and such assignment validly and
effectively transfers and conveys all legal and beneficial ownership of the B
Note to the Issuer free and clear of any pledge, lien, encumbrance or security
interest (subject to certain agreements regarding servicing and asset management
as provided in the Servicing Agreement, Indenture, and any subservicing
agreements permitted thereunder).

 

(4)         Borrower; Bankruptcy. In respect of the B Note, as of the
origination date and, to the Seller’s actual knowledge, as of the Closing Date,
(A) in reliance on public documents or certified copies of the incorporation or
partnership or other entity documents, as applicable, delivered in connection
with the origination of the B Note, the related mortgage borrower is an entity
organized under the laws of a state of the United States of America, the
District of Columbia or the Commonwealth of Puerto Rico and (B) the related
mortgage borrower is not a debtor in any bankruptcy, receivership,
conservatorship, reorganization, insolvency, moratorium or similar proceeding.

 

(5)         Security Interest. The mortgage for the related property, together
with any separate security agreement, UCC Financing Statement or similar
agreement, if any, establishes and creates a first priority lien on the
mortgaged real property in favor of the mortgage lenders, except as the
enforceability thereof may be limited by anti-deficiency laws or bankruptcy,
receivership, conservatorship, reorganization, insolvency, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally, and by
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law).

 

(6)         Nonrecourse. The mortgage loan documents for the B Note provide that
such mortgage loan is nonrecourse to the related parties thereto except that the
related mortgage borrower and at least one individual or entity shall be fully
liable for actual losses, liabilities, costs and damages arising from certain
acts of the related mortgage borrower and, in certain instances its principals
specified in the related mortgage loan documents, which acts generally include
the following (or negotiated provisions of similar effect): (i) acts of fraud or
intentional material misrepresentation, (ii) misapplication or misappropriation
of rents, insurance proceeds or condemnation awards, (iii) material physical
waste of the property securing the related mortgage loan, and (iv) any breach of
the environmental covenants contained in the related mortgage loan documents.

 

(7)         Valid Assignment. The assignment of the B Note to the Issuer and the
agreements executed in connection therewith constitute the legal, valid and
binding assignment of the B Note from the Seller to the Issuer. The endorsement
of the B Note by the Seller constitutes the legal, valid, binding and
enforceable (except as such enforcement may be limited by anti-deficiency laws
or bankruptcy, receivership, conservatorship, reorganization, insolvency,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally, and by general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law)) assignment of
the B Note, and together with the other assignment documents, legally and
validly conveys all right, title and interest in the B Note and the Seller’s
interest in the related mortgage loan documents to the Issuer. Pursuant to the
terms of the mortgage loan documents and co-lender agreement, the Seller
satisfied any and all material transfer conditions or requirements (or such
conditions or requirements were validly waived by any requisite parties) in the
mortgage loan documents and co-lender agreement with respect to the transfer of
the B Note to the Issuer.

 

(8)         Document Provisions. The mortgage loan documents for the B Note
contain enforceable provisions such as to render the rights and remedies of the
holder thereof adequate for the practical realization against the collateral
described in the related mortgage loan documents of the principal benefits of
the security intended to be provided thereby, including realization by judicial
or, if applicable, non-judicial foreclosure, except as may be limited by
anti-deficiency or one form of action laws or by bankruptcy, receivership,
conservatorship, reorganization, insolvency, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally, and by general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law).

 

G-17

 

 

(9)         Enforceability. The B Note executed by the related mortgage borrower
in connection with the mortgage loan is the legal, valid and binding obligation
of the related mortgage borrower named on Annex A-1 and each of the other
related mortgage loan documents is the legal, valid and binding obligation of
the parties thereto (subject to any nonrecourse provisions therein and any state
anti-deficiency, one action, or market value limit deficiency legislation),
enforceable in accordance with its terms, except (i) as such enforcement may be
limited by anti-deficiency or one form of action laws or bankruptcy,
receivership, conservatorship, reorganization, insolvency, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally, and by
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law), and (ii) except that certain
provisions of such mortgage loan documents are or may be unenforceable in whole
or in part under applicable state or federal laws, but the inclusion of such
provisions does not render any of the mortgage loan documents invalid as a
whole, and such mortgage loan documents taken as a whole are enforceable to the
extent necessary and customary for the practical realization of the principal
rights and benefits afforded thereby.

 

(10)        Modifications. Neither the terms of the B Note nor the related
mortgage loan documents or co-lender agreement have been altered, impaired,
modified or waived in any material respect, except by written instrument
included in the document file delivered to the Issuer with respect to such
mortgage loan.

 

(11)        Releases. Except by a written instrument that has been delivered to
the Issuer or as otherwise provided in the mortgage loan documents, no mortgage
loan has been satisfied, canceled, subordinated, released or rescinded, in whole
or in part, and the related mortgage borrower has not been released, in whole or
in part, from its obligations under any related mortgage loan document.

 

(12)        No Offset. Except with respect to the enforceability of any
provisions requiring the payment of default interest, late fees, additional
interest, prepayment premiums or yield maintenance charges, neither the mortgage
loan nor any of the related mortgage loan documents is subject to any right of
rescission, set-off, abatement, diminution, valid counterclaim or defense,
including the defense of usury, nor will the operation of any of the terms of
any such mortgage loan documents, or the exercise (in compliance with procedures
permitted under applicable law) of any right thereunder, render any mortgage
loan documents subject to any right of rescission, set-off, abatement,
diminution, valid counterclaim or defense, including the defense of usury
(subject to anti-deficiency or one form of action laws and to bankruptcy,
receivership, conservatorship, reorganization, insolvency, moratorium or other
similar laws affecting the enforcement of creditor’s rights generally and to
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law)), and no such right of
rescission, set-off, abatement, diminution, valid counterclaim or defense has
been asserted with respect thereto.

 

(13)        No Material Default on B Note. As of the Closing Date, there is no
payment default with respect to the B Note, after giving effect to any
applicable notice and/or grace period, and, to the Seller’s knowledge, as of the
Closing Date, there is no other material default under any of the related
Mortgage loan documents, after giving effect to any applicable notice and/or
grace period; no such material default or breach has been waived by the Seller
or on its behalf or, to the Seller’s knowledge, by the Seller’s predecessors in
interest with respect to the B Note; and, to the Seller’s actual knowledge, no
event has occurred which, with the passing of time or giving of notice would
constitute a material default or breach; provided, however, that the
representations and warranties set forth in this sentence do not cover any
default, breach, violation or event of acceleration that specifically pertains
to or arises out of any subject matter otherwise covered by any other
representation or warranty made hereunder by the Seller. The B Note has not been
accelerated and no foreclosure proceeding or power of sale proceeding has been
initiated under the terms of the related mortgage loan documents. The Seller has
not waived any material claims against the related mortgage borrower under any
nonrecourse exceptions contained in the mortgage loan documents.

 

(14)        No Future Advances. The principal amount of the B Note stated on
Annex A-1 has been fully disbursed as of the Closing Date (except for certain
amounts that were fully disbursed by the lender, but were escrowed pursuant to
the terms of the related mortgage loan documents) and there are no future
advances of additional loan amounts required to be made by the lender under any
of the related mortgage loan documents. The Seller has not, nor, to the Seller’s
knowledge, have any of its agents or predecessors in interest with respect to
the B Note, in respect of payments due under the related mortgage loan
documents, directly or indirectly, advanced funds or induced, solicited or
knowingly received any advance of funds by a party other than the mortgage
borrower other than (a) interest accruing on B Note from the date of such
disbursement of such Mortgage loan to the date which preceded by thirty (30)
days the first payment date under the related mortgage loan documents and
(b) application and commitment fees, escrow funds, points and reimbursements for
fees and expenses, incurred in connection with the origination and funding of
the B Note.

 

G-18

 

 

(15)        No Equity Interest. No capitalized interest is included in the
principal balance of the B Note, and the B Note does not provide for any shared
appreciation rights or preferred equity participation therein and no contingent
or additional interest contingent on cash flow or negative amortization is due
thereon.

 

(16)        Compliance. The terms of the B Note documents comply in all material
respects with all applicable local, state and federal laws and regulations, and
the Seller has complied with all material requirements pertaining to the
origination of the B Note, including but not limited to, usury and all other
material requirements of any federal, state or local law to the extent
non-compliance would have a material adverse effect on the B Note.

 

(17)        Licenses and Permits. To the Seller’s knowledge, as of the date of
origination of the B Note, the property securing the related mortgage loan was,
and to the Seller’s actual knowledge, as of the Closing Date, the property
securing the related mortgage loan is, in all material respects in material
compliance with, and is used and occupied in all material respects in accordance
with, all restrictive covenants of record applicable to such property, and
applicable zoning laws and all material inspections, licenses, permits and
certificates of occupancy required by law, ordinance or regulation to be made or
issued with regard to the property have been obtained and are in full force and
effect, except to the extent (a) any material non-compliance with all
restrictive covenants of record applicable to such property or applicable zoning
laws is insured by the title insurance obtained in connection with the
origination of the related mortgage loan, or a law and ordinance insurance
policy, or (b) the failure to obtain or maintain such inspections, licenses,
permits or certificates of occupancy does not materially impair or materially
and adversely affect the use and/or operation of the property as it was used and
operated as of the date of origination of the B Note.

 

(18)        Taxes and Assessments. All (a) taxes, water charges, sewer charges,
or other similar outstanding governmental charges and assessments which became
due and owing prior to the Closing Date in respect of the property securing the
related mortgage loan (excluding any related personal property) and which, if
left unpaid, would be, or might become, a lien on such property having priority
over the related mortgage and (b) insurance premiums or ground rents which
became due and owing prior to the Closing Date in respect of the property
securing the related mortgage loan (excluding any related personal property),
have, in each case, been paid, or if disputed, or if such amounts are not
delinquent prior to the Closing Date, an escrow of funds in an amount sufficient
(together with escrow payments required to be made prior to delinquency) to
cover such taxes, charges, and assessments and any late charges due in
connection therewith has been established by the holder of the B Note or the
holder of the related mortgage loan (or the agent for the lenders pursuant to
the related-co-lender agreement in accordance with the terms thereof). For
purposes of this representation and warranty, the items identified herein shall
not be considered due and owing until the date on which interest or penalties
would be first payable thereon.

 

(19)        Encroachments. To the Seller’s knowledge based on surveys or the
title insurance obtained in connection with the origination of the mortgage loan
or related mortgage loan, (i) none of the material improvements that were
included for the purpose of determining the appraised value of the property
securing the related mortgage loan at the time of the origination of the B Note
lies outside the boundaries and building restriction lines of such property and
(ii) no improvements on adjoining properties encroach upon such property, except
in the case of either (i) or (ii) for (a) immaterial encroachments which do not
materially adversely affect the use or value of the property as security for the
B Note or the use, enjoyment, value or marketability of such property or
(b) encroachments affirmatively covered by the related title insurance policy
obtained in connection with the origination of the B Note.

 

G-19

 

 

(20)        Property Condition.

 

(a)          Except with respect to repairs estimated to cost less than $50,000
in the aggregate, as of the date of the applicable engineering report (which was
performed within 12 months prior to the origination date of the B Note) related
to the property securing the related mortgage loan and, to Seller’s knowledge as
of the Closing Date, (i) such property is in good repair, free and clear of any
damage that would materially adversely affect the value of such property as
security for the related mortgage loan or the use and operation of the property
as it was being used or operated as of the origination date, or (ii) an escrow
(or escrows) in an amount consistent with the standard utilized by the Seller
with respect to similar loans it holds for its own account have been established
by the related mortgage lender, which escrows were required in an amount not
less than 100% of the estimated cost of the required repairs. Since the
origination date, to the Seller’s knowledge, such property has not been damaged
by fire, wind or other casualty or physical condition that would materially and
adversely affect its value as security (indirectly) for the related mortgage
loan (including, without limitation, any soil erosion or subsidence or
geological condition), which damage has not been fully repaired or fully
insured, or for which escrows in an amount consistent with the standard utilized
by the Seller with respect to loans it holds for its own account have not been
established by the holder of the B Note and the related mortgage loan.

 

(b)          As of the origination date of the B Note, and, to the Seller’s
actual knowledge, as of the Closing Date, there are no proceedings pending or,
to the Seller’s actual knowledge, threatened, for the partial or total
condemnation of the property securing the related mortgage loan that would have
a material adverse effect on the value, use or operation of the property
securing the related mortgage loan.

 

(21)        Environmental Matters. If a lender’s environmental insurance policy
was not obtained in connection with the origination of the B Note in lieu of an
environmental site assessment, an environmental site assessment or updates
thereof relating to the property securing the related mortgage loan prepared no
earlier than 12 months prior to the origination date of the B Note was obtained
and reviewed by the Seller in connection with the origination of the B Note.

 

(a)          Such environmental site assessment does not identify, and the
Seller has no actual knowledge of, any adverse circumstances or conditions with
respect to or affecting the property that would constitute or result in a
material violation of any environmental laws, except for such circumstances or
conditions (i) which are covered by environmental insurance policies maintained
with respect to such property, or (ii) as to which any expenditure greater than
5% of the outstanding principal balance of the related mortgage loan is required
in order to achieve or maintain compliance in all material respects with any
environmental laws, adequate sums, equal to at least 125% of the estimate of the
total amount of such expenditures as set forth in the environmental site
assessment, were reserved in connection with the origination of the B Note, and
as to which the related mortgage borrower has covenanted to perform the actions
necessary to achieve or maintain compliance in all material respects with any
environmental laws, or (iii) as to which the related mortgage borrower or one of
its affiliates is currently taking or required to take such actions (which may
be the implementation of an operations and maintenance plan), if any, as
recommended by the environmental site assessment or required by the applicable
governmental authority, or (iv) as to which a responsible party not related to
the mortgage borrower with assets reasonably estimated by the Seller at the time
of origination to be sufficient to effect all necessary or required remediation
identified in a notice or other action from the applicable governmental
authority is currently taking or required to take such actions, if any, with
respect to such regulatory authority’s order or directive, or (v) which, if
recommended in the environmental site assessment, were investigated further and,
based upon such additional investigation, as to which an environmental
consultant recommended no further investigation or remediation, or (vi) as to
which a party with financial resources reasonably estimated to be adequate to
cure the condition or circumstance provided a guaranty or an indemnity to the
related mortgage borrower or mortgage lender to cover the costs of any required
investigation, testing, monitoring or remediation, or (vii) as to which the
related mortgage borrower or other responsible party obtained a “No Further
Action” letter or other evidence reasonably acceptable to a prudent commercial
mortgage lender that applicable federal, state, or local governmental
authorities had no current intention of taking any action, and are not requiring
any action, in respect of such condition or circumstance, or (viii) which would
not require substantial cleanup, remedial action or other extraordinary response
under any environmental laws reasonably estimated to cost in excess of 5% of the
outstanding principal balance of the related mortgage loan.

 

G-20

 

 

(b)          To the Seller’s actual knowledge and in reliance upon the
environmental site assessment, except for any Hazardous Materials being handled
in accordance with applicable environmental laws and except for any Hazardous
Materials present at such property for which, to the extent that an
environmental site assessment recommends remediation or other action, (A) there
is either (i) environmental insurance with respect to such property or (ii) an
amount in an escrow account pledged as security for the related mortgage loan
under the relevant loan documents equal to no less than 125% of the amount
estimated in such environmental site assessment as sufficient to pay the cost of
such remediation or other action in accordance with such environmental site
assessment or (B) one of the statements set forth in representation
(22)(a) above is true, (1) such property is not being used for the treatment or
disposal of Hazardous Materials; (2) no Hazardous Materials are being used or
stored or generated for off-site disposal or otherwise present at such property
other than Hazardous Materials of such types and in such quantities as are
customarily used or stored or generated for off-site disposal or otherwise
present in or at properties of the relevant property type; and (3) such property
is not subject to any environmental hazard (including, without limitation, any
situation involving Hazardous Materials) which under the environmental laws
would have to be eliminated before the sale of such property.

 

(c)          “Hazardous Materials” shall mean any dangerous, toxic or hazardous
pollutants, chemicals, wastes, or substances, including, without limitation,
those so identified pursuant to the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. Section 9601 et seq., or any other
environmental laws now existing, and specifically including, without limitation,
asbestos and asbestos-containing materials, polychlorinated biphenyls (“PCBs”),
radon gas, petroleum and petroleum products, urea formaldehyde and any
substances classified as being “in inventory,” “usable work in process” or
similar classification which would, if classified as unusable, be included in
the foregoing definition.

 

(d)          If the related mortgage loan is covered by a lender’s environmental
insurance policy obtained in lieu of an environmental site assessment (“In Lieu
of Policy”), each In Lieu of Policy is in an amount equal to 125% of the
outstanding principal balance of the related mortgage loan, and has a term
ending no sooner than the date which is five years after the maturity date of
the B Note, is non-cancelable by the insurer during such term and the premium
for such policy has been paid in full.

 

(22)        Insurance. As of the date of origination of the B Note, and, as of
the Closing Date, the property securing the related mortgage loan is covered by
insurance policies providing the coverage described below and the related
mortgage loan documents permit the mortgage lender to require the coverage
described below. The Seller has not received (1) any notice of non-payment of
premiums that has not been cured in a timely manner by the related mortgage
borrower or (2) any notice of cancellation or termination of such insurance
policies that has not been cured in a timely manner by the related mortgage
borrower. The mortgage loan documents require that the related property and all
improvements thereon are covered by insurance policies providing (a) property
coverage in an amount at least equal to the lesser of full replacement cost of
the improvements located on such property (exclusive of costs of excavations,
foundations, underground utilities and footings) and the outstanding principal
balance of the related mortgage loan (subject to customary deductibles) for
losses sustained by fire and for losses or damages from other risks and hazards
covered by an insurance policy providing “all risk” or “special form” coverage
in an amount sufficient to prevent the mortgage borrower from being deemed a
co-insurer; such policy contains a clause or endorsement naming the mortgage
lender and its successors in interest as their interests ma appear; (b) business
interruption or rental loss insurance in an amount at least equal to 12 months
of operations; (c) flood insurance, if any portion of the improvements,
exclusive of a parking lot, on the property is located in an area identified by
the Federal Emergency Management Agency, as having special flood hazards, in the
maximum amount available under the National Flood Insurance Program;
(d) workers’ compensation, if required by law; and (e) comprehensive general
liability insurance in an amount not less than $1 million; such policy contains
a clause or endorsement naming the mortgage lender and its successors in
interest as additional insured as their interests may appear. All such insurance
policies referred to in clauses (a) through (d) of the prior sentence that are
currently in place contain clauses providing they are not terminable and may not
be terminated without thirty (30) days’ prior written notice to the mortgage
lender (or the agent for the lenders pursuant to the related-co-lender agreement
in accordance with the terms thereof) (except where applicable law requires a
shorter period or except for nonpayment of premiums, in which case not less than
ten (10) days’ prior written notice to the mortgage lender is required). If the
property is located within 25 miles of the coast of the Gulf of Mexico or the
Atlantic coast of Florida, Georgia, South Carolina or North Carolina, such
property is insured by windstorm insurance in an amount at least equal to the
lesser of (i) the outstanding principal balance of the related mortgage loan,
and (ii) the full replacement cost, of the improvements located on the related
property (exclusive of costs of excavations, foundations, underground utilities
and footings). The related property is insured by an insurance policy, issued by
an insurer meeting the requirements of the mortgage loan documents and having a
claims-paying or financial strength rating of at least “A-:V” from A.M. Best
Company or “A-“ (or the equivalent) from Standard & Poor’s Ratings Services,
Fitch, Inc. or Moody’s Investors Service, Inc. An architectural or engineering
consultant has performed an analysis of each of the properties located in
seismic zones 3 or 4 in order to evaluate the seismic condition of such
property, for the sole purpose of assessing the probable maximum loss or
scenario expected loss (“PML”) for the property in the event of an earthquake.
In such instance, the PML was based on a 450 or 475 year return period, an
exposure period of 50 years and a 10% probability of exceedance. If the
resulting report concluded that the PML would exceed 20% of the amount of the
replacement costs of the improvements, earthquake insurance for such property
was obtained from an insurer rated at least “A-:V” by A.M. Best Company or “A-“
(or the equivalent) from Standard & Poor’s Ratings Services, Fitch, Inc. or
Moody’s Investors Service, Inc. To the Seller’s actual knowledge, the insurer
issuing each of the foregoing insurance policies is qualified to write insurance
in the jurisdiction where the related property is located.

 

G-21

 

 

(23)        Escrows. To the Seller’s actual knowledge, all amounts required to
be deposited by the mortgage borrower at origination, if any, under the related
mortgage loan documents have been deposited or have been withheld from the
related mortgage loan proceeds at origination and there are no delinquencies
with regard thereto. To the Seller’s actual knowledge, all escrow deposits and
payments required by the terms of the related mortgage loan, if any, are in the
possession, or under the control of the agent for the lenders pursuant to the
related co-lender agreement (except to the extent they have been disbursed for
their intended purposes), and all amounts required to be deposited by the
applicable mortgage borrower under the related mortgage loan documents, if any,
have been deposited, and there are no delinquencies with regard thereto (subject
to any applicable notice and cure period). All of the Seller’s interest in such
escrows and deposits will be conveyed by the Seller to the Issuer.

 

(24)        Litigation. To the Seller’s knowledge, as of the date of origination
of the B Note, and, to the Seller’s actual knowledge, with respect to the B
Note, as of the Closing Date, there are no actions, suits, arbitrations or
governmental investigations or proceedings by or before any court or other
governmental authority or agency now pending against or affecting the mortgage
borrower under the related mortgage loan, any of the collateral for the mortgage
loan, the related mortgage borrower or the property securing the related
mortgage loan, the adverse outcome of which could reasonably be expected to
materially and adversely affect the value of such collateral or property, the
security intended to be provided with respect to the related mortgage, or the
ability of such mortgage borrower to pay principal, interest and other amounts
due under the B Note; and to the Seller’s actual knowledge there are no such
actions, suits or proceedings threatened against such mortgage borrower, such
collateral, the related mortgage borrower or the related property.

 

(25)        Servicing. The servicing and collection practices used by Seller in
respect of the B Note have been in all material respect legal, proper and
prudent, in accordance with customary B Note servicing practices.

 

(26)        Inspection. The originator of the B Note or the Seller has inspected
or caused to be inspected each property securing the related mortgage loan
within the 12 months prior to the origination date of the B Note.

 

(27)        Financial Reporting. The related mortgage loan documents require the
mortgage borrower to provide the holder of the B Note (or the agent for the
lenders pursuant to the related-co-lender agreement in accordance with the terms
thereof) with at least the following: annual operating statements, financial
statements and, unless the property securing the related mortgage loan is leased
to a single tenant or is a multifamily or similar property, rent rolls.

 

G-22

 

 

(28)        Single Purpose Entity. The mortgage borrower with respect to a B
Note is an entity whose organizational documents or related mortgage loan
documents provide that it is, and at least so long as the B Note is outstanding
will continue to be, a Single Purpose Entity. For this purpose, “Single Purpose
Entity” shall mean a Person, other than an individual, whose organizational
documents or related mortgage loan documents provide that it does not have any
significant assets other than the pledged collateral and other assets necessary
and incidental thereto, and whose organizational documents or related mortgage
loan documents require that it have its own separate books and records and its
own accounts, in each case which are separate and apart from the books and
records and accounts of any other Person.

 

(29)        Due-on-Sale. The related mortgage loan contains a “due-on-sale”
clause, which provides for the acceleration of the payment of the unpaid
principal balance of the B Note if, without the prior written consent of the
holder of the B Note (or the agent for the lenders pursuant to the related
co-lender agreement in accordance with the terms thereof), the mortgaged real
property, or any controlling interest therein, is directly or indirectly
transferred or sold (except that it may provide for transfers by devise, descent
or operation of law upon the death or legal incapacity of a member, manager,
general partner or shareholder of a mortgage borrower and that it may provide
for transfers subject to the B Note holder’s approval (or the approval of the
agent for the lenders pursuant to the related co-lender agreement in accordance
with the terms thereof) of transferee, transfers to affiliates, transfers
allowed in connection with other secured debt allowed pursuant to the terms of
the mortgage loan documents, transfers to family members for estate planning
purposes, transfers among existing members, partners or shareholders in mortgage
borrowers, transfers of less than controlling interests so long as the key
principals or general partner retains control, transfers of common stock in
publicly traded companies or other transfers of similar import).

 

(30)        Whole Loan. The B Note is a junior promissory note representing an
interest in a whole loan and not a participation interest in a whole loan.

 

(31)        Capital Contribution. Neither the Seller nor any affiliate thereof
has any obligation to make any capital contributions to the related mortgage
borrower under the B Note.

 

(32)        No Fraud. Neither the Seller, nor to the Seller’s knowledge, any
originator has taken any action that would be expected to allow a court of
competent jurisdiction to determine in a final decree that fraud with respect to
the B Note has taken place on the part of the Seller or, to the Seller’s actual
knowledge, on the part of any originator, in connection with the origination of
the B Note.

 

(33)        Access. To the Seller’s knowledge, the following statements are true
with respect to the property securing the related mortgage loan: (a) the
property is located on or adjacent to a dedicated road or has access to a
recorded easement permitting ingress and egress and (b) the property is served
by public or private utilities, water and sewer (or septic facilities) adequate
for the current use of the property.

 

(34)        Terrorism Insurance. None of the mortgage loan documents contain any
provision that expressly excuses the related mortgage borrower from obtaining
and maintaining insurance coverage for acts of terrorism or, in circumstances
where terrorism insurance is not expressly required, the mortgage lender is not
prohibited from requesting that the related mortgage borrower maintain such
insurance, in each case, to the extent such insurance coverage is generally
available for like properties in such jurisdictions at commercially reasonable
rates. Each property securing a related mortgage loan is insured by an “all
risk” or “special form” property insurance policy that does not contain an
express exclusion for (or, alternatively, is covered by a separate policy that
insures against property damage resulting from) acts of terrorism.

 

(35)        Appraisal. An appraisal of the property securing the related
mortgage loan was conducted in connection with the origination of the B Note and
the related mortgage loan, and such appraisal contained a statement, or was
accompanied by a letter from the appraiser, to the effect that the appraisal was
performed in accordance with the requirements of the Financial Institutions
Reform, Recovery and Enforcement Act of 1989, as in effect on the date the B
Note was originated.

 

(36)        Notice of Defaults Under Mortgage Loan. Pursuant to the terms of the
related co-lender agreement, the holder of any related mortgage loan or the
agent for the lenders pursuant to the related co-lender agreement is required to
provide written notice of the occurrence of any event of default under a related
mortgage loan to the holder of the B Note at the same time such notices are
delivered by the related mortgage lender to the related mortgage borrower.

 

G-23

 

 

(37)        Cure Rights. Pursuant to the terms of the related co-lender
agreements, the holder of the related mortgage loan is not permitted to exercise
any rights it may have under the related mortgage loan documents or applicable
law with respect to a foreclosure or other realization upon the collateral for
the related mortgage loan without providing prior notice and opportunity to cure
to the holder of the B Note.

 

(38)        Collateral File. The Seller has delivered to the Issuer or its
designee accurate and complete copies of all material documents evidencing the B
Note and the rights and obligations with respect thereto.

 

(39)        Other. For purposes of these representations and warranties, the
term “to the Seller’s knowledge” shall mean that no officer, employee or agent
of the Seller responsible for the underwriting, origination or sale of the B
Notes or of any servicer responsible for servicing the B Note on behalf of the
Seller, believes that a given representation or warranty is not true or is
inaccurate based upon the Seller’s reasonable inquiry, and that during the
course of such inquiry, no such officer, employee or agent of the Seller has
obtained any actual knowledge of any facts or circumstances that would cause
such Person to believe that such representation or warranty was inaccurate.
Furthermore, all information contained in documents which are required to be
delivered to the Issuer by the Seller shall be deemed to be within the Seller’s
knowledge. For purposes of these representations and warranties, the term “to
the Seller’s actual knowledge” shall mean that an officer, employee or agent of
the Seller responsible for the underwriting, origination and sale of the B Notes
does not actually know of any facts or circumstances that would cause such
Person to believe that such representation or warranty was inaccurate.

 

G-24

 

 

EXHIBIT H

 

FORM OF MONTHLY REPORT

 

To be provided separately

 

H-1

 

 

EXHIBIT I-1

 

FORM OF INVESTOR CERTIFICATION

 

[Date]

 

Wells Fargo Bank, National Association

Marquette Avenue and Sixth Street

Minneapolis, Minnesota 55479-0113

Attention: Certificate Transfers (CMBS) – RCMC 2012-CREL1

 

Re:RCMC 2012-CREL1

 

In accordance with Indenture, dated as of November 28, 2012 (the “Indenture”) by
and among RCMC 2012-CREL1, LLC, as Issuer of the Notes, Wells Fargo Bank,
National Association, as Trustee, and KeyCorp Real Estate Capital Markets, Inc.,
as Advancing Agent, the undersigned hereby certifies and agrees as follows:

 

1.          The undersigned is a beneficial owner or a prospective purchaser of
the Class A Notes or a holder or a prospective purchaser of an Issuer Equity
Security.

 

2.          The undersigned is not an agent or affiliate of, or an investment
advisor to, any Property Owner.

 

3.          The undersigned is requesting access pursuant to the Indenture to
certain information (the “Information”) on the Trustee’s website and/or is
requesting the information identified on the schedule attached hereto (also, the
“Information”) pursuant to the provisions of the Indenture.

 

In consideration of the disclosure to the undersigned of the Information, or the
access thereto, the undersigned will keep the Information confidential (except
from such outside persons as are assisting it in making an evaluation in
connection with purchasing the related Notes, from its accountants and
attorneys, and otherwise from such governmental or banking authorities or
agencies to which the undersigned is subject), and such Information will not,
without the prior written consent of the Trustee, be otherwise disclosed by the
undersigned or by its officers, directors, partners, employees, agents or
representatives (collectively, the “Representatives”) in any manner whatsoever,
in whole or in part.

 

The undersigned will not use or disclose the Information in any manner which
could result in a violation of any provision of the Securities Act of 1933, as
amended (the “Securities Act”), or the Securities Exchange Act of 1934, as
amended, or would require registration of any Certificate not previously
registered pursuant to Section 5 of the Securities Act.

 

4.          The undersigned shall be fully liable for any breach of this
agreement by itself or any of its Representatives and shall indemnify the
Issuer, the Trustee, the Master Servicer, the Special Servicer, the Operating
Advisor and the Reporting Agent for any loss, liability or expense incurred
thereby with respect to any such breach by the undersigned or any of its
Representatives.

 

5.          Capitalized terms used but not defined herein shall have the
respective meanings assigned thereto in the Indenture.

 

BY ITS CERTIFICATION HEREOF, the undersigned has made the representations above
and shall be deemed to have caused its name to be signed hereto by its duly
authorized signatory, as of the date certified.

 

   

 

I-1-1

 

 

  [Beneficial Owner] [Prospective Purchaser] [Holder]         By:          
Name:           Title:           Company:           Phone:  

 

I-1-2

 

 

EXHIBIT I-2

 

FORM OF INVESTOR CERTIFICATION

 

[Date]

 

Wells Fargo Bank, National Association

Marquette Avenue and Sixth Street

Minneapolis, Minnesota 55479-0113

Attention: Certificate Transfers (CMBS) – RCMC 2012-CREL1

 

Re:RCMC 2012-CREL1

 

In accordance with Indenture, dated as of November 28, 2012 (the “Indenture”) by
and among RCMC 2012-CREL1, LLC, as Issuer of the Notes, Wells Fargo Bank,
National Association, as Trustee, and KeyCorp Real Estate Capital Markets, Inc.,
as Advancing Agent, the undersigned hereby certifies and agrees as follows:

 

1.          The undersigned is a beneficial owner or a prospective purchaser of
the Class A Notes or a holder or a prospective purchaser of an Issuer Equity
Security.

 

2.          The undersigned is requesting access to the Monthly Report in
accordance with the Indenture (the “Information”) and agrees to keep the
Information confidential (except from such outside persons as are assisting it
in making an evaluation in connection with purchasing the related Notes, from
its accountants and attorneys, and otherwise from such governmental or banking
authorities or agencies to which the undersigned is subject), and such
Information will not, without the prior written consent of the Issuer, be
otherwise disclosed by the undersigned or by its officers, directors, partners,
employees, agents or representatives (collectively, the “Representatives”) in
any manner whatsoever, in whole or in part.

 

The undersigned will not use or disclose the Information in any manner which
could result in a violation of any provision of the Securities Act of 1933, as
amended (the “Securities Act”), or the Securities Exchange Act of 1934, as
amended, or would require registration of any Certificate not previously
registered pursuant to Section 5 of the Securities Act.

 

3.          The undersigned shall be fully liable for any breach of this
certificate by itself or any of its Representatives and shall indemnify the
Issuer, the Trustee, the Master Servicer, the Special Servicer, the Operating
Advisor and the Reporting Agent for any loss, liability or expense incurred
thereby with respect to any such breach by the undersigned or any of its
Representatives.

 

4.          Capitalized terms used but not defined herein shall have the
respective meanings assigned thereto in the Indenture.

 

BY ITS CERTIFICATION HEREOF, the undersigned has made the representations above
and shall be deemed to have caused its name to be signed hereto by its duly
authorized signatory, as of the date certified.

 

   

 

I-2-1

 

 

  [Beneficial Owner] [Prospective Purchaser]   [Holder]       By:          
Name:           Title:           Company:           Phone:  

 



I-2-2

 



 

 

 

 

 

